    

Exhibit 10.3
Loan No: 7873    
________________________________________________________
MEZZANINE A LOAN AGREEMENT
________________________________________________________
Dated as of December 3, 2014
Between
EACH OF THE ENTITIES LISTED ON SCHEDULE I ATTACHED HERETO,
individually and/or collectively, as the context may require, as Borrower
and
CITIGROUP GLOBAL MARKETS REALTY CORP.,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
BARCLAYS BANK PLC and
COLUMN FINANCIAL, INC.,
collectively, as Lender








--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

ARTICLE 1.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
2
Section 1.1.
Definitions
2
Section 1.2.
Principles of Construction
40
ARTICLE 2.
GENERAL TERMS
41
Section 2.1.
Loan Commitment; Disbursement to Borrower
41
Section 2.2.
The Loan
41
Section 2.3.
Disbursement to Borrower
41
Section 2.4.
The Note and the Other Loan Documents
41
Section 2.5.
Interest Rate
41
Section 2.6.
Loan Payments
45
Section 2.7.
Prepayments
46
Section 2.8.
Interest Rate Cap Agreement
49
Section 2.9.
Extension of the Floating Rate Component Maturity Date
51
Section 2.10.
Release of Individual Property and Collateral
52
Section 2.11.
Intentionally Omitted
55
Section 2.12.
Defeasance
55
Section 2.13.
Withholding and Indemnified Taxes
61
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
65
Section 3.1.
Legal Status and Authority
65
Section 3.2.
Validity of Documents
65
Section 3.3.
Litigation
65
Section 3.4.
Agreements
66
Section 3.5.
Financial Condition
66
Section 3.6.
Disclosure
66
Section 3.7.
No Plan Assets
66
Section 3.8.
Not a Foreign Person
67
Section 3.9.
Warranty of Title
67
Section 3.10.
Business Purposes
67
Section 3.11.
Borrower’s Principal Place of Business
67
Section 3.12.
Status of Property
67
Section 3.13.
Financial Information
69
Section 3.14.
Condemnation
69
Section 3.15.
Separate Lots
69
Section 3.16.
Insurance
70
Section 3.17.
Use of Property
70
Section 3.18.
Leases and Rent Roll
70
Section 3.19.
Filing and Recording Taxes
71
Section 3.20.
Management Agreement
71
Section 3.21.
Illegal Activity/Forfeiture
71
Section 3.22.
Taxes
71
Section 3.23.
Permitted Encumbrances
72
Section 3.24.
Third Party Representations
72
Section 3.25.
Non-Consolidation Opinion Assumptions
72
Section 3.26.
Federal Reserve Regulations
72
Section 3.27.
Investment Company Act
72
Section 3.28.
Fraudulent Conveyance
72


    
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 3.29.
Embargoed Person
73
Section 3.30.
Intentionally Omitted
73
Section 3.31.
Organizational Chart
73
Section 3.32.
Bank Holding Company
73
Section 3.33.
Purchase Options
73
Section 3.34.
Property Document Representations
73
Section 3.35.
No Change in Facts or Circumstances; Disclosure
74
Section 3.36.
Operating Lease Representations
74
Section 3.37.
Ground Lease Representations
74
Section 3.38.
Health Care Representations
75
Section 3.39.
Contractual Obligations
78
Section 3.40.
Mortgage Loan Representations and Warranties
78
Section 3.41.
Affiliates
78
Section 3.42.
Additional Representations
78
Section 3.43.
Master Lease and Sublease Representations
79
Section 3.44.
Affiliates
79
ARTICLE 4.
BORROWER COVENANTS
79
Section 4.1.
Existence
79
Section 4.2.
Legal Requirements
80
Section 4.3.
Maintenance and Use of Property
81
Section 4.4.
Waste
82
Section 4.5.
Taxes and Other Charges
82
Section 4.6.
Litigation
84
Section 4.7.
Access to Property
84
Section 4.8.
Notice of Default
84
Section 4.9.
Cooperate in Legal Proceedings
84
Section 4.10.
Performance by Borrower
84
Section 4.11.
Awards
84
Section 4.12.
Books and Records
84
Section 4.13.
Estoppel Certificates
87
Section 4.14.
Leases and Rents
87
Section 4.15.
Management Agreement
88
Section 4.16.
Payment for Labor and Materials
91
Section 4.17.
Performance of Other Agreements
92
Section 4.18.
Debt Cancellation
92
Section 4.19.
ERISA
92
Section 4.20.
No Joint Assessment
93
Section 4.21.
Alterations
93
Section 4.22.
Property Document Covenants
94
Section 4.23.
Ground Lease Covenants
95
Section 4.24.
Operating Lease Covenants
96
Section 4.25.
Health Care Covenants
99
Section 4.26.
Master Tenant and Subtenant Indebtedness
102
Section 4.27.
Affiliates
102
Section 4.28.
Material Agreements and Affiliate Agreements
102
Section 4.29.
Limitation on Securities Issuances
102


    
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 4.30.
Mortgage Borrower Covenants
102
Section 4.31.
Curing
102
Section 4.32.
Special Distributions
103
Section 4.33.
Embargoed Person
103
ARTICLE 5.
ENTITY COVENANTS
103
Section 5.1.
Single Purpose Entity/Separateness
103
Section 5.2.
Independent Director
109
Section 5.3.
Change of Name, Identity or Structure
110
Section 5.4.
Business and Operations
110
ARTICLE 6.
NO SALE OR ENCUMBRANCE
110
Section 6.1.
Transfer Definitions
110
Section 6.2.
No Sale/Encumbrance
111
Section 6.3.
Permitted Equity Transfers
112
Section 6.4.
Permitted Property Transfer (Assumption)
116
Section 6.5.
Lender’s Rights
119
Section 6.6.
Economic Sanctions, Anti-Money Laundering and Transfers
119
ARTICLE 7.
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
119
Section 7.1.
Insurance
119
Section 7.2.
Casualty
120
Section 7.3.
Condemnation
120
Section 7.4.
Restoration
121
Section 7.5.
Securitization Provision
121
ARTICLE 8.
RESERVE FUNDS
121
Section 8.1.
Reserve Funds
121
Section 8.2.
Reserve Funds Upon Payment In Full
123
Section 8.3.
The Accounts Generally
123
Section 8.4.
Letters of Credit
125
Section 8.5.
Interest Rate Cap Funds
126
ARTICLE 9.
CASH MANAGEMENT
127
Section 9.1.
Establishment of Certain Accounts
127
ARTICLE 10.
EVENTS OF DEFAULT; REMEDIES
128
Section 10.1.
Event of Default
128
Section 10.2.
Remedies
133
ARTICLE 11.
SECONDARY MARKET
136
Section 11.1.
Securitization
136
Section 11.2.
Disclosure
139
Section 11.3.
Reserves/Escrows
143
Section 11.4.
Servicer
143
Section 11.5.
Rating Agency Costs
144
Section 11.6.
Mezzanine Option
144
Section 11.7.
Conversion to Registered Form
144
Section 11.8.
Syndication
145
Section 11.9.
Intentionally Omitted
149
Section 11.10.
Intercreditor Agreement
149
ARTICLE 12.
INDEMNIFICATIONS
149


    
iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 12.1.
General Indemnification
149
Section 12.2.
Mortgage and Intangible Tax Indemnification
150
Section 12.3.
ERISA Indemnification
150
Section 12.4.
Duty to Defend, Legal Fees and Other Fees and Expenses
150
Section 12.5.
Survival
150
Section 12.6.
Environmental Indemnity
151
ARTICLE 13.
EXCULPATION
151
Section 13.1.
Exculpation
151
ARTICLE 14.
NOTICES
154
Section 14.1.
Notices
154
ARTICLE 15.
FURTHER ASSURANCES
156
Section 15.1.
Replacement Documents
156
Section 15.2.
Execution of Pledge Agreement
156
Section 15.3.
Further Acts, etc
156
Section 15.4.
Changes in Tax, Debt, Credit and Documentary Stamp Laws
157
ARTICLE 16.
WAIVERS
157
Section 16.1.
Remedies Cumulative; Waivers
157
Section 16.2.
Modification, Waiver in Writing
158
Section 16.3.
Delay Not a Waiver
158
Section 16.4.
Waiver of Trial by Jury
158
Section 16.5.
Waiver of Notice
158
Section 16.6.
Remedies of Borrower
158
Section 16.7.
Marshalling and Other Matters
159
Section 16.8.
Waiver of Statute of Limitations
159
Section 16.9.
Waiver of Counterclaim
159
Section 16.10.
Sole Discretion of Lender
159
ARTICLE 17.
MISCELLANEOUS
159
Section 17.1.
Survival
159
Section 17.2.
Governing Law
160
Section 17.3.
Headings
161
Section 17.4.
Severability
161
Section 17.5.
Preferences
161
Section 17.6.
Expenses
161
Section 17.7.
Cost of Enforcement
163
Section 17.8.
Schedules Incorporated
163
Section 17.9.
Offsets, Counterclaims and Defenses
163
Section 17.10.
No Joint Venture or Partnership; No Third Party Beneficiaries
163
Section 17.11.
Publicity
164
Section 17.12.
Limitation of Liability
165
Section 17.13.
Conflict; Construction of Documents; Reliance
165
Section 17.14.
Entire Agreement
165
Section 17.15.
Liability
165
Section 17.16.
Duplicate Originals; Counterparts
165
Section 17.17.
Brokers
166
Section 17.18.
Set-Off
166
Section 17.19.
Contributions and Waivers
167


    
iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 17.20.
Cross-Default; Cross-Collateralization
169
Section 17.21.
Waiver of Rights, Defenses and Claims
170
Section 17.22.
Borrower Affiliate Lender
170
Section 17.23.
Additional Provisions
170
Section 17.24.
Further Additional Provisions
172













    
    











    
v

--------------------------------------------------------------------------------




MEZZANINE A LOAN AGREEMENT
THIS MEZZANINE A LOAN AGREEMENT, dated as of December 3, 2014 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), among CITIGROUP GLOBAL MARKETS REALTY CORP., having an address at
390 Greenwich Street, 7th Floor, New York, New York 10013 (together with its
successors and/or assigns, “Citi”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
having an address at 383 Madison Avenue, New York, New York 10179 (together with
its successors and/or assigns, “JPMorgan”), BARCLAYS BANK PLC, having an address
at 745 Seventh Avenue, New York, New York 10019 (“Barclays”) and COLUMN
FINANCIAL, INC., having an address at 11 Madison Avenue, New York, New York
10010 (“CF”; together with Citi, JPMorgan, Barclays and each of their respective
successors and/or assigns, collectively, “Lender”) and EACH OF THE ENTITIES
LISTED ON SCHEDULE I ATTACHED HERETO, each having its principal place of
business at c/o NorthStar Realty Finance Corp., 399 Park Avenue, 18th Floor, New
York, New York 10022 (individually and/or collectively, as the context may
require, together with their respective successors and/or assigns, “Borrower”).
RECITALS:
Citi, JP Morgan, Barclays and CF, collectively, in their capacity as a mortgage
lender (together with each of their respective successors and assigns, each in
their capacity as a mortgage lender, collectively, “Mortgage Lender”), are
making a certain mortgage loan in the original principal amount of
$1,878,000,000 (the “Mortgage Loan”) to each of the Persons listed on Schedule
II hereto (individually and/or collectively, as the context may require,
“Mortgage Borrower”) pursuant to that certain Loan Agreement, dated as of the
date hereof, by and among Mortgage Borrower and Mortgage Lender (as amended,
supplemented or otherwise modified from time to time, the “Mortgage Loan
Agreement”).
Borrower is the legal and beneficial owner of all of the direct or indirect
interests in each Mortgage Borrower.
Borrower desires to obtain the Loan (defined below) from Lender.
As a condition precedent to the obligation of Lender to make the Loan to
Borrower, Borrower has entered into that certain Pledge and Security Agreement
(Mezzanine A Loan) dated as of the date hereof, in favor of Lender (as amended,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
pursuant to which Borrower has granted to Lender a first priority security
interest in the Collateral (as hereinafter defined) as collateral security for
the Debt (as hereinafter defined).
Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).
In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:




--------------------------------------------------------------------------------




ARTICLE 1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1.    Definitions.
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
“Acceptable LLC” shall mean a limited liability company formed under Delaware
law which has at least one springing member, which, upon the dissolution of all
of the members or the withdrawal or the disassociation of all of the members
from such limited liability company, shall immediately become the sole member of
such limited liability company.
“Account Collateral” shall mean (i) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, deposited or held in the Accounts from
time to time; (ii) any and all amounts in the Accounts invested in Permitted
Investments; (iii) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing; and (iv) to the extent not covered by
clauses (i) - (iii) above, all “proceeds” (as defined under the UCC as in effect
in the State in which the Accounts are located) of any or all of the foregoing.
“Accounts” shall mean any account established by this Agreement or the other
Loan Documents. The “Accounts” (as defined in the Mortgage Loan Agreement) are
not Accounts as of the date hereof.
“Act” shall have the meaning set forth in Section 5.1 hereof.
“Adjusted LIBOR Rate” shall mean, with respect to the applicable Interest
Accrual Period, the quotient of (i) LIBOR applicable to such Interest Accrual
Period, divided by (ii) one (1) minus the Reserve Percentage:
Adjusted LIBOR Rate     =        LIBOR___ _
(1 – Reserve Percentage)
“Affiliate” shall mean, as to any Person, any other Person that (a) directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person and/or (b) is a director or officer of such Person or of an
Affiliate of such Person.
“Affiliate Agreement” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvements of the Properties or any Individual Property, including
Management Agreements and Sub-Management Agreements, if the other party to the
contract or agreement is an Affiliate of Mortgage Borrower or Guarantor.

    
-2-

--------------------------------------------------------------------------------




“Affiliated Manager” shall mean any managing agent of any Individual Property
that is an Affiliate of Borrower, Mortgage Borrower, Guarantor, Sponsor or any
SPE Component Entity (as defined herein and in the Mortgage Loan Agreement).
“Agent” shall have the meaning set forth in Section 11.8(a)(iv) hereof.
“Allocated Loan Amount” shall mean the portion of the principal amount of the
Loan allocated to the applicable portion of the equity Collateral associated
with any applicable Individual Property as set forth on Schedule V hereof, as
such amounts may be adjusted from time to time as hereinafter set forth.
“Alteration Threshold” shall mean (i) with respect to each Individual Property,
an amount equal to the greater of (A) 10% of the outstanding principal amount of
the Allocated Loan Amount (as defined in the Mortgage Loan Agreement)
attributable to such Individual Property and (B) $500,000 and (ii) with respect
to the Properties in the aggregate, an amount equal to $50,000,000.
“Applicable Contribution” shall have the meaning set forth in Section 17.19
hereof.
“Approved Accounting Method” shall mean GAAP, federal tax basis accounting
(consistently applied) or such other method of accounting, consistently applied,
as may be reasonably acceptable to Lender.
“Approved Annual Budget” shall have the meaning set forth in Section 4.12
hereof.
“Approved Bank” means (a) a bank or other financial institution which has the
Required Rating, (b) if a Securitization has not occurred, a bank or other
financial institution reasonably acceptable to Lender or (c) if a Securitization
has occurred, a bank or other financial institution with respect to which Lender
shall have received a Rating Agency Confirmation.
“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, (A) the
foregoing shall only be deemed Approved ID Providers unless and until
disapproved by the Rating Agencies and (B) additional national providers of
Independent Directors may be deemed added to the foregoing hereunder to the
extent reasonably approved in writing by Lender and approved by the Rating
Agencies.
“Assignment and Assumption” shall have the meaning set forth in Section
11.8(a)(i) hereof.
“Assisted Living Facility” shall mean a residential facility (including an
“assisted living” or “independent living” facility but excluding a Skilled
Nursing Facility) that provides services which may include supervision or
assistance with activities of daily living, coordination of services by health
care providers and monitoring of resident activities to help ensure health,
safety and well-being.
“Available Beds” shall mean, with respect to any Non-MOB Facility, the number of
resident beds the Non-MOB Facility is actually operating from time to time,
regardless of whether such bed is occupied as of the Closing Date.

    
-3-

--------------------------------------------------------------------------------




“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.
“Bank” shall be deemed to refer to the bank or other institution maintaining the
Restricted Account pursuant to the Restricted Account Agreement.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
“Bankruptcy Event” shall mean the occurrence of any one or more of the
following: (i) Borrower, Mortgage Borrower or any SPE Component Entity (as
defined herein or in the Mortgage Loan Agreement) shall commence any case,
proceeding or other action (A) under the Bankruptcy Code and/or any Creditors
Rights Laws seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
liquidation or dissolution or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets unless required to do so by Lender; (ii)
Borrower, Mortgage Borrower or any SPE Component Entity (as defined herein or in
the Mortgage Loan Agreement) shall make a general assignment or other similar
assignment for the benefit of its creditors; (iii) any Restricted Party or
Affiliated Manager (or any Affiliate of any of them, or any direct or indirect
owner of any of them other than passive, minority owners not acting at the
direction of any Restricted Party or any Affiliate thereof) files, or joins or
colludes in the filing of, (A) an involuntary petition against Borrower,
Mortgage Borrower or any SPE Component Entity (as defined herein or in the
Mortgage Loan Agreement) under the Bankruptcy Code or any other Creditors Rights
Laws, or solicits or causes to be solicited or colludes with petitioning
creditors for any involuntary petition under the Bankruptcy Code or any other
Creditors Rights Laws against Borrower, Mortgage Borrower or any SPE Component
Entity (as defined herein or in the Mortgage Loan Agreement) or (B) any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
Borrower’s, Mortgage Borrower’s or any SPE Component Entity’s (as defined herein
or in the Mortgage Loan Agreement) assets; (iv) Borrower, Mortgage Borrower or
any SPE Component Entity (as defined herein or in the Mortgage Loan Agreement)
files an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Creditors Rights Laws, or solicits or causes to be solicited
or colludes with petitioning creditors for any involuntary petition from any
Person; (v) any Restricted Party or Affiliated Manager (or any Affiliate of any
of them, or any direct or indirect owner of any of them other than passive,
minority owners not acting at the direction of any Restricted Party or any
Affiliate thereof) consents to or acquiesces in or joins in an application for
the appointment of a custodian, receiver, trustee, or examiner for Borrower,
Mortgage Borrower or any SPE Component Entity (as defined herein or in the
Mortgage Loan Agreement) or any portion of any Collateral or any Individual
Property unless required to do so by Lender; and (vi) Borrower, Mortgage
Borrower or any SPE Component Entity (as defined herein or in the Mortgage Loan
Agreement) admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as they become due; provided, that, Borrower shall
have no liability under this clause (vi) pursuant to Section 13.1(b)(i) hereof
in

    
-4-

--------------------------------------------------------------------------------




connection with the delivery of a financial statement or any other filing
required to be delivered pursuant to a subpoena or any order entered in a
bankruptcy proceeding or required under applicable Legal Requirements (other
than in connection with such application made by any Person which is an
Affiliate of Borrower, Mortgage Borrower and/or any SPE Component Entity (as
defined herein or in the Mortgage Loan Agreement)).
“Barclays” shall have the meaning set forth in the preamble hereof.
“Benefit Amount” shall have the meaning set forth in Section 17.19 hereof.
“Borrower’s knowledge” shall mean the actual knowledge of David Fallick, Robert
Gatenio and Ronald Lieberman as of the Closing Date after conducting such due
diligence as each of them, as senior executives and/or employees of experienced
investors in commercial properties and/or operators of commercial properties
similar to the Properties and after consultation with their agents and advisors,
as applicable, have reasonably deemed appropriate in connection with the
acquisition and ownership of the Properties and the borrowing of the Loan;
provided, however, in all cases where such a qualification is used, there are no
unknown breaches or violations of the so qualified representations or warranties
that would in the aggregate have a Portfolio Material Adverse Effect. Lender
acknowledges and agrees that the foregoing individuals are identified solely for
the purpose of defining the scope of knowledge and not for the purpose of
imposing any liability upon any such individual or creating any duties running
from any such individual to Borrower, Mortgage Borrower, any SPE Component
Entity (as defined herein or in the Mortgage Loan Agreement), Lender or any
other party. All references in this Agreement to the “knowledge of Borrower” or
similar construction shall be deemed to be qualified to the extent provided in
this definition.
“Borrower Party” and “Borrower Parties” shall mean each of Borrower, Mortgage
Borrower, any SPE Component Entity (as defined herein or in the Mortgage Loan
Agreement), Sponsor and Guarantor.
“Breakage Costs” shall have the meaning set forth in Section 2.5(b)(viii)
hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in New York, New York or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender)
or the Servicer or the financial institution that maintains any collection
account for or on behalf of the Servicer or any Reserve Funds or the New York
Stock Exchange or the Federal Reserve Bank of New York is not open for business.
“Cash Management Account” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Cash Management Agreement” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Cash Management Bank” shall have the meaning set forth in the Mortgage Loan
Agreement.

    
-5-

--------------------------------------------------------------------------------




“Casualty” shall have the meaning set forth in Section 7.2 hereof.
“CF” shall have the meaning set forth in the preamble hereof.
“Citi” shall have the meaning set forth in the preamble hereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Closing Date Debt Yield” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Closing Date Interest Rate Caps” shall have the meaning set forth in the
Mortgage Loan Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.
“Collateral” shall mean the “Collateral” as such term is defined in the Pledge
Agreement and shall also include all amounts on deposit in any Account and any
and all other property or collateral in which Lender is granted a security
interest under any of the Loan Documents, in each case whether existing on the
date hereof or hereafter pledged or assigned to Lender.
“Co-Lender” shall have the meaning set forth in Section 11.8(a)(i) hereof.
“Co-Lending Agreement” shall mean any co-lending agreement entered into between
each Lender, individually as a Co-Lender and Citi, as Agent, and the other
Co-Lenders in the event of a Syndication, as the same may be further
supplemented modified, amended or restated or the rights thereunder assigned.
“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement, to be dated on or before
the Rate Cap Purchase Date and to be executed by Borrower in connection with the
Loan for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time. Borrower shall deliver to
Lender a new Collateral Assignment of Interest Rate Cap Agreement in
substantially the same form as the prior Collateral Assignment of Interest Rate
Cap Agreement and otherwise reasonably acceptable to Lender in connection with
each Replacement Interest Rate Cap Agreement.
“Concentration Account” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Individual Property or
any part thereof.

    
-6-

--------------------------------------------------------------------------------




“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Section
2.13 Taxes or branch profits Section 2.13 Taxes.
“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound, or
any provision of the foregoing.
“Contribution” shall have the meaning set forth in Section 17.19 hereof.
“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise; provided,
that, control shall not be deemed absent solely because a non-managing member,
partner or shareholder shall have veto rights with respect to major decisions.
The terms “Controlled” and “Controlling” shall have correlative meanings.
“Counterparty” shall mean the counterparty under any Interest Rate Cap Agreement
or Replacement Interest Rate Cap Agreement (or, if applicable, the guarantor of
such counterparty’s obligations thereunder), which counterparty (or guarantor,
if applicable) shall satisfy the Minimum Counterparty Rating and otherwise be
reasonably acceptable to Lender.
“Covered Rating Agency Information” shall mean any Provided Information
furnished to the Rating Agencies in connection with issuing, monitoring and/or
maintaining the Securities.
“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency or
creditors’ rights.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents (including, without limitation, all
costs and expenses payable to Lender thereunder).
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal (if applicable) and interest payments hereunder.
“Debt Service Coverage Ratio” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Debt Yield” shall have the meaning set forth in the Mortgage Loan Agreement.
“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) four percent (4%) above the
Interest Rate.

    
-7-

--------------------------------------------------------------------------------




“Default Yield Maintenance Premium” shall mean an amount equal to the Yield
Maintenance Premium except that when calculating the Yield Maintenance Premium,
the reference to “Fixed Interest Rate” in the definition of “Calculated
Payments” shall be deemed to mean and refer to the “Default Rate”.
“Defeasance Approval Item” shall have the meaning set forth in Section 2.12
hereof.
“Defeasance Collateral Account” shall have the meaning set forth in Section 2.12
hereof.
“Defeased Note” shall have the meaning set forth in Section 2.12 hereof.
“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) London Business Days prior to the first day of such
Interest Accrual Period.
“Directing Mezzanine B Lender” shall mean a Mezzanine B Lender which is
appointed by the Mezzanine B Lenders as administrative agent with respect to the
Mezzanine B Loan pursuant to any co-lender agreement with respect to the
Mezzanine B Loan.
“Directing Mezzanine C Lender” shall mean a Mezzanine C Lender which is
appointed by the Mezzanine C Lenders as administrative agent with respect to the
Mezzanine C Loan pursuant to any co-lender agreement with respect to the
Mezzanine C Loan.
“Directing Mortgage Lender” shall mean a Mortgage Lender which is appointed by
the Mortgage Lenders as administrative agent or servicer with respect to the
Mortgage Lenders pursuant to any co-lender or pooling and servicing agreement
with respect to the Mortgage Loan.
“Disclosure Documents” shall mean, collectively and as applicable, any offering
circular, free writing prospectus, prospectus, prospectus supplement, private
placement memorandum, term sheet or other offering document, in each case,
provided to prospective investors and the Rating Agencies in connection with a
Securitization.
“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management or advisement) in excess of
$1,000,000,000 and (except with respect to a pension advisory firm, asset
manager or similar fiduciary) capital/statutory surplus or shareholder’s equity
of at least $500,000,000 and (ii) is regularly engaged in the business of making
or owning (or, in the case of a pension advisory firm or similar fiduciary,
regularly engaged in managing investments in) commercial real estate loans
(including mezzanine loans to direct or indirect owners of commercial
properties, which loans are secured by pledges of direct or indirect ownership
interests in the owners of such commercial properties) or corporate credit
loans, or operating commercial properties.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts maintained
with a federal or state-chartered depository institution or trust company which
(a) complies with the definition of Eligible Institution, (b) has a combined
capital and surplus of at least $50,000,000 and (c) has corporate trust powers

    
-8-

--------------------------------------------------------------------------------




and is acting in its fiduciary capacity. An Eligible Account will not be
evidenced by a certificate of deposit, passbook or other instrument.
“Eligible Institution” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Embargoed Person” shall have the meaning set forth in Section 3.29 hereof.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement (Mezzanine A Loan), dated as of the date hereof, executed by Borrower
and Guarantor in connection with the Loan for the benefit of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.
“Environmental Reports” shall mean those certain Phase I environmental site
assessments with respect to the Properties delivered to Lender in connection
with the closing of the Loan.
“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or shall be amended, restated, replaced or
otherwise modified.
“Event of Default” shall have the meaning set forth in Section 10.1 hereof.
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.
“Exchange Act Filing” shall have the meaning set forth in Section 11.1 hereof.
“Excluded Entity” shall mean American Healthcare Investors LLC and Griffin
Capital Corporation (and any Affiliate of either).
“Excluded Taxes” shall mean any of the following Section 2.13 Taxes imposed on
or with respect to a Recipient or required to be withheld or deducted from a
payment to a Recipient, (a) Section 2.13 Taxes imposed on or measured by net
income (however denominated), franchise Section 2.13 Taxes, and branch profits
Section 2.13 Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Section 2.13 Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, withholding taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.13, amounts with respect to such Section 2.13 Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Section 2.13 Taxes attributable to such Recipient’s failure to comply with
Section 2.13(f) and (d) any U.S. federal withholding taxes imposed under FATCA.

    
-9-

--------------------------------------------------------------------------------




“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.
“Facility” shall mean, with respect to each Individual Property, the “Facility”
as defined in the Security Instrument related to each such Individual Property.
“Facility Survey” shall mean an on-site inspection of a Non-MOB Facility by a
Health Care Authority with jurisdiction over the Non-MOB Facility to determine
if the Operating Lessee, each Master Tenant and each Subtenant are meeting
minimum quality and performance standards, including meeting licensing
requirements and conditions of participation in Programs.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
“Fee Estate” shall mean the fee interest of the lessor under a Ground Lease in
the Land and the Improvements demised under such Ground Lease.
“Fee Owner” shall mean the owner of the lessor’s interest in a Ground Lease and
the related Fee Estate.
“First Monthly Payment Date” shall mean the Monthly Payment Date occurring in
January, 2015.
“Fitch” shall mean Fitch, Inc.
“Fixed Interest Rate” shall mean with respect to the Fixed Rate Component, a
rate of 6.750000% per annum.
“Fixed Rate Component” shall mean the Fixed Rate Note.
“Fixed Rate Note” shall mean, individually and/or collectively, as the context
may require, Note A-2, Note A-4, Note A-6 and Note A-8.
“Floating Interest Rate” shall mean the sum of (i) the Adjusted LIBOR Rate and
(ii) the LIBOR Spread.
“Floating Rate Component” shall mean the Floating Rate Note.
“Floating Rate Component Extended Maturity Date” shall have the meaning set
forth in Section 2.9 hereof.
“Floating Rate Component Extension Option” shall have the meaning set forth in
Section 2.9 hereof.

    
-10-

--------------------------------------------------------------------------------




“Floating Rate Component Extension Period” shall have the meaning set forth in
Section 2.9 hereof.
“Floating Rate Component Initial Maturity Date” shall mean the Monthly Payment
Date occurring in December, 2016 or such other date on which the final payment
of the principal amount of the Loan becomes due and payable as herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.
“Floating Rate Component Maturity Date” shall mean the Floating Rate Component
Initial Maturity Date, as such date may be extended in accordance with Section
2.9 hereof or such other date on which the final payment of the principal amount
of the Loan becomes due and payable as herein provided, whether at such stated
maturity date, by declaration of acceleration, or otherwise.
“Floating Rate Note” shall mean, individually and/or collectively, as the
context may require, Note A-1, Note A-3, Note A-5 and Note A-7.
“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Funding Borrower” shall have the meaning set forth in Section 17.19 hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Government Payor” shall mean the Centers for Medicare and Medicaid Services,
any state Medicaid program and any other federal or state Governmental Authority
which presently or in the future maintains a Government Payor Program.
“Government Payor Program” shall mean any plan or program that provides health
care benefits, through insurance or otherwise, which is funded directly, in
whole or in part, by a Government Payor, including Medicare, Medicaid and
TRICARE.
“Government Securities” shall mean “government securities” as defined in Section
2(a)(16) of the Investment Company Act of 1940 and within the meaning of
Treasury Regulation Section 1.860G-2(a)(8); provided, that, (i) such “government
securities” are not subject to prepayment, call or early redemption, (ii) to the
extent (prior to the applicable Partial Defeasance Event or Total Defeasance
Event) that any REMIC Requirements require a revised and/or alternate definition
of “government securities” in connection with any defeasance hereunder, the
foregoing shall be deemed amended in a manner commensurate therewith and (iii)
the aforesaid laws and regulations shall be deemed to refer to the same as may
be and/or may hereafter be amended, restated, replaced or otherwise modified
(prior to the applicable Partial Defeasance Event or Total Defeasance Event).
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

    
-11-

--------------------------------------------------------------------------------




“Gross Expenses” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Gross Revenues” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Ground Lease” shall have the meaning set forth in the Mortgage Loan Agreement.
“Ground Rent” shall have the meaning set forth in the Mortgage Loan Agreement.
“Guarantor” shall mean Northstar Realty Healthcare, LLC, a Delaware limited
liability company and its successors or any replacement Guarantor in accordance
with the provisions hereof or of the Guaranty.
“Guarantor Replacement Conditions” shall mean satisfaction by Borrower of each
of the following: (i) Sponsor, a Qualified Transferee or a Qualified Public
Company shall (I) own at least a 51% direct or indirect equity ownership
interest in each of such Qualified Replacement Guarantor, each Borrower,
Mortgage Borrower and each SPE Component Entity (as defined herein and in the
Mortgage Loan Agreement) and (II) Control such Qualified Replacement Guarantor,
each Borrower, Mortgage Borrower and each SPE Component Entity (as defined
herein and in the Mortgage Loan Agreement), (ii) Borrower shall deliver to
Lender organizational documents and consents or authorizations reasonably
acceptable to Lender with respect to such Qualified Replacement Guarantor, (iii)
such Qualified Replacement Guarantor shall execute a recourse guaranty and an
environmental indemnity in form and substance substantially identical to the
Guaranty and Environmental Indemnity, (iv) Borrower shall deliver to Lender an
opinion of counsel reasonably acceptable to Lender with respect to the
authorization and enforceability of each of such Qualified Replacement Guarantor
and such replacement recourse guaranty and environmental indemnity, (v) Borrower
shall deliver to Lender a New Non-Consolidation Opinion with respect to such
Qualified Replacement Guarantor and such replacement recourse guaranty and
environmental indemnity, (vi) Borrower shall deliver to Lender entity searches
with respect to such Qualified Replacement Guarantor and any direct or indirect
owners thereof as reasonably required by Lender, the results of which searches
shall be reasonably satisfactory to Lender and (vii) Borrower shall pay all
reasonable third-party costs and expenses, including reasonable out of pocket
attorneys’ fees and disbursements in connection with such replacement recourse
guaranty and environmental indemnity.
“Guaranty” shall mean that certain Mezzanine A Limited Recourse Guaranty
executed by Guarantor and dated as of the date hereof, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Health Care Authority” shall mean any Governmental Authority or
quasi‑Governmental Authority with regulatory jurisdiction over the ownership,
operation, use or occupancy of any Individual Property as a Skilled Nursing
Facility, Assisted Living Facility, Long-Term Acute Care Hospital or Medical
Office Building.
“Health Care License” shall have the meaning set forth in Section 3.38 hereof.
“Health Care Requirements” shall mean, with respect to each Facility, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances,

    
-12-

--------------------------------------------------------------------------------




judgments, decrees and injunctions or agreements, in each case, pertaining to
the ownership, operation, use or occupancy of such Facility or any portion
thereof in accordance with its applicable Health Care Licenses and Government
Payor Program participation.
“HIPAA” shall have the meaning set forth in Section 3.38 hereof.
“Improvements” shall mean, individually and/or collectively (as the context
requires), the “Improvements” as defined in each applicable Security Instrument.
“Indebtedness” shall mean, for any Person, any indebtedness or other similar
obligation for which such Person is obligated (directly or indirectly, by
contract, operation of law or otherwise), including, without limitation, (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person by contract and/or as a guaranteed payment (including, without
limitation, any such amounts required to be paid to partners and/or as a
preferred or special dividend, including any mandatory redemption of shares or
interests), (iv) all indebtedness incurred and/or guaranteed by such Person,
directly or indirectly, (v) all obligations under leases that constitute capital
leases for which such Person is liable, and (vi) all obligations of such Person
under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case whether such Person is liable contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations such Person otherwise assures a creditor against loss.
“Indemnified Person” shall mean Lender, any Affiliate of Lender and its designee
(whether or not it is the Lender), that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co-underwriters, co-placement agents or co-initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act of 1933 as amended or Section 20 of
the Security Exchange Act of 1934 as amended, any Person who is or will have
been involved in the origination of the Loan on behalf of Lender, any Person who
is or will have been involved in the servicing of the Loan secured hereby, any
Person in whose name the encumbrance created by the Security Instruments is or
will have been recorded, any Person who may hold or acquire or will have held a
full or partial interest in the Loan secured hereby (including, but not limited
to, investors or prospective investors in the Securities, as well as custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan secured hereby for the benefit of third parties) as well as the
respective directors, officers, shareholders, partners, employees, agents,
servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including, but not limited to, any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan,
whether during the term of the Loan or as a part of or following a foreclosure
of the Loan and including, but not limited to any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business)

    
-13-

--------------------------------------------------------------------------------




and any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding.
“Indemnified Taxes” shall mean (a) Section 2.13 Taxes, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of Borrower under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.
“Indemnifying Person” shall mean Borrower and Guarantor.
“Independent Director” shall have the meaning set forth in Section 5.2 hereof.
“Individual Property” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Information” shall have the meaning set forth in Section 11.8(b)(ii) hereof.
“Insurance Account” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Insurance Payor” shall mean any private insurance carrier or other Person
responsible for making payment of any private program of health insurance.
“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Intercreditor Agreement” shall have the meaning set forth in Section 11.10
hereof.
“Interest Accrual Period” shall mean the period beginning on (and including) the
fifteenth (15th) day of each calendar month during the term of the Loan and
ending on (and including) the fourteenth (14th) day of the next succeeding
calendar month. No Interest Accrual Period shall be shortened by reason of any
payment of the Loan prior to the expiration of such Interest Accrual Period.
“Interest Bearing Accounts” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Interest Rate” shall mean, with respect to the Fixed Rate Component, the Fixed
Interest Rate and with respect to the Floating Rate Component, the Floating
Interest Rate (as determined in accordance with the provisions of Section 2.5
hereof).
“Interest Rate Cap Agreement” shall mean, as applicable, any interest rate cap
agreement (together with the confirmation and schedules relating thereto) in
form and substance satisfactory to Lender between Borrower and Counterparty or
any Replacement Interest Rate Cap Agreement, in each case which also satisfies
the requirements set forth in Section 2.8.
“Interest Shortfall” shall mean, (i) with respect to any repayment or prepayment
of the Loan made on a date that is not a Monthly Payment Date, the interest
which would have accrued on the Loan (absent such repayment or prepayment)
through and including the last day of the Interest Accrual Period related to the
next succeeding Monthly Payment Date following the date of such repayment or
prepayment, and (ii) with respect to any repayment or prepayment of the Loan

    
-14-

--------------------------------------------------------------------------------




(including a repayment on the Maturity Date) made on a date that is a Monthly
Payment Date, the interest which would have accrued on the Loan (absent such
repayment or prepayment) through and including the last day of the Interest
Accrual Period related to such Monthly Payment Date.
“Investor” shall mean any investor or potential investor in the Loan (or any
portion thereof or interest therein) in connection with any Secondary Market
Transaction.
“IRS” shall mean the United States Internal Revenue Service.
“JPMorgan” shall have the meaning set forth in the preamble hereof.
“Land” shall have the meaning set forth in the Mortgage Loan Agreement.
“Landlord Alterations” shall have the meaning set forth in Section 4.21 hereof.
“Lease” shall have the meaning set forth in the Mortgage Loan Agreement.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities and/or Health Care
Requirements affecting Borrower, Mortgage Borrower, any Collateral, or any
Individual Property or any part thereof, or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, including, without limitation, the Americans with Disabilities Act of
1990, and all Permits, authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower or Mortgage Borrower, at any
time in force affecting Borrower, Mortgage Borrower, any Collateral or any
Individual Property or any part thereof, including, without limitation, any
which may (i) require repairs, modifications or alterations in or to any
Individual Property or any part thereof, or (ii) in any way limit the use and
enjoyment of any Individual Property or any Collateral.
“Lender Affiliate” shall have the meaning set forth in Section 11.2 hereof.
“Lender Documents” shall mean any agreement among Lender, Mortgage Lender, any
Mezzanine Lender and/or any participant or any fractional owner of a beneficial
interest in the Loan or any Mezzanine Loan relating to the administration of the
Loan, the Mortgage Loan, the Mezzanine Loans, the Loan Documents, the Mortgage
Loan Documents or the Mezzanine Loan Documents, including without limitation any
intercreditor agreements, co-lender agreements and participation agreements.
“Lender Group” shall have the meaning set forth in Section 11.2 hereof.
“Letter of Credit” shall mean an irrevocable, auto-renewing, unconditional,
transferable, clean sight draft standby letter of credit having an initial term
of not less than one (1) year and with automatic renewals for one (1) year
periods (unless the obligation being secured by, or otherwise requiring the
delivery of, such letter of credit is required to be performed at least thirty
(30) days prior to the initial expiry date of such letter of credit), for which
Borrower shall have no reimbursement obligation and which reimbursement
obligation is not secured by the Collateral or

    
-15-

--------------------------------------------------------------------------------




any other property pledged to secure the Note, or all or any portion of any
Individual Property, in favor of Lender and entitling Lender to draw thereon in
New York, New York, based solely on a statement that Lender has the right to
draw thereon executed by an officer or authorized signatory of Lender. A Letter
of Credit must be issued by an Approved Bank. Borrower’s delivery of any Letter
of Credit hereunder in an aggregate amount (together with all other Letters of
Credit delivered by Borrower to Lender) equal to or greater than $10,000,000
shall, at Lender’s option, be conditioned upon Lender’s receipt of a New
Non-Consolidation Opinion relating to such Letter of Credit.
“Liabilities” shall have the meaning set forth in Section 11.2 hereof.
“LIBOR” shall mean, with respect to each Interest Accrual Period, the rate
(expressed as a percentage per annum and rounded upward, as necessary, to the
next nearest 1/1000 of 1%) equal to the rate reported for deposits in U.S.
dollars, for a one-month period, that appears on Reuters Screen LIBOR01 Page (or
the successor thereto) as of 11:00 a.m., London time, on the related
Determination Date; provided that, (i) if such rate does not appear on Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date,
Lender shall request the principal London office of any four major reference
banks in the London interbank market selected by Lender to provide such bank’s
offered quotation (expressed as a percentage per annum) to prime banks in the
London interbank market for deposits in U.S. dollars for a one-month period as
of 11:00 a.m., London time, on such Determination Date for the amounts for a
comparable loan at the time of such calculation and, if at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations; and (ii) if fewer than two such quotations in clause (i) are so
provided, Lender shall request any three major banks in New York City selected
by Lender to provide such bank’s rate (expressed as a percentage per annum) for
loans in U.S. dollars to leading European banks for a one-month period as of
approximately 11:00 a.m., New York City time on the applicable Determination
Date for the amounts for a comparable loan at the time of such calculation and,
if at least two such rates are so provided, LIBOR shall be the arithmetic mean
of such rates. Lender’s computation of LIBOR shall be conclusive and binding on
Borrower for all purposes, absent manifest error.
“LIBOR Loan” shall mean the Floating Rate Component at such time as interest
thereon accrues at a rate of interest based upon LIBOR.
“LIBOR Spread” shall mean 6.250000%, as such amount may be increased pursuant to
Section 2.9(d) hereof. The LIBOR Spread shall be increased by one-quarter
percent (0.25%) upon the commencement of the second Floating Rate Component
Extension Period.
“Licensed Bed Capacity” shall mean, with respect to any Non-MOB Facility, the
maximum number of resident beds the Non-MOB Facility has been approved to
operate by the applicable Health Care Authority.
“Liquidation Event” shall have the meaning set forth in Section 2.7 hereof.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.

    
-16-

--------------------------------------------------------------------------------




“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the Subordination of Management
Agreement, the Collateral Assignment of Interest Rate Cap Agreement, the
Guaranty, the Post-Closing Agreement and all other documents executed and/or
delivered in connection with the Loan (including, without limitation,
assignments of owner’s title insurance policies (including assignments that take
the form of ALTA 16 endorsements to owners title policies)), as each of the same
may be amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time.
“Loan-to-Value Ratio” shall mean, as of the date of its calculation, the ratio
of (a) the outstanding principal amount of the Loan and the Mortgage Loan as of
the date of such calculation to (b) the fair market value of the Properties (for
purposes of the REMIC provisions, counting only real property and excluding any
personal property or going concern value), as determined, in Lender’s reasonable
discretion, by any commercially reasonable method permitted to a REMIC Trust.
“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.
“Long-Term Acute Care Hospital” shall mean a general or specialty hospital that
provides long-term acute care.
“Losses” shall mean any and all losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value (to the extent such
diminutions in value result in an Indemnified Person actually receiving less
than the full amount of the Debt due to such Indemnified Person under the Loan
Documents), fines, penalties, charges, amounts paid in settlement, litigation
costs and reasonable attorneys’ fees, in the case of each of the foregoing, of
whatever kind or nature and whether or not incurred in connection with any
judicial or administrative proceedings, actions, claims, suits, judgments or
awards; provided, however, that in no event shall Losses include a loss of
opportunity or special or punitive damages or (except as expressly set forth
above with respect to diminutions in value) consequential damages.
“Major Lease” shall have the meaning set forth in the Mortgage Loan Agreement.
“Management Agreement” shall mean, individually and/or collectively (as the
context may require), each management agreement entered into by and between
Mortgage Borrower and Manager, pursuant to which Manager is to provide
management and other services with respect to the Properties, as the same may be
amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time.
“Manager” shall mean (i) with respect to each Individual Property, the Person as
set forth on Schedule VI hereto or (ii) such other Person selected as the
manager of any applicable Individual Property pursuant to a Management Agreement
in accordance with the terms of this Agreement or the other Loan Documents.
“Master Lease” shall have the meaning set forth in the Mortgage Loan Agreement.

    
-17-

--------------------------------------------------------------------------------




“Master Tenant” shall have the meaning set forth in the Mortgage Loan Agreement.
“Material Action” shall mean with respect to any Person, any action to
consolidate or merge any Borrower with or into any Person which is not a
Borrower, any action to consolidate or merge any Mortgage Borrower with or into
any Person which is not a Mortgage Borrower, or sell all or substantially all of
the assets of such Person, or to institute proceedings to have such Person be
adjudicated bankrupt or insolvent, or consent to the institution of bankruptcy
or insolvency proceedings against such Person or file a petition seeking, or
consent to, reorganization or relief with respect to such Person under any
applicable federal or state law relating to bankruptcy, or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of such Person or a substantial part of its property, or make
any assignment for the benefit of creditors of such Person, or admit in writing
such Person’s inability to pay its debts generally as they become due, or take
action in furtherance of any such action, or, to the fullest extent permitted by
law, any action to dissolve or liquidate such Person.
“Material Adverse Effect” shall mean a material adverse effect on (i) any
Individual Property or any portion thereof or the Collateral or any portion
thereof, (ii) the business, profits, prospects, management, operations or
financial condition of Borrower, Mortgage Borrower, Guarantor or any Individual
Property or any portion thereof, (iii) the enforceability, validity, perfection
or priority of the Pledge Agreement or the other Loan Documents, or (iv) the
ability of Borrower and/or Guarantor to perform its obligations under the Pledge
Agreement or the other Loan Documents to which it is a party.
“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvements of the Properties or any Individual Property under which there
is an obligation of Mortgage Borrower to pay more than $1,000,000 per annum and
which is neither expressly contemplated under any Approved Annual Budget nor
terminable upon not more than 60 days’ notice; provided, however, that none of
the following shall constitute Material Agreements (i) Management Agreements and
Leases, (ii) Permitted Equipment Leases entered into in accordance with this
Agreement; (iii) contracts and agreements for the performance of alterations of
any Individual Properties that are permitted under this Agreement without
consent or to which Lender has consented; and (iv) contracts and agreements
entered into by any Manager which is not subject to Mortgage Borrower’s approval
under a Management Agreement.
“Maturity Date” shall mean (a) with respect to the Floating Rate Component, the
Floating Rate Component Maturity Date and (b) with respect to the Fixed Rate
Component, the earlier of (x) the Floating Rate Component Maturity Date and (y)
the Monthly Payment Date occurring in December, 2019 or such other date on which
the final payment of the principal amount of the Loan becomes due and payable as
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under

    
-18-

--------------------------------------------------------------------------------




the laws of such state or states whose laws are held by any court of competent
jurisdiction to govern the interest rate provisions of the Loan.
“Medicaid” shall mean any state program of medical assistance administered under
Title XIX of the Social Security Act.
“Medicare” shall mean the federal program for medical assistance administered
under Title XVIII of the Social Security Act.
“Medical Office Building” shall mean a facility that leases space for use in the
processing and/or provision of office-based outpatient or other medical related
services.
“Member” is defined in Section 5.1 hereof.
“Mezzanine B Borrower” shall mean individually and/or collectively, as the
context may require, each of the Persons listed on Schedule VIII hereto,
together with their respective successors and permitted assigns.
“Mezzanine B Debt Service” shall have the meaning ascribed to the term “Debt
Service” in the Mezzanine B Loan Agreement as of the Closing Date.
“Mezzanine B Extension Option” shall have the meaning ascribed to the term
“Extension Option” in the Mezzanine B Loan Agreement.
“Mezzanine B Lender” shall mean, collectively, Citi, in its capacity as a lender
under the Mezzanine B Loan, JPMorgan in its capacity as a lender under the
Mezzanine B Loan, Barclays in its capacity as a lender under the Mezzanine B
Loan and CF, in its capacity as a lender under the Mezzanine B Loan, together
with their respective successors and assigns.
“Mezzanine B Loan” shall mean that certain mezzanine loan made as of the date
hereof by Mezzanine B Lender to Mezzanine B Borrower in the original principal
amount of $1,000,000.00, and evidenced by the Mezzanine B Note and evidenced and
secured by the other Mezzanine B Loan Documents.
“Mezzanine B Loan Agreement” shall mean that certain Mezzanine B Loan Agreement,
dated as of the date hereof, by and between Mezzanine B Borrower and Mezzanine B
Lender, as the same may be amended, restated, replaced or otherwise modified
from time to time.
“Mezzanine B Loan Documents” shall have the meaning ascribed to the term “Loan
Documents” in the Mezzanine B Loan Agreement.
“Mezzanine B Note” shall have the meaning ascribed to the term “Note” in the
Mezzanine B Loan Agreement.
“Mezzanine Borrower” shall mean, individually and/or collectively, as the
context may require, Mezzanine B Borrower and Mezzanine C Borrower.

    
-19-

--------------------------------------------------------------------------------




“Mezzanine C Borrower” shall mean individually and/or collectively, as the
context may require, each of the Persons listed on Schedule IX hereto, together
with their respective successors and permitted assigns.
“Mezzanine C Debt Service” shall have the meaning ascribed to the term “Debt
Service” in the Mezzanine C Loan Agreement as of the Closing Date.
“Mezzanine C Extension Option” shall have the meaning ascribed to the term
“Extension Option” in the Mezzanine C Loan Agreement.
“Mezzanine C Lender” shall mean, collectively, Citi, in its capacity as a lender
under the Mezzanine C Loan, JPMorgan in its capacity as a lender under the
Mezzanine C Loan, Barclays in its capacity as a lender under the Mezzanine C
Loan and CF, in its capacity as a lender under the Mezzanine C Loan, together
with their respective successors and assigns.
“Mezzanine C Loan” shall mean that certain mezzanine loan made as of the date
hereof by Mezzanine C Lender to Mezzanine C Borrower in the original principal
amount of $425,000,000.00, and evidenced by the Mezzanine C Note and evidenced
and secured by the other Mezzanine C Loan Documents.
“Mezzanine C Loan Agreement” shall mean that certain Mezzanine C Loan Agreement,
dated as of the date hereof, by and between Mezzanine C Borrower and Mezzanine C
Lender, as the same may be amended, restated, replaced or otherwise modified
from time to time.
“Mezzanine C Loan Documents” shall have the meaning ascribed to the term “Loan
Documents” in the Mezzanine C Loan Agreement.
“Mezzanine C Note” shall have the meaning ascribed to the term “Note” in the
Mezzanine C Loan Agreement.
“Mezzanine Lender” shall mean, individually and/or collectively, as the context
may require, Mezzanine B Lender and Mezzanine C Lender.
“Mezzanine Loan Agreement” shall mean, individually and/or collectively, as the
context may require, the Mezzanine B Loan Agreement and the Mezzanine C Loan
Agreement.
“Mezzanine Loan Documents” shall mean, individually and/or collectively, as the
context may require, the Mezzanine B Loan Documents and the Mezzanine C Loan
Documents.
“Mezzanine Loans” shall mean, individually and/or collectively, as the context
may require, the Mezzanine B Loan and the Mezzanine C Loan.
“Mezzanine Option” shall have the meaning set forth in Section 11.6 hereof.
“Minimum Counterparty Rating” shall mean (a) a long-term unsecured debt rating
of “A+” or higher by S&P, which rating shall not include a “t” or otherwise
reflect a termination risk or otherwise be qualified (or if S&P no longer rates
any Counterparties the equivalent from DBRS (if

    
-20-

--------------------------------------------------------------------------------




rated by DBRS)); (b) either (i) a long-term senior unsecured debt rating of at
least “A2” from Moody’s and a short-term unsecured debt rating of at least “P-1”
from Moody’s which rating shall not include a “t” or otherwise reflect a
termination risk or otherwise be qualified or (ii) if no short-term senior
unsecured debt rating exists, a long-term unsecured debt rating of not less than
“A1” by Moody’s which rating shall not include a “t” or otherwise reflect a
termination risk or otherwise be qualified; and (c) a long-term unsecured debt
rating of “A” (and not on Rating Watch Negative) or higher by Fitch and a
short-term unsecured debt rating of not less than “F-1” (and not on Rating Watch
Negative) from Fitch (and, after a Securitization, the equivalent of the
foregoing by the other Rating Agencies). After a Securitization of the Loan,
only the ratings of those Rating Agencies rating the Securities shall apply. In
the event that no Counterparty meets the foregoing Minimum Counterparty Rating,
such Counterparty shall be required to meet such Counterparty criteria as is
reasonably acceptable to Lender (and after a Securitization, acceptable to the
Rating Agencies).
“Monthly Debt Service Payment Amount” shall mean for the First Monthly Payment
Date and for each Monthly Payment Date occurring thereafter up to and including
the Maturity Date, a payment equal to the amount of interest which will accrue
on the Notes during the Interest Accrual Period in which such Monthly Payment
Date occurs computed at the Interest Rate.
“Monthly Payment Date” shall mean the First Monthly Payment Date and the ninth
(9th) day of every calendar month occurring thereafter during the term of the
Loan.
“Moody’s” shall mean Moody’s Investor Service, Inc.
“Mortgage Borrower” shall have the meaning set forth in the Recitals hereto.
“Mortgage Borrower Company Agreement” shall mean, collectively, the limited
liability company agreements of each Mortgage Borrower, as the same may be
amended from time to time to the extent permitted under the Mortgage Loan
Agreement and this Agreement.
“Mortgage Event of Default” shall have the meaning ascribed to the term “Event
of Default” in the Mortgage Loan Agreement.
“Mortgage Extension Option” shall have the meaning ascribed to the term
“Extension Option” in the Mortgage Loan Agreement.
“Mortgage Lender” shall mean, collectively, Citi, in its capacity as a lender
under the Mortgage Loan, JPMorgan in its capacity as a lender under the Mortgage
Loan, Barclays in its capacity as a lender under the Mortgage Loan and CF, in
its capacity as a lender under the Mortgage Loan, together with their respective
successors and assigns.
“Mortgage Loan” shall mean that certain mortgage loan made as of the date hereof
by Mortgage Lender to Mortgage Borrower in the original principal amount of
$1,878,000,000, and evidenced by the Mortgage Note and evidenced and secured by
the other Mortgage Loan Documents.

    
-21-

--------------------------------------------------------------------------------




“Mortgage Loan Agreement” shall mean that certain Loan Agreement, dated as of
the date hereof, by and between Mortgage Borrower and Mortgage Lender, as the
same may be amended, restated, replaced or otherwise modified from time to time.
“Mortgage Loan Cash Management Accounts” shall mean, collectively, the
Restricted Account, the Concentration Account and the Cash Management Account
(as each such term is defined in the Mortgage Loan Agreement).
“Mortgage Loan Cash Management Provisions” shall mean the terms and conditions
of the Mortgage Loan Documents relating to cash management (including, without
limitation, those relating to the Restricted Account, the Concentration Account
and Restricted Account Agreement (as each such term is defined in the Mortgage
Loan Agreement)).
“Mortgage Loan Documents” shall have the meaning ascribed to the term “Loan
Documents” in the Mortgage Loan Agreement.
“Mortgage Loan Reserve Funds” shall have the meaning ascribed to the term
“Reserve Funds” in the Mortgage Loan Agreement.
“Mortgage Note” shall have the meaning ascribed to the term “Note” in the
Mortgage Loan Agreement.
“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (i) Lender’s and/or Mortgage Lender’s reasonable costs
incurred in connection with the recovery thereof, (ii) in the case of a casualty
or condemnation, (a) the costs incurred by Mortgage Borrower in connection with
collecting any proceeds related to a Casualty or Condemnation or a Restoration
of all or any portion of a Property made in accordance with the Mortgage Loan
Documents and (b) amounts required to be turned over to or used by a
third-party, unaffiliated Tenant pursuant to the terms of any applicable Lease
or other unaffiliated third party pursuant to a Property Document, (iii) amounts
required or permitted to be deducted therefrom, and amounts paid, pursuant to
the Mortgage Loan Documents to Mortgage Lender, (iv) in the case of a
foreclosure sale, disposition or transfer of a Property in connection with
realization thereon following a Mortgage Event of Default, such reasonable and
customary costs and expenses of sale or other disposition (including reasonable
attorneys’ fees and brokerage commissions), (v) in the case of a foreclosure
sale, such costs and expenses incurred by Mortgage Lender under the Mortgage
Loan Documents as Mortgage Lender shall be entitled to receive reimbursement for
under the terms of the Mortgage Loan Documents, (vi) in the case of a
refinancing of the Mortgage Loan, such costs and expenses (including reasonable
attorneys’ fees) of such refinancing as shall be reasonably approved by Mortgage
Lender, and (vii) the amount of any prepayments required pursuant to the
Mortgage Loan Documents and/or the Loan Documents, in connection with any such
Liquidation Event.
“Net Operating Income” shall have the meaning set forth in the Mortgage Loan
Agreement.

    
-22-

--------------------------------------------------------------------------------




“Net Proceeds” shall have the meaning set forth in the Mortgage Loan Agreement.
“New Manager” shall mean any Person replacing or becoming the assignee of the
then current Manager, in each case, in accordance with the applicable terms and
conditions hereof.
“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion hereafter provided to Lender by the outside counsel that provided the
Non-Consolidation Opinion (provided that such outside counsel has the same or
similar reputation to that of such outside counsel as of the Closing Date) or by
other outside counsel reasonably acceptable to Lender and acceptable to the
Rating Agencies and otherwise in form and substance reasonably acceptable to
Lender and acceptable to the Rating Agencies.
“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Berger Harris LLP in connection
with the closing of the Loan.
“Non-MOB Facility” shall mean, individually and/or collectively, any Facility
other than a Medical Office Building.
“Non-RIDEA Facility” shall mean, individually and/or collectively, any Non-MOB
Facility other than a RIDEA Facility.
“Note” shall mean, individually and/or collectively, as the context may require
(i) that certain Promissory Note A-1 of even date herewith in the principal
amount of $34,234,973.50 made by Borrower in favor of Citi (“Note A-1”), (ii)
that certain Promissory Note A-2 of even date herewith in the principal amount
of $67,165,026.50 made by Borrower in favor of Citi (“Note A-2”), (iii) that
certain Promissory Note A-3 of even date herewith in the principal amount of
$34,234,973.51 made by Borrower in favor of JPM (“Note A-3”), (iv) that certain
Promissory Note A-4 of even date herewith in the principal amount of
$67,165,026.49 made by Borrower in favor of JPM (“Note A-4”), (v) that certain
Promissory Note A-5 of even date herewith in the principal amount of
$22,823,315.67 made by Borrower in favor of Barclays (“Note A-5”), (vi) that
certain Promissory Note A-6 of even date herewith in the principal amount of
$44,776,684.33 made by Borrower in favor of Barclays (“Note A-6”), (vii) that
certain Promissory Note A-7 of even date herewith in the principal amount of
$22,823,315.67 made by Borrower in favor of CF (“Note A-7”) and (viii) that
certain Promissory Note A-8 of even date herewith in the principal amount of
$44,776,684.33 made by Borrower in favor of CF (“Note A-8”), as each of the same
may be amended, restated, replaced, extended, renewed, supplemented, severed,
split, or otherwise modified from time to time (including, without limitation,
any Defeased Note(s) and Undefeased Note(s) that may exist from time to time).
“Note A-1” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof, as the same may be amended, restated, replaced, extended,
renewed, supplemented, severed, split, or otherwise modified from time to time.
“Note A-2” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof, as the same may be amended, restated, replaced, extended,
renewed, supplemented, severed, split,

    
-23-

--------------------------------------------------------------------------------




or otherwise modified from time to time (including, without limitation, any
Defeased Note(s) and Undefeased Note(s) that may exist from time to time).
“Note A-3” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof, as the same may be amended, restated, replaced, extended,
renewed, supplemented, severed, split, or otherwise modified from time to time.
“Note A-4” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof, as the same may be amended, restated, replaced, extended,
renewed, supplemented, severed, split, or otherwise modified from time to time
(including, without limitation, any Defeased Note(s) and Undefeased Note(s) that
may exist from time to time).
“Note A-5” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof, as the same may be amended, restated, replaced, extended,
renewed, supplemented, severed, split, or otherwise modified from time to time.
“Note A-6” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof, as the same may be amended, restated, replaced, extended,
renewed, supplemented, severed, split, or otherwise modified from time to time
(including, without limitation, any Defeased Note(s) and Undefeased Note(s) that
may exist from time to time).
“Note A-7” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof, as the same may be amended, restated, replaced, extended,
renewed, supplemented, severed, split, or otherwise modified from time to time.
“Note A-8” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof, as the same may be amended, restated, replaced, extended,
renewed, supplemented, severed, split, or otherwise modified from time to time
(including, without limitation, any Defeased Note(s) and Undefeased Note(s) that
may exist from time to time).
“Obligations” shall have the meaning set forth in Section 17.19 hereof.
“Occupancy Report” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by a Responsible Officer of Borrower.
“Operating Lease” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Operating Lessee” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Operating Lessee Pledgor” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Organizational Chart” shall have the meaning set forth in Section 3.31 hereof.
“Other Charges” shall have the meaning set forth in the Mortgage Loan Agreement.

    
-24-

--------------------------------------------------------------------------------




“Other Connection Taxes” shall mean, with respect to any Recipient, Section 2.13
Taxes imposed as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Section 2.13 Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Section 2.13 Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Section 2.13 Taxes
that are Other Connection Taxes imposed with respect to an assignment.
“PACE Loan” shall mean any Property-Assessed Clean Energy loan or any similar
financing.
“Partial Defeasance Collateral” shall mean Government Securities, which provide
payments (i) on or prior to, but as close as possible to, the Business Day
immediately preceding all Monthly Payment Dates and other scheduled payment
dates, if any, under the Defeased Note after the Partial Defeasance Date and up
to and including the Prepayment Release Date (assuming the Defeased Note is
required to be prepaid in full as of such Prepayment Release Date), and (ii) in
amounts equal to or greater than the Scheduled Defeasance Payments relating to
such Monthly Payment Dates and other scheduled payment dates.
“Partial Defeasance Date” shall have the meaning set forth in Section 2.12
hereof.
“Partial Defeasance Event” shall have the meaning set forth in Section 2.12
hereof.
“Partial Defeasance Notice Date” shall have the meaning set forth in Section
2.12 hereof.
“Participant” shall have the meaning set forth in Section 11.8(a)(ix) hereof.
“Participant Register” shall have the meaning set forth in Section 11.8(a)(ix)
hereof.
“Permits” shall mean all necessary certificates, licenses, permits, franchises,
trade names, certificates of occupancy, consents, and other approvals
(governmental and otherwise) required under applicable Legal Requirements and
applicable Health Care Requirements for the operation of each Individual
Property and the conduct of Borrower’s and Mortgage Borrower’s business
(including, without limitation, all required zoning, building code, land use,
environmental, public assembly and other similar permits or approvals).
“Permitted Encumbrances” shall mean collectively, (a) the lien and security
interests created by this Agreement and the other Loan Documents, (b) all liens,
encumbrances and other matters disclosed in the applicable Title Insurance
Policy, (c) liens, if any, for Section 2.13 Taxes, Taxes and Other Charges
imposed by any Governmental Authority not yet due or delinquent or which are
contested in good faith by appropriate proceedings and for which Borrower, any

    
-25-

--------------------------------------------------------------------------------




Mezzanine Borrower or Mortgage Borrower has set aside adequate reserves on its
books, (d) existing Leases and new Leases entered into in accordance with this
Agreement, (e) any Permitted Equipment Leases, (f) such other title and survey
exceptions as Lender has approved or may approve in writing in Lender’s sole
discretion, (g) the liens and security interests created by the Mortgage Loan
Documents and the Mezzanine Loan Documents, (h) any inchoate liens or any
involuntary liens on an Individual Property or any part thereof so long as (in
the case of any involuntary lien) such involuntary lien is bonded or discharged
within thirty (30) days of the filing of such lien or is being contested in
accordance with this Agreement and the Mortgage Loan Agreement and (i)
immaterial easements, rights-of-way, restrictions or similar non-monetary
encumbrances recorded against and affecting such Individual Property that do not
materially adversely affect (1) the ability of Borrower to pay its obligations
to any Person as and when due, (2) the marketability of title to such Individual
Property or of the Collateral, (3) the fair market value of such Individual
Property or the Collateral, or (4) the use or operation of such Individual
Property.
“Permitted Equipment Leases” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Permitted Fund Manager” means any Person that on the date of determination is
not subject to a case under the Bankruptcy Code or other Creditors Rights Laws
and is either (i) a nationally-recognized manager of investment funds investing
in debt or equity interests, or (ii) an entity that is a Qualified Lender
pursuant to clauses (ix)(A), (B), (C) or (D) of the definition thereof.
“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, or any trustee under any Securitization or any of
their respective Affiliates, payable on demand or having a maturity date not
later than the Business Day immediately prior to the first Monthly Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:
(a)    obligations of, or obligations directly and unconditionally guaranteed as
to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year, provided that with respect to any such obligation guaranteed by any agency
or instrumentality of the U.S. government, such agency or instrumentality must
be either (i) rated by S&P and have a rating equal to at least the minimum
eligible rating by S&P or (ii) are specifically approved by S&P as having the
creditworthiness of the senior obligations equal to that of the U.S. government;
(b)    federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than 90
days of any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, the short-term debt
obligations of which are rated (a) “A-1+” (or the equivalent) by S&P and, if it
has a term in excess of three months, the long-term debt obligations of which
are rated “AAA” (or the equivalent) by S&P, and that (1) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (2) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000, (b) in one of the following

    
-26-

--------------------------------------------------------------------------------




Moody’s rating categories: (1) for maturities less than one month, a long-term
rating of “A2” or a short-term rating of “P-1”, (2) for maturities between one
and three months, a long-term rating of “A1” and a short-term rating of “P-1”,
(3) for maturities between three months to six months, a long-term rating of
“Aa3” and a short-term rating of “P-1” and (4) for maturities over six months, a
long-term rating of “Aaa” and a short-term rating of “P-1”, or such other
ratings as confirmed in a Rating Agency Confirmation and (c) in one of the
following Fitch rating categories: (1) for maturities less than three months, a
long term rating of “A” and a short term rating of “F-1” and (2) for maturities
greater than three months, a long-term rating of “AA-” and a short term rating
of “F-1+”;
(c)    deposits that are fully insured by the Federal Deposit Insurance Corp.;
(d)    commercial paper rated (a) “A–1+” (or the equivalent) by S&P and having a
maturity of not more than 90 days, (b) in one of the following Moody’s rating
categories: (i) for maturities less than one month, a long-term rating of “A2”
or a short-term rating of “P-1”, (ii) for maturities between one and three
months, a long-term rating of “A1” and a short-term rating of “P-1”, (iii) for
maturities between three months to six months, a long-term rating of “Aa3” and a
short-term rating of “P-1” and (iv) for maturities over six months, a long-term
rating of “Aaa” and a short-term rating of “P-1” and (c) in one of the following
Fitch rating categories: (1) for maturities less than three months, a long term
rating of “A” and a short term rating of “F-1” and (2) for maturities greater
than three months, a long-term rating of “AA-” and a short term rating of
“F-1+”;
(e)    any money market funds that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clause (i)
above, (b) has net assets of not less than $5,000,000,000, and (c) has an S&P
rating of “AAAm” or better and the highest rating obtainable from Moody’s; and
(f)    such other investments as to which each Rating Agency shall have
delivered a Rating Agency Confirmation.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with a qualified rating symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating, as well as any mortgage-backed
securities and any security of the type commonly known as “strips”; (ii) shall
be limited to those instruments that have a predetermined fixed dollar of
principal due at maturity that cannot vary or change; (iii) shall only include
instruments that qualify as “cash flow investments” (within the meaning of
Section 860G(a)(6) of the Code); and (iv) shall exclude any investment where the
right to receive principal and interest derived from the underlying investment
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment. Interest may either be fixed or variable, and any
variable interest must be tied to a single interest rate index plus a single
fixed spread (if any), and move proportionately with that index. No investment
shall be made which requires a payment above par for an obligation if the
obligation may be prepaid at the option of the issuer thereof prior to its
maturity. All investments shall mature or be redeemable upon the option of the
holder thereof on or prior to the earlier of (x) three months from the date of
their purchase and (y) the Business Day preceding the day before the date such
amounts are required to be applied hereunder.

    
-27-

--------------------------------------------------------------------------------




“Permitted Prepayment Threshold” shall mean an aggregate amount equal to 15% of
the original principal amount of the Loan (after giving effect to the paydown of
the Loan pursuant to Section 8.10 of the Mortgage Loan Agreement) prepaid in
connection with the release of Individual Properties and Released Collateral in
accordance with the terms and conditions of Section 2.10 hereof.
“Permitted Self-Management Property” shall mean, for so long as Borrower is
controlled by Sponsor, any Individual Property which is subject to a triple-net
lease with a Tenant.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any other entity and, in each case, any fiduciary acting in
such capacity on behalf of any of the foregoing.
“Personal Property” shall mean, individually and/or collectively (as the context
requires), the “Personal Property” as defined in each applicable Security
Instrument.
“Pledge Agreement” shall have the meaning set forth in the Recitals to this
Agreement.
“Policies” shall have the meaning specified in the Mortgage Loan Agreement.
“Portfolio Material Adverse Effect” shall mean a material adverse effect on (i)
the Properties (taken as a whole), (ii) the Collateral (taken as a whole), (iii)
the business, profits, prospects, management, operations or financial condition
of Borrower or Mortgage Borrower (taken as a whole), Guarantor, the Collateral
or the Properties (taken as a whole), (iv) the enforceability, validity,
perfection or priority of the liens of the Pledge Agreement and the other Loan
Documents, or (v) the ability of Borrower and/or Guarantor to perform its
obligations under the Pledge Agreement or the other Loan Documents to which it
is a party.
“Post Closing Agreement” shall mean that certain Post-Closing Obligations
Agreement, dated of even date herewith, by and between Borrower and Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Prepaid Mezzanine Loan” shall have the meaning specified in Section 2.7 hereof.
“Prepaying Mezzanine Borrower” shall have the meaning specified in Section 2.7
hereof.
“Prepayment Notice” shall have the meaning specified in Section 2.7(b) hereof.
“Prepayment Premium” shall mean with respect to any repayment or prepayment of
the Floating Rate Component made (i) on or prior to the Monthly Payment Date
occurring in January, 2017, an amount equal to the sum of the present values, as
of the date of such repayment of each future installment of interest that would
be payable under the Floating Rate Component on the outstanding principal amount
of the Floating Rate Component being prepaid from the date of such prepayment
(or such later date through which interest shall have been paid as of such date
of prepayment) through and including the last day of the Interest Accrual Period
related to the Monthly Payment Date occurring in January, 2017, assuming an
interest rate equal to the LIBOR Spread in

    
-28-

--------------------------------------------------------------------------------




effect as of the date of such prepayment or repayment, and (ii) after the
Monthly Payment Date occurring in January, 2017, an amount equal to zero dollars
($0.00). Lender’s computation of the Prepayment Premium shall be conclusive and
binding on Borrower for all purposes, absent manifest error.
“Prepayment Release Date” shall mean, with respect to the Fixed Rate Component,
the Monthly Payment Date occurring in June, 2019.
“Prime Rate” shall mean rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/100th of one percent (0.01%). If The Wall Street Journal ceases to publish the
“Prime Rate,” Lender shall select an equivalent publication that publishes such
“Prime Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasigovernmental body,
then Lender shall select a comparable interest rate index.
“Prime Rate Loan” shall mean Floating Rate Component at such time as interest
thereon accrues at a rate of interest based upon the Prime Rate.
“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) the sum of (i) the Adjusted LIBOR Rate and (ii) the LIBOR
Spread, in each case, on the Determination Date that LIBOR was last applicable
to the Floating Rate Component and (b) the Prime Rate on the Determination Date
that LIBOR was last applicable to Floating Rate Component; provided, however, in
no event shall such difference be a negative number.
“Program” shall mean any and all third party payor programs and health plans,
whether private, commercial or governmental, including, but not limited to, any
federal or state health programs, including Medicare, Medicaid, Medicaid waiver
programs and TRICARE programs.
“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.
“Projections” shall have the meaning set forth in Section 11.8(b)(ii) hereof.
“Property” and “Properties” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Property Condition Report” shall mean, individually and/or collectively, as the
context may require, those certain property condition reports delivered to
Lender by Borrower in connection with the origination of the Loan or otherwise
obtained by Lender in connection with the origination of the Loan and delivered
to Borrower prior to the Closing Date.
“Property Document” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Property Document Event” shall mean any event which would, directly or
indirectly, cause a termination right, cause any material termination fees to be
due, cause any right of first refusal, first offer or any other similar right
with respect to any Individual Property or any material

    
-29-

--------------------------------------------------------------------------------




portion thereof to be implemented or would cause a Material Adverse Effect to
occur under any Property Document (in each case, beyond any applicable notice
and cure periods under the applicable Property Document); provided, however, any
of the foregoing shall not be deemed a Property Document Event to the extent
Lender’s prior written consent is obtained with respect to the same or to the
extent the same shall not have a Material Adverse Effect.
“Provided Information” shall mean any information provided by or on behalf of
any Borrower Party in connection with the Loan, the Mortgage Loan, each
Individual Property, the Collateral, such Borrower Party, any Affiliated Manager
and/or any related matter or Person.
“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, (A) if permitted by REMIC
Requirements applicable to such matter, would be reasonably acceptable to Lender
or (B) if the Lender discretion in the foregoing subsection (A) is not permitted
under such applicable REMIC Requirements, would be acceptable to a prudent
lender of securitized commercial mortgage loans.
“Public Company Exit” shall mean (i) Guarantor becoming a Qualified Public
Company or (ii) (A) Guarantor merging with or into a Qualified Public Company or
(B) at least seventy-five percent (75%) of the indirect interests in Borrower
and each Mezzanine Borrower being sold or transferred to, or otherwise becoming
held by, a Qualified Public Company, in each instance upon the closing of the
initial listing of such Qualified Public Company on a nationally recognized
securities exchange.
“Qualified Lender” means (i) Citi, (ii) any Affiliate of Citi, (iii) JPMorgan,
(iv) any Affiliate of JPMorgan, (v) Barclays, (vi) any Affiliate of Barclays,
(vii) CF, (viii) any Affiliate of CF, or (ix) one or more of the following (in
each of clauses (i) through (ix), either acting (1) for itself or (2) as agent
for itself and other lenders, provided that at least fifty percent (50%) of such
lenders pursuant to this clause (2) are Qualified Lenders):
(A)    a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (A) satisfies the Eligibility Requirements;
(B)    an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act or an
institutional “accredited investor” within the meaning of Regulation D under the
Securities Act, provided that any such Person referred to in this clause (B)
satisfies the Eligibility Requirements;
(C)    an institution substantially similar to any of the foregoing entities
described in clause (ix)(A), (ix)(B) or (ix)(E), or any other Person which is
subject to supervision and regulation by the insurance or banking department of
any state or of the United States, the Board of Governors of the Federal Reserve
System, the Comptroller of the Currency, the Federal Deposit Insurance
Corporation or the Federal Savings and Loan Insurance

    
-30-

--------------------------------------------------------------------------------




Corporation or by any successor hereafter exercising similar functions, in each
case, that satisfies the Eligibility Requirements;
(D)    any entity Controlled by, Controlling or under common Control with any of
the entities described in clause (ix)(A), (ix)(B) or (ix)(C) above or
clause (ix)(E) below;
(E)    an investment fund, limited liability company, limited partnership or
general partnership (a “Permitted Investment Fund”) where a Permitted Fund
Manager or Qualified Lender (other than pursuant to this clause (ix)(E)) acts as
general partner, managing member or fund manager and at least fifty percent
(50%) of the equity interests in such investment vehicle are owned, directly or
indirectly, by one or more of the following: a Qualified Lender under (A), (B),
(C) or (D) above or (F) below, an institutional “accredited investor”, within
the meaning of Regulation D promulgated under the Securities Act, and/or a
“qualified institutional buyer” or both within the meaning of Rule 144A
promulgated under the Exchange Act, provided such institutional “accredited
investors” or “qualified institutional buyers” that are used to satisfy the
fifty percent (50%) test set forth above in this clause (E) satisfy the
financial tests in clause (i) of the definition of Eligibility Requirements; or
(F)    following a Securitization, any Person for which the Rating Agencies have
issued a Rating Agency Confirmation.
“Qualified Management Agreement” shall mean a management agreement with a
Qualified Manager with respect to the applicable Individual Property which is
approved by Lender in writing (such approval not to be unreasonably withheld,
conditioned or delayed and which approval may be conditioned upon Lender's
receipt of a Rating Agency Confirmation with respect to such management
agreement).
“Qualified Manager” shall mean (a) AHI Newco, LLC or subsidiary of AHI Newco,
LLC that is one hundred percent (100%) owned and Controlled by AHI Newco, LLC,
(b) any Sub-Manager as of the Closing Date with respect to the Individual
Property (or Properties) sub-managed by such Sub-Manager as of the Closing Date,
(c) an Unaffiliated Qualified Manager, (d) an Affiliated Manager that satisfies
clauses (A) through (C) of the definition of Unaffiliated Qualified Manager or
(e) a Person reasonably approved by Lender in writing (which approval may be
conditioned upon Lender's receipt of a Rating Agency Confirmation with respect
to such Person).
“Qualified Public Company” shall mean an entity whose securities are listed and
traded on a nationally recognized securities exchange and which, upon the
closing of the initial listing of such entity on such exchange, (i) has total
capitalization (taking into account (a) the total equity of such entity (the
“Equity”), calculated to be the greater of (1) the market capitalization of such
equity and (2) the undepreciated book value of the total equity of such entity
and (b) the debt of such entity and its subsidiaries (including Borrower and
Mezzanine Borrowers) on a consolidated basis, inclusive of underlying property
level debt (“Total Debt”)) of not less than $3,000,000,000 and (ii) has leverage
(i.e., the ratio of (A) Total Debt to (B) the sum of Total Debt and Equity) of
not greater than seventy-five percent (75%).

    
-31-

--------------------------------------------------------------------------------




“Qualified Replacement Guarantor” shall mean a Person who (i) has a net worth of
$400,000,000 (exclusive of the Properties) and (ii) is delivering to Lender a
replacement limited recourse guaranty in form and substance substantially
identical to the Guaranty and a replacement environmental indemnity
substantially identical to the Environmental Indemnity, in each instance, in
accordance with the terms and conditions hereof.
“Qualified Transferee” shall mean a Person who (i) has net worth of at least
$450,000,000 (exclusive of the Properties), (ii) directly or indirectly owns and
operates assisted living facilities, independent living facilities, medical
office buildings and Long-Term Acute Care Hospitals worth at least
$2,000,000,000 (exclusive of the Properties), provided that this clause (ii)
shall not apply if such Person engages one or more Unaffiliated Qualified
Managers in accordance with the terms and conditions hereof to manage the
Properties and (iii) has not been convicted of, or been indicted for a felony
criminal offense, has not been adjudicated guilty of fraud, racketeering or
moral turpitude in connection with a governmental investigation and has not been
subject to a bankruptcy or insolvency action against it.
“Rate Cap Purchase Date” shall mean a date not later than four (4) Business Days
following the Closing Date (but in all instances prior to a Securitization (as
defined in the Mortgage Loan Agreement)).
“Rating Agency” shall mean S&P, Moody’s, Fitch, Kroll Bond Rating Agency, Inc.,
Morningstar Credit Ratings, LLC, DBRS, Inc. or any other nationally-recognized
statistical rating agency which has assigned a rating to the Securities (and any
successor to any of the foregoing) in connection with and/or in anticipation of
any Securitization.
“Rating Agency Condition” shall be deemed to exist if (i) any Rating Agency
fails to respond to any request for a Rating Agency Confirmation with respect to
any applicable matter or otherwise elects in writing not to consider any
applicable matter or (ii) Lender (or its Servicer) is not required to and/or
elects not to obtain (or cause to be obtained) a Rating Agency Confirmation with
respect to any applicable matter, in each case, pursuant to and in compliance
with any pooling and servicing agreement(s) or similar agreement(s), in each
case, relating to the servicing and/or administration of the Loan.
“Rating Agency Confirmation” shall mean (i) prior to a Securitization or if the
Rating Agency Condition exists, that Lender has (in consultation with the Rating
Agencies (if required by Lender)) approved the matter in question in writing
based upon Lender’s commercially reasonable determination of applicable Rating
Agency standards and criteria and (ii) from and after a Securitization (to the
extent the Rating Agency Condition does not exist), a written affirmation from
each of the Rating Agencies (obtained at Borrower’s sole cost and expense) that
the credit rating of the Securities by such Rating Agency immediately prior to
the occurrence of the event with respect to which such Rating Agency
Confirmation is sought will not be qualified, downgraded or withdrawn as a
result of the occurrence of such event, which affirmation may be granted or
withheld in such Rating Agency’s sole and absolute discretion. Notwithstanding
the foregoing or any other provision hereof, if Lender has determined that there
will not be, or that it is likely that there will not be, a Securitization, then
all references to Rating Agency Confirmation shall mean that such

    
-32-

--------------------------------------------------------------------------------




matter that requires such Rating Agency Confirmation shall be subject to
Lender’s consent (such consent not to be unreasonably withheld, conditioned or
delayed).
“Recipient” shall mean any Lender and after a Syndication, Agent, as applicable.
“Register” shall have the meaning set forth in Section 11.8(a)(viii) hereof.
“Registrar” shall have the meaning set forth in Section 11.7 hereof.
“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
“Reimbursement Contribution” shall have the meaning set forth in Section 17.19
hereof.
“Related Loan” shall mean a loan to an Affiliate of Borrower or secured by a
Related Property, that is included in a Securitization with the Loan (or any
portion thereof or interest therein).
“Related Party” shall have the meaning set forth in Section 13.1 hereof.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to any Individual
Property.
“Release” shall have the meaning set forth in Section 2.10 hereof.
“Release Date” shall mean the earlier to occur of (i) the third anniversary of
the Closing Date and (ii) the date that is two (2) years from the “startup day”
(within the meaning of Section 860G(a)(9) of the Code) of the REMIC Trust
established in connection with the last Securitization involving any portion of
or interest in the Mortgage Loan.
“Release Notice Date” shall have the meaning set forth in Section 2.10 hereof.
“Release Price” shall mean, with respect to any Individual Property or the
applicable Collateral related thereto, an amount equal to 115% of the Allocated
Loan Amount with respect to such Individual Property or such Collateral;
provided, that, with respect to the sale of the Individual Property owned by G&E
HC REIT II Charlottesville SNF, LLC and located in Charlottesville, Virginia in
accordance with the terms and conditions of this Agreement to the extent that
the applicable Tenant at such Individual Property exercises its purchase option
with respect to such Individual Property, the Release Price solely with respect
to such Individual Property shall mean an amount equal to 100% of such
Individual Property’s Allocated Loan Amount.
“Released Collateral” shall have the meaning set forth in Section 2.10 hereof.
“Released Property” shall have the meaning set forth in the Mortgage Loan
Agreement.

    
-33-

--------------------------------------------------------------------------------




“REMIC Opinion” shall mean, as to any matter, an opinion as to the compliance of
such matter with applicable REMIC Requirements, if any (which such opinion shall
be, in form and substance and from a provider, in each case, reasonably
acceptable to Lender and acceptable to the Rating Agencies).
“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, those relating to the continued
treatment of the Loan (or the applicable portion thereof and/or interest
therein) as a “qualified mortgage” held by such REMIC Trust, the continued
qualification of such REMIC Trust as such under the Code, the non-imposition of
any tax on such REMIC Trust under the Code (including, without limitation, taxes
on “prohibited transactions and “contributions”) and any other constraints,
rules and/or other regulations and/or requirements relating to the servicing,
modification and/or other similar matters with respect to the Loan (or any
portion thereof and/or interest therein) that may now or hereafter exist under
applicable legal requirements (including, without limitation under the Code)).
“REMIC Trust” shall mean (i) any “real estate mortgage investment conduit”
within the meaning of Section 860D of the Code, or (ii) any similar trust or
Person (including, without limitation, any grantor trust), in each case that
holds any interest in all or any portion of the Loan.
“Rent Roll” shall have the meaning set forth in Section 3.18 hereof.
“Rents” shall have the meaning set forth in the Security Instrument.
“Replacement Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.8(c) hereof.
“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.
“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.
“Required Rating” means (i) a rating of not less than “A-1” (or its equivalent)
from each of the Rating Agencies if the term of the applicable Letter of Credit
is no longer than three (3) months or if the term of the applicable Letter of
Credit is in excess of three (3) months, a rating of not less than “AA-” (or its
equivalent) from each of the Rating Agencies or (ii) such other rating with
respect to which Lender shall have received a Rating Agency Confirmation.
“Reserve Accounts” shall mean any reserve or escrow account established by this
Agreement or the other Loan Documents (but specifically excluding the Cash
Management Account, the Restricted Account, the Debt Service Account and the
Reserve Accounts (each as defined in the Mortgage Loan Agreement).
“Reserve Funds” shall mean any reserve or escrow funds established by this
Agreement or the other Loan Documents.
“Reserve Percentage” shall mean the rates (expressed as a decimal) of reserve
requirements applicable to Lender in respect of the Loan on the date two (2)
London Business Days prior to the beginning of the applicable Interest Accrual
Period (including, without limitation, basic,

    
-34-

--------------------------------------------------------------------------------




supplemental, marginal and emergency reserves) under any regulations of any
Governmental Authority as now and from time to time hereafter in effect, dealing
with reserve requirements prescribed for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors of the Federal Reserve System) (or against any other category of
liabilities which includes deposits by reference to which LIBOR is determined or
against any category of extensions of credit or other assets which includes
loans by a non United States office of a depository institution to United States
residents or loans which charge interest at a rate determined by reference to
such deposits). The determination of the Reserve Percentage shall be based on
the assumption that Lender funded 100% of the Loan in the interbank Eurodollar
market. In the event of any change in the rate of such Reserve Percentage during
an Interest Accrual Period, or any variation in such requirements based upon
amounts or kinds of assets or liabilities, or other factors, including, without
limitation, the imposition of Reserve Percentages, or differing Reserve
Percentages, on one or more but not all of the holders of the Loan or any
participation therein, Lender may use any reasonable averaging and/or
attribution methods which it deems appropriate and practical for determining the
rate of such Reserve Percentage which shall be used in the computation of the
Reserve Percentage. Lender’s computation of the Reserve Percentage shall be
conclusive and binding on Borrower for all purposes, absent manifest error.
“Resident Account” shall mean any account payable by any Resident Payor in
respect of any Lease.
“Resident Payor” shall mean any resident or other Person occupying any Non-MOB
Facility pursuant to an admission agreement, services agreement or residency
agreement and responsible for making payment of any Resident Account.
“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief operating officer, chief legal officer, chief financial
officer, secretary, treasurer, executive vice president or vice president of
such Person or such other officer of such Person reasonably acceptable to
Lender.
“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation, the repair and restoration of any Individual Property (or
applicable portion thereof) as nearly as possible to the condition such
Individual Property (or applicable portion thereof) was in immediately prior to
such Casualty or Condemnation, with such alterations as may be reasonably
approved by Lender.
“Restricted Account” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Restricted Account Agreement” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.
“RIDEA Facility” shall mean, individually and/or collectively, any Non-MOB
Facility leased to and operated by an Operating Lessee and set forth on Schedule
XIII.
“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.

    
-35-

--------------------------------------------------------------------------------




“Satisfactory Search Results” shall mean the results of Lender’s customary “know
your customer”, credit history check, litigation, lien, bankruptcy, judgment and
other similar searches with respect to the applicable transferee and its
applicable affiliates that control the applicable transferee and/or have a
twenty percent (20%) or greater direct or indirect interest in such transferee,
in each case, (i) revealing no matters which would have a Material Adverse
Effect and (ii) yielding results which are otherwise acceptable to Lender in its
reasonable discretion. Borrower shall pay all of Lender’s out of pocket costs,
fees and expenses in connection with the foregoing and, notwithstanding the
foregoing, no such search results shall constitute “Satisfactory Search Results”
until such costs, fees and expenses are paid in full.
“Scheduled Defeasance Payments” shall mean scheduled payments of interest and
principal hereunder (with respect to a Total Defeasance) and under the Defeased
Note (with respect to a Partial Defeasance), in each case, for all Monthly
Payment Dates occurring after the Total Defeasance Date or Partial Defeasance
Date (as applicable) and up to and including the end of the Interest Accrual
Period related to the Prepayment Release Date (assuming the Fixed Rate Component
in the aggregate or the Defeased Note (as applicable) is prepaid in full as of
such Prepayment Release Date and including the outstanding principal balance and
accrued interest on the aggregate amount of the Fixed Rate Component or Defeased
Note (as applicable) as of such Prepayment Release Date), and all payments
required after the Total Defeasance Date or Partial Defeasance Date (as
applicable), if any, under the Loan Documents for servicing fees, rating
surveillance charges (to the extent applicable) and other similar charges.
“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.
“Section 2.13 Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Securities” shall have the meaning set forth in Section 11.1 hereof.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securitization” shall have the meaning set forth in Section 11.1 hereof.
“Security Agreement” shall mean a pledge and security agreement in form and
substance satisfying the Prudent Lender Standard pursuant to which Borrower
grants Lender a perfected, first priority security interest in the Defeasance
Collateral Account and the Total Defeasance Collateral or the Partial Defeasance
Collateral (as applicable).
“Security Instrument” and “Security Instruments” shall have the meaning set
forth in the Mortgage Loan Agreement.
“Self-Management Conditions” shall have the meaning set forth in the Mortgage
Loan Agreement.

    
-36-

--------------------------------------------------------------------------------




“Servicer” shall have the meaning set forth in Section 11.4 hereof.
“Severed Loan Documents” shall have the meaning set forth in Article 10 hereof.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Single Purpose Entity” shall mean an entity which has (unless it has received
prior consent to do otherwise from Lender, and if a Securitization has occurred,
unless it has obtained a Rating Agency Confirmation) at all times complied with
the provisions of Article 5 hereof.
“Skilled Nursing Facility” shall mean a residential facility that provides
short-term and long-term custodial care, skilled nursing and rehabilitation
services.
“Social Security Act” shall mean 42 U.S.C. 401 et seq. as enacted in 1935, and
amended, restated or otherwise supplemented thereafter from time to time and all
rules and regulations promulgated thereunder.
“Special Member” is defined in Section 5.1 hereof.
“SPE Component Entity” shall have the meaning set forth in Section 5.1 hereof.
“Sponsor” shall mean Northstar Realty Finance Corp., a Delaware corporation.
“S&P” shall mean Standard & Poor’s Ratings Services.
“State” shall mean the applicable state in which the applicable Individual
Property or the Collateral, as applicable, or any part of either of the
foregoing is located.
“Strike Rate” shall mean (i) with respect to the period from the Closing Date
through the Floating Rate Component Initial Maturity Date, a percentage rate
equal to four and three-quarters percent (4.75%) and (ii) with respect to any
Floating Rate Component Extension Period, the lower of (a) a percentage rate
equal to five and one-quarters percent (5.25%) and (b) a percentage rate equal
to a percentage rate per annum which, when added to the LIBOR Spread, would
yield a Debt Service Coverage Ratio of at least 1.20:1.00.
“Sublease” shall have the meaning set forth in the Mortgage Loan Agreement.
“Subordination of Management Agreement” shall mean, individually and/or
collectively, as the context may require, those certain Subordinations of
Management Agreement (Mezzanine A) dated as of the date hereof by Mortgage
Borrower and Borrower to Lender and acknowledged and consented to by Manager, as
the same may be amended, restated, replaced, extended, renewed, supplemented or
otherwise modified from time to time and any subordination of management
agreement by Mortgage Borrower and Borrower to Lender and acknowledged and
consented to by any New Manager entered into in accordance with the terms and
conditions of the Loan Documents and in substantially the same form as such
Subordination of Management Agreement (with such changes thereto requested by
New Manager and reasonably satisfactory to Lender), as the same

    
-37-

--------------------------------------------------------------------------------




may be amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time.
“Sub-Management Agreement” shall mean, individually and/or collectively, as the
context may require, each sub-management agreement entered into by and between
Manager and the applicable Sub-Manager, pursuant to which Sub-Manager is to
provide sub-management and other services with respect to the Properties or any
portion thereof, as the same may be amended, restated, replaced, extended,
renewed, supplemented or otherwise modified from time to time.
“Sub-Manager” shall have the meaning set forth in the Mortgage Loan Agreement.
“Substitute Cash Management Accounts” shall have the meaning set forth in
Section 9.1 hereof.
“Substitute Reserves” shall have the meaning set forth in Section 8.1 hereof.
“Subtenant” shall have the meaning set forth in the Mortgage Loan Agreement.
“Successor Borrower” shall have the meaning set forth in Section 2.12 hereof.
“Survey” shall mean, individually and/or collectively (as the context may
require), each survey of each Individual Property certified and delivered to
Lender in connection with the closing of the Loan.
“Syndication” shall have the meaning set forth in Section 11.8(a)(i) hereof.
“Taxes” shall mean all taxes, assessments, water rates, sewer rents, and other
governmental impositions, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Land,
now or hereafter levied or assessed or imposed against the Property or any part
thereof.
“Tenant” shall mean any Person (other than any Mortgage Borrower and other than
a Resident Payor) leasing, subleasing or otherwise occupying any portion of the
Property under a Lease.
“Termination Fee” shall have the meaning set forth in Section 4.14 hereof.
“Title Insurance Policy” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Total Defeasance Collateral” shall mean Government Securities, which provide
payments (i) on or prior to, but as close as possible to, the Business Day
immediately preceding all Monthly Payment Dates and other scheduled payment
dates, if any, hereunder after the Total Defeasance Date and up to and including
the Prepayment Release Date (assuming the Fixed Rate Component in the aggregate
is required to be prepaid in full as of such Prepayment Release Date), and (ii)
in amounts equal to or greater than the Scheduled Defeasance Payments relating
to such Monthly Payment Dates and other scheduled payment dates.

    
-38-

--------------------------------------------------------------------------------




“Total Defeasance Date” shall have the meaning set forth in Section 2.12 hereof.
“Total Defeasance Event” shall have the meaning set forth in Section 2.12
hereof.
“Trigger Period” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Triple Net Leased Property” shall mean an Individual Property that is subject
to a Lease with a single Tenant, which lease provides that such Tenant is
obligated to pay all Taxes and Other Charges, insurance and maintenance with
respect to such Individual Property in addition to all other sums payable by
such Tenant thereunder.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.
“Unaffiliated Qualified Manager” shall have the meaning set forth in the
Mortgage Loan Agreement.
“Undefeased Note” shall have the meaning set forth in Section 2.12 hereof.
“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.
“Updated Information” shall have the meaning set forth in Section 11.1 hereof.
“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.13(g) hereof.
“Waived Cash Management Accounts” shall have the meaning set forth in Section
9.1 hereof.
“Waived Cash Management Provisions” shall have the meaning set forth in Section
9.1 hereof.
“Waived Reserve Funds” shall have the meaning set forth in Section 8.1 hereof.
“Withholding Agent” shall mean Borrower and, in the event of Syndication, Agent.
“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) an
amount equal to 1% of the amount prepaid; or (b) an amount equal to the present
value as of the date on which the prepayment is made of the Calculated Payments
(as defined below) from the date on which the prepayment is made through the
Maturity Date determined by discounting such payments at the Discount Rate (as
defined below). As used in this definition, the term “Calculated Payments”

    
-39-

--------------------------------------------------------------------------------




shall mean the monthly payments of interest only which would be due based on the
principal amount of the Fixed Rate Component being prepaid on the date on which
prepayment is made and assuming an interest rate per annum equal to the
difference (if such difference is greater than zero) between (y) the Fixed
Interest Rate and (z) the Yield Maintenance Treasury Rate (as defined below). As
used in this definition, the term “Discount Rate” shall mean the rate which,
when compounded semi-annually, is equivalent to the Yield Maintenance Treasury
Rate (as defined below), when compounded semi-annually. As used in this
definition, the term “Yield Maintenance Treasury Rate” shall mean the yield
calculated by Lender by the linear interpolation of the yields, as reported in
the Federal Reserve Statistical Release H.15-Selected Interest Rates under the
heading “U.S. Government Securities/Treasury Constant Maturities” for the week
ending prior to the date on which prepayment is made, of U.S. Treasury Constant
Maturities with maturity dates (one longer or one shorter) most nearly
approximating the Maturity Date. In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the Yield
Maintenance Treasury Rate. In no event, however, shall Lender be required to
reinvest any prepayment proceeds in U.S. Treasury obligations or otherwise.
Lender shall notify Borrower of the amount and the basis of determination of the
required prepayment consideration. Lender’s calculation of the Yield Maintenance
Premium shall be conclusive absent manifest error.
"Zoning Reports" shall mean those certain planning and zoning reports provided
to Lender in connection with the closing of the Loan.
Section 1.2.    Principles of Construction.
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined. References herein to “the Property or any portion thereof” and
words of similar import shall be deemed to refer, as applicable, to any portion
of the Property taken as a whole (including any Individual Property) and any
portion of any Individual Property. Capitalized terms used but not defined in
this Agreement shall have the meaning set forth for such terms in the Mortgage
Loan Agreement.
With respect to references to the Mortgage Loan Documents (including without
limitation terms defined by cross-reference to the Mortgage Loan Documents),
such references shall refer to the Mortgage Loan Documents as in effect on the
Closing Date (and any such defined terms shall have the definitions set forth in
the Mortgage Loan Documents as of the Closing Date) and no amendments,
restatements, replacements, supplements, waivers or other modifications to or of
the Mortgage Loan Documents shall have the effect of changing such references
(including without limitation any such definitions) for the purposes of this
Agreement.
Notwithstanding anything stated herein to the contrary, any provisions in this
Agreement cross-referencing or incorporating by reference provisions of the
Mortgage Loan Documents shall

    
-40-

--------------------------------------------------------------------------------




be effective notwithstanding the termination of the Mortgage Loan Documents by
payment in full of the Mortgage Loan or otherwise.
To the extent that any terms, provisions or definitions of any Mortgage Loan
Documents that are incorporated herein by reference are incorporated into the
Mortgage Loan Documents by reference to any other document or instrument, such
terms, provisions or definitions that are incorporated herein by reference shall
at all times be deemed to incorporate each such term, provision and definition
of the applicable other document or instrument as the same is set forth in such
other document or instrument as of the Closing Date, without regard to any
amendments, restatements, replacements, supplements, waivers or other
modifications to or of such other document or instrument occurring after the
Closing Date.
The words “Borrower shall cause” or “Borrower shall not permit” (or words of
similar meaning) shall mean “Borrower shall cause Mortgage Borrower to” or
“Borrower shall not permit Mortgage Borrower to”, as the case may be, to so act
or not to so act, as applicable.
ARTICLE 2.

GENERAL TERMS
Section 2.1.    Loan Commitment; Disbursement to Borrower. Except as expressly
and specifically set forth herein, Lender has no obligation or other commitment
to loan any funds to Borrower or otherwise make disbursements to Borrower.
Borrower hereby waives any right Borrower may have to make any claim to the
contrary.
Section 2.2.    The Loan. Subject to and upon the terms and conditions set forth
herein, Lender hereby agrees to make and Borrower hereby agrees to accept the
Loan on the Closing Date.
Section 2.3.    Disbursement to Borrower. Borrower may request and receive only
one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be re-borrowed.
Section 2.4.    The Note and the Other Loan Documents. The Loan shall be
evidenced by the Note and this Agreement and secured by this Agreement and the
other Loan Documents.
Section 2.5.    Interest Rate.
(a)    Generally. Interest on the outstanding principal balance of each Note
shall accrue from the Closing Date at the Interest Rate until repaid in
accordance with the applicable terms and conditions hereof.
(b)    Determination of Interest Rate.
(i)    The Interest Rate with respect to the Floating Rate Component shall be:
(A) the Adjusted LIBOR Rate plus the LIBOR Spread with respect to the applicable
Interest Accrual Period for a LIBOR Loan or (B) the Prime Rate plus the Prime
Rate Spread for a Prime Rate Loan if the Floating Rate Component is converted to
a Prime Rate Loan pursuant

    
-41-

--------------------------------------------------------------------------------




to the provisions hereof. Notwithstanding any provision of this Agreement to the
contrary, in no event shall Borrower have the right to convert a LIBOR Loan to a
Prime Rate Loan.
(ii)    Subject to the terms and conditions hereof, the Floating Rate Component
shall be a LIBOR Loan and Borrower shall pay interest on the outstanding
principal amount of the Floating Rate Component at the Interest Rate specified
in Section 2.5(b)(i) for the applicable Interest Accrual Period. Any change in
the rate of interest hereunder due to a change in the Interest Rate shall become
effective as of the opening of business on the first day on which such change in
the Interest Rate shall become effective. Each determination by Lender of the
Interest Rate shall be conclusive and binding for all purposes, absent manifest
error.
(iii)    In the event that Lender shall have determined that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) day prior to the last day of the related Interest Accrual Period.
If such notice is given, the related outstanding LIBOR Loan shall be converted,
on the last day of the then current Interest Accrual Period, to a Prime Rate
Loan. From and after a Securitization, Lender shall only convert the Loan from a
LIBOR Loan to a Prime Rate Loan if the first sentence of this clause (iii)
applies and if the Servicer with respect to the Loan has converted floating rate
loans serviced by Servicer and substantially similar to the Loan from loans
bearing interest at a LIBOR rate to loans bearing interest at the Prime Rate.
(iv)    If, pursuant to the terms hereof, any portion of the Floating Rate
Component has been converted to a Prime Rate Loan and Lender shall determine
(which determination shall be conclusive and binding upon Borrower absent
manifest error) that the event(s) or circumstance(s) which resulted in such
conversion shall no longer be applicable, Lender shall give notice by telephone
of such determination, confirmed in writing, to Borrower at least one (1) day
prior to the last day of the related Interest Accrual Period. If such notice is
given, the related outstanding Prime Rate Loan shall be converted to a LIBOR
Loan on the last day of the then current Interest Accrual Period.
(v)    Intentionally Omitted.
(vi)    If any requirement of law or any change therein or in the interpretation
or application thereof, in each case, effected after the date hereof, shall
hereafter make it unlawful for Lender to make or maintain a LIBOR Loan as
contemplated hereunder then (A) the obligation of Lender hereunder to make a
LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan shall be canceled
forthwith and (B) any outstanding LIBOR Loan shall be converted automatically to
a Prime Rate Loan on the last day of the then current Interest Accrual Period or
within such earlier period as required by law. Borrower hereby agrees to
promptly pay to Lender, upon demand, any additional amounts necessary to
compensate Lender for any reasonable costs incurred by Lender in making any
conversion in accordance with this Agreement, including, without limitation, any
interest or fees payable by Lender to lenders of funds obtained by it in order
to make or maintain the LIBOR Loan

    
-42-

--------------------------------------------------------------------------------




hereunder in each case if applicable and without duplication of any other amount
payable by Borrower hereunder. Lender’s notice of such costs, as certified to
Borrower, shall be conclusive absent manifest error.
(vii)    In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:
(A)    shall hereafter impose, modify or hold applicable any reserve, capital
adequacy, special deposit, compulsory loan or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of Lender which is not otherwise included in the determination of LIBOR
hereunder;
(B)    shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material;
(C)    shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;
(D)    shall hereafter subject Lender to any Section 2.13 Taxes (other than (i)
Indemnified Taxes, (ii) Section 2.13 Taxes described in clauses (b) through (d)
of the definition of Excluded Taxes and (iii) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(E)    shall hereafter impose on Lender any other condition;
and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall, without
duplication of any other amounts payable by Borrower hereunder, promptly pay
Lender, upon demand, any additional amounts necessary to compensate Lender for
such additional cost or reduced amount receivable (in each case to the extent
relating to the Loan) as determined by Lender in its reasonable discretion. If
Lender becomes entitled to claim any additional amounts pursuant to this
subsection, Lender shall provide Borrower with not less than thirty (30) days
notice specifying in reasonable detail the event by reason of which it has
become so entitled and the additional amount required to fully compensate Lender
for such additional cost or reduced amount; provided that Borrower shall not be
required to compensate Lender pursuant to this subsection for any increased
costs or reductions incurred more than one

    
-43-

--------------------------------------------------------------------------------




hundred eighty (180) days prior to the date that Lender notifies Borrower of the
event giving rise to thereto and Lender’s intention to claim compensation
therefor. A certificate as to any additional costs or amounts payable pursuant
to the foregoing sentence submitted by Lender to Borrower shall be conclusive in
the absence of manifest error. This provision shall survive payment of the Note
and the satisfaction of all other obligations of Borrower under this Agreement
and the other Loan Documents.
(viii)    Borrower agrees to indemnify Lender and to hold Lender harmless from
any actual loss or expense (but excluding lost profits, loss of opportunity or
special, punitive or consequential damages) which Lender sustains or incurs as a
consequence of (A) any default by Borrower in payment of the principal of or
interest on a LIBOR Loan, including, without limitation, any such loss or
expense arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder, (B) any prepayment
(whether voluntary or mandatory) of the LIBOR Loan on a day that is not a
Monthly Payment Date, including, without limitation, such loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain the LIBOR Loan hereunder and (C) the conversion (for any
reason whatsoever, whether voluntary or involuntary) of the Interest Rate with
respect to the Floating Rate Component from the Interest Rate specified in
Section 2.5(b)(i) for the Floating Rate Component to the Prime Rate plus the
Prime Rate Spread with respect to any portion of the outstanding principal
amount of the Loan then bearing interest based on the Adjusted LIBOR Rate on a
date other than a Monthly Payment Date, including, without limitation, such loss
or expenses arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder (the amounts referred
to in clauses (A), (B) and (C) are herein referred to collectively as the
“Breakage Costs”); provided, however, Borrower shall not indemnify Lender from
any loss or expense arising from Lender’s willful misconduct or gross
negligence. This provision shall survive payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents.
If Lender requests compensation under subsection (vii) above, or if Borrower is
required to pay any additional amount to Lender or any Governmental Authority
for the account of any Lender pursuant to subsection (v) above, then Lender
shall use reasonable efforts to designate a different lending office for funding
or booking the Loan hereunder or to assign its rights and obligations hereunder
to another of its offices or branches, if, in the reasonable judgment of Lender,
such designation or assignment (i) would eliminate or reduce amounts payable in
the future and (ii) would not subject Lender to any material unreimbursed cost
or expense and would not otherwise be disadvantageous to Lender in any material
respect.
(c)    Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, (i) the then outstanding principal
balance of the Loan and, to the extent permitted by applicable law, overdue
interest in respect of the Loan, shall each accrue interest at the Default Rate,
calculated from the date the Event of Default occurred, (ii) without limitation
of any rights or remedies contained herein and/or in any other Loan Document,
any interest accrued at the Default Rate in excess of the interest component of
the Monthly Debt Service Payment Amount shall, to the extent not already paid
and/or due and payable hereunder, be due and payable on each

    
-44-

--------------------------------------------------------------------------------




Monthly Payment Date and (iii) all references herein and/or in any other Loan
Document to the “Interest Rate”, the “Fixed Interest Rate” and/or the “Floating
Interest Rate” shall be deemed to refer to the Default Rate.
(d)    Interest Calculation. Interest on the outstanding principal balance of
each Note shall be calculated by multiplying (a) the actual number of days
elapsed in the period for which the calculation is being made by (b) a daily
rate based on a three hundred sixty (360) day year (that is, the Interest Rate
or the Default Rate, as then applicable, expressed as an annual rate divided by
360) by (c) the outstanding principal balance of each such Note. The accrual
period for calculating interest due on each Monthly Payment Date shall be the
Interest Accrual Period in which the related Monthly Payment Date occurs.
Borrower understands and acknowledges that such interest accrual requirement
results in more interest accruing on the Loan than if either a thirty (30) day
month and a three hundred sixty (360) day year or the actual number of days and
a three hundred sixty-five (365) day year were used to compute the accrual of
interest on the Loan.
(e)    Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.
Section 2.6.    Loan Payments.
(a)    Borrower shall make a payment to Lender of interest only on each Note on
the Closing Date for the period from (and including) the Closing Date through
(and including) the fourteenth (14th) day of either (i) the month in which the
Closing Date occurs (if the Closing Date occurs on or before the fourteenth
(14th) day of such month, or (ii) the month following the month in which the
Closing Date occurs (if the Closing Date occurs on or after the fifteenth (15th)
day of the then current calendar month; provided, however, if the Closing Date
is the fourteenth (14th) day of a calendar month, no such separate payment of
interest shall be due. Borrower shall make a payment to Lender of interest in
the amount of the Monthly Debt Service Payment Amount on the First Monthly
Payment Date and on each Monthly Payment Date occurring thereafter to and
including the Maturity Date.
(b)    Reserved.

    
-45-

--------------------------------------------------------------------------------




(c)    Borrower shall pay to Lender on the Maturity Date the outstanding
principal balance of the Loan, all accrued and unpaid interest and all other
amounts due hereunder and under the Note, the Pledge Agreement and the other
Loan Documents.
(d)    If any principal, interest or any other sum due under the Loan Documents,
other than the payment of principal due on the Maturity Date, is not paid by
Borrower on the date on which it is due, Borrower shall pay to Lender upon
demand an amount equal to the lesser of five percent (5%) of such unpaid sum or
the maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Pledge Agreement and the other Loan Documents.
(e)    
(i)    Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 3:00 P.M., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.
(ii)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be deemed to be the immediately preceding Business Day.
(iii)    All payments required to be made by Borrower hereunder or under the
Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.
Section 2.7.    Prepayments.
(a)    Voluntary Prepayment. Except as provided in this Section 2.7, Section
2.10 hereof and Section 8.10 of the Mortgage Loan Agreement, Borrower shall not
have the right to voluntarily prepay the Loan in whole or in part.
(b)    Borrower may, provided no Event of Default has occurred and is
continuing, at its option and upon prior notice to Lender as set forth herein,
prepay (I) the Floating Rate Component in whole or in part on any Business Day
or (II) on and after the Prepayment Release Date (and so long as the Floating
Rate Component has been prepaid in full), the Fixed Rate Component in whole or
in part on any Business Day; provided that (i) the Mortgage Loan and each
Mezzanine Loan shall be simultaneously prepaid on a pro-rata basis with the Loan
in connection with such prepayment in accordance with the terms and conditions
of Section 2.7(b) of the Mortgage Loan Agreement and each respective Mezzanine
Loan Agreement and (ii) such prepayment is accompanied by payment of the
Breakage Costs (if any), the Prepayment Premium and the applicable Interest
Shortfall. Lender shall not be obligated to accept any prepayment pursuant to
this Section 2.7(b) unless it is accompanied by payment of the Breakage Costs,
the Prepayment Premium and the

    
-46-

--------------------------------------------------------------------------------




applicable Interest Shortfall (if any) due in connection therewith. In the event
that Borrower shall prepay the Floating Rate Component or the Fixed Rate
Component in accordance with the terms and conditions of this Section 2.7(b) on
a date from (and including) the tenth (10th) day of a calendar month through
(and including) the fourteenth (14th) day of a calendar month, Borrower shall
pay to Lender (together with all other amounts owed to Lender pursuant to this
Section 2.7(b)) the Interest Shortfall estimated by Lender to be due in
connection with such prepayment; provided, that, once the Interest Rate for the
next occurring Interest Accrual Period can be determined, Lender shall calculate
the actual Interest Shortfall required to be paid by Borrower for such
prepayment and (x) if the Interest Shortfall paid to Lender is in excess of the
amount required to be paid pursuant to this Section 2.7(b), Lender shall
promptly return to Borrower such excess amount and (y) if the Interest Shortfall
is less than the amount required to be paid to Lender pursuant to this Section
2.7(b), Borrower shall pay to Lender the amount of such deficiency within three
(3) Business Days of notice to Borrower from Lender. As a condition to any
voluntary prepayment pursuant to this Section 2.7(b), Borrower shall give Lender
written notice (a “Prepayment Notice”) of its intent to prepay, which notice
must be given at least thirty (30) days prior to the Business Day upon which
prepayment is to be made and must specify the Business Day on which such
prepayment is to be made. Borrower hereby agrees that, in the event Borrower
delivers a Prepayment Notice and fails to prepay the Floating Rate Component
and/or the Fixed Rate Component, as applicable, in accordance with the
Prepayment Notice and the terms of this Section 2.7(b), Borrower shall pay
Lender all reasonable out-of-pocket costs and expenses incurred by Lender,
including, without limitation, any Breakage Costs or similar expenses, as a
result of such failure to prepay the Loan.
(c)    In addition to prepayments pursuant to Section 2.7(b), Borrower may,
provided no Event of Default has occurred and is continuing, at its option and
upon prior notice to Lender as set forth herein, prepay the Floating Rate
Component in whole or in part on any Business Day in connection with the release
of an Individual Property in accordance with the terms and conditions of Section
2.10 hereof in an amount not to exceed, in the aggregate with all other
prepayments of the Floating Rate Component pursuant to this Section 2.7(c) and
Section 2.10 hereof, the Permitted Prepayment Threshold without the payment of
any Prepayment Premium; provided that (i) the Mortgage Loan and each Mezzanine
Loan shall be simultaneously prepaid in connection with the release of such
Individual Property with the Loan in accordance with the terms and conditions of
Section 2.7(c) and Section 2.10 of the Mortgage Loan Agreement and each
respective Mezzanine Loan Agreement and (ii) such prepayment is accompanied by
payment of the Breakage Costs (if any) and the applicable Interest Shortfall.
Lender shall not be obligated to accept any prepayment pursuant to this Section
2.7(c) unless it is accompanied by payment of the Breakage Costs and the
applicable Interest Shortfall due in connection therewith. In the event that
Borrower shall prepay the Floating Rate Component in accordance with the terms
and conditions of this Section 2.7(c) on a date from (and including) the tenth
(10th) day of a calendar month through (and including) the fourteenth (14th) day
of a calendar month, Borrower shall pay to Lender (together with all other
amounts owed to Lender pursuant to this Section 2.7(c)) the Interest Shortfall
estimated by Lender to be due in connection with such prepayment; provided,
that, once the Interest Rate for the next occurring Interest Accrual Period can
be determined, Lender shall calculate the actual Interest Shortfall required to
be paid by Borrower for such prepayment and (x) if the Interest Shortfall paid
to Lender is in excess of the amount required to be paid pursuant to this
Section 2.7(c), Lender shall promptly return to Borrower such excess amount and
(y) if the Interest Shortfall is less than the

    
-47-

--------------------------------------------------------------------------------




amount required to be paid to Lender pursuant to this Section 2.7(c), Borrower
shall pay to Lender the amount of such deficiency within three (3) Business Days
of notice to Borrower from Lender. As a condition to any voluntary prepayment,
Borrower shall give Lender a Prepayment Notice at least thirty (30) days prior
to the Business Day upon which prepayment is to be made and must specify the
Business Day on which such prepayment is to be made. Borrower hereby agrees
that, in the event Borrower delivers a Prepayment Notice and fails to prepay the
Floating Rate Component in accordance with the Prepayment Notice and the terms
of this Section 2.7(c), Borrower shall pay Lender all reasonable out-of-pocket
costs and expenses incurred by Lender, including, without limitation, any
Breakage Costs or similar expenses, as a result of such failure to prepay the
Loan.
(d)    Liquidation Events; Mandatory Prepayment. In the event of (i) any
Casualty to all or any portion of a Property, (ii) any Condemnation of all or
any portion of a Property, (iii) a Sale or Pledge of all or any portion of a
Property in connection with, or as a result of, a foreclosure proceeding, (iv)
any refinancing of a Property or the Mortgage Loan, or (v) the receipt by
Mortgage Borrower of any excess proceeds realized under its owner’s title
insurance policy after application of such proceeds by Mortgage Borrower to cure
any title defect (each, a “Liquidation Event”), Borrower shall cause the related
Net Liquidation Proceeds After Debt Service to be paid directly to Lender. On
each date on which Lender actually receives a distribution of Net Liquidation
Proceeds After Debt Service, Lender shall apply such Net Liquidation Proceeds
After Debt Service to the outstanding principal balance of the Loan in an amount
up to the applicable Release Price relating to a Property or Properties subject
to the Liquidation Event together with payment of any applicable Breakage Costs,
Prepayment Premium (except in connection with a Casualty or Condemnation) and
Interest Shortfall. Any amounts of Net Liquidation Proceeds After Debt Service
in excess of the applicable Release Price relating to a Property or Properties
subject to the Liquidation Event shall be paid by Lender to Mezzanine B Lender.
Once Borrower has knowledge that a Liquidation Event has occurred, Borrower
shall, or shall cause Mortgage Borrower to, promptly deliver written notice of
such Liquidation Event to Lender. Borrower shall be deemed to have knowledge of
(i) a foreclosure sale on the date notice of such foreclosure sale is given and
(ii) a refinancing of all or any portion of a Property, on the date on which a
commitment for such refinancing has been entered into. The provisions of this
Section 2.7(d) shall not be construed to contravene in any manner the
restrictions and other provisions regarding refinancing of the Mortgage Loan or
the Sale or Pledge of the Properties (or any portion thereof) set forth in this
Agreement (including, without limitation, in Section 2.10), the other Loan
Documents and the Mortgage Loan Documents. The Release Price with respect to any
Individual Property subject to a prepayment in accordance with this Section
2.7(d) shall be reduced in an amount equal to the principal portion of such
prepayment applied to the Loan. Notwithstanding the foregoing to the contrary,
provided that no Event of Default has occurred and is continuing, there shall be
no obligation to pay to Lender amounts that Mortgage Borrower is entitled to
retain pursuant to Section 7.4(b)(vii) of the Mortgage Loan Agreement.
(e)    Prepayments After Default. If concurrently with or after the occurrence
and during the continuance of an Event of Default, payment of all or any part of
the principal of the Loan is tendered by Borrower, a purchaser at foreclosure or
any other Person, (i) such tender shall be deemed an attempt to circumvent the
prohibition against prepayment set forth herein, and (ii) Borrower, such
purchaser at foreclosure or other Person shall pay the Prepayment Premium with
respect to the Floating Rate Component, the Default Yield Maintenance Premium
with respect to the Fixed

    
-48-

--------------------------------------------------------------------------------




Rate Component, the Breakage Costs and the Interest Shortfall, in addition to
the outstanding principal balance, all accrued and unpaid interest and other
amounts payable under the Loan Documents. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, any prepayment of the
Debt (after the occurrence and during the continuance of an Event of Default)
shall be applied to the Debt in such order and priority as may be determined by
Lender in its sole discretion.
(f)    Intentionally Omitted
(g)    Prepaying Mezzanine Borrower. Provided no Event of Default shall then
exist, Borrower and each Mezzanine Borrower (such Mezzanine Borrower, a
“Prepaying Mezzanine Borrower”) may at its sole discretion, subject to the terms
and conditions of the Loan Documents and the applicable Mezzanine Loan
Documents, voluntarily prepay all or any portion of the Loan and the Mezzanine
Loans (as applicable) that is not in connection with the release of an
Individual Property or Properties (the “Prepaid Mezzanine Loan”) without a
prepayment of the Mortgage Loan, provided that concurrently with such voluntary
prepayment of the Prepaid Mezzanine Loan, Borrower and each other Mezzanine
Borrower shall make a prepayment of the Loan and Mezzanine Loans, as applicable,
in an amount determined by multiplying the outstanding principal balance of each
such Loan and Mezzanine Loan, as applicable, by a fraction (1) the numerator of
which is the portion of the Prepaid Mezzanine Loan being prepaid pursuant to the
Loan Documents and applicable Mezzanine Loan Documents and (2) the denominator
of which is the outstanding principal balance of the Prepaid Mezzanine Loan.
Section 2.8.    Interest Rate Cap Agreement.
(a)    Prior to or contemporaneously with the Rate Cap Purchase Date, Borrower
shall enter into an Interest Rate Cap Agreement with a LIBOR strike rate equal
to the Strike Rate. The Interest Rate Cap Agreement (i) shall at all times be in
a form and substance acceptable to Lender, (ii) shall at all times be with a
Counterparty, (iii) shall at all times be for a period that ends on the last day
of the Interest Accrual Period related to the then current Floating Rate
Component Maturity Date, and (iv) shall at all times have a notional amount
equal to or greater than the principal balance of the Floating Rate Component
and shall at all times provide for the applicable LIBOR strike rate to be equal
to the Strike Rate. Borrower shall direct such Counterparty to deposit directly
into the Cash Management Account any amounts due Borrower under such Interest
Rate Cap Agreement so long as any portion of the Debt is outstanding, provided
that the Debt shall be deemed to be outstanding if the Collateral is transferred
by judicial or non-judicial foreclosure or assignment-in-lieu thereof.
Additionally, Borrower shall collaterally assign to Lender, pursuant to the
Collateral Assignment of Interest Rate Cap Agreement, all of its right, title
and interest in and to the Interest Rate Cap Agreement (and any replacements
thereof), including, without limitation, its right to receive any and all
payments under the Interest Rate Cap Agreement (and any replacements thereof),
and Borrower shall, and shall cause Counterparty to, deliver to Lender a fully
executed Interest Rate Cap Agreement (which shall, by its terms, authorize the
assignment to Lender and require that payments be deposited directly into the
Cash Management Account).
(b)    Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate

    
-49-

--------------------------------------------------------------------------------




Cap Agreement to Borrower or Lender shall be deposited immediately into the Cash
Management Account. Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under the Interest Rate Cap Agreement in the
event of a default by the Counterparty and shall not waive, amend or otherwise
modify any of its rights thereunder.
(c)    In the event of any downgrade, withdrawal or qualification of the rating
of the Counterparty by any Rating Agency below the Minimum Counterparty Rating,
Borrower shall (either pursuant to Section 2.8(e) below or otherwise) replace
(or cause to be replaced) the Interest Rate Protection Agreement not later than
ten (10) Business Days following receipt of notice of such downgrade, withdrawal
or qualification with an Interest Rate Protection Agreement in form and
substance reasonably satisfactory to Lender (and meeting the requirements set
forth in this Section 2.8) (a “Replacement Interest Rate Cap Agreement”) from a
Counterparty having a Minimum Counterparty Rating.
(d)    In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.
(e)    Each Interest Rate Cap Agreement shall contain the following language or
its equivalent: “In the event of any downgrade, withdrawal or qualification of
the rating of the Counterparty below (a) a long-term unsecured debt rating of
“A+” by S&P, which rating shall not include a “t” or otherwise reflect a
termination risk or otherwise be qualified (or if S&P no longer rates any
Counterparties the equivalent from DBRS (if rated by DBRS)); (b) either (i) a
long-term senior unsecured debt rating of at least “A2” from Moody’s and a
short-term unsecured debt rating of at least “P-1” from Moody’s which rating
shall not include a “t” or otherwise reflect a termination risk or otherwise be
qualified or (ii) if no short-term senior unsecured debt rating exists, a
long-term unsecured debt rating of not less than “A1” by Moody’s which rating
shall not include a “t” or otherwise reflect a termination risk or otherwise be
qualified; and/or (c) a long-term unsecured debt rating of “A” (and not on
Rating Watch Negative) by Fitch and a short-term unsecured debt rating of not
less than “F-1” (and not on Rating Watch Negative) from Fitch, the Counterparty
must, within ten (10) business days find a replacement Counterparty, at the
Counterparty’s sole cost and expense, acceptable to each Rating Agency and
Borrower; provided that, notwithstanding such a downgrade, withdrawal or
qualification, unless and until the Counterparty transfers the Interest Rate Cap
Agreement to a replacement Counterparty pursuant to the foregoing, the
Counterparty will continue to perform its obligations under the Interest Rate
Cap Agreement. Failure to satisfy the foregoing shall constitute an “Additional
Termination Event” as defined by Section 5(b)(v) of the ISDA Master Agreement,
with the Counterparty as the “Affected Party.”
(f)    Borrower shall obtain and deliver to Lender an opinion from counsel
(which counsel may be in house counsel for the Counterparty) for the
Counterparty (upon which Lender and its successors and assigns may rely) which
shall provide, in relevant part and subject to customary and other reasonably
satisfactory qualifications, exceptions and assumptions, that:

    
-50-

--------------------------------------------------------------------------------




(i)    the Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Cap Agreement;
(ii)    the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;
(iii)    all consents, authorizations and approvals required for the execution
and delivery by the Counterparty of the Interest Rate Cap Agreement, and any
other agreement which the Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and
(iv)    the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
Section 2.9.    Extension of the Floating Rate Component Maturity Date. Borrower
shall have the option to extend the term of the Floating Rate Component beyond
the Floating Rate Component Initial Maturity Date for three (3) successive terms
(the “Floating Rate Component Extension Option”) of one (1) year each (each, a
“Floating Rate Component Extension Period”) to (i) the Monthly Payment Date
occurring in December, 2017 if the first Floating Rate Component Extension
Option is exercised, (ii) the Monthly Payment Date occurring in December, 2018
if the second Floating Rate Component Extension Option is exercised, and (iii)
the Monthly Payment Date occurring in December, 2019 if the third Floating Rate
Component Extension Option is exercised (each such date, the “Floating Rate
Component Extended Maturity Date”) upon satisfaction of the following terms and
conditions (in each case as determined by Lender):
(a)    no Event of Default shall have occurred and be continuing on the date
that the applicable Floating Rate Component Extension Period is commenced;
(b)    Borrower shall notify Lender of its irrevocable election to extend the
Floating Rate Component Maturity Date as aforesaid not earlier than sixty (60)
days and no later than thirty (30) days prior to the applicable Floating Rate
Component Maturity Date and on the date such notice is given no Event of Default
shall have occurred and be continuing;

    
-51-

--------------------------------------------------------------------------------




(c)    Borrower shall obtain and deliver to Lender on or prior to the
commencement of such Floating Rate Component Extension Period, a Replacement
Interest Rate Cap Agreement, which Replacement Interest Rate Cap Agreement shall
be effective commencing on the first day of the related Floating Rate Component
Extension Period and shall have a maturity date not earlier than the last day of
the Interest Accrual Period related to the applicable Floating Rate Component
Extended Maturity Date;
(d)    Solely with respect to Borrower’s exercise of the second Floating Rate
Component Extension Option, the LIBOR Spread shall be increased by one-quarter
of one percent (0.25%);
(e)    in connection with the second Floating Rate Component Extension Option,
the Debt Yield shall not be less than 8.5% at the time such Floating Rate
Component Extension Period commences and in connection with the third Floating
Rate Component Extension Option, the Debt Yield shall not be less than 9.0% at
the time such Floating Rate Component Extension Period commences; provided,
that, Borrower shall be permitted to make a prepayment of the Loan in accordance
with the terms and conditions of Section 2.7(b) hereof in an amount which shall
satisfy such Debt Yield requirement;
(f)    the Mortgage Extension Option corresponding to the applicable Floating
Rate Component Extension Period shall have been exercised in accordance with the
terms of the Mortgage Loan Agreement;
(g)    the Mezzanine B Extension Option corresponding to the applicable Floating
Rate Component Extension Period shall have been exercised in accordance with the
terms of the Mezzanine B Loan Agreement; and
(h)    the Mezzanine C Extension Option corresponding to the applicable Floating
Rate Component Extension Period shall have been exercised in accordance with the
terms of the Mezzanine C Loan Agreement.
All references in this Agreement and in the other Loan Documents to the Floating
Rate Component Maturity Date shall mean the Floating Rate Component Extended
Maturity Date in the event the applicable Floating Rate Component Extension
Option is exercised.
Section 2.10.    Release of Individual Property and Collateral. Except as set
forth in this Section 2.10, Section 2.12 hereof and Section 8.10 of the Mortgage
Loan Agreement, no repayment or prepayment of all or any portion of the Loan
shall cause, or give rise to a right to require, or otherwise result in, the
release of any lien on the Collateral or any portion thereof.
Provided no Event of Default shall have occurred and be continuing, Borrower
shall have the right (i) at any time with respect to the Floating Rate Component
and (ii) at any time after the Release Date and prior to the Maturity Date with
respect to the Fixed Rate Component to obtain the release (the “Release”), in
connection with the release of an Individual Property, of the Lender’s lien with
respect to the portion of the Collateral related to such Individual Property
(such portion of the Collateral, the “Released Collateral”) from the lien of the
Pledge Agreement (and the related Loan Documents) and the release of Borrower’s
obligations under the Loan Documents with respect

    
-52-

--------------------------------------------------------------------------------




to such Released Collateral (other than those expressly stated to survive), upon
the satisfaction of the following conditions precedent:
(a)    Borrower shall provide Lender with fifteen (15) Business Days (or a
shorter period of time if permitted by Lender in its sole discretion) prior
written notice of the proposed Release (the date of Lender’s receipt of such
notice shall be referred to herein as the “Release Notice Date”);
(b)    Borrower shall submit to Lender, not less than ten (10) Business Days
prior to the date of such Release, a release of lien (and related Loan
Documents) for the Released Collateral for execution by Lender. Such release
shall be in a form appropriate in each jurisdiction in which the Released
Collateral is located and shall contain standard provisions, if any, protecting
the rights of Lender. In addition, Borrower shall provide to Lender all other
documentation of a ministerial or administrative nature that Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all applicable Legal Requirements, (ii) will effect such release
in accordance with the terms of this Agreement, and (iii) will not impair or
otherwise adversely affect the liens, security interests and other rights of
Lender under the Loan Documents not being released (or as to the parties to the
Loan Documents and Collateral subject to the Loan Documents not being released);
(c)    The Released Property related to such Released Collateral shall either
(i) be conveyed to a Person other than Borrower, Guarantor or their respective
Affiliates pursuant to a sale of the Individual Property related to such
Released Collateral in an arm’s length transaction or (ii) be conveyed to an
Affiliate of Borrower (other than another Borrower) provided that Lender
receives a New Non-Consolidation Opinion with respect to such Release;
(d)    As of the date of consummation of the Release, after giving effect to the
release of the lien of the Pledge Agreement encumbering the Released Collateral
(and the release of the related Security Instrument(s) encumbering the related
Released Property associated therewith), the Debt Yield with respect to the
remaining Individual Properties shall be equal to or greater than the greater of
(1) the Closing Date Debt Yield and (2) the Debt Yield of all Individual
Properties encumbered by the Security Instruments immediately prior to the
consummation of the Release;
(e)    Each Borrower shall continue to be in compliance with the terms and
conditions of Article 5 hereof after giving effect to such Release;
(f)    With respect to the Floating Rate Component, Borrower shall (A) partially
prepay the Debt in accordance with Section 2.7(b) or Section 2.7(c) hereof, as
applicable, in an amount equal to the Release Price for the Released Collateral,
(B) pay the Breakage Costs (if applicable) and any applicable Interest Shortfall
due hereunder in connection therewith and (C) pay any Prepayment Premium due in
connection therewith (unless the first sentence of Section 2.7(c) applies to
such prepayment);
(g)    With respect to the Fixed Rate Component, (i) prior to the Prepayment
Release Date, Borrower shall comply with the terms of Section 2.12 hereof with
respect to the Release and (ii) on or after the Prepayment Release Date,
Borrower shall (A) partially prepay the Debt in accordance

    
-53-

--------------------------------------------------------------------------------




with Section 2.7(b) hereof in an amount equal to the Release Price for the
Released Property and (B) pay any applicable Interest Shortfall due hereunder in
connection therewith;
(h)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and the Loan-to-Value
Ratio (as Borrower shall have established to Lender’s reasonable satisfaction
based upon valuations obtained by Borrower at its sole cost and expense using
any commercially reasonable valuation method permitted to a REMIC Trust (which
may include an existing or updated appraisal or other written determination of
value using a commercially reasonable valuation method reasonably satisfactory
to Lender)) (expressed as a percentage) (which for the avoidance of doubt shall
not include the Mezzanine B Loan or Mezzanine C Loan) exceeds or would exceed
125% immediately after giving effect to the release of the applicable Individual
Property and/or Collateral as applicable, no release under any provision of this
Agreement will be permitted unless the principal balance of the Loan is prepaid
by an amount not less than the greater of (i) the Release Price or (ii) the
least of the following amounts: (A) only if the released Individual Property is
sold to an unrelated Person, the net proceeds of an arm’s length sale of the
released Individual Property to an unrelated Person, (B) the fair market value
of the released Individual Property at the time of the Release and (C) an amount
such that the Loan-to-Value Ratio (as so determined by Lender in accordance with
the provisions of this clause (h)) after giving effect to the Release of the
applicable Individual Property is not greater than the Loan-to-Value Ratio
immediately prior to such Release, unless Lender receives a REMIC Opinion with
respect to the Release (provided, however, that any such prepayment shall be
deemed a voluntary prepayment but shall not be subject to the Prepayment Premium
or to any other premium or penalty);
(i)    Borrower shall pay all of Lender’s reasonable costs and expenses and the
costs and expenses of the Rating Agencies in connection with the Release and the
current market fee being assessed by Servicer with respect to such Release,
including, without limitation, counsel fees, recording charges, filing fees and
taxes and any other expenses payable in connection therewith; and
(j)    Borrower shall have delivered to Lender evidence reasonably satisfactory
to Lender that Mortgage Borrower and each Mezzanine Borrower has complied in all
material respects with all of the terms and conditions set forth in the Mortgage
Loan Agreement and/or the applicable Mezzanine Loan Agreement with respect to a
release of the security interest corresponding to the Release requested pursuant
to this Section 2.10.
Notwithstanding the foregoing requirement of this Section 2.10 that no Event of
Default be continuing, if there is an Event of Default due to a non-monetary
Default with respect to any Individual Property or the Collateral associated
therewith for which the cure period set forth herein has expired or Borrower has
determined in the exercise of its reasonable, good-faith judgment that it would
not be commercially reasonable to cure such non-monetary Default, provided that
no other Event of Default then exists, Borrower shall have the right to Release
the portion of the Collateral associated with such Individual Property pursuant
to the terms and conditions of this Section 2.10 if (i) such release is being
effectuated in order to cure such Event of Default or non-monetary Default
related solely to such Individual Property or the Collateral associated
therewith, (ii) such Event of

    
-54-

--------------------------------------------------------------------------------




Default or non-monetary Default is not the result of the willful misconduct or
bad faith actions of Borrower, Mortgage Borrower or any Affiliate thereof, as
determined by Lender in its reasonable discretion and (iii) all other conditions
of this Section 2.10 are satisfied with regard to such Release; provided, that,
such Release shall not be deemed to cure any Event of Default, any non-monetary
Default and/or any other Default not related to such Individual Property or the
Collateral associated therewith. In addition to payment of the reasonable costs
and expense of Lender and Servicer in connection with such Release in accordance
with this Section 2.10, Borrower shall also pay to Lender all reasonable costs
and expenses incurred by Lender and Servicer in connection with such Default or
Event of Default in accordance with the terms and conditions of this Agreement.
Notwithstanding anything to the contrary in this Section 2.10 or Section 2.12,
in no event shall any Collateral be released under those sections or any
Borrower be released from any obligations under the Loan unless the Borrower
that indirectly owns the Individual Property (or directly or indirectly owns the
Collateral intended to be released) no longer indirectly owns any Properties
(after giving effect to the release). If no Collateral is released in connection
with the foregoing, then Lender shall have a right to determine in its
reasonable discretion that the conditions set forth in Section 2.10 or 2.12, as
applicable (as if all or a portion of the Collateral were being released), have
been satisfied.
In addition, notwithstanding anything to the contrary contained in this
Agreement and/or the other Loan Documents, in no instance shall HC Mezz 1-T, LLC
be released by Lender from the obligations of the Loan Documents for so long as
the Debt is outstanding.
Section 2.11.    Intentionally Omitted.
Section 2.12.    Defeasance.
(a)    Total Defeasance.
(i)    Provided no Event of Default shall have occurred and remain uncured and
provided that Floating Rate Component is being simultaneously prepaid in full in
accordance with the terms and conditions of this Agreement (or has been prepaid
in full in accordance with the terms and conditions of this Agreement), Borrower
shall have the right at any time after the Release Date and prior to the
Prepayment Release Date to voluntarily defease the entire aggregate amount of
the Fixed Rate Component and obtain a release of the lien of the Pledge
Agreement by providing Lender with the Total Defeasance Collateral (hereinafter,
a “Total Defeasance Event”), subject to the satisfaction of the following
conditions precedent:
(A)    Borrower shall provide Lender not less than thirty (30) days notice (or
such shorter period of time if permitted by Lender in its sole discretion) but
not more than ninety (90) days notice specifying a date (the “Total Defeasance
Date”) on which the Total Defeasance Event is to occur;
(B)    Unless otherwise agreed to in writing by Lender, Borrower shall pay to
Lender (1) all payments of principal and interest due and payable on the Fixed

    
-55-

--------------------------------------------------------------------------------




Rate Component to and including the end of the Interest Accrual Period related
to the Total Defeasance Date (provided, that, if such Total Defeasance Date is
not a Monthly Payment Date, Borrower shall also pay to Lender all payments of
principal and interest due on the Fixed Rate Component to and including the end
of the Interest Accrual Period related to the next occurring Monthly Payment
Date); (2) all other sums, if any, due and payable under the Note, this
Agreement, the Pledge Agreement and the other Loan Documents; (3) all escrow,
closing, recording, legal, Rating Agency and other fees, costs and expenses paid
or incurred by Lender or its agents in connection with the Total Defeasance
Event, the release of the lien of Pledge Agreement on the applicable Collateral,
the review of the proposed Defeasance Collateral and the preparation of the
Security Agreement, the Defeasance Collateral Account Agreement and related
documentation; and (4) any revenue, documentary stamp, intangible or other
taxes, charges or fees due in connection with the transfer or assumption of the
portion of the Note related to the Fixed Rate Note or the Total Defeasance
Event;
(C)    Borrower shall deposit the Total Defeasance Collateral into the
Defeasance Collateral Account and otherwise comply with the provisions of
Section 2.12(c) hereof;
(D)    Borrower shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Total Defeasance
Collateral;
(E)    Borrower shall deliver to Lender (1) an opinion of counsel for Borrower
that is standard in commercial lending transactions and subject only to
customary and other reasonably satisfactory qualifications, assumptions and
exceptions opining, among other things, that (I) Lender has a legal and valid
perfected first priority security interest in the Defeasance Collateral Account
and the Total Defeasance Collateral; (II) the Total Defeasance Event will not
result in a deemed exchange for purposes of the Code and will not adversely
affect the status of the Note as indebtedness for federal income tax purposes;
and (III) delivery of the Total Defeasance Collateral and the grant of a
security interest therein to Lender shall not constitute an avoidable preference
under Section 547 of the Bankruptcy Code or applicable state law; (2) a REMIC
Opinion with respect to the Total Defeasance Event; and (3) a New
Non-Consolidation Opinion with respect to Successor Borrower;
(F)    If a Securitization has occurred, Borrower shall deliver to Lender a
Rating Agency Confirmation as to the Total Defeasance Event;
(G)    Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.12 have been satisfied;
(H)    Borrower shall deliver a certificate of a nationally recognized public
accounting firm acceptable to Lender certifying that the Total Defeasance
Collateral

    
-56-

--------------------------------------------------------------------------------




will generate monthly amounts equal to or greater than the Scheduled Defeasance
Payments;
(I)    Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request; and
(J)    Mortgage Borrower shall have defeased the fixed rate portion of the
Mortgage Loan in full and paid down the floating rate portion of the Mortgage
Loan in full, in each case, in accordance with the Mortgage Loan Agreement.
(ii)    If the Floating Rate Component is being simultaneously prepaid in full
in accordance with the terms and conditions of this Agreement (or has been
prepaid in full in accordance with the terms and conditions of this Agreement)
and Borrower has elected to defease the entire aggregate amount of the Fixed
Rate Component and the requirements of this Section 2.12 have been satisfied,
the Collateral shall be released from the lien of the Pledge Agreement and the
Total Defeasance Collateral pledged pursuant to the Security Agreement shall be
the sole source of collateral securing the Loan. In connection with the release
of the lien, Borrower shall submit to Lender, not less than thirty (30) days
prior to the Total Defeasance Date (or such shorter time as is acceptable to
Lender in its sole discretion), a release of lien (and related Loan Documents)
for execution by Lender. Such release shall be in a form appropriate in the
applicable jurisdiction and that contains standard provisions protecting the
rights of the releasing lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (1) is in compliance with all Legal Requirements, and
(2) will effect such release in accordance with the terms of this Agreement.
Except as set forth in this Article 2, no repayment, prepayment or defeasance of
all or any portion of the Loan shall cause, give rise to a right to require, or
otherwise result in, the release of the lien of the Pledge Agreement.
(b)    Partial Defeasance.
(i)    Provided no Event of Default shall have occurred and remain uncured and
provided that the Floating Rate Component is being simultaneously prepaid in
full in accordance with the terms and conditions of this Agreement (or has been
prepaid in full in accordance with the terms and conditions of this Agreement),
Borrower shall have the right at any time after the Release Date and prior to
the Prepayment Release Date to voluntarily defease a portion of the Loan related
to the Fixed Rate Component and obtain a release of the lien on the applicable
portion of the equity Collateral relating to one or more Individual Properties
being defeased by providing Lender with the Partial Defeasance Collateral
(hereinafter, a “Partial Defeasance Event”) upon satisfaction of the following
conditions precedent:
(A)    Borrower shall provide Lender not less than thirty (30) days notice (or a
shorter period of time if permitted by Lender in its sole discretion) but not
more than ninety (90) days notice specifying a date (the “Partial Defeasance
Date”) on

    
-57-

--------------------------------------------------------------------------------




which the Partial Defeasance Event is to occur (the date of Lender’s receipt of
such notice shall be referred to herein as the “Partial Defeasance Notice
Date”);
(B)    Unless otherwise agreed to in writing by Lender, Borrower shall pay to
Lender (1) all payments of principal and interest due and payable on the portion
of the Fixed Rate Component being defeased to and including the end of the
Interest Accrual Period related to the Partial Defeasance Date (provided that,
if such Partial Defeasance Date is not a Monthly Payment Date, Borrower shall
also pay to Lender all payments of principal and interest due on the portion of
the Fixed Rate Component being defeased to and including the end of the Interest
Accrual Period related to the next occurring Monthly Payment Date); (2) all
other sums, if any, then due and payable under the Note, this Agreement, the
Pledge Agreement and the other Loan Documents through and including the end of
the Interest Accrual Period related to the Partial Defeasance Date (or, if the
Partial Defeasance Date is not a Monthly Payment Date, the end of the Interest
Accrual Period related to the next occurring Monthly Payment Date); (3) all
escrow, closing, recording, legal, appraisal, Rating Agency and other fees,
costs and expenses paid or incurred by Lender or its agents in connection with
the Partial Defeasance Event, the release of the lien of the Pledge Agreement
for the applicable Collateral, the review of the proposed Partial Defeasance
Collateral and the preparation of the Security Agreement, the Defeasance
Collateral Account Agreement and related documentation; and (4) any revenue,
documentary stamp, intangible or other taxes, charges or fees due in connection
with the transfer or assumption of the Defeased Note and/or the Partial
Defeasance Event;
(C)    Borrower shall deposit the Partial Defeasance Collateral into the
Defeasance Collateral Account and otherwise comply with the provisions of
Section 2.12(c) hereof;
(D)    Lender shall prepare and Borrower shall execute all necessary documents
to modify this Agreement and to amend and restate each Note and issue two
substitute notes for each Note, one note having a principal balance equal to the
pro rata portion of the Release Price (or applicable portion thereof) for the
subject Collateral related to such Note (the “Defeased Note”), and the other
note having a principal balance equal to the pro rata portion of the excess of
(1) the principal amount of such Note existing immediately prior to the
applicable Partial Defeasance Event, over (2) the amount of the related Defeased
Note (the “Undefeased Note”). Each Defeased Note and Undefeased Note shall have
identical terms as the related Note except for the principal balance. In
connection therewith, the Monthly Debt Service Payment Amount allocated to such
Note and the amount of each such payment applied to principal thereafter (if
any) shall be divided between the Defeased Note and the Undefeased Note in the
same proportion as the unpaid principal balance (in each case immediately after
the Partial Defeasance Event) of the Defeased Note and the Undefeased Note, as
the case may be, bears to the aggregate principal balance due under the Defeased
Note and the Undefeased Note immediately after the Partial Defeasance Event. The
Defeased Note and the Undefeased Note shall be cross

    
-58-

--------------------------------------------------------------------------------




defaulted and cross collateralized unless the Rating Agencies shall require
otherwise. A Defeased Note may not be the subject of any further defeasance;
(E)    Borrower shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Partial Defeasance
Collateral;
(F)    Borrower shall deliver to Lender (1) an opinion of counsel for Borrower
that is standard in commercial lending transactions and subject only to
customary and other reasonably satisfactory qualifications, assumptions and
exceptions opining, among other things, that (I) Lender has a legal and valid
perfected first priority security interest in the Defeasance Collateral Account
and the Partial Defeasance Collateral, (II) the Partial Defeasance Event will
not result in a deemed exchange for purposes of the Code and will not adversely
affect the status of the Defeased Note and the Undefeased Note as indebtedness
for federal income tax purposes and (III) delivery of the Partial Defeasance
Collateral and the grant of a security interest therein to Lender shall not
constitute an avoidable preference under Section 547 of the Bankruptcy Code or
applicable state law; (2) a REMIC Opinion as to the Partial Defeasance Event and
(3) a New Non-Consolidation Opinion with respect to the Successor Borrower;
(G)    The Partial Defeasance Event shall be permitted under REMIC Requirements
in effect as of each of (I) the Partial Defeasance Notice Date and (II) the date
of the consummation of the Partial Defeasance Event;
(H)    If a Securitization has occurred, Borrower shall deliver to Lender a
Rating Agency Confirmation as to the Partial Defeasance Event;
(I)    Borrower shall deliver to Lender an Officer’s Certificate certifying that
the requirements set forth in this Section 2.12 have been satisfied;
(J)    Borrower shall deliver a certificate of a nationally recognized public
accounting firm acceptable to Lender certifying that the Partial Defeasance
Collateral will generate monthly amounts equal to or greater than the Scheduled
Defeasance Payments;
(K)    Borrower shall have satisfied the conditions to such Release of
Collateral in accordance with Section 2.10 hereof (other than Section 2.10(f));
(L)    Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request; and
(M)    Mortgage Borrower shall have partially defeased the fixed rate portion of
the Mortgage Loan with respect to the related Individual Property and paid down
the floating rate portion of the Mortgage Loan in full, in each case, in
accordance with the Mortgage Loan Agreement.

    
-59-

--------------------------------------------------------------------------------




(c)    On or before the date on which Borrower delivers the Total Defeasance
Collateral or Partial Defeasance Collateral (as applicable), Borrower shall open
at any Eligible Institution an Eligible Account (the “Defeasance Collateral
Account”). The Defeasance Collateral Account shall contain only (i) Total
Defeasance Collateral or Partial Defeasance Collateral (as applicable) and (ii)
cash from interest and principal paid on the Total Defeasance Collateral or
Partial Defeasance Collateral (as applicable). All cash from interest and
principal payments paid on the Total Defeasance Collateral or Partial Defeasance
Collateral (as applicable) shall (subject to the next sentence) be paid over to
Lender on each Monthly Payment Date and applied first to accrued and unpaid
interest and then to principal. Any cash from interest and principal paid on the
Total Defeasance Collateral or Partial Defeasance Collateral (as applicable) not
needed to pay the Scheduled Defeasance Payments shall be (at Borrower’s or
Successor Borrower’s option provided that no Event of Default has occurred and
is continuing) (i) paid to Borrower or Successor Borrower (as applicable) and/or
(ii) to the extent permitted by applicable REMIC Requirements, retained in the
Defeasance Collateral Account. Borrower shall cause the Eligible Institution at
which the Total Defeasance Collateral or Partial Defeasance Collateral (as
applicable) is deposited to enter an agreement with Borrower and Lender,
satisfactory to Lender in its reasonable discretion, pursuant to which such
Eligible Institution shall agree to hold and distribute the Total Defeasance
Collateral or Partial Defeasance Collateral (as applicable) in accordance with
this Agreement (such agreement, the “Defeasance Collateral Account Agreement”).
Borrower or Successor Borrower (as applicable) shall be the owner of the
Defeasance Collateral Account and shall report all income accrued on Total
Defeasance Collateral or Partial Defeasance Collateral (as applicable) for
federal, state and local income tax purposes in its income tax return. Borrower
shall prepay all cost and expenses associated with opening and maintaining the
Defeasance Collateral Account. Lender shall not in any way be liable by reason
of any insufficiency in the Defeasance Collateral Account.
(d)    In connection with a Total Defeasance Event or Partial Defeasance Event
under this Section 2.12, a successor entity (the “Successor Borrower”) shall be
established, which such Successor Borrower shall be (i) a Single Purpose Entity
and (ii) at Lender’s option and in Lender’s sole discretion, established and/or
designated by Lender or, if Lender does not so elect, established and/or
designated by Borrower. The right of Lender hereunder to designate and/or
establish Successor Borrower may, at the option and in the sole discretion of
the initial named Lender hereunder, be retained by the initial named Lender
hereunder notwithstanding any Secondary Market Transaction. Borrower shall
transfer and assign all obligations, rights and duties under and to the Note or
Defeased Note (as applicable), Security Agreement and Defeasance Collateral
Account Agreement, together with the Total Defeasance Collateral or Partial
Defeasance Collateral (as applicable) to such Successor Borrower. Such Successor
Borrower shall assume the obligations under the Note or Defeased Note (as
applicable), the Defeasance Collateral Account Agreement and the Security
Agreement in a manner acceptable to Lender and the Rating Agencies and Borrower
shall be relieved of its obligations under the Loan Documents relating to the
Note or the Defeased Note (as applicable) (other than those obligations which by
their terms survive a repayment, defeasance or other satisfaction of the Loan
and/or a transfer of the Collateral in connection with Lender’s exercise of its
remedies under the Loan Documents). Borrower shall pay all costs and expenses
incurred by Lender and Successor Borrower, including attorney’s fees and
expenses, incurred in connection with the foregoing (including, without
limitation, Lender’s costs of establishing and/or designating Successor
Borrower, if any).

    
-60-

--------------------------------------------------------------------------------




(e)    Notwithstanding anything to the contrary contained in this Section 2.12,
the parties hereto hereby acknowledge and agree that after the Securitization of
the Loan (or any portion thereof or interest therein), with respect to any
Lender approval or similar discretionary rights over any matters contained in
this Section 2.12 (any such matter, an “Defeasance Approval Item”), such rights
shall be construed such that Lender shall only be permitted to withhold its
consent or approval with respect to any Defeasance Approval Item if the same
fails to meet the Prudent Lender Standard.
Section 2.13.    Withholding and Indemnified Taxes.
(a)    Defined Terms. For purposes of this Section 2.13, the term “applicable
law” includes FATCA and references to Agent only apply in the event of
Syndication pursuant to Section 11.8.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Section 2.13 Taxes, except as required by applicable law.
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any
Section 2.13 Taxes from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Section 2.13 Taxes is an Indemnified Tax, then the sum payable by Borrower shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by Borrower. Without duplication, Borrower shall
timely pay (or cause to be paid) to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Agent timely reimburse
it for the payment of, any Other Taxes.
(d)    Indemnification by Borrower. Borrower shall indemnify each Recipient,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender (with
a copy to Agent), or by Agent, on its own behalf or on behalf of a Co-Lender,
shall be conclusive absent manifest error.
(e)    Evidence of Payments. As soon as practicable after any payment of Section
2.13 Taxes by Borrower to a Governmental Authority pursuant to this Section
2.13, Borrower shall deliver to Lenders or, following a Syndication, Agent, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to such recipient.

    
-61-

--------------------------------------------------------------------------------




(f)    Status of Agent and Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of any
Section 2.13 Taxes imposed through withholding with respect to payments made
under any Loan Document shall deliver to Borrower and Agent, at the time or
times reasonably requested by Borrower or Agent, such properly completed and
executed documentation reasonably requested by Borrower or Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or Agent as will enable Borrower or Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements and to satisfy any such requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.13(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to Borrower and Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii) executed originals of IRS Form W-8ECI;

    
-62-

--------------------------------------------------------------------------------




(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit B- 2 or Exhibit B-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit B-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

    
-63-

--------------------------------------------------------------------------------




(iii)    Agent shall deliver to Borrower, on or prior to the date on which Agent
becomes an Agent under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower) such properly completed and executed
documentation reasonably requested by Borrower as will permit payments to be
made under any Loan Document to Agent without withholding. In addition, Agent,
if reasonably requested by Borrower, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower as will enable
Borrower to determine whether or not Agent is subject to information reporting
requirements and to satisfy any such requirements. Without limiting the
generality of the foregoing, Agent shall deliver to Borrower (A) executed
originals of IRS Form W-9 certifying that Agent is exempt from U.S. federal
backup withholding tax or (B) executed originals of IRS Form W-8IMY certifying
that Agent is acting as a “qualified intermediary” or a “nonqualified
intermediary” and accompanied by any required attachments (including
certification documents from each beneficial owner). For purposes of this
Section 2.13(iii), “Agent” shall mean Agent in its capacity as such and not in
any other capacity (such as a Lender).
Agent and each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Agent in
writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Section
2.13 Taxes as to which it has been indemnified pursuant to this Section 2.13
(including by the payment of additional amounts pursuant to this Section 2.13),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Section 2.13 Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Section 2.13 Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund less any Taxes payable by such party with
respect to such interest). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Section 2.13 Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Section 2.13 Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its tax returns
(or any other information relating to its Section 2.13 Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.13 shall survive
the resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

    
-64-

--------------------------------------------------------------------------------




ARTICLE 3.

REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants as of the Closing Date that:
Section 3.1.    Legal Status and Authority. Each Borrower (a) is duly organized,
validly existing and in good standing under the laws of its state of formation;
(b) is duly qualified to transact business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with its
assets, businesses and operations; and (c) has all necessary approvals,
governmental and otherwise, and full power and authority to own the Collateral.
Borrower has full power, authority and legal right to grant, bargain, sell,
pledge, assign, warrant, transfer and convey the Collateral pursuant to the
terms hereof and to keep and observe all of the terms of this Agreement, the
Note, the Pledge Agreement and the other Loan Documents on Borrower’s part to be
performed.
Section 3.2.    Validity of Documents. (a) The execution, delivery and
performance of this Agreement, the Note, the Pledge Agreement and the other Loan
Documents by Borrower and Guarantor and the borrowing evidenced by the Note and
this Agreement (i) are within the power and authority of such parties; (ii) have
been authorized by all requisite organizational action of such parties; (iii)
have received all necessary approvals and consents, corporate, governmental or
otherwise; (iv) will not violate, conflict with, result in a breach of or
constitute (with notice or lapse of time, or both) a material default under any
provision of law, any order or judgment of any court, Health Care Authority or
Governmental Authority, any license, certificate or other approval required for
the Mortgage Borrower to operate each Individual Property or any portion
thereof, any applicable organizational documents, or any applicable indenture,
agreement or other instrument, including, without limitation, the Management
Agreement; (v) will not result in the creation or imposition of any lien, charge
or encumbrance whatsoever upon any of its assets, except the lien and security
interest created hereby and by the other Loan Documents; and (vi) will not
require any authorization or license from, or any filing with, any Governmental
Authority or Health Care Authority, (b) this Agreement, the Note, the Pledge
Agreement and the other Loan Documents have been duly executed and delivered by
Borrower and Guarantor and (c) this Agreement, the Note, the Pledge Agreement
and the other Loan Documents constitute the legal, valid and binding obligations
of Borrower and Guarantor. The Loan Documents are not subject to any right of
rescission, setoff, counterclaim or defense by Borrower or Guarantor, including
the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Creditors Rights Laws,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law)). Neither Borrower nor
Guarantor has asserted any right of rescission, setoff, counterclaim or defense
with respect to the Loan Documents.
Section 3.3.    Litigation. Except for “slip and fall” cases covered by
insurance and other matters covered by insurance and except as set forth on
Schedule XXIII hereto, there is no action, suit, proceeding or governmental
investigation, in each case, judicial, administrative or otherwise (including
any condemnation or similar proceeding), pending or, to the best of Borrower’s
knowledge, threatened or contemplated against Borrower, Mortgage Borrower,
Sponsor or

    
-65-

--------------------------------------------------------------------------------




Guarantor or against or affecting any Individual Property or any portion thereof
or the Collateral or any portion thereof that could have a Material Adverse
Effect.
Section 3.4.    Agreements. Borrower is not a party to any agreement or
instrument or subject to any restriction which would have a Portfolio Material
Adverse Effect. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or the Collateral (or any portion thereof) is bound which default
would have a Material Adverse Effect. Borrower has no material financial
obligation under any agreement or instrument to which Borrower is a party or by
which Borrower or the Collateral (or any portion thereof) is otherwise bound,
other than (a) obligations incurred in the ordinary course of the ownership of
the Collateral and (b) obligations under this Agreement, the Pledge Agreement,
the Note and the other Loan Documents. There is no agreement or instrument to
which Borrower is a party or by which Borrower is bound that would require the
subordination in right of payment of any of Borrower’s obligations hereunder or
under the Note to an obligation owed to another party.
Section 3.5.    Financial Condition.
(a)    Borrower is solvent and Borrower has received reasonably equivalent value
for the granting of the Pledge Agreement. No proceeding under Creditors Rights
Laws with respect to any Borrower Party or any Affiliated Manager has been
initiated.
(b)    In the last ten (10) years, no (i) petition in bankruptcy has been filed
by or against any Borrower Party or any Affiliated Manager and (ii) Borrower
Party or Affiliated Manager has ever made any assignment for the benefit of
creditors or taken advantage of any Creditors Rights Laws.
(c)    No Borrower Party or Affiliated Manager is contemplating either the
filing of a petition by it under any Creditors Rights Laws or the liquidation of
its assets or property and Borrower has no knowledge of any Person contemplating
the filing of any such petition against any Borrower Party or any Affiliated
Manager.
(d)    With respect to any loan or financing in which any Borrower Party or any
Affiliated Manager has been directly or directly obligated for or has, in
connection therewith, otherwise provided any guaranty, indemnity or similar
surety, including, without limitation and to the extent applicable, the loan
which is being refinanced by the Loan, none of such loans or financings has ever
been (i) more than 30 days in default or (ii) transferred to special servicing.
Section 3.6.    Disclosure. Borrower has not failed to disclose any material
fact that could cause any representation or warranty made herein to be
materially misleading.
Section 3.7.    No Plan Assets. As of the date hereof and until the Debt is
repaid in accordance with the applicable terms and conditions hereof, (a)
Borrower is not and will not be an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, (b) Borrower is not and will
not be a “governmental plan” within the meaning of Section 3(32) of ERISA, (c)
transactions by or with Borrower are not and will not be subject to any state
statute

    
-66-

--------------------------------------------------------------------------------




regulating investments of, or fiduciary obligations with respect to,
governmental plans and (d) none of the assets of Borrower constitutes or will
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. As of the date hereof, neither Borrower, nor any
member of a “controlled group of corporations” (within the meaning of
Section 414 of the Code), maintains, sponsors or contributes to a “defined
benefit plan” (within the meaning of Section 3(35) of ERISA) or a “multiemployer
pension plan” (within the meaning of Section 3(37)(A) of ERISA).
Section 3.8.    Not a Foreign Person. Borrower is not a “foreign person” within
the meaning of § 1445(f)(3) of the Code.
Section 3.9.    Warranty of Title. Each pledgor under the Pledge Agreement is
the record and beneficial owner of, and has good title to, the applicable
Collateral, free and clear of all liens whatsoever, except for Liens created by
this Agreement and the other Loan Documents and other Permitted Encumbrances.
The Pledge Agreement, together with the Uniform Commercial Code filings relating
to the Collateral when properly filed in the appropriate records, will create
valid, perfected first priority security interests in and to the Collateral, all
in accordance with the terms thereof. Borrower’s delivery of the certificates,
together with the applicable undated limited liability company membership power,
limited partnership power, or trust power, as the case may be, if any, to Lender
as set forth in Section 3 of the Pledge Agreement creates a first priority valid
and perfected security interest in the Collateral.
Section 3.10.    Business Purposes. The Loan is solely for the business purpose
of Borrower, and is not for personal, family, household, or agricultural
purposes.
Section 3.11.    Borrower’s Principal Place of Business. Borrower’s principal
place of business and its chief executive office as of the date hereof is c/o
NorthStar Realty Finance Corp., 399 Park Avenue, 18th Floor, New York, New York
10022. Borrower’s mailing address, as set forth in the opening paragraph hereof
or as changed in accordance with the provisions hereof, is true and correct.
Each Borrower’s organizational identification number, if any, assigned by the
state of its incorporation or organization is set forth on Schedule I attached
hereto. Each Borrower’s federal tax identification number is set forth on
Schedule I attached hereto. No Borrower is subject to back-up withholding taxes.
Section 3.12.    Status of Property.
(a)    Borrower has obtained or caused Mortgage Borrower to obtain all Permits
(other than Health Care Licenses which are addressed in Section 3.38(a) hereof)
for the operation of Borrower’s or Mortgage Borrower’s business, all of which
are in full force and effect as of the date hereof and not subject to
revocation, suspension, forfeiture or modification. Mortgage Borrower has used
commercially reasonable efforts to cause each Tenant with respect to each Triple
Net Leased Property to obtain all Permits for the operation of such Tenant’s
business.
(b)    Except as shown in the Zoning Reports, each Individual Property and the
present and contemplated use and occupancy thereof are in full compliance in all
material respects with all

    
-67-

--------------------------------------------------------------------------------




applicable zoning ordinances, building codes, land use laws, Environmental Laws
and other similar Legal Requirements.
(c)    Each Individual Property is served by all utilities required for the
current or contemplated use thereof. All utility service is provided by
utilities and each Individual Property has accepted or is equipped to accept
such utility service.
(d)    All public roads and streets necessary for service of and access to each
Individual Property for the current or contemplated use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public. Each Individual Property has either direct access to such
public roads or streets or access to such public roads or streets by virtue of a
perpetual easement or similar agreement inuring in favor of Mortgage Borrower
and any subsequent owners of the applicable Individual Property.
(e)    Each Individual Property is served by water and sewer systems.
(f)    Except as set forth on Schedule XXIV attached hereto, each Individual
Property is free from material damage caused by fire or other casualty. Except
as shown in the Property Condition Reports, (i) each Individual Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects and (ii) there exists
no structural or other material defects or damages in any Individual Property,
whether latent or otherwise, and neither Borrower nor any Mortgage Borrower has
received notice from any insurance company or bonding company of any defects or
inadequacies in any Individual Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.
(g)    All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements and incurred as of the
date hereof have been or will be paid in full. Except as shown on the Title
Insurance Policies, there are no mechanics’ or similar liens or claims which
have been filed for work, labor or material affecting any Individual Property
which are or may be prior to or equal to the lien of the applicable Security
Instrument.
(h)    Mortgage Borrower has paid in full for, and is the owner of, all
furnishings, fixtures and equipment (other than Tenants’ and subtenants’
property or the property subject to a Permitted Equipment Lease) used in
connection with the operation of each Individual Property, free and clear of any
and all security interests, liens or encumbrances, except Permitted
Encumbrances.
(i)    Except as shown in the Environmental Reports, all liquid and solid waste
disposal, septic and sewer systems located on each Individual Property are in a
good and safe condition and repair and in compliance in all material respects
with all Legal Requirements.
(j)    Except as expressly disclosed on the Survey, (i) no portion of the
Improvements is located in an area identified by the Federal Emergency
Management Agency or any successor thereto

    
-68-

--------------------------------------------------------------------------------




as an area having special flood hazards pursuant to the Flood Insurance Acts and
(ii) no part of any Individual Property consists of or is classified as
wetlands, tidelands or swamp and overflow lands.
(k)    Except as set forth in the Title Insurance Policies, all the Improvements
lie within the boundaries of the Land and any building restriction lines
applicable to the Land.
(l)    To Borrower’s knowledge, there are no pending or proposed special or
other assessments for public improvements or otherwise affecting any Individual
Property (or any portion thereof), nor are there any contemplated improvements
to any Individual Property that may result in such special or other assessments.
(m)    Except as set forth on Schedule XXV and except for projects costing less
than $100,000 (which projects costing less than $100,000 and not listed on
Schedule XXV are not in excess of the Alteration Threshold), neither Borrower
nor Mortgage Borrower has (i) made, ordered or contracted for any construction,
repairs, alterations or improvements to be made on or to any Individual Property
which have not been completed and paid for in full, (ii) ordered materials for
any such construction, repairs, alterations or improvements which have not been
paid for in full or (iii) attached any fixtures to any Individual Property which
have not been paid for in full.
(n)    Borrower has no direct employees.
Section 3.13.    Financial Information. All financial data, including, without
limitation, the balance sheets, statements of cash flow, statements of income
and operating expense and rent rolls, that have been delivered to Lender in
respect of Borrower, Mortgage Borrower, Guarantor and/or the Properties (a) are
true, complete and correct in all material respects, (b) accurately represent
the financial condition of Borrower, Mortgage Borrower, Guarantor, the
Collateral and each Individual Property, as applicable, as of the date of such
reports, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with the Approved
Accounting Method throughout the periods covered, except as disclosed therein.
Neither Borrower nor Mortgage Borrower have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a Portfolio Material Adverse Effect, except as
referred to or reflected in said financial statements. Since the date of such
financial statements, there has been no materially adverse change in the
financial condition, operations or business of Borrower, Mortgage Borrower,
Sponsor or Guarantor from that set forth in said financial statements.
Section 3.14.    Condemnation. No Condemnation or other proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of any Individual Property or for the relocation
of the access to any Individual Property.
Section 3.15.    Separate Lots. Except as set forth on Schedule XXXI, each
Individual Property is assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of such lot or lots, and no other land or
improvements is assessed and taxed together with any Individual Property or any
portion thereof.

    
-69-

--------------------------------------------------------------------------------




Section 3.16.    Insurance. Borrower has obtained and has delivered to Lender
certified copies of all Policies (or such other evidence acceptable to Lender)
reflecting the insurance coverages, amounts and other requirements set forth in
the Mortgage Loan Agreement. There are no present claims of any material nature
under any of the Policies, and to Borrower’s knowledge, no Person, including
Borrower and Mortgage Borrower, has done, by act or omission, anything which
would impair the coverage of any of the Policies.
Section 3.17.    Use of Property. Each Individual Property is used exclusively
as a Skilled Nursing Facility, Assisted Living Facility, Long-Term Acute Care
Hospital or Medical Office Building and other appurtenant and related uses
(including child daycare).
Section 3.18.    Leases and Rent Roll. Except as disclosed in the estoppel
certificates delivered to Lender in connection with the closing of the Loan and
except as disclosed in the rent roll for each Individual Property delivered to,
certified to and approved by Lender in connection with the closing of the Loan
(the “Rent Roll”), (a) Mortgage Borrower is the sole owner of the entire
lessor’s interest in the Leases; (b) the Leases are valid and enforceable and in
full force and effect; (c) all of the Leases are arms-length agreements with
bona fide, independent third parties; (d) except as set forth on Schedule XXXII,
no party under any Lease is in monetary default or material non-monetary
default; (e) except as set forth on Schedule XXXII, all Rents due have been paid
in full and no Tenant is in arrears in its payment of Rent; (f) except as set
forth on Schedule XXVI hereto, the terms of all alterations, modifications and
amendments to the Leases are reflected in the rent roll delivered to Lender; (g)
none of the Rents reserved in the Leases have been assigned or otherwise pledged
or hypothecated except pursuant to the Mortgage Loan Documents; (h) except as
set forth on Schedule XXXII, none of the Rents have been collected for more than
one (1) month in advance (except a security deposit shall not be deemed rent
collected in advance); (i) except as set forth on Schedule XXXII, the premises
demised under the Leases have been completed, all improvements, repairs,
alterations or other work required to be furnished on the part of Mortgage
Borrower under the Leases have been completed, the Tenants under the Leases have
accepted the premises demised thereunder and have taken possession of the same
on a rent-paying basis and any payments, credits or abatements required to be
given by Mortgage Borrower to the Tenants under the Leases have been made in
full; (j) there exist no offsets or defenses to the payment of any portion of
the Rents and Mortgage Borrower has no monetary obligation to any Tenant under
any Lease; (k) neither Borrower nor Mortgage Borrower has received notice from
any Tenant challenging the validity or enforceability of any Lease; (l)
excluding the Ground Leases, there are no agreements with the Tenants under the
Leases other than expressly set forth in each Lease; (m) Intentionally Omitted;
(n) except as set forth on Schedule XXXII, no Lease contains an option to
purchase any Individual Property (or any portion thereof) during the term of the
Loan or any other similar provision; (o) except as set forth on Schedule XXXII,
no Person (other than Resident Payors) has any possessory interest in, or right
to occupy, any Individual Property except under and pursuant to a Lease (other
than Subleases and other subleases); (p) all security deposits relating to the
Leases are reflected on the Rent Roll and have been collected by Mortgage
Borrower; (q) except as set forth on Schedule XXXII, no brokerage commissions or
finders fees are due and payable regarding any Lease; (r) except as set forth on
Schedule XXXII and except with respect to the Medical Office Buildings, each
Tenant is in actual, physical occupancy of the premises demised under its Lease;
(s) there are no actions or proceedings (voluntary or otherwise) pending against
any Tenants or

    
-70-

--------------------------------------------------------------------------------




guarantors under Leases, in each case, under bankruptcy or similar insolvency
laws or regulations; and (t) except with respect to the Medical Office
Buildings, no event has occurred giving any Tenant the right to cease operations
at its leased premises (i.e., “go dark”), terminate its Lease or pay reduced or
alternative Rent to Mortgage Borrower under any of the terms of such Lease, such
as a co-tenancy provision.
Section 3.19.    Filing and Recording Taxes. All recording, stamp, intangible or
other similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of this
Agreement, the Pledge Agreement, the Note and the other Loan Documents have been
paid or will be paid, and, under current Legal Requirements, the Pledge
Agreement and the other Loan Documents are enforceable in accordance with their
terms by Lender (or any subsequent holder thereof), except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Creditors’ Rights Laws, and by general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).
Section 3.20.    Management Agreement. The Management Agreement is in full force
and effect and there is no default thereunder by any party thereto and, to
Borrower’s knowledge, no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder. As of the
date hereof, no management fees under the Management Agreement are due and
payable.
Section 3.21.    Illegal Activity/Forfeiture.
(a)    No portion of any Individual Property or any Collateral has been or will
be purchased, improved, equipped or furnished with proceeds of any illegal
activity and to the best of Borrower’s knowledge, there are no illegal
activities at any Individual Property.
(b)    There has not been committed by Borrower or its Affiliates or, to
Borrower’s knowledge, by any other Person in occupancy of or involved with the
operation or use of any Individual Property or the ownership of the Collateral
and there shall never be committed by Borrower or its Affiliates, any act or
omission affording the federal government or any state or local government the
right of forfeiture as against the Property or any part thereof or any monies
paid in performance of Borrower’s obligations under this Agreement, the Note,
the Pledge Agreement or the other Loan Documents. Borrower hereby covenants and
agrees not to commit any act or omission affording such right of forfeiture.
Section 3.22.    Taxes. Borrower has filed all federal, state, county,
municipal, and city income, personal property and other tax returns required to
have been filed by it and has paid all taxes and related liabilities which have
become due pursuant to such returns or pursuant to any assessments received by
Borrower in writing, except for any such (a) Section 2.13 Taxes that are being
contested in good faith by appropriate proceedings and for which Borrower has
set aside on its books adequate reserves in accordance with GAAP for payment
thereof or (b) Taxes and Other Charges the payment of which is governed by
Section 4.5 and Section 8.6 hereof. Borrower knows

    
-71-

--------------------------------------------------------------------------------




of no basis for any additional assessment in respect of any such taxes and
related liabilities for prior years.
Section 3.23.    Permitted Encumbrances. None of the Permitted Encumbrances,
individually or in the aggregate, materially and adversely affects the value or
marketability of any Individual Property or the Collateral, materially impairs
the use or the operation of any Individual Property or impairs Borrower’s or
Mortgage Borrower’s ability to pay and/or perform its obligations in a timely
manner.
Section 3.24.    Third Party Representations. Each of the representations and
the warranties made by Guarantor in the other Loan Documents (if any) are true,
complete and correct in all material respects.
Section 3.25.    Non-Consolidation Opinion Assumptions. All of the assumptions
made in the Non-Consolidation Opinion, including, but not limited to, any
exhibits attached thereto and/or certificates delivered in connection therewith,
are true, complete and correct in all material respects.
Section 3.26.    Federal Reserve Regulations. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement, the Pledge Agreement, the Note or the other Loan Documents.
Section 3.27.    Investment Company Act. Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
Section 3.28.    Fraudulent Conveyance. Borrower (a) has not entered into the
Loan or any Loan Document with the actual intent to hinder, delay, or defraud
any creditor and (b) received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
execution and delivery of the Loan Documents, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
or contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the execution and delivery of the Loan Documents, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including, without limitation, contingent liabilities and other
commitments)

    
-72-

--------------------------------------------------------------------------------




beyond its ability to pay such debts as they mature (taking into account the
timing and amounts to be payable on or in respect of obligations of Borrower).
Section 3.29.    Embargoed Person. As of the date hereof, (a) none of the funds
or other assets of any Borrower Party or any Affiliated Manager constitute
property of, or are beneficially owned, directly or indirectly, by any Person or
government that is the subject of economic sanctions under U.S. law, including
but not limited to, the USA PATRIOT Act of 2001, 107 Public Law 56 (October 26,
2001) (including the anti-terrorism provisions thereof) and in other statutes
and all orders, rules and regulations of the United States government and its
various executive departments, agencies and offices related to applicable
anti-money laundering laws and regulations, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Orders or regulations promulgated thereunder
with the result that transactions involving or the investment in any such
Borrower Party or any such Affiliated Manager (whether directly or indirectly)
is prohibited by applicable law or the Loan made by Lender is in violation of
applicable law (“Embargoed Person”); (b) none of the funds or other assets of
any Borrower Party or any Affiliated Manager constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person; (c) no
Embargoed Person has any interest of any nature whatsoever in any Borrower Party
or any Affiliated Manager, with the result that transactions involving or the
investment in any such Borrower Party (whether directly or indirectly), is
prohibited by applicable law or the Loan is in violation of applicable law; and
(d) none of the funds of any Borrower Party or any Affiliated Manager have been
derived from, or are the proceeds of, any unlawful activity with the result that
transactions involving or the investment in any such Borrower Party or any such
Affiliated Manager (whether directly or indirectly), is prohibited by applicable
law or the Loan is in violation of applicable law. Any violation of the
foregoing shall, at Lender’s option, constitute an Event of Default hereunder.
Section 3.30.    Intentionally Omitted.
Section 3.31.    Organizational Chart. The organizational chart attached as
Schedule III hereto (the “Organizational Chart”), relating to Borrower and
certain Affiliates and other parties, is true, complete and correct on and as of
the date hereof.
Section 3.32.    Bank Holding Company. Borrower is not a “bank holding company”
or a direct or indirect subsidiary of a “bank holding company” as defined in the
Bank Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
Section 3.33.    Purchase Options. Except as set forth on Schedule XXVII hereof,
no Individual Property or any part thereof or any Collateral or part thereof is
subject to any purchase options, rights of first refusal with respect to the
sale of any Individual Property or Collateral, rights of first offer with
respect to the sale of any Individual Property or Collateral or other similar
rights in favor of third parties.
Section 3.34.    Property Document Representations. With respect to each
Property Document, Borrower hereby represents that (a) except as set forth on
Schedule XXVIII hereof, each Property Document is in full force and effect and
has not been amended, restated, replaced or

    
-73-

--------------------------------------------------------------------------------




otherwise modified (except, in each case, as expressly set forth herein or shown
in the Title Insurance Policy (including all “back-up documents” thereof) or
otherwise disclosed to Lender), (b) there are no defaults under any Property
Document by Mortgage Borrower or, to Borrower’s knowledge, by any other party
thereto and, to Borrower’s knowledge, no event has occurred which, but for the
passage of time, the giving of notice, or both, would constitute a default under
any Property Document, (c) all rents, additional rents and other sums due and
payable under the Property Documents have been paid in full, (d) no party to any
Property Document has commenced any action or given or received any notice for
the purpose of terminating any Property Document and (e) the representations
made in any estoppel or similar document delivered with respect to any Property
Document in connection with the Loan are true, complete and correct in all
material respects and are hereby incorporated by reference as if fully set forth
herein.
Section 3.35.    No Change in Facts or Circumstances; Disclosure. All
information submitted by (or on behalf of) Borrower, Mortgage Borrower,
Guarantor or Sponsor to Lender and in all financial statements, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower, Mortgage Borrower, Sponsor and/or Guarantor in this Agreement or in
the other Loan Documents, are accurate, complete and correct in all material
respects. There has been no material adverse change in any condition, fact,
circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
have a Material Adverse Effect. Borrower has not failed to disclose any material
fact that could cause any representation or warranty made herein to be
materially misleading.
Section 3.36.    Operating Lease Representations. Mortgage Borrower is the owner
and lessor of landlord’s interest in the Operating Lease. The Operating Lease is
in full force and effect and there are no defaults thereunder by either party
and there are no conditions that would constitute defaults thereunder. No rent
under the Operating Lease has been paid more than one (1) month in advance of
its due date. All security deposits (if any) are held by Mortgage Borrower in
accordance with applicable law. There has been no prior sale, transfer or
assignment, hypothecation or pledge of the Operating Lease or of the rent
thereunder which is outstanding. The Operating Lessee has not assigned the
Operating Lease or sublet all or any portion of the premises demised thereby
other than pursuant to a Lease. Operating Lessee has no right or option pursuant
to the Operating Lease or otherwise to purchase all or any part of the leased
premises or the building of which the leased premises are a part.
Section 3.37.    Ground Lease Representations.
(a)    (i) Each Ground Lease is in full force and effect and has not been
modified or amended in any manner whatsoever, (ii) there are no defaults under
any Ground Lease by Mortgage Borrower, or, to the best of Borrower’s knowledge,
the applicable landlord thereunder, and, to the best of Borrower’s knowledge, no
event has occurred which but for the passage of time, or notice, or both would
constitute a default under any Ground Lease, (iii) all rents, additional rents
and other sums due and payable under each Ground Lease have been paid in full,
(iv) neither Mortgage Borrower nor the landlord under any Ground Lease has
commenced any action or given or received any notice for the purpose of
terminating any Ground Lease, (v) each Fee Owner, as debtor in possession or

    
-74-

--------------------------------------------------------------------------------




by a trustee for such Fee Owner, has not given any notice of, and Borrower has
not consented to, any attempt to transfer any Fee Estate free and clear of the
Ground Lease under section 363(f) of the Bankruptcy Code, and (vi) each Fee
Owner under each Ground Lease is not subject to any voluntary or involuntary
bankruptcy, reorganization or insolvency proceeding and the applicable Fee
Estate under each Ground Lease is not an asset in any voluntary or involuntary
bankruptcy, reorganization or insolvency proceeding;
(b)    Each Ground Lease or a memorandum thereof has been duly recorded, each
Ground Lease permits the interest of the lessee thereunder to be encumbered by
the related Security Instrument. There has not been any modifications,
amendments or other changes in the terms of any Ground Lease since its
recordation other than those that have been disclosed to Lender in writing;
(c)    Except for Permitted Encumbrances and as indicated in the related Title
Insurance Policy, the applicable Mortgage Borrower’s interest in each Ground
Lease is not subject to any lien superior to, or of equal priority with, the
related Security Instrument;
(d)    Either (i) each Ground Lease itself provides and/or the related Fee Owner
has agreed in a writing for the benefit of Lender, its successors and assigns
that such Ground Lease may not be amended, modified, canceled, surrendered or
terminated without the prior written consent of Lender and that any such action
without such consent is not binding on Lender, its successors or assigns or (ii)
Mortgage Borrower is not permitted, without the prior written consent of Lender
as set forth in accordance with the terms and conditions of Section 4.23 hereof,
to amend, modify, cancel or terminate each Ground Lease;
(e)    Except as set forth on Schedule XXIX hereof, each Ground Lease does not
impose any restrictions on subleasing, provided the tenant under the Ground
Lease remains primarily liable for such tenant’s obligations thereunder;
(f)    Except as set forth on Schedule XXIX hereof, each Ground Lease requires
the related Fee Owner to give notice of any default by Mortgage Borrower to
Lender prior to Fee Owner exercising its remedies thereunder;
(g)    Each Ground Lease has a term (including any extension option periods)
which extends not less than twenty (20) years beyond the Maturity Date
(including any extensions thereof in accordance with the terms and conditions of
this Agreement); and
(h)    Except as set forth on Schedule XXIX hereto, each Ground Lease requires
the related Fee Owner to enter into a new lease upon termination of such Ground
Lease for any reason, including rejection of such Ground Lease in a bankruptcy
proceeding.
Section 3.38.    Health Care Representations.
(a)    Borrower is in possession of all material certificates, certificates of
need, certifications, government licenses, permits or regulatory agreements
required by Health Care Authorities and Mortgage Borrower is in possession of
same to the extent necessary for Mortgage

    
-75-

--------------------------------------------------------------------------------




Borrower to own or (as applicable) lease the Facilities or for Mortgage Borrower
to carry on their respective businesses substantially as is being conducted as
of the date hereof, materially in accordance with applicable Health Care
Requirements (collectively, the “Health Care Licenses”) and all such Health Care
Licenses are valid, and in full force and effect, except, in each case, where
the failure to possess and maintain such Health Care License in full force and
effect has not had and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
(b)    Since January 1, 2012, no Borrower Party or Affiliated Manager has (i)
been excluded, debarred, or suspended from or otherwise determined to be
ineligible to participate in any Program, (ii) been notified in writing that it
is about to be excluded, debarred, or suspended from or otherwise determined to
be ineligible to participate in any Program, (iii) been convicted of any crime
relating to any Program, or (iv) operated a facility which is or was identified
by Centers for Medicare and Medicaid Services as a “Special Focus Facility”
during the time such facility was operated by such Borrower Party or Affiliated
Manager.
(c)    Each Non-MOB Facility is duly licensed as set forth on Schedule XVIII
attached hereto. The Licensed Bed Capacity of each Non-MOB Facility is as set
forth on Schedule XIV attached hereto and the Available Beds at each Non-MOB
Facility as of the date hereof is as set forth on Schedule XIV. Neither Mortgage
Borrower nor to Borrowers’ knowledge, any Master Tenant and/or any Subtenant has
applied to reduce the Licensed Bed Capacity at any Non-MOB Facility or to move
or transfer the right to any and all of the licensed or certified beds of any
Non-MOB Facility to any other location or to amend or otherwise change any
Non-MOB Facility and/or reduce the Licensed Bed Capacity of any Non-MOB Facility
and to Borrower’s knowledge, there are no proceedings or actions pending or
contemplated to reduce the Licensed Bed Capacity of any Non-MOB Facility;
(d)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) Mortgage Borrower is, and to
Borrower’s knowledge, each Master Tenant and each Subtenant is, in compliance in
all material respects with all applicable provisions of Health Care Requirements
relating to the ownership and operation of the Non-MOB Facilities and (ii)
neither Mortgage Borrower (including any Operating Lessee) nor, to Borrower’s
knowledge, any Master Tenant and/or any Subtenant, has received any written
notice from any Health Care Authority alleging any material violation of any
applicable Health Care Requirements relating to the ownership and operation of
the Non-MOB Facilities;
(e)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each Operating Lessee (i) is in
compliance in all material respects with the requirements for participation in
Programs with respect to each RIDEA Facility that currently participates in such
Programs, and (ii) has current Program agreements, as applicable, which are in
full force and effect;
(f)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, Mortgage Borrower is not, and to
Borrower’s knowledge, no Master Tenant and/or Subtenant is, subject to any
action, proceeding, suit, audit, investigation or sanction

    
-76-

--------------------------------------------------------------------------------




by any Health Care Authority alleging a material violation of Health Care
Requirements, nor to Borrower’s knowledge, has any such action, proceeding,
suit, investigation or audit been threatened.
(g)    Borrower has delivered to Lender an Occupancy Report for each Non-MOB
Property.
(h)    No Health Care License held by any Operating Lessee has been (A)
transferred to any location other than the applicable Facility or (B) pledged as
collateral security. Each Health Care License held by any Operating Lessee is
(i) is held free from restriction or known conflict and (ii) not provisional,
probationary or restricted in any way, except where such provisional license is
issued in the ordinary course prior to the issuance of a full license.
(i)    No Operating Lessee has taken any action to rescind, withdraw, revoke,
materially amend, modify or otherwise materially alter the nature or scope of
any Health Care License or any material payor Program in which a RIDEA Facility
participates.
(j)    To Borrower’s knowledge, except with respect to plans of correction which
are not yet due pursuant to the applicable Facility Survey, no Operating Lessee
has had any deficiencies cited during any Facility Survey that remain
uncorrected or for which a plan of correction has not been timely filed, and is
being implemented.
(k)    The execution and delivery of the Loan Documents, Borrower’s performance
thereunder and the recordation of the Security Instruments will not (i)
adversely affect in any material respect any Master Tenant’s, Subtenant’s or
Operating Lessee’s right to receive payment under any Program, (ii) reduce any
Program payments or (iii) adversely affect any Health Care License.
(l)    Each Operating Lessee’s Program accounts receivable are free from any
liens, and no Operating Lessee’s accounts receivable have been pledged as
collateral for any loan or indebtedness (other than the Loan). To Borrower’s
knowledge, each Master Tenant’s and Subtenant’s Program accounts receivable are
free from any liens, and neither Master Tenant’s or Subtenant’s account
receivables have been pledged as collateral for any loan or indebtedness.
(m)    Except as would not reasonably be expected to have a Material Adverse
Effect, all Program cost reports, financial reports or other required filings
submitted by each Operating Lessee have been materially accurate and complete as
filed. To Borrower’s knowledge, there are no current, pending or threatened
Program audits, or claims for recoupment, other than non-material claims for
recoupment made in the ordinary course of day to day operations.
(n)    All existing Management Agreements for each RIDEA Facility have received
all required approvals from the applicable Health Care Authority.
(o)    Except as would not reasonably be expected to have a Material Adverse
Effect, to the extent that any Mortgage Borrower is a Covered Entity or a
Business Associate as defined in HIPAA, such Mortgage Borrower has materially
complied with all Legal Requirements related to patient, medical or individual
healthcare information, including the Health Insurance Portability and
Accountability Act of 1996 and its implemented regulations promulgated
thereunder, all as amended from time to time (collectively, “HIPAA”), including
the standards for the privacy of

    
-77-

--------------------------------------------------------------------------------




Individually Identifiable Health Information at 45 C.F.R. Parts 160 and 164,
Subparts A and E, the standards for the protection of Electronic Protected
Health Information set forth at 45 C.F.R. Part 160 and 45 C.F.R. Part 164,
Subpart A and Subpart C, the standards for transactions and code sets used in
electronic transactions at 45 C.F.R. Part 160, Subpart A and Part 162, and the
standards for Breach Notification for Unsecured Protected Health Information at
45 C.F.R. Part 164, Subpart D, all as amended from time to time.  Except as
would not reasonably be expected to have a Material Adverse Effect, Mortgage
Borrower has entered into, where required, and is in compliance in all material
respects with the terms of all Business Associate agreements (as defined in
HIPAA) to which it is a party or otherwise bound.  No Mortgage Borrower has
received written notice from the Office for Civil Rights for the U.S. Department
of Health and Human Services or any other Governmental Authority of any
allegation regarding its failure to comply with HIPAA or any other state law or
regulation applicable to the protection of health information.  To the knowledge
of Borrower, no successful “Security Incident” or Breach of Unsecured Protected
Health Information have occurred with respect to information maintained or
transmitted to Mortgage Borrower.  All capitalized terms in this subsection not
otherwise defined in this Agreement shall have the meaning set forth under
HIPAA.
Section 3.39.    Contractual Obligations. Other than the Loan Documents, the
organizational documents of Borrower, and the organizational documents of
Mortgage Borrower, as of the date of this Agreement, Borrower is not subject to
any Contractual Obligations and has not entered into any agreement, instrument
or undertaking by which it or its assets are bound, or has incurred any
Indebtedness, except for Contractual Obligations or liabilities (not material in
the aggregate) that are incidental to its activities as a member of Mortgage
Borrower and as borrower hereunder.
Section 3.40.    Mortgage Loan Representations and Warranties. All of the
representations and warranties contained in the Mortgage Loan Documents are (i)
true and correct in all respects and (ii) hereby incorporated into this
Agreement and deemed made hereunder as and when made thereunder and shall remain
incorporated without regard to any waiver, amendment or other modification
thereof by the Mortgage Lender or to whether the related Mortgage Loan Document
has been repaid or otherwise terminated, unless otherwise consented to in
writing by Lender.
Section 3.41.    Affiliates. Borrower does not have any subsidiaries except
Mortgage Borrower.
Section 3.42.    Additional Representations. Mortgage Borrower has satisfied all
of the conditions for disbursement of the Mortgage Loan. The entire committed
amount of the Mortgage Loan has been disbursed. All collateral, guaranties,
interest rate protection agreements, and credit enhancement for the Mortgage
Loan, have been duly encumbered, pledged, and delivered as contemplated in the
Mortgage Loan Documents. All reserves and escrows under the Mortgage Loan have
been fully funded in accordance with, and in the amounts contemplated by, the
Mortgage Loan Documents. Mortgage Borrower has no other agreement with Mortgage
Lender pursuant to which Mortgage Lender has committed to increase the amount of
the Mortgage Loan, make any additional loans to Mortgage Borrower, or waive or
amend any term or condition under the Mortgage

    
-78-

--------------------------------------------------------------------------------




Loan Documents. No party to the Mortgage Loan Documents is in default with
respect to any obligation under the Mortgage Loan. The Property and other
collateral for the Mortgage Loan has not been mortgaged, pledged, or encumbered
as security for any obligation other than the Mortgage Loan and, except as
disclosed in the Mortgage Loan Documents, the Mortgage Loan is not
cross-defaulted with any other obligation. Mortgage Borrower has no material
disputes with Mortgage Lender and no party under any of the Mortgage Loan
Documents has commenced or threatened litigation or other proceedings against
any other party thereto.
Section 3.43.    Master Lease and Sublease Representations. Except as disclosed
in estoppels and for changes in the relevant facts or circumstances related to
such representations and warranties of Mortgage Borrower to the extent the same
do not have a Material Adverse Effect, all representations and warranties of
Mortgage Borrower set forth in each Master Lease are true, complete and correct
in all respects as of the date hereof and to Borrower’s knowledge, (i) all
representations and warranties of each Master Tenant set forth in each Master
Lease are true, complete and correct in all respects as of the date hereof and
(ii) all representations of each Subtenant set forth in each Sublease are true,
complete and correct in all respects as of the date hereof.
Section 3.44.    Affiliates. No Borrower is an Affiliate of any Master Tenant
and/or any Subtenant.
Section 3.45.    Affiliate Agreements. As of the date hereof, there are no
Affiliate Agreements.
Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 3 and
elsewhere in this Agreement and the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.
ARTICLE 4.

BORROWER COVENANTS
From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Pledge Agreement, the Note and
the other Loan Documents or the earlier release of the lien of the Pledge
Agreement (and all related obligations) in accordance with the terms of this
Agreement, the Pledge Agreement, the Note and the other Loan Documents, each
Borrower hereby covenants and agrees with Lender that:
Section 4.1.    Existence. Each Borrower will continuously maintain (a) its
existence and shall not dissolve or permit its dissolution, (b) its
qualifications to do business and good standing in each jurisdiction where it is
required to be so qualified in connection with its assets, businesses and
operations and (c) its franchises and trade names, if any.

    
-79-

--------------------------------------------------------------------------------




Section 4.2.    Legal Requirements.
(a)    Borrower shall and shall cause Mortgage Borrower to promptly comply and
shall cause each non-Triple Net Leased Property to comply in all material
respects with all Legal Requirements affecting the Collateral and any Individual
Property or the use thereof (which such covenant shall be deemed to (i) include
Environmental Laws and (ii) require Borrower to keep (and cause Mortgage
Borrower to keep) all Permits in full force and effect). Borrower shall or shall
cause Mortgage Borrower to use commercially reasonable efforts to cause the
Tenants with respect to each Triple Net Leased Property to comply in all
material respects with all Legal Requirements affecting such Individual Property
or the use thereof (which such covenants shall be deemed to (i) include
Environmental Laws and (ii) require Mortgage Borrower to use commercially
reasonable efforts to cause such Tenants to keep all Permits in full force and
effect).
(b)    Borrower shall or shall cause Mortgage Borrower to from time to time,
upon Lender’s request, provide Lender with evidence reasonably satisfactory to
Lender that each non-Triple Net Leased Property complies in all material
respects with all Legal Requirements or is exempt from compliance with Legal
Requirements. Borrower shall and shall cause Mortgage Borrower to use
commercially reasonable efforts from time to time, upon Lender’s request, to
provide Lender with evidence reasonably satisfactory to Lender that Borrower is
using and causing Mortgage Borrower to use commercially reasonable efforts to
cause each Tenant with respect to each Triple Net Leased Property to comply in
all material respects with all Legal Requirements or cause such Tenant to be
exempt from compliance with Legal Requirements.
(c)    Borrower shall give prompt notice to Lender of the receipt by Borrower or
Mortgage Borrower of any notice related to a material violation of any Legal
Requirements and of the commencement of any proceedings or investigations which
relate to compliance with Legal Requirements.
(d)    After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower, Mortgage Borrower or any
Individual Property or the Collateral or any alleged violation of any Legal
Requirement, provided that (i) no Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which Borrower or Mortgage
Borrower is subject (including without limitation the Mortgage Loan Documents)
and shall not constitute a default thereunder and such proceeding shall be
permitted by and conducted in accordance with all applicable Legal Requirements;
(iii) neither the applicable Individual Property, the Collateral nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Borrower shall promptly upon final
determination thereof comply (or cause compliance) with any such Legal
Requirement determined to be valid or applicable or cure any violation of any
Legal Requirement; (v) such proceeding shall suspend the enforcement of the
contested Legal Requirement against Mortgage Borrower, Borrower, the Collateral
or the applicable Individual Property; and (vi) in the event that Mortgage
Borrower has not complied with the correlative provision in the Mortgage Loan
Agreement, Borrower shall, or shall cause Mortgage Borrower to, furnish such
security as may be

    
-80-

--------------------------------------------------------------------------------




required in the proceeding, or as may be reasonably requested by Lender, to
insure compliance with such Legal Requirement, together with all interest and
penalties payable in connection therewith. Lender may apply any such security or
part thereof, as necessary to cause compliance with such Legal Requirement at
any time when, in the judgment of Lender, the validity, applicability or
violation of such Legal Requirement is finally established or the applicable
portion of the Collateral or the Individual Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.
Section 4.3.    Maintenance and Use of Property. Borrower shall cause Mortgage
Borrower to cause each non-Triple Net Leased Property to be maintained in a good
and safe condition and repair, reasonable wear and tear excepted. Borrower shall
cause Mortgage Borrower to use commercially reasonable efforts to cause each
Triple Net Leased Property to be maintained in a good and safe condition and
repair, reasonable wear and tear excepted. With respect to each non-Triple Net
Leased Property, the Improvements and the Personal Property shall not be
removed, demolished or materially altered (except for normal replacement of the
Personal Property and normal removal of the Personal Property prior to the
continuance of an Event of Default) without the consent of Lender or as
otherwise permitted pursuant to Section 4.21 hereof. With respect to each Triple
Net Leased Property, Borrower shall cause Mortgage Borrower to use commercially
reasonable efforts to cause the Improvements and the Personal Property to not be
removed, demolished or materially altered (except for normal replacement of the
Personal Property and normal removal of the Personal Property prior to the
continuance of an Event of Default) without the consent of Lender or as
otherwise permitted pursuant to Section 4.21 hereof. With respect to each
non-Triple Net Leased Property, Borrower shall cause Mortgage Borrower to
perform (or shall cause to be performed) the prompt repair, replacement and/or
rebuilding of any part of any Individual Property which may be destroyed by any
casualty, or become damaged, worn or dilapidated or which may be affected by any
proceeding of the character referred to in Section 3.14 hereof and shall
complete and pay for (or cause the completion and payment for) any structure at
any time in the process of construction or repair on the Land. With respect to
each Triple Net Leased Property, Borrower shall cause Mortgage Borrower to use
commercially reasonable efforts to cause each Tenant with respect to each Triple
Net Leased Property to perform (or cause to be performed) the prompt repair,
replacement and/or rebuilding of any part of any Individual Property which may
be destroyed by any casualty, or become damaged, worn or dilapidated or which
may be affected by any proceeding of the character referred to in Section 3.14
hereof and Borrower shall cause Mortgage Borrower to use commercially reasonable
efforts to cause such Tenant to complete and pay for (or cause the completion
and payment for) any structure at any time in the process of construction or
repair on the Land. Borrower shall cause Mortgage Borrower to operate each
non-Triple Net Leased Property for the same primary uses as such Individual
Property is currently operated and Borrower shall not permit Mortgage Borrower
to, without the prior written consent of Lender, (i) change the primary use of
any such Individual Property or (ii) initiate, join in, acquiesce in, or consent
to any change in any private restrictive covenant, zoning law or other public or
private restriction, limiting or restricting the uses which may be made of any
such Individual Property or any part thereof. Borrower shall cause Mortgage
Borrower to use commercially reasonable efforts to cause each Tenant with
respect to each Triple Net Leased Property to use such Triple Net Leased
Property for the same primary uses as such Triple Net Leased Property is
currently operated and Borrower shall cause Mortgage Borrower to use
commercially reasonable efforts to cause the Tenant with respect to such

    
-81-

--------------------------------------------------------------------------------




Triple Net Leased Property to not, without the prior written consent of Lender,
(i) change the primary use of any Triple Net Leased Property or (ii) initiate,
join in, acquiesce in, or consent to any change in any private restrictive
covenant, zoning law or other public or private restriction, limiting or
restricting the uses which may be made of any Triple Net Leased Property or any
part thereof. If under applicable zoning provisions the use of all or any
portion of any non-Triple Net Leased Property is or shall become a nonconforming
use, Borrower will not permit Mortgage Borrower to cause or permit the
nonconforming use to be discontinued or the nonconforming Improvement to be
abandoned without the express written consent of Lender. If under applicable
zoning provisions the use of all or any portion of any Triple Net Leased
Property is or shall become a nonconforming use, Borrower shall cause Mortgage
Borrower to use commercially reasonable efforts to cause the Tenant with respect
to such Triple Net Leased Property to not cause or permit the nonconforming use
to be discontinued or the nonconforming Improvement to be abandoned without the
express written consent of Lender.
Section 4.4.    Waste. Borrower shall not commit or suffer (or permit Mortgage
Borrower to commit or suffer) any waste of any non-Triple Net Leased Property or
make any change (or permit Mortgage Borrower to make any change) in the use of
any non-Triple Net Leased Property which will in any way materially increase the
risk of fire or other hazard arising out of the operation of any non-Triple Net
Leased Property, or take any action (or permit Mortgage Borrower to take any
action) that might invalidate or give cause for cancellation of any Policy, or
do or permit to be done thereon anything that may in any way impair the value of
any non-Triple Net Leased Property or the security for the Loan. Borrower shall
cause Mortgage Borrower to use commercially reasonable efforts to cause each
Tenant with respect to a Triple Net Leased Property to not commit or suffer any
waste of any Triple Net Leased Property or make any change in the use of any
Triple Net Leased Property which will in any way materially increase the risk of
fire or other hazard arising out of the operation of any Triple Net Leased
Property, or take any action that might invalidate or give cause for
cancellation of any Policy, or do or permit to be done thereon anything that may
in any way impair the value of any Triple Net Leased Property or the security
for the Loan. Borrower will not, without the prior written consent of Lender,
permit (or permit Mortgage Borrower to permit) any drilling or exploration for
or extraction, removal, or production of any minerals from the surface or the
subsurface of any Individual Property, regardless of the depth thereof or the
method of mining or extraction thereof.
Section 4.5.    Taxes and Other Charges.
(a)    Subject to Section 4.5(b), Borrower shall cause Mortgage Borrower to pay
(or cause to be paid) all Taxes and Other Charges now or hereafter levied or
assessed or imposed against each Individual Property or any part thereof as the
same become due and payable (except with respect to any Waived Tax Deposit
Property (as defined in the Mortgage Loan Agreement) whenever there is not a
Borrower Tax Period (as defined in the Mortgage Loan Agreement) with respect to
such Waived Tax Deposit Property (as defined in the Mortgage Loan Agreement));
provided, however, prior to the occurrence and continuance of a Mortgage Event
of Default, Borrower’s obligation to directly pay Taxes shall be suspended for
so long as Borrower causes Mortgage Borrower to comply with the terms and
provisions of Section 8.6 of the Mortgage Loan Agreement. Except with respect to
the Waived Tax Deposit Properties whenever there is not a Borrower Tax Period
with respect to

    
-82-

--------------------------------------------------------------------------------




such Waived Tax Deposit Property, Borrower shall or shall cause Mortgage
Borrower to furnish to Lender receipts for the payment of the Taxes and the
Other Charges prior to the date the same shall become delinquent (provided,
however, that Borrower is not required to furnish (or cause to be furnished)
such receipts for payment of Taxes in the event that such Taxes have been paid
by Mortgage Lender pursuant to Section 8.6 of the Mortgage Loan Agreement).
Subject to Section 4.5(b), Borrower shall not permit Mortgage Borrower to suffer
and shall promptly cause Mortgage Borrower to cause to be paid and discharged
any lien or charge relating to or arising from Taxes or Other Charges which may
be or become a lien or charge against any Individual Property (or any portion
thereof) (except with respect to any Waived Tax Deposit Property whenever there
is not a Borrower Tax Period with respect to such Waived Tax Deposit Property),
and shall promptly pay for all utility services provided to each Individual
Property (or any portion thereof) (except with respect to a Triple Net Leased
Property). Borrower shall cause Mortgage Borrower to use commercially reasonable
efforts to cause the Tenant with respect to any Waived Tax Deposit Property
(whenever there is not a Borrower Tax Period with respect to such Waived Tax
Deposit Property) to pay and discharge any lien or charge relating to or arising
from Taxes or Other Charges which may be or become a lien or charge against such
Waived Tax Deposit Property (or portion thereof) (whenever there is not a
Borrower Tax Period with respect to such Waived Tax Deposit Property) and shall
cause Mortgage Borrower to use commercially reasonable efforts to cause each
Tenant with respect to each Triple Net Leased Property to promptly pay all
utility services provided to each Triple Net Leased Property.
(b)    After prior written notice to Lender, Borrower may cause Mortgage
Borrower to, at its own expense, contest (or permit to be contested) by
appropriate legal proceeding and conducted in good faith and with due diligence,
the amount or validity or application in whole or in part of any Taxes or Other
Charges, provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Mortgage Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be permitted by and conducted in accordance with all applicable Legal
Requirements; (iii) neither the applicable Individual Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (iv) Borrower shall cause Mortgage Borrower to
promptly upon final determination thereof pay the amount of any such Taxes or
Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the applicable
Individual Property; and (vi) in the event that Mortgage Borrower has not
complied with the correlative provision in the Mortgage Loan Agreement and
neither Mezzanine Borrower has complied with the correlative provisions of the
applicable Mezzanine Loan Documents, Borrower shall, or shall cause Mortgage
Borrower, to furnish such security as may be required in the proceeding, or
deliver to Lender such reserve deposits as may be reasonably requested by
Lender, to insure the payment of any such Taxes or Other Charges, together with
all interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the judgment of Lender, the entitlement of such claimant is established by
the applicable government authority or, in the judgment of Lender, the
applicable Individual Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, canceled or lost or there shall be
any danger of the lien of the Security Instrument being primed by any related
lien.

    
-83-

--------------------------------------------------------------------------------




Section 4.6.    Litigation. Borrower shall give prompt written notice to Lender
of any litigation or governmental proceedings pending or threatened in writing
against Borrower or Mortgage Borrower which are reasonably likely to result in a
Portfolio Material Adverse Effect.
Section 4.7.    Access to Property. Subject to the rights of Tenants and
subtenants and in accordance with applicable Legal Requirements and Health Care
Requirements, Borrower shall permit (or cause Mortgage Borrower to permit)
agents, representatives and employees of Lender to inspect each Individual
Property or any part thereof at reasonable hours upon reasonable advance notice.
Section 4.8.    Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Borrower’s, Mortgage Borrower’s and/or Guarantor’s
condition (financial or otherwise) or of the occurrence of any Default or Event
of Default of which Borrower has knowledge.
Section 4.9.    Cooperate in Legal Proceedings. Borrower shall and shall cause
Mortgage Borrower to cooperate fully with Lender with respect to any proceedings
before any court, board, other Governmental Authority or any Health Care
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the Note, the Pledge Agreement or the
other Loan Documents and, in connection therewith, permit Lender, at its
election but subject to Legal Requirements, to participate in any such
proceedings.
Section 4.10.    Performance by Borrower. Borrower hereby acknowledges and
agrees that Borrower’s observance, performance and fulfillment of each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement, the Pledge Agreement, the Note and the other Loan Documents is a
material inducement to Lender in making the Loan.
Section 4.11.    Awards. Subject to the Mortgage Loan Documents and the rights
of Mortgage Lender thereunder and the provisions hereof, Borrower shall
cooperate with Lender in obtaining for Lender the benefits of any Awards or
insurance proceeds lawfully or equitably payable in connection with the
Properties (or any portion thereof), and Lender shall be reimbursed for any
reasonable expenses incurred in connection therewith (including reasonable,
actual attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of a Casualty or
Condemnation affecting the Properties or any part thereof) out of such Awards or
insurance proceeds.
Section 4.12.    Books and Records.
(a)    Borrower shall furnish (or cause Mortgage Borrower to furnish) to Lender:
(i)    quarterly (and prior to a Securitization (if requested by Lender),
monthly) certified rent rolls for each Individual Property within thirty (30)
days after the end of each calendar quarter or month, as applicable, which
certified rent rolls shall include the aggregate occupancy of each Individual
Property;
(ii)    quarterly (and prior to a Securitization (if requested by Lender),
monthly) operating statements of each Individual Property detailing the revenues
received, the

    
-84-

--------------------------------------------------------------------------------




expenses incurred and the components of Net Operating Income before Debt
Service, Gross Revenues and Gross Expenses and major capital improvements for
the period of calculation and containing appropriate year-to-date information
(but not any information for periods prior to the Closing Date), within thirty
(30) days after the end of each calendar quarter or month, as applicable;
(iii)    within seventy five (75) days after the close of each calendar year
(other than the 2014 calendar year), (A) with respect to Borrower, an unaudited
annual balance sheet, statement of cash flow and profit and loss statement for
Borrower and the Properties (each of which shall (I) not include any Person
other than Borrower and Mortgage Borrower and (II) show all Borrowers and
Mortgage Borrowers on a combined, aggregate basis) and (B) an annual operating
statement (showing all Individual Properties in the aggregate), in each case,
detailing the revenues received, the expenses incurred and the components of Net
Operating Income before Debt Service, Gross Revenues, Gross Expenses and major
capital improvements for such calendar year (or portion thereof, from and after
the date hereof, in the case of the 2014 calendar year) and containing
appropriate year-to-date information);
(iv)    within one hundred twenty (120) days after the close of each calendar
year (other than the 2014 calendar year), with respect to Borrower, an annual
balance sheet, statement of cash flow and profit and loss statement for
Borrower, Mortgage Borrower and the Properties (each of which shall (I) not
include any Person other than Borrower and Mortgage Borrower and (II) shall show
all Borrowers and Mortgage Borrower on a combined, aggregate basis) which, with
respect to the delivery of such financial information pursuant to this clause
(iv), shall each be audited by a “Big Four” accounting firm, Grant Thornton LLP,
BDO USA, LLP, Marcum LLP or another independent certified public accountant
reasonably acceptable to Lender;
(v)    by no later than December 15, 2014 and December 1 of each calendar year
thereafter, an annual operating budget for the next succeeding calendar year
presented on a monthly basis consistent with the annual operating statement
described above for each Individual Property, including cash flow projections
for the upcoming year and all proposed capital replacements and improvements,
which budget shall, if a Trigger Period has occurred and is continuing, not take
effect until approved by Lender which approval shall not be unreasonably
withheld (such budget after such approval has been given in writing shall be
referred to herein, as the “Approved Annual Budget”). If a Trigger Period has
occurred and is continuing, until such time that Lender approves a proposed
Annual Budget, (1) to the extent that an Approved Annual Budget does not exist
for the immediately preceding calendar year, all operating expenses of the
Property for the then current calendar year shall be deemed extraordinary
expenses of the Property and shall be subject to Lender’s prior written approval
(not to be unreasonably withheld or delayed) and (2) to the extent that an
Approved Annual Budget exists for the immediately preceding calendar year, such
Approved Annual Budget shall apply to the then current calendar year; provided,
that such Approved Annual Budget shall be adjusted to reflect actual increases
in Taxes, Insurance Premiums, Ground Rent and utilities expenses; and

    
-85-

--------------------------------------------------------------------------------




(vi)    by no later than thirty (30) days after and as of the end of each
calendar month during the period prior to Securitization (if required by
Lender), and thereafter by no later than thirty (30) days after and as of the
end of each calendar quarter, a calculation of the then current Debt Yield,
together with such back-up information as Lender shall reasonably require with
respect to such calculation of Debt Yield.
(b)    Upon request from Lender, Borrower shall furnish (or cause Mortgage
Borrower to furnish) in a timely manner to Lender:
(i)    an accounting of all security deposits held in connection with any Lease
of any part of any Individual Property, including the name and identification
number of the accounts in which such security deposits are held, the name and
address of the financial institutions in which such security deposits are held
and the name of the Person to contact at such financial institution, along with
any authority or release necessary for Lender to obtain information regarding
such accounts directly from such financial institutions; and
(ii)    evidence reasonably acceptable to Lender of compliance with the terms
and conditions of Articles 5 and 9 hereof.
(c)    Borrower shall, within ten (10) Business Days of request, furnish (or
cause Mortgage Borrower to furnish) Lender (and shall cause Sponsor and/or
Guarantor to furnish to Lender) with such other additional financial or
management information (including State and Federal tax returns) as may, from
time to time, be reasonably required by Lender in form and substance reasonably
satisfactory to Lender. Borrower shall furnish (or cause Mortgage Borrower to
furnish) to Lender and its agents convenient facilities for the examination and
audit of any such books and records.
(d)    Borrower agrees that (i) Borrower shall keep adequate books and records
of account and (ii) all Required Financial Items (defined below) to be delivered
to Lender pursuant to Section 4.12 shall: (A) be complete and correct; (B)
present fairly the financial condition of the applicable Person; (C) disclose
all liabilities that are required to be reflected or reserved against; and (D)
be prepared (1) in the form required by Lender and certified by a Responsible
Officer of Borrower (2) in electronic format and (3) to the extent applicable,
in accordance with the Approved Accounting Method. Borrower agrees that all
Required Financial Items shall not contain any misrepresentation or omission of
a material fact.
(e)    Borrower acknowledges the importance to Lender of the timely delivery of
each of the items required by this Section 4.12 and the other financial
reporting items required by this Agreement (each, a “Required Financial Item”
and, collectively, the “Required Financial Items”). Borrower shall pay to Lender
the sum of $2,500.00 per occurrence for each failure by Borrower to deliver any
of the Required Financial Items to Lender within one (1) Business Day after the
due date specified herein (a “Reporting Failure”). It shall be an Event of
Default hereunder if any such payment is not received by Lender within thirty
(30) days of the date on which such payment is due, and Lender shall be entitled
to the exercise of all of its rights and remedies provided hereunder.

    
-86-

--------------------------------------------------------------------------------




Section 4.13.    Estoppel Certificates.
(a)    After request by Lender, Borrower, within ten (10) Business Days of such
request, shall furnish Lender or any proposed assignee with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
each Note and the Mortgage Loan, (ii) the unpaid principal amount of each Note
and the Mortgage Loan, (iii) the rate of interest of the Loan and the Mortgage
Loan, (iv) the terms of payment and maturity date of the Loan and the Mortgage
Loan, (v) the date installments of interest and/or principal were last paid
under the Loan and the Mortgage Loan, (vi) that, except as provided in such
statement, no Event of Default exists, (vii) that this Agreement, the Note, the
Pledge Agreement and the other Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification, (viii) whether any offsets or defenses exist against the
obligations secured hereby and, if any are alleged to exist, a detailed
description thereof, (ix) the date to which the Rents thereunder have been paid
pursuant to the Leases, (x) whether or not, to the best knowledge of Borrower,
any of the lessees under the Leases are in default under the Leases, and, if any
of the lessees are in default, setting forth the specific nature of all such
defaults, (xi) the amount of security deposits held by Mortgage Borrower under
each Lease and that such amounts are consistent with the amounts required under
each Lease, and (xii) as to any other matters reasonably requested by Lender and
reasonably related to the Leases, the obligations created and evidenced hereby
and by the Pledge Agreement, the Collateral or any Individual Property.
(b)    Borrower shall cause Mortgage Borrower to use its commercially reasonable
efforts to deliver to Lender, promptly upon request, duly executed estoppel
certificates from any one or more Tenants as required by Lender attesting to
such facts regarding its Lease as Lender may reasonably require, including, but
not limited to, attestations that each Lease covered thereby is in full force
and effect with no defaults thereunder on the part of any party, that none of
the Rents have been paid more than one month in advance, except as security, no
free rent or other concessions are due lessee and that the lessee claims no
defense or offset against the full and timely performance of its obligations
under such Lease.
(c)    Borrower shall or shall cause Mortgage Borrower to use commercially
reasonable efforts to deliver to Lender, within ten (10) Business Days of
request, estoppel certificates from each party under any Property Document in
form and substance reasonably acceptable to Lender.
Section 4.14.    Leases and Rents.
(a)    All Leases and all renewals of Leases executed after the date hereof
shall (i) be on commercially reasonable terms with unaffiliated, third parties
(unless otherwise consented to by Lender), (ii) provide that such Lease is
subordinate to the Security Instruments and that the lessee will attorn to
Lender and any purchaser at a foreclosure sale and (iii) not contain any terms
which would have a Material Adverse Effect. Notwithstanding anything to the
contrary contained herein, Borrower shall not permit Mortgage Borrower to,
without the prior written approval of Lender (which approval shall not be
unreasonably withheld or delayed), enter into, renew, extend, amend any economic
or material non-economic provisions thereof, modify, permit any assignment of or
subletting under, waive any economic or material non-economic provisions of,
release any party

    
-87-

--------------------------------------------------------------------------------




to, terminate, reduce rents under, accept a surrender of space under, or shorten
the term of, in each case, any Major Lease.
(b)    Without limitation of subsection (a) above, Borrower shall cause Mortgage
Borrower to (i) observe and perform in all material respects the obligations
imposed upon the lessor under the Leases in a commercially reasonable manner;
(ii) enforce the terms, covenants and conditions contained in the Leases upon
the part of the lessee thereunder to be observed or performed in a commercially
reasonable manner; (iii) not collect any of the Rents more than one (1) month in
advance (other than security deposits); (iv) not execute any assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) not, without Lender’s prior written consent, alter, modify or
change any Lease to the extent the same would, individually or in the aggregate,
(A) cause any such Lease to violate 4.14(a)(i) through (iii) above or (B) have a
Material Adverse Effect; and (vi) hold all security deposits under all Leases in
accordance with Legal Requirements. Upon request, Borrower shall furnish Lender
with executed copies of all Leases.
(c)    Notwithstanding anything contained herein to the contrary, Borrower shall
not and shall not permit Mortgage Borrower to willfully withhold from Lender any
information regarding renewal, extension, amendment, modification, waiver of
provisions of, termination, rental reduction of, surrender of space of, or
shortening of the term of, any Lease during the term of the Loan.
(d)    Borrower shall or shall cause Mortgage Borrower to notify Lender in
writing, within two (2) Business Days following receipt thereof, of Borrower’s
receipt of any early termination fee or payment or other termination fee or
payment paid by any Tenant under any Lease (a “Termination Fee”), and within
such two (2) Business Day period Borrower shall cause Mortgage Borrower to
deposit such Termination Fee into the Termination Fee Account (as defined in the
Mortgage Loan Agreement).
Section 4.15.    Management Agreement.
(a)    Borrower shall cause Mortgage Borrower to (i) in a commercially
reasonable manner diligently and promptly perform, observe and enforce all of
the terms, covenants and conditions of each Management Agreement on the part of
Mortgage Borrower to be performed, observed and enforced to the end that all
things shall be done which are necessary to keep unimpaired the rights of
Mortgage Borrower under each Management Agreement, (ii) promptly notify Lender
of any material default under any Management Agreement; (iii) promptly deliver
to Lender a copy of any notice of default or other material notice received by
Mortgage Borrower under any Management Agreement; (iv) promptly give notice to
Lender of any notice or information that Mortgage Borrower receives which
indicates that any Manager is terminating its related Management Agreement or
that Manager is otherwise discontinuing its management of any Individual
Property; and (v) promptly enforce in a commercially reasonable manner the
performance and observance of all of the covenants required to be performed and
observed by Manager under each Management Agreement.
(b)    Borrower shall not and shall not permit Mortgage Borrower to, without the
prior written consent of Lender (which consent shall not be unreasonably
withheld, conditioned or delayed), (i) surrender, terminate or cancel any
Management Agreement, consent to any assignment

    
-88-

--------------------------------------------------------------------------------




of any Manager’s interest under the related Management Agreement or otherwise
replace Manager or renew or extend any Management Agreement (exclusive of, in
each case, any automatic renewal or extension in accordance with its terms) or
enter into any other new or replacement management agreement with respect to the
Property; provided, however, (1) that Mortgage Borrower may replace Manager
and/or consent to the assignment of Manager’s interest under a Management
Agreement, in each case, in accordance with the applicable terms and conditions
hereof and of the other Loan Documents or (2) if no Event of Default has
occurred and is continuing and the Individual Property for which such Management
Agreement has been terminated, cancelled and surrendered is a Permitted
Self-Management Property, upon such termination, cancellation or surrender of
such Management Agreement, Borrower shall be permitted to cause Mortgage
Borrower to self-manage such Individual Property so long as Mortgage Borrower
complies with the Self-Management Conditions; (ii) reduce or consent to the
reduction of the term of a Management Agreement; (iii) increase or consent to
the increase of the amount of any charges under a Management Agreement; or (iv)
otherwise modify, change, alter or amend, in any material respect, or waive or
release any of its material rights and remedies under, a Management Agreement in
any material respect.
(c)    If Mortgage Borrower shall default in the performance or observance of
any material term, covenant or condition of any Management Agreement on the part
of Mortgage Borrower to be performed or observed, then, without limiting the
generality of the other provisions of this Agreement, and without waiving or
releasing Borrower from any of its obligations hereunder, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
or take any action as may be appropriate to cause all the terms, covenants and
conditions of such Management Agreement on the part of Mortgage Borrower to be
performed or observed to be promptly performed or observed on behalf of Mortgage
Borrower, to the end that the rights of Mortgage Borrower in, to and under the
Management Agreement shall be kept unimpaired and free from default. Subject to
the rights of Mortgage Lender under the Mortgage Loan Documents, Lender and any
Person designated by Lender shall have, and are hereby granted, the right
(subject to the rights of Tenants and to the extent permitted by Legal
Requirements and Health Care Requirements) to enter upon the related Individual
Property at any time and from time to time for the purpose of taking any such
action. If Manager shall deliver to Lender a copy of any notice sent to Mortgage
Borrower of default under any Management Agreement, such notice shall constitute
full protection to Lender for any action taken or omitted to be taken by Lender
in good faith, in reliance thereon. Manager has agreed to sub-contract to the
un-Affiliated third-parties set forth on Schedule XX attached hereto its
management responsibilities pursuant to the applicable Sub-Management Agreements
set opposite such third-party. Borrower shall or shall cause Mortgage Borrower
to notify Lender if Manager further sub-contracts to a third party or an
Affiliate any or all of its management responsibilities under the Management
Agreement and Borrower shall cause Mortgage Borrower to use commercially
reasonable efforts to cause Manager to cause any sub-contracts of its management
responsibilities to be entered into in accordance with the terms and conditions
of the Assignment of Management Agreement.
(d)    Borrower shall or shall cause Mortgage Borrower to, from time to time,
use commercially reasonable efforts to obtain from Manager under each Management
Agreement such certificates of estoppel with respect to compliance by Mortgage
Borrower with the terms of each Management Agreement as may be requested by
Lender.

    
-89-

--------------------------------------------------------------------------------




(e)    Borrower shall have the right to cause Mortgage Borrower to replace
Manager or consent to the assignment of Manager’s rights under any Management
Agreement, in each case, to the extent that (i) no Event of Default has occurred
and is continuing, (ii) Lender receives at least thirty (30) days prior written
notice of the same, (iii) such replacement or assignment (as applicable) will
not result in a Property Document Event, and (iv) the applicable New Manager is
a Qualified Manager engaged pursuant to a Qualified Management Agreement and
such Qualified Manager has obtained all required approvals from the applicable
Health Care Authorities. Manager shall not (and Borrower shall not permit
Mortgage Borrower to permit Manager to) resign as Manager or otherwise cease
managing any Individual Property (i) until a New Manager is engaged to manage
such Individual Property in accordance with the applicable terms and conditions
hereof and of the other Loan Documents or (ii) if no Event of Default has
occurred and is continuing and the Individual Property for which Manager has
resigned is a Permitted Self-Management Property, Borrower shall be permitted to
cause Mortgage Borrower to self-manage such Individual Property so long as
Borrower complies with the Self-Management Conditions.
(f)    Without limitation of the foregoing, if any Management Agreement is
terminated or expires (including, without limitation, pursuant to the Assignment
of Management Agreement), comes up for renewal or extension (exclusive of, in
each case, any automatic renewal or extension in accordance with its terms) but
is not renewed or extended, ceases to be in full force or effect or is for any
other reason no longer in effect (including, without limitation, in connection
with any Sale or Pledge), then Borrower shall either (A) cause Mortgage Borrower
to engage, in accordance with the terms and conditions set forth herein, a New
Manager to manage the related Individual Property, which such New Manager shall
(i) to the extent a Trigger Period pursuant to clause (A)(ii) of the definition
of Trigger Period is continuing or an Event of Default has occurred and is
continuing and if opted by Lender, be selected by Lender and (ii) be a Qualified
Manager and shall be engaged pursuant to a Qualified Management Agreement or (B)
if no Event of Default has occurred and is continuing and the Individual
Property related to such Management Agreement which was terminated or expired is
a Permitted Self-Management Property, Borrower to cause Mortgage Borrower to
self-manage such Individual Property so long as Mortgage Borrower complies with
the Self Management Conditions.
(g)    As conditions precedent to any engagement of a New Manager hereunder, (i)
New Manager, Borrower and Mortgage Borrower shall execute a Subordination of
Management Agreement (with such changes thereto as may be required by the Rating
Agencies), (ii) to the extent that such New Manager is an Affiliated Manager,
Borrower shall deliver to Lender a New Non-Consolidation Opinion with respect to
such New Manager and new management agreement and (iii) if requested by Lender,
Borrower shall deliver to Lender evidence reasonably satisfactory to Lender that
the engagement of such New Manager will not result in a Property Document Event.
(h)    Borrower shall or shall cause Mortgage Borrower to notify Lender in
writing, within five (5) Business Days following receipt thereof, of Mortgage
Borrower’s receipt of any early termination fee or similar payment or other
termination fee or similar payment paid by any Manager, and Borrower further
covenants and agrees that Borrower shall cause Mortgage Borrower to cause any
such termination fee or payment to be promptly deposited into the Cash
Management Account.

    
-90-

--------------------------------------------------------------------------------




(i)    In the event that an Event of Default has occurred and is continuing,
Lender shall have the right to require Borrower to require Mortgage Borrower to
appoint a Qualified Manager, which is not an Affiliate of Borrower, to manage
all Permitted Self-Management Properties self-managed by Mortgage Borrower
pursuant to a Qualified Management Agreement in accordance with the terms and
conditions of this Agreement. In addition, in the event that (i) an Individual
Property or Properties shall cease to be a Permitted Self-Management Property
and/or (ii) the Self-Management Conditions shall no longer be satisfied, Lender
shall have the right to require Borrower to cause Mortgage Borrower to appoint a
Qualified Manager to manage all Permitted Self-Management Properties
self-managed by Mortgage Borrower pursuant to a Qualified Management Agreement
in accordance with the terms and conditions of this Agreement.
(j)    Lender’s consent (not to be unreasonably withheld, conditioned or
delayed) shall be required with respect to any Sale or Pledge of any Affiliated
Manager, which consent may be conditioned upon receipt of a New
Non-Consolidation Opinion.
(k)    Any sums expended by Lender pursuant to this Section shall bear interest
at the Default Rate from the date such cost is incurred to the date of payment
to Lender, shall be deemed to constitute a portion of the Debt, shall be secured
by the lien of the Pledge Instrument and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.
Section 4.16.    Payment for Labor and Materials.
(a)    Subject to Section 4.16(b) below, Borrower will promptly pay or cause
Mortgage Borrower to pay (or cause to be paid) when due all bills and costs for
labor, materials, and specifically fabricated materials incurred in connection
with any non-Triple Net Leased Property (any such bills and costs with respect
to any Individual Property, a “Work Charge”) and never permit to exist in
respect of such non-Triple Net Leased Property or any part thereof any lien or
security interest for amounts past due and payable, even though inferior to the
liens and the security interests hereof, and in any event never permit to be
created or exist in respect of any non-Triple Net Leased Property or any part
thereof any other or additional lien or security interest other than the liens
or security interests created hereby and by the Security Instruments, except for
the Permitted Encumbrances. Subject to Section 4.16(b) below, Borrower shall
cause Mortgage Borrower to use commercially reasonable efforts to cause each
Tenant with respect to each Triple Net Leased Property to promptly pay (or cause
to be paid) when due all Work Charges and shall cause Mortgage Borrower to use
commercially reasonable efforts to cause each Tenant with respect to each Triple
Net Leased Property to never permit to exist in respect of such Triple Net
Leased Property or any part thereof any lien or security interest for amounts
past due and payable, even though inferior to the liens and the security
interests hereof, and in any event shall cause Mortgage Borrower to use
commercially reasonable efforts to cause each Tenant with respect to each Triple
Net Leased Property to never permit to be created or exist in respect of any
Triple Net Leased Property or any part thereof any other or additional lien or
security interest other than the liens or security interests created hereby and
by the Security Instruments, except for the Permitted Encumbrances.
(b)    After prior written notice to Lender, Borrower, at its own expense, may
or may cause Mortgage Borrower to contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
validity of any Work Charge, the applicability of any Work

    
-91-

--------------------------------------------------------------------------------




Charge to Mortgage Borrower or to any Individual Property or any alleged
non-payment of any Work Charge and defer paying the same, provided that (i) no
Event of Default has occurred and is continuing; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower or Mortgage Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable Legal Requirements; (iii) neither the applicable
Individual Property nor any part thereof or interest therein will be in imminent
danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower
shall or shall cause Mortgage Borrower to promptly upon final determination
thereof pay (or cause to be paid) any such contested Work Charge determined to
be valid, applicable or unpaid; (v) such proceeding shall suspend the collection
of such contested Work Charge from the applicable Individual Property or
Borrower or Mortgage Borrower shall have paid the same (or shall have caused the
same to be paid) under protest; and (vi) in the event Mortgage Borrower has not
complied with the correlative provision in the Mortgage Loan Agreement, Borrower
shall or shall cause Mortgage Borrower to furnish (or cause to be furnished)
such security as may be required in the proceeding, or as may be reasonably
requested by Lender to insure payment of such Work Charge, together with all
interest and penalties payable in connection therewith. Lender may apply any
such security or part thereof, as necessary to pay for such Work Charge at any
time when, in the judgment of Lender, the validity, applicability or non-payment
of such Work Charge is finally established or the applicable Individual Property
(or any part thereof or interest therein) shall be in present danger of being
sold, forfeited, terminated, cancelled or lost.
Section 4.17.    Performance of Other Agreements. Borrower shall and shall cause
Mortgage Borrower to observe and perform in all material respects each and every
term to be observed or performed by Borrower or Mortgage Borrower pursuant to
the terms of any agreement or recorded instrument affecting or pertaining to any
Individual Property (or any portion thereof) or the Collateral (or any portion
thereof) or given by Borrower to Lender or Mortgage Borrower to Mortgage Lender
for the purpose of further securing the Debt (as defined in this Agreement and
the Mortgage Loan Agreement) and any amendments, modifications or changes
thereto unless the failure to so observe and perform would not have a Material
Adverse Effect.
Section 4.18.    Debt Cancellation. Borrower shall not (and shall not permit
Mortgage Borrower to) cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance with this Agreement and the
Mortgage Loan Agreement) owed to Borrower or Mortgage Borrower by any Person,
except for adequate consideration (or other good faith business reasons) and in
the ordinary course of Borrower’s or Mortgage Borrower’s business.
Section 4.19.    ERISA.
(a)    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights hereunder or under the other Loan Documents) to be a non
exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.
(b)    Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Pledge Agreement, as requested by Lender in its reasonable discretion, that (i)
Borrower is not an “employee benefit plan” as defined

    
-92-

--------------------------------------------------------------------------------




in Section 3(3) of ERISA, or other retirement arrangement, which is subject to
Title I of ERISA or Section 4975 of the Code, or a “governmental plan” within
the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject to state
statutes regulating investments and fiduciary obligations with respect to
governmental plans; and (iii) one or more of the following circumstances is
true:
(A)    Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3 101(b)(2);
(B)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R.§ 2510.3 101(f)(2); or
(C)    Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. § 2510.3 101(c) or (e) or an investment
company registered under The Investment Company Act of 1940, as amended.
(c)    Borrower shall not maintain, sponsor, contribute to or become obligated
to contribute to, or suffer or permit any member of Borrower’s “controlled group
of corporations” to maintain, sponsor, contribute to or become obligated to
contribute to a “defined benefit plan” or a “multiemployer pension plan”. The
terms in quotes above are defined in Section 3.7 of this Agreement.
Section 4.20.    No Joint Assessment. Except as set forth on Schedule XXI
hereto, Borrower shall not (and shall not permit Mortgage Borrower to) suffer,
permit or initiate the joint assessment of any Individual Property with (a) any
other real property constituting a tax lot separate from the applicable
Individual Property, or (b) any portion of the applicable Individual Property
which may be deemed to constitute personal property, or any other procedure
whereby the lien of any taxes which may be levied against such personal property
shall be assessed or levied or charged to the applicable Individual Property.
Section 4.21.    Alterations. Notwithstanding anything contained herein
(including, without limitation, Article 8 hereof) to the contrary, Lender’s
prior approval shall be required in connection with (I) any alterations to any
Improvements with respect to any Individual Property that is not a Triple Net
Leased Property (the “Landlord Alterations”) and (II) any alterations to any
Improvements with respect to any Individual Property that is a Triple Net Leased
Property to the extent that Borrower has the right to consent to, or approve,
such alterations, in each instance (a) that may have a Material Adverse Effect,
(b) the cost of which (including any related alteration, improvement or
replacement) is reasonably anticipated to exceed the applicable Alteration
Threshold or (c) that are structural in nature, which approval may be granted or
withheld in Lender’s reasonable discretion. If the total unpaid amounts incurred
and to be incurred with respect to any such Landlord Alterations to the
Improvements shall at any time exceed the applicable Alteration Threshold, in
the event that Mortgage Borrower has not complied with the correlative provision
in the Mortgage Loan Agreement and neither Mezzanine Borrower has complied with
the correlative provisions of the applicable Mezzanine Loan Documents, Borrower
shall promptly deliver to Lender as security for the payment of such amounts and
as additional security for Borrower’s obligations

    
-93-

--------------------------------------------------------------------------------




under the Loan Documents any of the following: (i) cash, (ii) U.S. Obligations,
(iii) other security reasonably acceptable to Lender, (provided that Lender
shall have received a Rating Agency Confirmation as to the form and issuer of
same), (iv) a completion guaranty from Guarantor (provided that Lender shall
have received a New Non-Consolidation Opinion and a Rating Agency Confirmation
with respect to the same) or (v) a completion bond (provided that Lender shall
have received a Rating Agency Confirmation as to the form and issuer of same).
Such security shall be in an amount equal to the excess of the total unpaid
amounts incurred and to be incurred with respect to such alterations to the
Improvements over the applicable Alteration Threshold.
Section 4.22.    Property Document Covenants. Without limiting the other
provisions of this Agreement and the other Loan Documents, Borrower shall
(i) (A) with respect to any non-Triple Net Leased Property, promptly perform
and/or observe, (or cause to be performed and/or observed) in all material
respects, all of the covenants and agreements required to be performed and
observed by it and Mortgage Borrower under the Property Documents (except to the
extent the failure to so perform and observe would not have a Material Adverse
Effect) and do all things necessary to preserve and to keep unimpaired its and
Mortgage Borrower’s material rights thereunder and (B) with respect to any
Triple Net Leased Property, cause Mortgage Borrower to use commercially
reasonable efforts to cause each Tenant thereunder to promptly perform and/or
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by such Tenant under the Property Documents (except
to the extent the failure to so perform and observe would not have a Material
Adverse Effect) and do all things necessary to preserve and to keep unimpaired
its and Mortgage Borrower’s material rights thereunder; (ii) promptly notify
Lender of any material default under the Property Documents of which it is
aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, notice, report and estimate received
by it or Mortgage Borrower under the Property Documents; (iv) (A) with respect
to any non-Triple Net Leased Property cause Mortgage Borrower to enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed under the Property Documents in a commercially
reasonable manner and (B) with respect to any Triple Net Leased Property, use
commercially reasonable efforts to cause each Tenant thereunder to enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed under the Property Documents in a commercially
reasonable manner; (v) (A) with respect to any non-Triple Net Leased Property,
cause Mortgage Borrower to use commercially reasonable efforts to cause the
applicable non-Triple Net Leased Property to be operated, in all material
respects, in accordance with the Property Documents and (B) with respect to any
Triple Net Leased Property, cause Mortgage Borrower to use commercially
reasonable efforts to cause each Tenant thereunder to use commercially
reasonable efforts to cause the applicable Triple Net Leased Property to be
operated, in all material respects, in accordance with the Property Documents;
and (vi) not, without the prior written consent of Lender (not to be
unreasonably withheld or as permitted pursuant to Section 4.23 hereof with
respect to each Ground Lease), (A) enter into (or permit Mortgage Borrower to
enter into) any new Property Document or replace or execute modifications (or
permit Mortgage Borrower to replace or so execute modifications) to any existing
Property Documents or renew or extend (or permit Mortgage Borrower to renew or
extend) the same (exclusive of, in each case, any automatic renewal or extension
in accordance with its terms), (B) surrender, terminate or cancel the Property
Documents (or permit Mortgage Borrower to do same), (C) reduce or consent to the
reduction of the term of

    
-94-

--------------------------------------------------------------------------------




the Property Documents (or permit Mortgage Borrower to do same), (D) increase or
consent to the increase of the amount of any charges under the Property
Documents (or permit Mortgage Borrower to do same), (E) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under, the Property Documents in any material respect (or permit
Mortgage Borrower to do same) or (F) following the occurrence and during the
continuance of an Event of Default, exercise any rights, make any decisions,
grant any approvals or otherwise take any action under the Property Documents
(or permit Mortgage Borrower to do same).
Section 4.23.    Ground Lease Covenants. Without limitation of the other
provisions herein (including, without limitation, Section 4.22 hereof), each
Borrower makes the following covenants with respect to each Ground Lease:
(a)    Borrower shall cause Mortgage Borrower to (i) pay (or cause to be paid)
all rents, additional rents and other sums required to be paid by Mortgage
Borrower, as tenant under and pursuant to the provisions of each Ground Lease,
(ii) diligently perform and observe (or cause to be performed and observed) all
of the terms, covenants and conditions of each Ground Lease on the part of
Mortgage Borrower, as tenant thereunder, (iii) promptly notify Lender of the
giving of any notice by the landlord under any Ground Lease to Mortgage Borrower
of any default by Mortgage Borrower and deliver to Lender a true copy of each
such notice within five (5) Business Days of receipt, and (iv) promptly notify
Lender of any bankruptcy, reorganization or insolvency of the landlord under any
Ground Lease or of any notice thereof, and deliver to Lender a true copy of such
notice within five (5) Business Days of Mortgage Borrower’s receipt.
(b)    Borrower shall not permit Mortgage Borrower to, without the prior consent
of Lender (which consent shall not be unreasonably withheld in the case of
clause (ii) of this subsection (b)), (i) surrender the leasehold estate created
by any Ground Lease or terminate or cancel any Ground Lease or (ii) modify,
change, supplement, alter or amend any Ground Lease, either orally or in writing
(provided that Lender’s consent shall not be required for any modification of
any Ground Lease that extends its term but does not change any of its other
terms and conditions (other than to a de minimis extent)), and if Mortgage
Borrower shall default in the performance or observance of any term, covenant or
condition of any Ground Lease on the part of Mortgage Borrower and shall fail to
cure the same prior to the expiration of any applicable cure period provided
thereunder, Lender shall have the right, but shall be under no obligation, to
pay any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants and conditions of such Ground Lease on the
part of Mortgage Borrower to be performed or observed on behalf of Mortgage
Borrower, to the end that the rights of Mortgage Borrower in, to and under such
Ground Lease shall be kept unimpaired and free from default. If the landlord
under any Ground Lease shall deliver to Lender a copy of any notice of default
under such Ground Lease, such notice shall constitute full protection to Lender
for any action taken or omitted to be taken by Lender, in good faith, in
reliance thereon.
(c)    Borrower shall cause Mortgage Borrower to exercise each individual
option, if any, to extend or renew the term of each Ground Lease within sixty
(60) days prior to the expiration of such Ground Lease (the “Renewal Deadline”)
(unless such option is not permitted to be exercised until after a date that is
sixty (60) days prior to the expiration of such Ground Lease, in which

    
-95-

--------------------------------------------------------------------------------




instance Mortgage Borrower shall exercise each individual option on the earliest
permitted date), and, subject to the terms of the Mortgage Loan Documents,
Borrower hereby expressly authorizes and appoints Lender its attorney-in-fact to
exercise any such option in the name of and upon behalf of Borrower to cause
Mortgage Borrower to take such action, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest. Borrower’s
failure to cause Mortgage Borrower to exercise the aforesaid renewal option
within the aforesaid period shall, at Lender’s option, constitute an immediate
Event of Default hereunder.
(d)    Notwithstanding anything contained in any Ground Lease to the contrary,
Borrower shall not permit Mortgage Borrower to, without prior written consent of
Lender, sublet any portion of the leasehold estate created by the Ground Lease
except in accordance with the express terms and conditions of this Agreement.
(e)    In the event that, pursuant to Section 4.17(b) of that certain Ground
Lease, dated November 29, 2007, between Mortgage Borrower and Catholic Health
Initiatives Colorado, a nonprofit Colorado corporation d/b/a St. Anthony North
Hospital (the “St. Anthony Ground Lease”), the applicable Fee Owner elects to
terminate the St. Anthony Ground Lease because Mortgage Borrower does not agree
to bear any remedial expenses (with respect to contamination of the Leased Land,
as defined in the St. Anthony Ground Lease, existing as of the Lease
Commencement Date, as defined in the St. Anthony Ground Lease) in excess of
$100,000.00, then (i) such termination shall be a Property Document Event, and
an Event of Default pursuant to Section 10.1(t) hereof, provided, however, that
Borrower may avoid the occurrence of such Event of Default by prepaying the Loan
within fifteen (15) Business Days of such termination of the St. Anthony Ground
Lease in accordance with the terms and conditions of Section 2.7 hereof, in an
amount equal to the Release Price for the applicable portion of the equity
Collateral associated with the Individual Property subject to the St. Anthony
Ground Lease together with any other amounts which would be due or payable in
connection with the Release of the applicable portion of the equity Collateral
associated with such Individual Property pursuant to Section 2.10 hereof, and
(ii) such termination shall be deemed to be a “voluntary termination” of the St.
Anthony Ground Lease for the purpose of Section 13.1(a)(xi) hereof, unless
Borrower shall prepay the Loan in accordance with the foregoing clause (i).
Section 4.24.    Operating Lease Covenants.
(a)    Each Borrower represents, covenants and warrants that it is the express
intent of Mortgage Borrower and Operating Lessee that the Operating Lease
constitute a lease under applicable real property laws and laws governing
bankruptcy, insolvency and creditors’ rights generally, and that the sole
interest of the Operating Lessee in each applicable Individual Property is as
tenant under the Operating Lease. In the event that it shall be determined that
the Operating Lease is not a lease under applicable real property laws and laws
governing bankruptcy, insolvency and creditors’ rights generally, and that the
interest of the Operating Lessee in any applicable Individual Property is other
than that of tenant under the Operating Lease, Borrower hereby covenants and
agrees that it shall cause Mortgage Borrower to cause the Operating Lessee’s
interest in such Individual Property, however characterized, to continue to be
subject and subordinate to the

    
-96-

--------------------------------------------------------------------------------




lien of the Security Instruments on all the same terms and conditions as
contained in the Operating Lease and the applicable Security Instrument.
(b)    Without Lender’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed), Borrower shall not permit
Mortgage Borrower to (a) surrender, terminate or cancel the Operating Lease, (b)
reduce or consent to the reduction of the term of the Operating Lease, (c)
increase or consent to the increase or decrease or consent to the decrease of
the amount of any charges under the Operating Lease, (d) modify, change,
supplement, alter or amend the Operating Lease or waive or release any of
Mortgage Borrower’s rights and remedies under the Operating Lease; or (e) waive,
excuse, condone or in any way release or discharge the Operating Lessee of or
from Operating Lessee’s obligations, covenants and/or conditions under the
Operating Lease, in each instance to the extent the same shall be reasonably
likely to result in a Portfolio Material Adverse Effect.
(c)    Subject to the terms of the Mortgage Loan Documents, Borrower hereby
assigns to Lender, as further security for the payment and performance of the
Debt and observance of the terms, covenants and conditions of this Agreement and
the other Loan Documents, all of the rights, privileges and prerogatives of each
applicable Mortgage Borrower, as landlord and each applicable Operating Lessee,
as tenant, as applicable, under each Operating Lease to cause Mortgage Borrower
to surrender the leasehold estates created by such Operating Lease or to
terminate, cancel, modify, change, supplement, alter or amend such Operating
Lease to the extent the same shall be reasonably likely to result in a Portfolio
Material Adverse Effect, subject only to rights granted to Borrower and
Operating Lessee pursuant to this Section 4.24 hereof, and any such surrender of
the leasehold estate created by such Operating Lease or termination,
cancellation, modification, change, supplement, alteration or amendment of such
Operating Lease not permitted pursuant to the foregoing terms of this Section
4.24 shall be void and of no force or effect.
(d)    If at any time Operating Lessee shall default in the performance or
observance of any term, covenant or condition of any Operating Lease to be
performed or observed by Operating Lessee as tenant thereunder and such default
has resulted in (or is reasonably likely to result in) a Portfolio Material
Adverse Effect, if such default is not remedied within the lesser of (i) ten
(10) Business Days of receipt of notice by Borrower from Lender and (ii) such
period of time as, should Operating Lessee fail to remedy such default after
receipt of notice thereof, shall give Lender a reasonable period of time to cure
such default, then, without limiting the generality of the other provisions of
this Section 4.24, and without waiving or releasing Operating Lessee from any of
its obligations under this Agreement and the other Loan Documents, Lender shall
have the right, subject to the terms of the Mortgage Loan Documents, but shall
be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all of the terms, covenants and conditions
of each Operating Lease on the part of Operating Lessee, as tenant thereunder,
to be performed or observed or to be promptly performed or observed on behalf of
Operating Lessee, to the end that the rights of Operating Lessee in, to and
under such Operating Lease shall be kept unimpaired and free from default. If
Lender shall make any payment or perform any act or take action in accordance
with the preceding sentence, Lender will notify Operating Lessee thereof. In any
such event, subject to the rights of tenants, subtenants and other occupants
under the Leases, Lender and any Person designated by Lender shall have, and are
hereby granted, the right to enter

    
-97-

--------------------------------------------------------------------------------




upon the Properties at any time and from time to time for the purpose of taking
any such action. If Borrower shall deliver to Lender a copy of any notice of
default sent by Mortgage Borrower to Operating Lessee, as tenant under any
Operating Lease, such notice shall constitute full protection to Lender for any
action taken or omitted to be taken by Lender, in good faith, in reliance
thereon. Any sums expended by Lender pursuant to this paragraph shall bear
interest at the Default Rate from the date such cost is incurred to the date of
payment to Lender, shall be deemed to constitute a portion of the Debt, shall be
secured by the lien of the Pledge Agreement and the other Loan Documents and
shall be immediately due and payable upon demand by Lender therefor.
(e)    If at any time Mortgage Borrower shall default in the performance or
observance of any term, covenant or condition of any Operating Lease to be
performed or observed by Mortgage Borrower, as landlord thereunder and such
default has resulted in (or is reasonably likely to result in) a Portfolio
Material Adverse Effect if such default is not remedied within the lesser of (i)
ten (10) Business Days of receipt of notice by Borrower from Lender and (ii)
such period of time as, should Borrower fail to remedy such default after
receipt of notice thereof, shall give Lender a reasonable period of time to cure
such default, then, without limiting the generality of the other provisions of
this Section 4.24, and without waiving or releasing Borrower from any of its
obligations under this Agreement and the other Loan Documents, Lender shall have
the right, subject to the terms of the Mortgage Loan Documents, but shall be
under no obligation, to pay any sums and to perform any act or take any action
as may be appropriate to cause all of the terms, covenants and conditions of
such Operating Lease on the part of Mortgage Borrower, as landlord thereunder,
to be performed or observed or to be promptly performed or observed on behalf of
Mortgage Borrower, to the end that the rights of Mortgage Borrower in, to and
under such Operating Lease shall be kept unimpaired and free from default. If
Lender shall make any payment or perform any act or take action in accordance
with the preceding sentence, Lender will notify Borrower thereof. In any such
event, subject to the rights of tenants, subtenants and other occupants under
the Leases, Lender and any Person designated by Lender shall have, and are
hereby granted, the right to enter upon the Property at any time and from time
to time for the purpose of taking any such action. If Operating Lessee shall
deliver to Lender a copy of any notice of default sent by Operating Lessee to
Mortgage Borrower, as landlord under any Operating Lease, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon. Any sums expended by Lender
pursuant to this paragraph shall bear interest at the Default Rate from the date
such cost is incurred to the date of payment to Lender, shall be deemed to
constitute a portion of the Debt, shall be secured by the lien of the Pledge
Agreement and the other Loan Documents and shall be immediately due and payable
upon demand by Lender therefor.
(f)    In the event of the bankruptcy, reorganization or insolvency of Mortgage
Borrower (including Operating Lessee), any attempt by Mortgage Borrower
(including Operating Lessee) to surrender its leasehold estate, or any portion
thereof, under any Operating Lease, or any attempt under such circumstances by
Mortgage Borrower (including Operating Lessee) to terminate, cancel or acquiesce
in the rejection of any Operating Lease without the consent of Lender shall be
null and void. Borrower and Mortgage Borrower (including Operating Lessee) each
hereby expressly releases, assigns, relinquishes and surrenders unto Lender all
of its right, power and authority to terminate, cancel, acquiesce in the
rejection of, modify, change, supplement, alter or amend each Operating Lease in
any respect, either orally or in writing, in the event of the bankruptcy,

    
-98-

--------------------------------------------------------------------------------




reorganization or insolvency of Borrower (including Operating Lessee), and any
attempt on the part of Borrower or Mortgage Borrower (including Operating
Lessee) to exercise any such right without the consent of Lender shall be null
and void.
(g)    Intentionally Omitted.
(h)    Subject to the terms of the Mortgage Loan Documents, Lender shall have
the right, but shall be under no obligation, to exercise on behalf of Borrower
(and to exercise on behalf of Mortgage Borrower) or Operating Lessee any renewal
or extension options under each Operating Lease if Mortgage Borrower and
Operating Lessee shall fail to exercise any such options to the extent the same
is reasonably likely to result in a Portfolio Material Adverse Effect.
(i)    In connection with any Secondary Market Transaction and otherwise no more
often than one time per calendar year, Borrower shall within fifteen (15) days
after request by Lender, execute, acknowledge and deliver a statement certifying
as to the existence of any defaults under each Operating Lease and as to the
rent payable thereunder.
Section 4.25.    Health Care Covenants.
(a)    Borrower shall cause Operating Lessee to cause the operations conducted
or to be conducted at each RIDEA Facility to be conducted in a manner consistent
in all material respects with Health Care Requirements and, in connection
therewith, Borrower covenants that:
(i)    Operating Lessee shall cause a standard of care to be maintained for the
residents of each RIDEA Facility at all times at a level necessary to insure a
level of quality care for the residents of such RIDEA Facility in compliance in
all material respects with Health Care Requirements;
(ii)    Borrower shall cause Mortgage Borrower to use commercially reasonable
efforts to cause each Master Tenant and each Subtenant to cause a standard of
care to be maintained in the storage, use, transportation and disposal of all
medical equipment, medical supplies, medical products or gases, and medical
waste, of any kind and in any form, that is in compliance in all material
respects with all applicable Legal Requirements and Health Care Requirements;
(iii)    Operating Lessee shall cause each RIDEA Facility to be operated in a
prudent manner in material compliance with applicable Health Care Requirements
relating thereto and all material Health Care Licenses and Program participation
agreements;
(iv)    Operating Lessee shall cause all deposits relating to Health Care
Requirements, including deposits relating to residents or residency agreements
to be maintained in material compliance with all Health Care Requirements.
Operating Lessee shall, upon reasonable written request, provide Lender with
evidence reasonably satisfactory to Lender of Operating Lessee compliance with
the foregoing; and

    
-99-

--------------------------------------------------------------------------------




(v)    Operating Lessee shall cause all residency and other agreements with
residents of the RIDEA Facilities to materially comply with all applicable
Health Care Requirements.
(b)    Operating Lessee shall not and Borrower shall cause Mortgage Borrower to
use commercially reasonable efforts to not cause or permit any Master Tenant
and/or any Subtenant to, (A) assign or transfer any of its interest in any
Health Care Licenses or Program (including rights to payment thereunder)
pertaining to Mortgage Borrower, such Master Tenant and/or such Subtenant or any
applicable Facility, including each RIDEA Facility, as applicable, or (B) assign
or transfer, remove or permit any other Person to physically transfer or remove
any current records pertaining to any applicable Facility, including each RIDEA
Facility, as applicable, therefrom, including a material number of resident
records, medical and clinical records (except for removal of such patient
resident records as directed by the patients or residents owning such records),
without Lender’s prior written consent, which consent shall not be unreasonably
withheld.
(c)    Operating Lessee shall not and Borrower shall cause Mortgage Borrower to
use commercially reasonable efforts to cause each Master Tenant and/or each
Subtenant to not, with respect to each Health Care License (i) transfer such
Health Care License to any location other than the applicable Facility,
including each RIDEA Facility, as applicable or (ii) pledge such Health Care
License as collateral security and Operating Lessee shall hold (and Borrower
shall cause Mortgage Borrower to use commercially reasonable efforts to cause
Master Tenant and/or Subtenant to hold) such Health Care License free from
restriction or known conflict that would reasonably be expected to have an
Material Adverse Effect.
(d)    Operating Lessee shall not materially change the terms of any Program
participation agreement or its normal billing, payment or reimbursement policies
or related procedures, including the amount and timing of finance charges, fees
and write-offs.
(e)    Operating Lessee shall (i) use commercially reasonable efforts to ensure
that all required Program cost reports and all required filings for the RIDEA
Facilities are accurate and complete and not misleading in any material respect,
and (ii) file all required Program cost reports and required filings on or prior
to the date such reports are due including any extensions. Operating Lessee will
make available to Lender a complete and accurate copy of all Program cost
reports and required filings for Operating Lessee and thereafter promptly make
available to Lender any amendments filed with respect to such reports and all
notices, responses, audit reports or inquiries with respect to such reports.
(f)    Operating Lessee shall furnish Lender, within thirty (30) days of receipt
but at least five (5) days prior to the earliest date on which Operating Lessee
is required to take any action with respect thereto or would suffer any adverse
consequence, a copy of any Health Care Authority or Program survey report or any
statement of deficiencies relating to a RIDEA Facility, including for any
Skilled Nursing Facility any reports making a finding of “Immediate Jeopardy”, a
deficiency score of “substandard quality of care” (as that term is defined in
Part 488 or 42 C.F.R.), or a “G” level deficiency cited in two consecutive
Facility Surveys in a case where a “G” level deficiency was found in a Facility
Survey earlier in the same cycle, and for each RIDEA Facility, within the time
period required by the particular Health Care Authority or Program for
furnishing a plan of

    
-100-

--------------------------------------------------------------------------------




correction also furnish or cause to be furnished to Lender a copy of the plan of
correction generated from such Facility survey or report for Operating Lessee
and all subsequent correspondence related thereto, and use commercially
reasonable efforts to correct or cause to be corrected any deficiency, the
curing of which is a condition of continued licensure or of full participation
in any Program by the date required for cure by such Health Care Authority (plus
extensions granted by such Health Care Authority).
(g)    Operating Lessee shall furnish Lender, within ten (10) Business Days
after receipt thereof by Operating Lessee, any other notices or charges issued
relating to the material non‑compliance by Operating Lessee with Health Care
Requirements, provided however that Lender shall be promptly notified in writing
of any inquiry or investigation relating to a RIDEA Facility by any State
Medicaid Fraud Control Unit, any State Office of Medicaid Inspector General, any
State Attorney General, the United States Department of Health and Human
Services, Office of the Inspector General, or by the United States Department of
Justice of the Operating Lessee or any RIDEA Facility.
(h)    Borrower or Mortgage Borrower shall provide prompt written notice upon
learning of any inquiry or investigation relating to a Non-RIDEA Facility by the
State Medicaid Fraud Control Unit, the State Office of Medicaid Inspector
General, the State Attorney General, the United States Department of Health and
Human Services, Office of the Inspector General, or by the United States
Department of Justice of a Master Tenant, Subtenant or any Non-RIDEA Facility.
(i)    Operating Lessee shall cause all admission agreements and services
agreements with residences of the RIDEA Facilities to materially comply with all
Health Care Requirements. Borrower shall cause Mortgage Borrower to use
commercially reasonable efforts to cause all admission agreements and services
agreement with residents of the Non-MOB Facilities (other than the RIDEA
Facilities) to materially comply with all Health Care Requirements.
(j)    Operating Lessee shall furnish Lender, within ten (10) Business Days of
the receipt by Operating Lessee, any and all written notices from any Health
Care Authority or Program that (i) Operating Lessee’s Program certification, as
applicable, is being or could reasonably be expected to be revoked or suspended
or (ii) action is being taken by such Health Care Authority or Program to
discontinue, suspend, deny, materially decrease or recoup any material payments
due, made or coming due to Operating Lessee, or related to the operation of any
RIDEA Facility, any of which would reasonably be expected to have a Material
Adverse Effect.
(k)    Operating Lessee shall cause each RIDEA Facility to be operated in a
manner that will not result in a reduction, suspension, denial or elimination of
reimbursement for services from, or recoupment for, any Program, any of which
could reasonably be expected to have a Material Adverse Effect. Borrower shall
cause Mortgage Borrower to use commercially reasonable efforts to cause each
Master Tenant and each Subtenant to cause the Non-MOB Facilities (other than the
RIDEA Facilities) to be operated in a manner that will not result in a
reduction, suspension, denial or elimination of reimbursement for services from,
or recoupment for, any Program.
(l)    Borrower shall, and shall cause Mortgage Borrower to use commercially
reasonable efforts to cause each of its Tenants (including, without limitation,
any Master Tenant and any

    
-101-

--------------------------------------------------------------------------------




Subtenant) to deliver all reporting required to be delivered by such Tenant
under such Tenant’s Lease and Borrower shall, within five (5) Business Days of
its receipt thereof, deliver to Lender all reporting delivered by Tenant to
Borrower.
Section 4.26.    Master Tenant and Subtenant Indebtedness. Borrower shall cause
Mortgage Borrower to use commercially reasonable efforts (including, without
limitation, the filing of legal action to enforce Mortgage Borrower’s rights and
remedies under the applicable Master Lease and Sublease, as applicable) to cause
each Master Tenant and each Subtenant to conform to the limitations on
Indebtedness set forth in each related Master Lease and each related Sublease,
as applicable, and shall enforce its rights under such Master Lease and such
Sublease subject to and in compliance with the terms hereof in the event of a
breach of such provisions by such Master Tenant and/or by such Subtenant.
Borrower shall not permit Mortgage Borrower to waive compliance by any Master
Tenant and/or any Subtenant with such provisions, shall not consent to any
modification of such provisions and shall not amend such provisions in each case
without the prior written consent of Lender, not to be unreasonably withheld,
conditioned or delayed.
Section 4.27.    Affiliates. Without Lender’s consent, Borrower shall not permit
Mortgage Borrower to at any time during the term of the Loan be or become an
Affiliate of any Master Tenant and/or any Subtenant.
Section 4.28.    Material Agreements and Affiliate Agreements. Borrower shall
not and shall cause Mortgage Borrower to not, without Lender’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed), (a) enter into, surrender or terminate any Material Agreement or
Affiliate Agreement to which it is a party, (b) increase or consent to the
increase of the amount of any charges under any Material Agreement or Affiliate
Agreement to which it is a party, (c) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under any
Material Agreement or Affiliate Agreement to which it is a party in any material
respect, or (d) pay any fee or consideration under an Affiliate Agreement other
than in accordance with the terms and conditions thereof. Neither Borrower nor
Mortgage Borrower shall request or require any Manager or Sub-Manager to enter
into any Affiliate Agreement. If and to the extent that Borrower or Mortgage
Borrower have a contractual right to consent or approve an Affiliate Agreement
or amendment thereto, then without Lender’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed) Borrower shall not,
and shall cause Mortgage Borrower to not, consent to or approve such Affiliate
Agreement or amendment thereto.
Section 4.29.    Limitation on Securities Issuances. None of Borrower nor any of
its subsidiaries shall issue any limited liability company or partnership
interests or other securities other than those that have been issued as of the
date hereof.
Section 4.30.    Mortgage Borrower Covenants. Unless otherwise consented to in
writing by Lender, Borrower shall cause Mortgage Borrower to comply with and not
to breach any covenants and agreements contained in the Mortgage Loan Documents.
Section 4.31.    Curing. Subject to and to the extent permitted by the Mortgage
Loan Documents, Lender shall have the right, but shall not have the obligation,
to exercise Borrower’s

    
-102-

--------------------------------------------------------------------------------




rights, if any, under the Mortgage Borrower’s organizational documents to cause
Mortgage Borrower to cure a Mortgage Event of Default, unless Borrower or
Mortgage Borrower shall be diligently pursuing remedies to cure to Lender’s
reasonable satisfaction. Borrower shall reimburse Lender on demand for any and
all reasonable, out-of-pocket costs incurred by Lender in connection with the
foregoing.
Section 4.32.    Special Distributions. On each date on which amounts required
to be disbursed to Lender pursuant to the terms of the Mortgage Loan Documents
are required to be paid to Lender pursuant to the terms of any of the Loan
Documents, Borrower shall exercise its rights under the Mortgage Borrower
Company Agreement to cause Mortgage Borrower to make to Borrower a distribution
of any unrestricted funds in Mortgage Borrower’s possession or control up to the
aggregate amount required to be so disbursed to Lender on such date.
Section 4.33.    Embargoed Person. Each Borrower Party and each Affiliated
Manager has performed and shall perform reasonable due diligence to insure that
at all times throughout the term of the Loan, including after giving effect to
any Sale or Pledge or other transfer permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of any Borrower Party and/or any
Affiliated Manager constitute property of, or are beneficially owned, directly
or indirectly, by any Embargoed Person; (b) no Embargoed Person has any interest
of any nature whatsoever in any Borrower Party or any Affiliated Manager, as
applicable, with the result that the investment in any Borrower Party or any
Affiliated Manager, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of any Borrower Party or any Affiliated Manager, as applicable, have been
derived from, or are the proceeds of, any unlawful activity, including money
laundering, terrorism or terrorism activities, with the result that the
investment in any Borrower Party or any such Affiliated Manager, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law, or may cause any Individual Property (or any portion thereof)
to be subject to forfeiture or seizure. Any violation of the foregoing shall, at
Lender’s option, constitute an Event of Default hereunder.
ARTICLE 5.

ENTITY COVENANTS
Section 5.1.    Single Purpose Entity/Separateness.
(a)    Each Borrower will not without obtaining the prior written consent of
Lender and, if requested by Lender, a Rating Agency Confirmation with respect
thereto:
(i)    engage in any business unrelated to the acquisition, holding, ownership,
operation, management, leasing, sale, transfer, exchange, financing,
refinancing, improvement and maintenance of the Collateral and activities
incidental, ancillary or related thereto or necessary or appropriate therefor;
(ii)    acquire or own any assets other than the Collateral;

    
-103-

--------------------------------------------------------------------------------




(iii)    (A) merge into or consolidate with any Person other than one or more
other Borrowers, (B) dissolve, terminate or liquidate, (C) transfer or otherwise
dispose of all or substantially all of its assets except as permitted by the
Loan Documents, or (D) change its legal structure;
(iv)    fail to observe, in all material respects, all organizational
formalities necessary to maintain its separate existence, or fail to preserve
its existence as an entity duly organized, validly existing and in good standing
(if applicable) under the applicable Legal Requirements of the jurisdiction of
its organization or formation, or amend, modify, terminate or fail to comply
with the special purpose entity/bankruptcy remote provisions of its
organizational documents (provided, that, such organizational documents may be
amended or modified to the extent that, in addition to the satisfaction of the
requirements related thereto set forth therein, Lender’s prior written consent
and, if required by Lender, a Rating Agency Confirmation are first obtained);
(v)    own any subsidiary, or make any investment in, any Person other than
Mortgage Borrower or any SPE Component Entity (as defined in the Mortgage Loan
Agreement);
(vi)    commingle its funds or assets with the funds or assets of any other
Person (except for one or more other Borrowers);
(vii)    incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors or in the routine administration of its affairs not to exceed $25,000,
provided such indebtedness is (1) unsecured (it being understood that
indebtedness secured only by Permitted Encumbrances will be deemed unsecured),
(2) not evidenced by a note, and (3) due not more than ninety (90) days past the
date incurred and is either paid on or prior to such date or being contested in
good faith, and/or (C) such other liabilities as are permitted pursuant to this
Agreement;
(viii)    fail to maintain all of its books, records, financial statements and
bank accounts separate from those of any other Person (except for one or more
other Borrowers). Borrower’s assets will not be listed as assets on the
financial statement of any other Person (except for one or more other
Borrowers); provided, however, that Borrower’s assets may be included in a
consolidated financial statement of its Affiliates provided that (A) any such
consolidated financial statement contains a note indicating that the Borrower’s
separate assets and credit are not available to pay the debts of such Affiliate
and that Borrower’s liabilities do not constitute obligations of the
consolidated entity, except that one or more other Borrowers may be liable, and
Guarantor may be liable (to the extent provided in the Guaranty and the
Environmental Indemnity), for obligations of any Borrower and (B) such assets
shall also be listed on the balance sheet of one or more Borrowers, as
applicable. Borrower has maintained and will maintain its books, records,
resolutions and agreements as official records;

    
-104-

--------------------------------------------------------------------------------




(ix)    except for capital contributions and capital distributions permitted
under the terms and conditions of its organizational documents and properly
reflected in its books and records, enter into any contract or agreement with
any partner, member, shareholder, principal or Affiliate, except, in each case,
upon terms and conditions that are substantially similar to those that would be
available on an arm’s-length basis with unaffiliated third parties;
(x)    maintain its assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person (it being acknowledged that assets of Borrowers may be commingled);
(xi)    assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person, except (in each case) for one or
more other Borrowers;
(xii)    make any loans or advances to any Person other than pursuant to Leases
entered into in accordance with Section 4.14 hereof and in compliance with the
provisions set forth in this Section 5.1;
(xiii)    fail to file its own tax returns, separate from those of any other
Person, except (A) to the extent that Borrower is treated as a “disregarded
entity” for tax purposes and is not required to file any tax return by
applicable Legal Requirements, or (B) if Borrower is prohibited by applicable
Legal Requirements from doing so;
(xiv)    fail to (A) hold itself out to the public and identify itself, in each
case, as a legal entity separate and distinct from any other Person and not as a
division or part of any other Person, (B) conduct its business solely in its own
name or in a name franchised or licensed to it or a fictitious name registered
with each applicable Governmental Authority (it being understood that such
Borrower’s business may be conducted on its behalf by another Person under a
management or other agreement pursuant to which the counterparty holds itself
out as an agent or contractor of such Borrower), (C) hold its assets in its own
name (provided that it may commingle its assets with one or more other
Borrowers) or (D) correct any known misunderstanding regarding its separate
identity;
(xv)    fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (to the extent there exists sufficient cash
flow from the applicable Individual Property to do so);
(xvi)    without the prior unanimous written consent of all of its partners,
shareholders or members, as applicable, the prior unanimous written consent of
its board of directors or managers, as applicable, and the prior written consent
of each Independent Director (regardless of whether such Independent Director is
engaged at the Borrower or SPE Component Entity level), take any Material Action
with respect to Borrower or any SPE Component Entity (provided, that, none of
any member, shareholder or partner (as

    
-105-

--------------------------------------------------------------------------------




applicable) of Borrower or any SPE Component Entity or any board of directors or
managers (as applicable) of Borrower or any SPE Component Entity may vote on or
otherwise authorize the taking of any of the foregoing actions unless, in each
case, there are at least two (2) Independent Directors then serving in such
capacity in accordance with the terms of the applicable organizational documents
and each of such Independent Directors has consented to such foregoing action);
(xvii)    fail to allocate shared expenses (including, without limitation,
shared office space) or fail to use separate stationery, invoices and checks,
except in each case for expenses, stationery, invoices and checks shared with
one or more other Borrowers;
(xviii)    fail to pay its own liabilities (including, without limitation,
salaries of its own employees and a fairly allocated portion of any personnel
and overhead expenses that it shares with any Affiliate) from its own funds or
fail to maintain a sufficient number of employees in light of its contemplated
business operations (in each case to the extent there exists sufficient cash
flow from the applicable Individual Property to do so and except for payment of
any Borrower’s liabilities by one or more other Borrowers and sharing of
employees, personnel or overhead expenses by one or more Borrowers);
(xix)    acquire obligations or securities of its partners, members,
shareholders or other Affiliates, as applicable, except (A) any SPE Component
Entity may acquire securities in any applicable Borrower, (B) any Borrower may
be liable for obligations of one or more other Borrowers and (C) Borrower may
own securities as permitted in clause (v) above;
(xx)    identify its partners, members, shareholders or other Affiliates, as
applicable, as a division or part of it; or
(xxi)    violate or cause to be violated the assumptions made with respect to
Borrower and its principals in the Non-Consolidation Opinion or in any New
Non-Consolidation Opinion.
(b)    If Borrower is a partnership or limited liability company (other than an
Acceptable LLC), each general partner (in the case of a partnership) and at
least one member (in the case of a limited liability company) of Borrower, as
applicable, shall be a corporation or an Acceptable LLC (each an “SPE Component
Entity”) whose sole asset is its interest in Borrower (and personal property
incidental, ancillary or related to, or necessary or appropriate for, its
ownership of such interest). Each SPE Component Entity (i) will at all times
comply with each of the covenants, terms and provisions contained in Section
5.1(a)(iii) - (vi) (inclusive) and (viii) – (xxi) (inclusive) and, if such SPE
Component Entity is an Acceptable LLC, Section 5.1(c) and (d) hereof, as if such
representation, warranty or covenant was made directly by such SPE Component
Entity; (ii) will not engage in any business or activity unrelated to owning an
interest in Borrower (and personal property incidental, ancillary or related to,
or necessary or appropriate for, its ownership of such interest); (iii) will not
acquire or own any assets other than its partnership, membership, or other
equity interest in Borrower (and personal property incidental, ancillary or
related to, or necessary or appropriate for, its ownership of such interest);
(iv) will at all times continue to own no less than a 0.01% direct equity
ownership interest in Borrower; (v) will not incur any debt, secured or

    
-106-

--------------------------------------------------------------------------------




unsecured, direct or contingent (including guaranteeing any obligation), except
for trade payables not to exceed $10,000 which are incurred in the routine
administration of its affairs, are unsecured, are not evidenced by a note and
are due not more than ninety (90) days past the date incurred and are either
paid on or prior to such date or are being contested in good faith; and (vi)
will cause Borrower to comply with the provisions of this Section 5.1.
(c)    In the event Borrower or the SPE Component Entity is an Acceptable LLC,
the limited liability company agreement of Borrower or the SPE Component Entity
(as applicable) (the “LLC Agreement”) shall provide that (i) upon the occurrence
of any event that causes the last remaining member of Borrower or the SPE
Component Entity (as applicable) (“Member”) to cease to be the member of
Borrower or the SPE Component Entity (as applicable) (other than (A) upon an
assignment by Member of all of its limited liability company interest in
Borrower or the SPE Component Entity (as applicable) and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or (B)
the resignation of Member and the admission of an additional member of Borrower
or the SPE Component Entity (as applicable) in accordance with the terms of the
Loan Documents and the LLC Agreement), one person acting as Independent Director
of Borrower or the SPE Component Entity (as applicable) shall, without any
action of any other Person and simultaneously with the Member ceasing to be the
member of Borrower or the SPE Component Entity (as applicable) automatically be
admitted to Borrower or the SPE Component Entity (as applicable) as a member
with a 0% economic interest (“Special Member”) and shall continue Borrower or
the SPE Component Entity (as applicable) without dissolution and (ii) Special
Member may not resign from Borrower or the SPE Component Entity (as applicable)
or transfer its rights as Special Member unless (A) a successor Special Member
has been admitted to Borrower or the SPE Component Entity (as applicable) as a
Special Member in accordance with requirements of Delaware law and (B) after
giving effect to such resignation or transfer, there remain at least two (2)
Independent Directors of the SPE Component Entity or Borrower (as applicable) in
accordance with Section 5.2 below. The LLC Agreement shall further provide that
(i) Special Member shall automatically cease to be a member of Borrower or the
SPE Component Entity (as applicable) upon the admission to Borrower or the SPE
Component Entity (as applicable) of the first substitute member, (ii) Special
Member shall be a member of Borrower or the SPE Component Entity (as applicable)
that has no interest in the profits, losses and capital of Borrower or the SPE
Component Entity (as applicable) and has no right to receive any distributions
of the assets of Borrower or the SPE Component Entity (as applicable), (iii)
pursuant to the applicable provisions of the limited liability company act of
the State of Delaware (the “Act”), Special Member shall not be required to make
any capital contributions to Borrower or the SPE Component Entity (as
applicable) and shall not receive a limited liability company interest in
Borrower or the SPE Component Entity (as applicable), (iv) Special Member, in
its capacity as Special Member, may not bind Borrower or the SPE Component
Entity (as applicable) and (v) except as required by any mandatory provision of
the Act, Special Member, in its capacity as Special Member, shall have no right
to vote on, approve or otherwise consent to any action by, or matter relating
to, Borrower or the SPE Component Entity (as applicable) including, without
limitation, the merger, consolidation or conversion of Borrower or the SPE
Component Entity (as applicable); provided, however, such prohibition shall not
limit the obligations of Special Member, in its capacity as Independent
Director, to vote on such matters required by the Loan Documents or the LLC
Agreement. In order to implement the admission to Borrower or the SPE Component
Entity (as applicable) of Special

    
-107-

--------------------------------------------------------------------------------




Member, Special Member shall execute a counterpart to the LLC Agreement. Prior
to its admission to Borrower or the SPE Component Entity (as applicable) as
Special Member, Special Member shall not be a member of Borrower or the SPE
Component Entity (as applicable), but Special Member may serve as an Independent
Director of Borrower or the SPE Component Entity (as applicable).
(d)    The LLC Agreement shall further provide that, to the fullest extent
permitted by law (i) upon the occurrence of any event that causes the Member to
cease to be a member of Borrower or the SPE Component Entity (as applicable) the
personal representative of Member shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of Member in
Borrower or the SPE Component Entity (as applicable) agree in writing (A) to
continue Borrower or the SPE Component Entity (as applicable) and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower or the SPE Component Entity (as
applicable) effective as of the occurrence of the event that terminated the
continued membership of Member in Borrower or the SPE Component Entity (as
applicable), (ii) any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws shall not cause Member or Special Member
to cease to be a member of Borrower or the SPE Component Entity (as applicable)
and upon the occurrence of such an event, the business of Borrower or the SPE
Component Entity (as applicable) shall continue without dissolution and (iii)
each of Member and Special Member waives any right it might have to agree in
writing to dissolve Borrower or the SPE Component Entity (as applicable) upon
the occurrence of any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable).
(e)    With respect to each Borrower, (i) such Borrower is and always has been
duly formed, validly existing and in good standing in the State in which it was
formed and in any other jurisdictions where it is qualified to do business; (ii)
such Borrower has no judgments or liens of any nature presently outstanding
against it (other than Permitted Encumbrances); (iii) such Borrower is in
compliance with all laws, regulations and orders applicable to such Borrower and
has received all permits necessary for such Borrower to operate, unless a
failure to comply with or possess the same would not materially and adversely
affect the condition, financial or otherwise, of such Borrower; (iv) except as
set forth on Schedule XXIII hereto, no Borrower is aware of any pending or
threatened litigation involving such Borrower that, if adversely determined,
might materially adversely affect the condition (financial or otherwise) of such
Borrower, or the condition or ownership of the property owned by such Borrower;
(v) such Borrower is not involved in any dispute with any taxing authority,
other than any contesting of taxes in accordance with the terms and conditions
of this Agreement; (vi) intentionally omitted; (vii) such Borrower has never
owned any property other than the Collateral and such personal property
incidental, ancillary or related to or necessary or appropriate for the purposes
described in clause (y) of this clause (vii) and (y) has never engaged in any
business unrelated to the acquisition, holding, ownership, operation of the
Collateral, and activities incidental, ancillary or related thereto or necessary
or appropriate therefor; (viii) such Borrower is not now, nor has ever been
party to any lawsuit, arbitration, summons or legal proceeding that, if
adversely determined, would reasonably be expected to materially adversely
affect the condition (financial or otherwise) of such Borrower or the condition
or ownership of the property owned by such Borrower; (ix) all financial
statements that Borrower has provided to Lender are true, correct and

    
-108-

--------------------------------------------------------------------------------




complete in all material respects and reflect a fair and accurate view of the
financial condition of Borrower (taken as a whole) as of the date thereof; (x)
intentionally omitted; (x) such Borrower has no contingent or actual obligations
not related to the Collateral, the purposes described in clause (vii) above, or
the routine administration of its affairs and (xi) at all times since its
formation to the date hereof, such Borrower has complied with the separateness
covenants set forth in its organizational documents.
Section 5.2.    Independent Director.
(a)    The organizational documents of Borrower (to the extent Borrower is a
corporation or an Acceptable LLC) or the SPE Component Entity, as applicable,
shall provide that at all times there shall be at least two duly appointed
independent directors or managers of such entity (each, an “Independent
Director”) who each shall (I) not have been at the time of each such
individual’s initial appointment, and shall not have been at any time during the
preceding five years, and shall not be at any time while serving as Independent
Director, either (i) a shareholder (or other equity owner) of, or an officer,
director (other than in its capacity as Independent Director), partner, member
or employee of, Borrower or any of its respective shareholders, partners,
members, subsidiaries or Affiliates, (ii) a customer of, or supplier to, or
other Person who derives any of its purchases or revenues from its activities
with, Borrower or any of its respective shareholders, partners, members,
subsidiaries or Affiliates, (iii) a Person who Controls or is under common
Control with any such shareholder, officer, director, partner, member, employee
supplier, customer or other Person, or (iv) a member of the immediate family of
any such shareholder, officer, director, partner, member, employee, supplier,
customer or other Person (II) shall have, at the time of their appointment, had
at least three (3) years experience in serving as an independent director and
(III) be employed by, in good standing with and engaged by Borrower in
connection with, in each case, an Approved ID Provider (provided that, if the
Approved ID Provider that employs an Independent Director is disapproved by the
Rating Agencies, such Independent Director shall be deemed to satisfy this
clause (III) unless and until Borrower fails to replace such Independent
Director within five (5) Business Days after receiving notice of such
disapproval from Lender).
(b)    The organizational documents of each Borrower and the SPE Component
Entity shall further provide that (I) the board of directors or managers of
Borrower and the SPE Component Entity and the constituent equity owners of such
entities (constituent equity owners, the “Constituent Members”) shall not take
any action set forth in Section 5.1(a)(xvi) or any other action which, under the
terms of any organizational documents of Borrower or the SPE Component Entity,
requires the vote of the Independent Directors unless, in each case, at the time
of such action there shall be at least two Independent Directors engaged as
provided by the terms hereof and such Independent Directors vote in favor of or
otherwise consent to such action; (II) any resignation, removal or replacement
of any Independent Director shall not be effective without (1) prior written
notice to Lender and the Rating Agencies (which such prior written notice must
be given on the earlier of five (5) days or three (3) Business Days prior to the
applicable resignation, removal or replacement) and (2) evidence that the
replacement Independent Director satisfies the applicable terms and conditions
hereof and of the applicable organizational documents (which such evidence must
accompany the aforementioned notice); (III) to the fullest extent permitted by
applicable law, including Section 18-1101(c) of the Act and notwithstanding any
duty otherwise existing at law or

    
-109-

--------------------------------------------------------------------------------




in equity, the Independent Directors shall consider only the interests of the
Constituent Members and Borrower and any SPE Component Entity (including
Borrower’s and any SPE Component Entity’s respective creditors) in acting or
otherwise voting on the matters provided for herein and in Borrower’s and SPE
Component Entity’s organizational documents (which such fiduciary duties to the
Constituent Members and Borrower and any SPE Component Entity (including
Borrower’s and any SPE Component Entity’s respective creditors), in each case,
shall be deemed to apply solely to the extent of their respective economic
interests in Borrower or SPE Component Entity (as applicable) exclusive of (x)
all other interests (including, without limitation, all other interests of the
Constituent Members), (y) the interests of other Affiliates of the Constituent
Members, Borrower and SPE Component Entity and (z) the interests of any group of
Affiliates of which the Constituent Members, Borrower or SPE Component Entity is
a part)); (IV) other than as provided in subsection (III) above, the Independent
Directors shall not have any fiduciary duties to any Constituent Members, any
directors of Borrower or SPE Component Entity or any other Person; (V) the
foregoing shall not eliminate the implied contractual covenant of good faith and
fair dealing under applicable law; and (VI) to the fullest extent permitted by
applicable law, including Section 18-1101(e) of the Act, an Independent Director
shall not be liable to Borrower, SPE Component Entity, any Constituent Member or
any other Person for breach of contract or breach of duties (including fiduciary
duties), unless the Independent Director acted in bad faith or engaged in
willful misconduct.
Section 5.3.    Change of Name, Identity or Structure. Borrower shall not change
(or permit to be changed) Borrower’s or the SPE Component Entity’s (a) name, (b)
identity (including its trade name or names), (c) principal place of business
set forth on the first page of this Agreement or (d) if not an individual,
Borrower’s or the SPE Component Entity’s corporate, partnership or other
structure or state of formation, without, in each case, notifying Lender of such
change in writing at least thirty (30) days prior to the effective date of such
change and, in the case of a change in Borrower’s or the SPE Component Entity’s
structure or state of formation, without first obtaining the prior written
consent of Lender and, if required by Lender, a Rating Agency Confirmation with
respect thereto. Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
satisfactory to Lender listing the trade names under which Borrower or the SPE
Component Entity intends to operate the Collateral, and representing and
warranting that Borrower or the SPE Component Entity does business under no
other trade name with respect to the Collateral.
Section 5.4.    Business and Operations. Borrower will qualify to do business
and will remain in good standing under the laws of the jurisdiction as and to
the extent the same are required for the ownership and operation of the
Collateral.
ARTICLE 6.

NO SALE OR ENCUMBRANCE
Section 6.1.    Transfer Definitions. As used herein and in the other Loan
Documents, “Restricted Party” shall mean Borrower, Mortgage Borrower, Sponsor,
Guarantor, any SPE Component Entity (as defined herein and in the Mortgage Loan
Agreement), any Affiliated Manager,

    
-110-

--------------------------------------------------------------------------------




or any shareholder, partner, member or non-member manager, or any direct or
indirect legal or beneficial owner of, Borrower, Sponsor, Guarantor or any SPE
Component Entity (as defined herein or in the Mortgage Loan Agreement); and a
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) of a legal or beneficial
interest.
Section 6.2.    No Sale/Encumbrance.
(a)    It shall be an Event of Default hereof if, without the prior written
consent of Lender, a Sale or Pledge of any Individual Property or any part
thereof, the Collateral or any part thereof or any legal or beneficial interest
therein (including, without limitation, the Loan and/or Loan Documents) occurs,
a Sale or Pledge of an interest in any Restricted Party occurs and/or Borrower
shall acquire any land in addition to the land owned by Borrower as of the
Closing Date (each of the foregoing, collectively, a “Prohibited Transfer”),
other than (notwithstanding the provisions of Section 6.2(b) below) (i) pursuant
to Leases of space in accordance with the provisions of Section 4.14 and all
subleases thereunder, (ii) Permitted Encumbrances and (iii) as permitted
pursuant to the express terms of Section 2.10 hereof and this Article 6.
(b)    A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower or Mortgage Borrower agrees to sell
the Properties, any Individual Property or any part thereof or the Collateral or
any part thereof for a price to be paid in installments; (ii) an agreement by
Mortgage Borrower leasing all or a substantial part of any Individual Property
for other than actual occupancy by a Tenant thereunder or a sale, assignment or
other transfer of, or the grant of a security interest in, Mortgage Borrower’s
right, title and interest in and to any (A) Leases or any Rents or (B) Property
Documents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock in one or a series of transactions; (iv) if a Restricted
Party is a limited or general partnership or joint venture, any merger or
consolidation or the change, removal, resignation or addition of a general
partner or the Sale or Pledge of the partnership interest of any general or
limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new limited partnership interests; (v)
if a Restricted Party is a limited liability company, any merger or
consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of any member or any profits or proceeds
relating to such membership interest; (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; (vii) any action for partition of any Individual
Property (or any portion thereof or interest therein) or any similar action
instituted or prosecuted by Borrower, Mortgage Borrower or by any other Person,
pursuant to any contractual agreement or other instrument or under applicable
law (including, without limitation, common law) or (viii) Borrower or Mortgage
Borrower entering into, or any Individual Property being subject to, any PACE
Loan.

    
-111-

--------------------------------------------------------------------------------




Section 6.3.    Permitted Equity Transfers.
(a)    Notwithstanding the restrictions contained in this Article 6, the
following equity transfers shall be permitted without Lender’s consent: (i) a
transfer (but not a pledge) by devise or descent or by operation of law upon the
death of a Restricted Party or any member, partner or shareholder of a
Restricted Party (other than a transfer of the direct interests in Mortgage
Borrower, Borrower, Mezzanine B Borrower, Mezzanine C Borrower or any Operating
Lessee Pledgor), (ii) the transfer (but not the pledge), in one or a series of
transactions, of the stock, partnership interests or membership interests (as
the case may be) in a Restricted Party (other than a transfer of the direct
interests in Mortgage Borrower, Borrower, Mezzanine B Borrower, Mezzanine C
Borrower or any Operating Lessee Pledgor), (iii) the Sale or Pledge or issuance
of common stock in any Restricted Party that is a publicly traded entity, (iv)
the pledge of any direct or indirect interests in Borrower and any SPE Component
Entity (as defined herein or in the Mortgage Loan Agreement) in connection with
the Mezzanine Loans and the exercise of any rights or remedies that any
Mezzanine Lender may have under its respective Mezzanine Loan Documents or (v)
the Sale or Pledge or issuance of limited partnership interests in Northstar
Healthcare Income Operating Partnership, LP or an “operating partnership” whose
general partner is Northstar Realty Finance Corp. and that acquired its interest
in accordance with the provisions hereof (provided, that, the foregoing
provisions of clauses (i), (ii), (iii), (iv) and (v) above shall not be deemed
to waive, qualify or otherwise limit Borrower’s obligation to comply with (or to
cause the compliance with) the other covenants set forth herein and in the other
Loan Documents (including, without limitation, the covenants contained herein
relating to ERISA matters)); provided, further, that, with respect to the
transfers listed in clauses (i), (ii) and/or (v) above (but not the transfers
listed in clauses (iii) and/or (iv) above, including the transfers listed in
clauses (i), (ii) and/or (v) above solely to the extent that they are also
transfers pursuant to clauses (iii) and/or (iv) above)), (A) except with respect
to the transfers listed in clause (i) and (v) above, Lender shall receive not
less than fifteen (15) days prior written notice of such transfers (and with
respect to the transfer listed in clause (i) above, Lender shall receive notice
of such transfer not less than fifteen (15) days following Borrower’s knowledge
thereof); (B) no such transfers shall result in a change in Control of Sponsor,
Guarantor or Affiliated Manager; (C) after giving effect to such transfers,
Sponsor shall (I) own at least a 51% direct or indirect equity ownership
interest in each of Guarantor, each Borrower, each Mortgage Borrower, and each
SPE Component Entity (as defined herein or in the Mortgage Loan Agreement) and
(II) Control Guarantor, each Borrower, each Mortgage Borrower and each SPE
Component Entity (as defined herein or in the Mortgage Loan Agreement); (D)
after giving effect to such transfers, each Individual Property shall continue
to be managed by Manager or a New Manager approved in accordance with the
applicable terms and conditions hereof to the extent required pursuant to the
terms and conditions hereof; (E) such transfers shall be conditioned upon
continued compliance with the relevant provisions of Article 5 hereof; (F) in
the case of (1) the transfer of the management of any Individual Property to a
new Affiliated Manager in accordance with the applicable terms and conditions
hereof, or (2) if after giving effect to such transfer more than forty-nine
percent (49%) in the aggregate of the direct or indirect interests in Borrower
or any SPE Component Entity (as defined herein or in the Mortgage Loan
Agreement) are owned by any Person and/or its Affiliates that owned less than
forty-nine percent (49%) of the direct or indirect interests in Borrower or any
SPE Component Entity (as defined herein or in the Mortgage Loan Agreement) as of
the Closing Date, Borrower shall deliver to Lender a New Non-Consolidation
Opinion addressing such transfer; (G) such

    
-112-

--------------------------------------------------------------------------------




transfers shall be conditioned upon Borrower’s ability to, after giving effect
to the equity transfer in question (I) remake the representations contained
herein relating to ERISA matters (and, upon Lender’s request, Borrower shall
deliver to Lender an Officer’s Certificate containing such updated
representations effective as of the date of the consummation of the applicable
equity transfer) and (II) continue to comply with the covenants contained herein
relating to ERISA matters; (H) to the extent that any transfer results in the
transferee (either itself or collectively with its affiliates) owning a 20% or
greater equity interest (directly or indirectly) in Borrower or in any SPE
Component Entity (as defined herein or in the Mortgage Loan Agreement), Lender’s
receipt of the Satisfactory Search Results shall be a condition precedent to
such transfer; and (I) such transfers shall be permitted pursuant to the terms
of the Property Documents. Upon request from Lender, Borrower shall promptly
provide (or cause to be provided to) Lender (y) a revised version of the
Organizational Chart delivered to Lender in connection with the Loan reflecting
any equity transfer consummated in accordance with this Section 6.3 and (z)
credit searches (in form, scope and substance and from a provider, in each case,
reasonably acceptable to Lender) with respect to any equity transfer consummated
in accordance with this Section 6.3.
(b)    Notwithstanding the restrictions contained in this Article 6, so long as
no Event of Default has occurred and shall be continuing, a Public Company Exit
shall be permitted and may be effectuated by the applicable Person provided
that: (i) Lender receives thirty (30) days prior written notice with respect to
such Public Company Exit, (ii) after giving effect to such Public Company Exit,
each Individual Property shall continue to be managed by Manager or a New
Manager approved in accordance with the applicable terms and conditions hereof
to the extent required pursuant to the terms and conditions hereof, (iii) in the
case of (1) the transfer of the management of any Individual Property to a new
Affiliated Manager in accordance with the applicable terms and conditions
hereof, or (2) if after giving effect to such Public Company Exit more than
forty-nine percent (49%) in the aggregate of the direct or indirect interests in
Borrower or any SPE Component Entity (as defined herein and in the Mortgage Loan
Agreement) are owned by any Person and/or its Affiliates that owned less than
forty-nine percent (49%) of the direct or indirect interests in Borrower or any
SPE Component Entity as of the Closing Date, Borrower shall deliver to Lender a
New Non-Consolidation Opinion addressing such Public Company Exit; (iv) such
Public Company Exit shall be conditioned upon Borrower’s ability to, after
giving effect to the equity transfer in question (I) remake the representations
contained herein relating to ERISA matters (and, upon Lender’s request, Borrower
shall deliver to Lender an Officer’s Certificate containing such updated
representations effective as of the date of the consummation of the applicable
equity transfer) and (II) continue to comply with the covenants contained herein
relating to ERISA matters; (v) to the extent that any transfer results in the
transferee (either itself or collectively with its affiliates) owning a 20% or
greater equity interest (directly or indirectly) in Borrower or in any SPE
Component Entity (as defined herein and in the Mortgage Loan Agreement),
Lender’s receipt of the Satisfactory Search Results shall be a condition
precedent to such Public Company Exit; (vi) such Public Company Exit shall be
permitted pursuant to the terms of the Property Documents, (vii) such Public
Company Exit shall be conditioned upon continued compliance with the relevant
provisions of Article 5 hereof, (viii) after giving effect to such Public
Company Exit, either (I) Sponsor shall (1) own at least a 51% direct or indirect
equity ownership interest in each of Guarantor, each Borrower and any SPE
Component Entity (as defined herein and in the Mortgage Loan Agreement) and (2)
Control Guarantor, Borrower, Mortgage Borrower,

    
-113-

--------------------------------------------------------------------------------




and any SPE Component Entity (as defined herein and in the Mortgage Loan
Agreement), (II) a Qualified Public Company shall (1) own at least a 51% direct
or indirect equity ownership interest in each of Guarantor, each Borrower and
any SPE Component Entity (as defined herein and in the Mortgage Loan Agreement)
and (2) Control Guarantor, Borrower and any SPE Component Entity (as defined
herein and in the Mortgage Loan Agreement), or (III) a Qualified Public Company
shall (1) own at least a 51% direct or indirect equity ownership interest in
each of the Qualified Replacement Guarantor described in the immediately
succeeding clause (3) (unless the Qualified Public Company shall also be a
Qualified Replacement Guarantor and shall satisfy the condition described in the
immediately succeeding clause (3)), Mortgage Borrower, Borrower and any SPE
Component Entity (as defined herein and in the Mortgage Loan Agreement) and (2)
Control each of the Qualified Replacement Guarantor described in the immediately
succeeding clause (3) (unless the Qualified Public Company shall also be a
Qualified Replacement Guarantor and shall satisfy the condition described in the
immediately succeeding clause (3)), Borrower and any SPE Component Entity (as
defined herein and in the Mortgage Loan Agreement); and (3) shall deliver to
Lender a replacement limited recourse guaranty in form and substance
substantially identical to the Guaranty and a replacement environmental
indemnity agreement in form and substance substantially identical to the
Environmental Indemnity, each executed by a Qualified Replacement Guarantor or,
to the extent that such Qualified Public Company shall also be a Qualified
Replacement Guarantor, each executed by such Qualified Public Company; (ix) if a
Securitization has occurred and if required by Lender, Lender shall have
received a Rating Agency Confirmation with respect to such Public Company Exit
and (x) Borrower shall have paid all of Lender’s reasonable out-of-pocket costs
and expenses (including reasonable attorneys’ fees) in connection with such
Public Company Exit.
(c)    Notwithstanding the restrictions contained in this Article 6, so long as
no Event of Default has occurred and shall be continuing, each of Sponsor,
Northstar Health Care Income Inc., or a Qualified Public Company pursuant to a
Public Company Exit in accordance with the terms and conditions of Section
6.3(b) hereof may, as security for debt incurred or to be incurred by Sponsor,
Northstar Health Care Income Inc. or such Qualified Public Company,
respectively, pledge, hypothecate, grant of a security interest or other
encumbrance to a Qualified Lender in the assets of Sponsor, Northstar Health
Care Income Inc. or such Qualified Public Company, respectively (including the
indirect equity interests of Sponsor, Northstar Health Care Income Inc. or such
Qualified Public Company, respectively, in Borrower) and the holder of such
pledge or security interest may exercise any remedies or rights pursuant to such
pledge or security instrument (including any transfer of any indirect equity in
Borrower or any other Borrower Party in lieu of foreclosure) without Lender’s
consent, provided that (i) Lender receives thirty (30) days prior written notice
with respect to such pledge, hypothecation, grant of a security interest or
other encumbrance and/or any foreclosure remedies (with respect to indirect
equity interests in Guarantor, Borrower and/or any SPE Component Entity (as
defined in this Agreement and the Mortgage Loan Agreement)) pursuant to such
pledge or security instrument (or any transfer of any such indirect equity
interests in lieu of foreclosure) or any remedies that result in a receiver or
another Person Controlling Guarantor, Borrower and/or any SPE Component Entity
(as defined in this Agreement and the Mortgage Loan Agreement), (ii) after
giving effect to such pledge, hypothecation, grant of a security interest or
other encumbrance or any such exercise of any such remedies or rights pursuant
to such pledge or security instrument, each Individual Property shall continue
to be managed by Manager

    
-114-

--------------------------------------------------------------------------------




or a New Manager approved in accordance with the applicable terms and conditions
hereof to the extent required pursuant to the terms and conditions hereof, (iii)
in the case of (1) the transfer of the management of any Individual Property to
a new Affiliated Manager in accordance with the applicable terms and conditions
hereof, or (2) if after giving effect to such pledge, hypothecation, grant of a
security interest or other encumbrance or any such exercise of any such remedies
or rights pursuant to such pledge or security instrument more than forty-nine
percent (49%) in the aggregate of the direct or indirect interests in Borrower
or any SPE Component Entity (as defined in this Agreement and the Mortgage Loan
Agreement) are owned by any Person and/or its Affiliates that owned less than
forty-nine percent (49%) of the direct or indirect interests in Borrower or any
SPE Component Entity (as defined in this Agreement and the Mortgage Loan
Agreement) as of the Closing Date, Borrower shall deliver to Lender a New
Non-Consolidation Opinion addressing such pledge, hypothecation, grant of a
security interest or other encumbrance or any such exercise of any such remedies
or rights pursuant to such pledge or security instrument; (iv) such pledge,
hypothecation, grant of a security interest or other encumbrance or any such
exercise of any such remedies or rights pursuant to such pledge or security
instrument shall be conditioned upon Borrower’s ability to, after giving effect
to such pledge, hypothecation, grant of a security interest or other encumbrance
or any such exercise of any such remedies or rights pursuant to such pledge or
security instrument in question (I) remake the representations contained herein
relating to ERISA matters (and, upon Lender’s request, Borrower shall deliver to
Lender an Officer’s Certificate containing such updated representations
effective as of the date of the consummation of such pledge, hypothecation,
grant of a security interest or other encumbrance or any such exercise of any
such remedies or rights pursuant to such pledge or security instrument) and (II)
continue to comply with the covenants contained herein relating to ERISA
matters; (v) to the extent that any such pledge, hypothecation, grant of a
security interest or other encumbrance or any such exercise of any such remedies
or rights pursuant to such pledge or security instrument results in the
transferee (either itself or collectively with its affiliates) owning a 20% or
greater equity interest (directly or indirectly) in Borrower or in any SPE
Component Entity (as defined in this Agreement and the Mortgage Loan Agreement),
Lender’s receipt of the Satisfactory Search Results shall be a condition
precedent to such transfer; (vi) such pledge, hypothecation, grant of a security
interest or other encumbrance or any such exercise of any such remedies or
rights pursuant to such pledge or security instrument shall be permitted
pursuant to the terms of the Property Documents, (vii) such pledge,
hypothecation, grant of a security interest or other encumbrance or any such
exercise of any such remedies or rights pursuant to such pledge or security
instrument shall be conditioned upon continued compliance with the relevant
provisions of Article 5 hereof, (viii) after giving effect to such pledge,
hypothecation, grant of a security interest or other encumbrance or any such
exercise of any such remedies or rights pursuant to such pledge or security
instrument, either (I) Sponsor shall (1) own at least a 51% direct or indirect
equity ownership interest in each of Guarantor, each Borrower, each Mortgage
Borrower and any SPE Component Entity (as defined in this Agreement and the
Mortgage Loan Agreement) and (2) Control Guarantor, Borrower, Mortgage Borrower
and any SPE Component Entity (as defined in this Agreement and the Mortgage Loan
Agreement), (II) if such pledge, hypothecation, grant of a security interest or
other encumbrance or any such exercise of any such remedies or rights pursuant
to such pledge or security instrument is related to a Qualified Public Company
pursuant to a Public Company Exit in accordance with the terms and conditions of
Section 6.4(b) hereof, such Qualified Public Company shall (1) own at least a
51% direct or indirect equity ownership interest in each of each Borrower,
Mortgage Borrower and any SPE

    
-115-

--------------------------------------------------------------------------------




Component Entity (as defined in this Agreement and the Mortgage Loan Agreement)
and either (y) Guarantor or (z) a Qualified Replacement Guarantor pursuant to
Section 6.4(b) hereof (unless the Qualified Company shall also be a Qualified
Replacement Guarantor and shall have satisfied the conditions described in
Section 6.4(b)(viii)(III)(3) hereof) and (2) Control Borrower, Mortgage Borrower
and any SPE Component Entity (as defined in this Agreement and the Mortgage Loan
Agreement) and either (y) Guarantor or (z) a Qualified Replacement Guarantor
pursuant to Section 6.4(b) hereof (unless the Qualified Company shall also be a
Qualified Replacement Guarantor and shall have satisfied the conditions
described in Section 6.4(b)(viii)(III)(3) hereof), (III) such Qualified Lender
shall (1) own at least a 51% direct or indirect equity ownership interest in
each of Guarantor, each Borrower, each Mortgage Borrower and any SPE Component
Entity (as defined in this Agreement and the Mortgage Loan Agreement) and (2)
Control Guarantor, Borrower, Mortgage Borrower and any SPE Component Entity (as
defined in this Agreement and the Mortgage Loan Agreement), or (IV) such
Qualified Lender shall (1) own at least a 51% direct or indirect equity
ownership interest in each of the Qualified Replacement Guarantor described in
the immediately succeeding clause (3) (unless the Qualified Lender shall also be
a Qualified Replacement Guarantor and shall satisfy the condition described in
the immediately succeeding clause (3)), Borrower, Mortgage Borrower and any SPE
Component Entity (as defined in this Agreement and the Mortgage Loan Agreement)
and (2) Control each of the Qualified Replacement Guarantor described in the
immediately succeeding clause (3) (unless the Qualified Lender shall also be a
Qualified Replacement Guarantor and shall satisfy the condition described in the
immediately succeeding clause (3)), Borrower, Mortgage Borrower and any SPE
Component Entity (as defined in this Agreement and the Mortgage Loan Agreement);
and (3) shall deliver to Lender a replacement limited recourse guaranty in form
and substance substantially identical to the Guaranty and a replacement
environmental indemnity agreement in form and substance substantially identical
to the Environmental Indemnity, each executed by a Qualified Replacement
Guarantor or, to the extent that such Qualified Lender shall also be a Qualified
Replacement Guarantor, each executed by such Qualified Lender; (ix) if a
Securitization has occurred and if required by Lender, Lender shall have
received a Rating Agency Confirmation with respect to any foreclosure remedies
(with respect to indirect equity interests in Guarantor, Borrower, Mortgage
Borrower and/or any SPE Component Entity (as defined in this Agreement and the
Mortgage Loan Agreement)) pursuant to such pledge or security instrument (or any
transfer of any such indirect equity interests in lieu of foreclosure) or any
remedies that result in a receiver or another Person Controlling Guarantor,
Borrower, Mortgage Borrower and/or any SPE Component Entity (as defined in this
Agreement and the Mortgage Loan Agreement), (x) there will be substantial
collateral for such debt in addition to the indirect equity pledge and (xi)
Borrower shall have paid all of Lender’s reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees) in connection with such
transfer.
Section 6.4.    Permitted Property Transfer (Assumption). Notwithstanding the
foregoing provisions of this Article 6, at any time other than the sixty (60)
days prior to and following any Securitization, Lender shall not unreasonably
withhold consent to a one-time transfer of the Individual Properties in their
entirety or the Collateral (or 100% of the direct or indirect interests therein)
in its entirety, and the related assumptions of the Loan by, any Person (a
“Transferee”) shall be permitted without Lender’s consent (except as specified
in Section 6.4(b) below) provided that each of the following terms and
conditions are satisfied:

    
-116-

--------------------------------------------------------------------------------




(a)    no Event of Default has occurred and is continuing;
(b)    Borrower shall have delivered written notice to Lender of the terms of
such prospective transfer not less than forty-five (45) days before the date on
which such transfer is scheduled to close and, concurrently therewith, all such
information concerning the proposed Transferee as Lender shall reasonably
require. Unless such Transferee is a Qualified Transferee (or is fifty-one
percent (51%) owned (directly or indirectly) and Controlled by a Qualified
Transferee), Lender shall have the right to approve or disapprove the proposed
transfer based on its then current underwriting and credit requirements for
similar loans secured by similar properties which loans are sold in the
secondary market, such approval not to be unreasonably withheld. In determining
whether to give or withhold its approval of the proposed transfer pursuant to
the preceding sentence, Lender shall consider the experience and track record of
Transferee and its principals in owning and operating facilities similar to the
Property, the financial strength of Transferee and its principals, the general
business standing of Transferee and its principals and Transferee’s and its
principals’ relationships and experience with contractors, vendors, tenants,
lenders and other business entities; provided, however, that, notwithstanding
Lender’s agreement to consider the foregoing factors in determining whether to
give or withhold such approval, such approval shall be given or withheld based
on what Lender determines to be commercially reasonable and, if given, may be
given subject to such conditions as Lender may deem reasonably appropriate. To
the extent that any transfer results in the transferee (either itself or
collectively with its affiliates) owning a 20% or greater equity interest
(directly or indirectly) in Borrower or in any SPE Component Entity (as defined
herein or in the Mortgage Loan Agreement), Lender’s receipt of the Satisfactory
Search Results shall be a condition precedent to such transfer;
(c)    Borrower shall have paid to Lender, concurrently with the closing of such
prospective transfer, (i) a non-refundable assumption fee in an amount equal to
$ $331,800, (ii) all out-of-pocket costs and expenses, including reasonable
attorneys’ fees, incurred by Lender in connection therewith and (iii) all fees,
costs and expenses of all third parties and the Rating Agencies incurred in
connection therewith;
(d)    If such assumption pursuant to this Section 6.4 is accomplished by the
conveyance of any Properties or any Collateral, Transferee assumes and agrees to
pay the Debt as and when due subject to the provisions of Article 13 hereof.
Prior to or concurrently with the closing of such transfer, Transferee shall
execute or cause the execution of, without any cost or expense to Lender, such
documents and agreements as Lender shall reasonably require to evidence and
effectuate said assumption and to include a new borrower of the Loan in form and
substance reasonably acceptable to Lender (including, without limitation,
organizational documents, new Single Purpose Entities as borrowers hereunder and
under the Mortgage Loan, pledge agreements, UCC financing statements,
assignments of owners insurance proceeds, and legal opinions) and Qualified
Transferee shall execute a recourse guaranty and an environmental indemnity in
form and substance substantially identical to the Guaranty and Environmental
Indemnity;
(e)    Borrower and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted

    
-117-

--------------------------------------------------------------------------------




by applicable Legal Requirements, and shall execute any additional documents
reasonably requested by Lender;
(f)    If such assumption pursuant to this Section 6.4 is accomplished by the
conveyance of the Properties or any Collateral, Borrower shall have delivered to
Lender, without any cost or expense to Lender, such UCC title insurance policies
insuring the Transferee’s pledge of the Collateral and Lender’s lien thereon
together with Owners’ Insurance Policies insuring the transferee of the
Properties’ fee simple or leasehold title to the Properties, hazard insurance
endorsements or certificates and other similar materials as Lender may deem
necessary at the time of the transfer, all in form and substance reasonably
satisfactory to Lender;
(g)    Transferee shall have furnished to Lender all appropriate papers
evidencing Transferee’s organization and good standing, and the qualification of
the signers to execute the assumption of the Debt (if applicable), which papers
shall include certified copies of all documents relating to the organization and
formation of Transferee and of the entities, if any, which are partners or
members of Transferee;
(h)    If such assumption pursuant to this Section 6.4 is accomplished by the
conveyance of the Properties or any Collateral, Transferee shall assume the
obligations of Borrower under any Management Agreement or provide a new
management agreement with a new manager which meets with the requirements of the
Subordination of Management Agreement and Section 4.15 hereof and assign to
Lender as additional security such new management agreement;
(i)    Transferee shall furnish to Lender a New Non-Consolidation Opinion and an
additional opinion of counsel reasonably satisfactory to Lender and its counsel
(A) if Section 6.4(f) applies, that the assumption of the Debt has been duly
authorized, executed and delivered, and that the assumption agreement and the
other Loan Documents are valid, binding and enforceable against Transferee in
accordance with their terms, (B) that Transferee and any entity which is a
controlling stockholder, member or general partner of Transferee, have been duly
organized, and are in existence and good standing and (C) with respect to such
other matters as Lender may reasonably request;
(j)    If a Securitization has occurred and if required by Lender, Lender shall
have received (A) a Rating Agency Confirmation with respect to such transfer and
(B) reasonably satisfactory evidence that the proposed transfer will not result
in a Property Document Event;
(k)    Borrower’s obligations under the contract of sale pursuant to which the
transfer is proposed to occur shall expressly be subject to the satisfaction of
the terms and conditions of this Section 6.4;
(l)    Borrower shall provide an updated organizational chart to Lender that
reflects the updated ownership structure; and
(m)    Borrower shall have delivered to Lender evidence reasonably satisfactory
to Lender that the Mortgage Borrower and each Mezzanine Borrower has complied
with all of the terms and

    
-118-

--------------------------------------------------------------------------------




conditions set forth in the applicable Mezzanine Loan Agreement with respect to
the assumption corresponding to the assumption requested pursuant to this
Section 6.4.
Section 6.5.    Lender’s Rights. Lender reserves the right to condition the
consent to a Prohibited Transfer requested hereunder (other than consents
pursuant to Section 6.3 and 6.4 hereof) upon (a) a modification of the terms
hereof and on assumption of this Agreement and the other Loan Documents as so
modified by the proposed Prohibited Transfer, (b) payment of a transfer fee of
1% of outstanding principal balance of the Loan and all of Lender’s expenses
incurred in connection with such Prohibited Transfer, (c) receipt of a Rating
Agency Confirmation with respect to the Prohibited Transfer, (d) the proposed
transferee’s continued compliance with the covenants set forth in this
Agreement, including, without limitation, the covenants in Article 5, (e)
receipt of a New Non-Consolidation Opinion with respect to the Prohibited
Transfer and/or (f) such other conditions and/or legal opinions as Lender shall
determine in its sole discretion to be in the interest of Lender. All expenses
incurred by Lender shall be payable by Borrower whether or not Lender consents
to the Prohibited Transfer. Lender shall not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Debt immediately due and payable upon a Prohibited Transfer
without Lender’s consent. This provision shall apply to every Prohibited
Transfer, whether or not Lender has consented to any previous Prohibited
Transfer.
Section 6.6.    Economic Sanctions, Anti-Money Laundering and Transfers.
Borrower shall (and shall cause its applicable direct and indirect constituent
owners and Affiliates to) (a) at all times comply with the representations and
covenants contained in Sections 3.29 and 3.30 such that the same remain true,
correct and not violated or breached and (b) not permit a Prohibited Transfer to
occur and shall cause the ownership and Control requirements specified in this
Article 6 (including, without limitation, those stipulated in Section 6.3
hereof) to be complied with at all times.
ARTICLE 7.

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
Section 7.1.    Insurance. Borrower shall cause Mortgage Borrower to (a)
maintain at all times during the term of the Loan the Policies required under
the Mortgage Loan Agreement, and (b) otherwise satisfy all covenants related
thereto as provided in the Mortgage Loan Agreement. Subject to applicable law
and the prior rights of Mortgage Lender under the Mortgage Loan and to the
extent not inconsistent with the terms of the Mortgage Loan Documents, Borrower
shall cause Lender to (i) be named as certificate holder on all property
policies and as an additional insured on all liability policies, and (ii) be
entitled to such notice and consent rights afforded Mortgage Lender under the
applicable terms and conditions of the Mortgage Loan Agreement relating to the
Policies as may be designated by Lender. Borrower shall provide Lender with
evidence of all such insurance required hereunder and with the other related
notices required under the Mortgage Loan Documents, in each case, on or before
the date on which Mortgage Borrower is required to provide the same to Mortgage
Lender. If at any time Lender is not in receipt of written evidence that the
Policies are in full force and effect, Lender shall have the right, without
notice to Borrower to take such action as Lender deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate, and all

    
-119-

--------------------------------------------------------------------------------




expenses incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Loan Documents and shall bear
interest at the Default Rate.
Section 7.2.    Casualty. Subject to Section 7.4(d) of the Mortgage Loan
Agreement, if any Individual Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall (or shall
cause Mortgage Borrower to) give prompt notice of such damage to Lender and
shall (or shall cause Mortgage Borrower to) promptly commence and diligently
prosecute the completion of the Restoration of the applicable Individual
Property and otherwise comply with the provisions of Section 7.4 of the Mortgage
Loan Agreement. Borrower shall cause Mortgage Borrower to pay all costs of any
such Restoration (including, without limitation, any applicable deductibles
under the Policies) whether or not such costs are covered by the Net Proceeds.
Lender may, but shall not be obligated to, make proof of loss if not made
promptly by Borrower or Mortgage Borrower.
Section 7.3.    Condemnation. Borrower shall (or shall cause Mortgage Borrower
to) promptly give Lender notice of the actual or threatened commencement of any
proceeding for the Condemnation of any Individual Property (or portion thereof)
of which Borrower has knowledge and shall (or shall cause Mortgage Borrower to)
deliver to Lender copies of any and all papers served in connection with such
proceedings. Lender may participate in any such proceedings, and Borrower shall
from time to time deliver to Lender all instruments requested by it to permit
such participation. Borrower shall cause Mortgage Borrower to, at Borrower’s or
Mortgage Borrower’s expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Net Liquidation Proceeds
After Debt Service shall have been actually received and applied by Lender,
after the deduction of expenses of collection, to the reduction or discharge of
the Debt. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Net Liquidation
Proceeds After Debt Service interest at the rate or rates provided herein or in
the Note. If any Individual Property or any portion thereof is taken by a
condemning authority, Borrower shall cause Mortgage Borrower to promptly
commence and diligently prosecute the Restoration of the Property and otherwise
comply with the provisions of Section 7.4 of the Mortgage Loan Agreement.
Borrower shall (or shall cause Mortgage Borrower to) pay all costs of
Restoration whether or not such costs are covered by the Net Proceeds. Subject
to the rights of Mortgage Lender under the Mortgage Loan Documents, if any
Individual Property (or any portion thereof) is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Net Liquidation Proceeds After
Debt Service, Lender shall have the right, whether or not a deficiency judgment
on the Note shall have been sought, recovered or denied, to receive the Award,
or a portion thereof sufficient to pay the Debt. The provisions of this Section
7.3 are subject to section 7.4(d) of the Mortgage Loan Agreement.

    
-120-

--------------------------------------------------------------------------------




Section 7.4.    Restoration. Borrower shall (or shall cause Mortgage Borrower
to) deliver to Lender all reports, plans, specifications, documents and other
materials that are delivered to Mortgage Lender under the Mortgage Loan
Agreement in connection with the Restoration by Mortgage Borrower of any
Individual Property after a Casualty or Condemnation. Borrower shall cause
Mortgage Borrower to comply with the terms and conditions of the Mortgage Loan
Documents relating to Restoration. Notwithstanding anything to the contrary
contained in this Agreement, if at any time and for any reason the Mortgage Loan
Restoration provisions cease to exist or are waived or modified in any material
respect (in each case, including without limitation, due to any waiver,
amendment or refinance) (such provisions, the “Waived Restoration Provisions”),
to the extent permitted to do so pursuant to the Mortgage Loan Documents (if
applicable), Borrower shall promptly (i) notify Lender of the same, (ii) execute
any amendments to this Agreement and/or the Loan Documents implementing the
Waived Restoration Provisions as may be reasonably required by Lender (provided
such amendments are substantially similar to the provisions set forth in the
Mortgage Loan Agreement relating to the same) and shall cause Mortgage Borrower
to acknowledge and agree to the same and (iii) remit to Lender (and shall cause
Mortgage Borrower to remit to Lender) any Net Proceeds related to the Waived
Restoration Provisions to the extent not required to be paid to Mortgage Lender.
Section 7.5.    Securitization Provision. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, if the Loan or any
portion thereof is included in a REMIC Trust and, immediately following a
release of any portion of the lien of the Security Instrument or Collateral in
connection with a Condemnation of an Individual Property (but taking into
account any proposed Restoration on the remaining portion of such Individual
Property) (based solely on real property and excluding any personal property or
going concern value), the Loan-to-Value Ratio (as determined in Lender’s
reasonable discretion, by any commercially reasonable method permitted to a
REMIC Trust) is greater than 125%, the principal balance of the Loan must
prepaid down by an amount not less than the least of the following amounts:
(i) the net amount of the Award, after deduction of Lender’s and Borrower’s
reasonable costs and expenses (including, but not limited to, reasonable counsel
fees), if any, in collecting same (“Condemnation Proceeds”), (ii) the fair
market value of the released property at the time of the release, or (iii) an
amount such that the Loan-to-Value Ratio (as determined in Lender’s reasonable
discretion, by any commercially reasonable method permitted to a REMIC Trust)
does not increase after the release, unless Lender receives an opinion of
counsel that if such amount is not paid, the Securitization will not fail to
maintain its status as a REMIC Trust as a result of the related release of such
portion of the lien of the Security Instrument. Any such prepayment shall be
deemed a voluntary prepayment and shall be subject to Section 2.7(b) hereof
(other than the requirements to provide thirty (30) days’ notice to Lender and
other than payment of any Prepayment Premium (as applicable)).
ARTICLE 8.

RESERVE FUNDS
Section 8.1.    Reserve Funds.
(a)    Borrower shall cause Mortgage Borrower to deposit and maintain each of
the Mortgage Loan Reserve Funds as required under the Mortgage Loan Documents
and to perform

    
-121-

--------------------------------------------------------------------------------




and comply with all the terms and provisions relating thereto. If requested by
Lender, Borrower will promptly provide evidence reasonably acceptable to Lender
of compliance with the foregoing.
(b)    Notwithstanding anything to the contrary contained in this Agreement, if
at any time and for any reason the Mortgage Loan Reserve Funds are no longer
being maintained and/or are reduced, waived or modified in any material respect
(in each case, including, without limitation, due to any waiver, amendment or
refinance) (such Mortgage Loan Reserve Funds, the “Waived Reserve Funds”),
Borrower shall promptly (i) notify Lender of the same and establish and maintain
with Lender and for the benefit of Lender reserves in replacement and
substitution thereof (the “Substitute Reserves”), which Substitute Reserves
shall be subject to all of the same terms and conditions applicable under the
Mortgage Loan Documents, (ii) execute any amendments to this Agreement and/or
the other Loan Documents relating to the Substitute Reserves reasonably required
by Lender (provided such amendments are substantially similar to the provisions
set forth in the Mortgage Loan Agreement relating to the same) and shall cause
Mortgage Borrower to acknowledge and agree to the same, and (iii) remit to
Lender (and shall cause Mortgage Borrower to remit to Lender) any Mortgage Loan
Reserve Funds remaining in the accounts in which the Waived Reserve Funds are
held only if such accounts are no longer being held by Mortgage Lender. For the
avoidance of doubt, Borrower shall not be required to establish or maintain any
Substitute Reserve related to any Mortgage Loan Reserve Funds so long as
Mortgage Lender is maintaining the account related to such Mortgage Loan Reserve
Funds in accordance with the Mortgage Loan Agreement. In the event that the
Mortgage Lender subsequently reinstates all or any Waived Reserve Funds, then
the Lender shall cooperate to transfer such Substitute Reserves to the Mortgage
Lender, and Borrower shall no longer be required to deposit funds into the
accounts which held such Substitute Reserves until such time as any such Waived
Reserve Funds subsequently exists.
(c)    In the event that Lender or Borrower receives Special Reserve Funds (as
defined in the Mortgage Loan Agreement) in connection with a Special Reserve
Property (as defined in the Mortgage Loan Agreement) in accordance with Section
8.10(b) of the Mortgage Loan Agreement, then:
(i)    such funds shall promptly be applied to pay down the Loan;
(ii)    in the event that the related Borrower directly or indirectly no longer
owns any Properties other than such Special Reserve Property and the Special
Reserve Funds received by Lender for such Special Reserve Property equal or
exceed the Allocated Loan Amount for such Special Reserve Property, then (A)
Borrower shall provide to Lender, for Lender’s review, a release of lien (for
the applicable portion of the Collateral relating to such Special Reserve
Property) in a form appropriate in each jurisdiction in which such Special
Reserve Property is located which shall contain standard provisions reasonably
satisfactory to Lender and (B) if such release satisfies the conditions in the
preceding clause (A), Lender shall promptly deliver to Borrower, at Borrower’s
cost and expense, if applicable, such release of lien for such applicable
portion of the Collateral relating to such Special Reserve Property; and
(iii)    Borrower shall pay to Lender within three (3) Business Days of notice
from Lender, the Breakage Costs (if any) and the applicable Interest Shortfall
associated with

    
-122-

--------------------------------------------------------------------------------




such paydown and in the event that such paydown in accordance with the terms and
conditions of this Section 8.1(c) shall occur on a date from (and including) the
tenth (10th) day of a calendar month through (and including) the fourteenth
(14th) day of a calendar month, Borrower shall pay to Lender the Interest
Shortfall estimated by Lender to be due in connection with such prepayment;
provided, that, once the Interest Rate for the next occurring Interest Accrual
Period can be determined, Lender shall calculate the actual Interest Shortfall
required to be paid by Borrower for such prepayment and (x) if the Interest
Shortfall paid to Lender is in excess of the amount required to be paid pursuant
to this Section 8.1(c), Lender shall promptly return to Borrower such excess
amount and (y) if the Interest Shortfall is less than the amount required to be
paid to Lender pursuant to this Section 8.1(c), Borrower shall pay to Lender the
amount of such deficiency within three (3) Business Days of notice to Borrower
from Lender.
Section 8.2.    Reserve Funds Upon Payment In Full. Any Reserve Funds remaining
on deposit pursuant to the terms of this Agreement after the Debt has been paid
in full shall be paid (a) if the Mezzanine B Loan is outstanding, to Mezzanine B
Lender to be held by Mezzanine B Lender pursuant to the Mezzanine B Loan
Agreement for the same purposes as those described in Article 8 of the Mortgage
Loan Agreement, and (c) if the Mezzanine B Loan is no longer outstanding, but
the Mezzanine C Loan is outstanding, to Mezzanine C Lender to be held by
Mezzanine C Lender pursuant to the Mezzanine C Loan Agreement for the same
purposes as those described in Article 8 of the Mortgage Loan Agreement, or
(f) if none of the Mezzanine B Loan or Mezzanine C Loan is then outstanding, to
Borrower.
Section 8.3.    The Accounts Generally.
(a)    Borrower grants to Lender a first-priority perfected security interest in
each of the Accounts and any and all sums now or hereafter deposited in the
Accounts as additional security for payment of the Debt. Until expended or
applied in accordance herewith, the Accounts and the funds deposited therein
shall constitute additional security for the Debt. The provisions of this
Section 8.3 (together with the other related provisions of the other Loan
Documents) are intended to give Lender and/or Servicer “control” of the Accounts
and the Account Collateral and serve as a “security agreement” and a “control
agreement” with respect to the same, in each case, within the meaning of the
UCC. Borrower acknowledges and agrees that the Accounts are subject to the sole
dominion, control and discretion of Lender, its authorized agents or designees,
subject to the terms hereof, and Borrower shall have no right of withdrawal with
respect to any Account except with the prior written consent of Lender or as
otherwise provided herein. The funds on deposit in the Accounts shall not
constitute trust funds and may be commingled with other monies held by Lender.
Notwithstanding anything to the contrary contained herein, unless otherwise
consented to in writing by Lender, Borrower shall only be permitted to request
(and Lender shall only be required to disburse) Reserve Funds on account of the
liabilities, costs, work and other matters (as applicable) for which said sums
were originally reserved hereunder, in each case, as reasonably determined by
Lender.
(b)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Accounts or
the sums deposited therein or permit any lien to attach thereto, or any levy to
be made thereon, or any UCC-1 Financing Statements,

    
-123-

--------------------------------------------------------------------------------




except those naming Lender as the secured party, to be filed with respect
thereto. Borrower hereby authorizes Lender to file a financing statement or
statements under the UCC in connection with any of the Accounts and the Account
Collateral in the form required to properly perfect Lender’s security interest
therein. Borrower agrees that at any time and from time to time, at the expense
of Borrower, Borrower will promptly execute and deliver all further instruments
and documents, and take all further action, that may be reasonably necessary or
desirable, or that Lender may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby
(including, without limitation, any security interest in and to any Permitted
Investments) or to enable Lender to exercise and enforce its rights and remedies
hereunder with respect to any Account or Account Collateral.
(c)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the occurrence and during the continuance of an Event of
Default, without notice from Lender or Servicer (i) Borrower shall have no
rights in respect of the Accounts, (ii) Lender may liquidate and transfer any
amounts then invested in Permitted Investments pursuant to the applicable terms
hereof to the Accounts or reinvest such amounts in other Permitted Investments
as Lender may reasonably determine is necessary to perfect or protect any
security interest granted or purported to be granted hereby or pursuant to the
other Loan Documents or to enable Lender to exercise and enforce Lender’s rights
and remedies hereunder or under any other Loan Document with respect to any
Account or any Account Collateral, and (iii) Lender shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Account Collateral as described in this Agreement and in the Pledge Agreement,
in addition to all of the rights and remedies available to a secured party under
the UCC, and, notwithstanding anything to the contrary contained in this
Agreement or in the Pledge Agreement, may apply the amounts of such Accounts as
Lender determines in its sole discretion including, but not limited to, payment
of the Debt.
(d)    The insufficiency of funds on deposit in the Accounts shall not absolve
Borrower of the obligation to make any payments, as and when due pursuant to
this Agreement and the other Loan Documents, and such obligations shall be
separate and independent, and not conditioned on any event or circumstance
whatsoever.
(e)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages
(excluding consequential, special and punitive damages), obligations and costs
and expenses (including litigation costs and reasonable attorneys fees and
expenses) arising from or in any way connected with the Accounts, the sums
deposited therein or the performance of the obligations for which the Accounts
were established, except to the extent arising from the gross negligence or
willful misconduct of Lender, its agents or employees. Borrower shall assign to
Lender all rights and claims Borrower may have against all Persons supplying
labor, materials or other services which are to be paid from or secured by the
Accounts; provided, however, that Lender may not pursue any such right or claim
unless an Event of Default has occurred and remains uncured.
(f)    Borrower and Lender (or Servicer on behalf of Lender) shall maintain each
applicable Account as an Eligible Account, except as otherwise expressly agreed
to in writing by Lender. In the event that Lender or Servicer no longer
satisfies the criteria for an Eligible Institution, Borrower

    
-124-

--------------------------------------------------------------------------------




shall cooperate with Lender in transferring the applicable Accounts to an
institution that satisfies such criteria. Borrower hereby grants Lender power of
attorney (irrevocable for so long as the Loan is outstanding) with respect to
any such transfers and the establishment of accounts with a successor
institution.
(g)    Interest accrued on any Account other than an Interest Bearing Account
shall not be required to be remitted either to Borrower or to any Account and
may instead be retained by Lender. Funds deposited in the Interest Bearing
Accounts shall be invested in Permitted Investments in accordance with this
Agreement. Interest accrued, if any, on sums on deposit in the Interest Bearing
Accounts shall be remitted to and become part of the applicable Account. All
such interest that so becomes part of the applicable Account shall be disbursed
in accordance with the disbursement procedures contained herein applicable to
such Account; provided, however, that Lender may, at its election, retain any
such interest for its own account during the occurrence and continuance of an
Event of Default.
(h)    Borrower acknowledges and agrees that it solely shall be, and shall at
all times remain, liable to Lender or Servicer for all fees, charges, costs and
expenses in connection with the Accounts, this Agreement and the enforcement
hereof, including, without limitation, any monthly or annual fees or charges as
may be assessed by Lender or Servicer in connection with the administration of
the Accounts and the reasonable fees and expenses of legal counsel to Lender and
Servicer as needed to enforce, protect or preserve the rights and remedies of
Lender and/or Servicer under this Agreement.
Section 8.4.    Letters of Credit.
(a)    In lieu of Borrower making deposits into any Reserve Account pursuant to
this Agreement, Borrower may from time to time deliver to Lender a Letter of
Credit in accordance with the provisions of this Section 8.4. Any Letter of
Credit from time to time delivered in lieu of Borrower making deposits into any
Reserve Account shall be in an amount not less than (x) with respect to any
Reserve Account which is subject to monthly deposits, the amount of deposits
required to be made by Borrower to such Reserve Account for the twelve (12)
calendar month period following the date such Letter of Credit is delivered to
Lender and (y) with respect to any Reserve Account which is subject to a deposit
on the Closing Date or a future date, the then outstanding amount on deposit (or
to be deposited) in such Reserve Account. If during the term of any Letter of
Credit delivered by Borrower to this Section 8.4, the amount of deposits
required to be made by Borrower to the applicable Reserve Account for such
twelve (12) calendar month period shall increase to an amount exceeding the
amount of such Letter of Credit, Borrower shall deliver to Lender an amendment
to such Letter of Credit or a replacement Letter of Credit which shall be in an
amount not less than the aggregate amount of such deposits required to be made
during such twelve (12) calendar month period.
(b)    Borrower shall give Lender no less than ten (10) days written notice of
Borrower’s election to deliver a Letter of Credit together with a draft of the
proposed Letter of Credit and Borrower shall pay to Lender all of Lender’s
reasonable out-of-pocket costs and expenses in connection therewith. No party
other than Lender shall be entitled to draw on any such Letter of Credit. Upon
fifteen (15) days notice to Lender, Borrower may replace a Letter of Credit
related

    
-125-

--------------------------------------------------------------------------------




to a Reserve Account with a cash deposit to such Reserve Account in the amount
of such Letter of Credit. In the event that any disbursement of any Reserve
Funds relates to a portion thereof provided through a Letter of Credit, any
“disbursement” of said funds as provided above shall be deemed to refer to (i)
Borrower providing Lender a replacement Letter of Credit in an amount equal to
the original Letter of Credit posted less the amount of the applicable
disbursement provided hereunder and (ii) Lender, after receiving such
replacement Letter of Credit, returning such original Letter of Credit to
Borrower; provided, that, no replacement Letter of Credit shall be required with
respect to the final disbursement of the applicable Reserve Funds such that no
further sums are required to be deposited in the applicable Reserve Funds.
(c)    Each Letter of Credit delivered hereunder shall be additional security
for the payment of the Debt. Upon the occurrence and during the continuance of
an Event of Default, Lender shall have the right, at its option, to draw on any
Letter of Credit and to apply all or any part thereof to the payment of the
items for which such Letter of Credit was established or to apply each such
Letter of Credit to payment of the Debt in such order, proportion or priority as
Lender may determine. Any such application to the Debt shall be subject to the
terms and conditions hereof relating to application of sums to the Debt. Lender
shall have the additional rights to draw in full any Letter of Credit: (i) if
Lender has received a notice from the issuing bank that the Letter of Credit
will not be renewed and a substitute Letter of Credit is not provided at least
thirty (30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (ii) if Lender has not received a notice from the issuing
bank that it has renewed the Letter of Credit at least thirty (30) days prior to
the date on which such Letter of Credit is scheduled to expire and a substitute
Letter of Credit is not provided at least thirty (30) days prior to the date on
which the outstanding Letter of Credit is scheduled to expire; (iii) upon
receipt of notice from the issuing bank that the Letter of Credit will be
terminated (except if the termination of such Letter of Credit is permitted
pursuant to the terms and conditions hereof or a substitute Letter of Credit is
provided by no later than thirty (30) days prior to such termination); (iv) if
Lender has received notice that the bank issuing the Letter of Credit shall
cease to be an Approved Bank and Borrower has not substituted a Letter of Credit
from an Approved Bank within fifteen (15) days after notice; and/or (v) if the
bank issuing the Letter of Credit shall fail to (A) issue a replacement Letter
of Credit in the event the original Letter of Credit has been lost, mutilated,
stolen and/or destroyed or (B) consent to the transfer of the Letter of Credit
to any Person designated by Lender. If Lender draws upon a Letter of Credit
pursuant to the terms and conditions of this Agreement, provided no Event of
Default exists, Lender shall deposit the proceeds thereof into the applicable
Account to which such Letter of Credit relates. Notwithstanding anything to the
contrary contained in the above, Lender is not obligated to draw any Letter of
Credit upon the happening of an event specified in (i), (ii), (iii), (iv) or (v)
above and shall not be liable for any losses sustained by Borrower due to the
insolvency of the bank issuing the Letter of Credit if Lender has not drawn the
Letter of Credit.
Section 8.5.    Interest Rate Cap Funds. In the event that Borrower receives
Interest Rate Cap Funds (as defined in the Mortgage Loan Agreement) in
accordance with Section 8.12(b) of the Mortgage Loan Agreement, Borrower shall
cause such funds to be used to purchase the Closing Date Interest Rate Caps
applicable to the Loan.

    
-126-

--------------------------------------------------------------------------------




ARTICLE 9.

CASH MANAGEMENT
Section 9.1.    Establishment of Certain Accounts.
(a)    Borrower shall cause Mortgage Borrower to comply with the Mortgage Loan
Cash Management Provisions and not, without Lender’s prior consent, amend,
restate, replace and/or otherwise modify the same. If requested by Lender,
Borrower will promptly provide evidence reasonably acceptable to Lender of its
compliance with the foregoing.
(b)    Notwithstanding anything to the contrary contained in this Agreement, if
at any time and for any reason the Mortgage Loan Cash Management Accounts are no
longer being maintained and/or the Mortgage Loan Cash Management Provisions
cease to exist or are reduced, waived or modified in any material respect (in
each case, including, without limitation, due to any waiver, amendment or
refinance) (such accounts, the “Waived Cash Management Accounts” and such
provisions, the “Waived Cash Management Provisions”), to the extent permitted to
do so pursuant to the Mortgage Loan Documents (if applicable), Borrower shall
promptly (i) notify Lender of the same and establish and maintain with Lender
and for the benefit of Lender in replacement and substitution thereof,
substitute accounts (the “Substitute Cash Management Accounts”), which
Substitute Cash Management Accounts shall be subject to all of the same terms
and conditions applicable under the Mortgage Loan Documents, (ii) execute any
amendments to this Agreement and/or the other Loan Documents implementing the
Waived Cash Management Provisions as may be reasonably required by Lender
(provided such amendments are substantially similar to the provisions set forth
in the Mortgage Loan Agreement relating to the same) and shall cause Mortgage
Borrower to acknowledge and agree to the same and (iii) remit to Lender (and
shall cause Mortgage Borrower to remit to Lender) any funds remaining in the
Waived Cash Management Accounts only if such Mortgage Loan Cash Management
Accounts are no longer being held by Mortgage Lender. For the avoidance of
doubt, Borrower shall not be required to establish or maintain any Substitute
Cash Management Accounts so long as Mortgage Lender is maintaining the Mortgage
Loan Cash Management Accounts in accordance with the Mortgage Loan Agreement. In
the event that the Mortgage Lender subsequently reinstates all or any Waived
Cash Management Accounts, then the Lender shall cooperate to transfer such funds
in the Substitute Cash Management Accounts to the Mortgage Lender, and Borrower
shall no longer be required to deposit funds into such Substitute Cash
Management Accounts until such time as any such Waived Cash Management Accounts
subsequently exists.
Borrower hereby authorizes and directs Lender (and any Servicer acting on behalf
of Lender) to (A) rely on any notice received from (i) Directing Mortgage Lender
with respect to the existence or cure of a Mortgage Event of Default, (ii)
Directing Mezzanine B Lender with respect to the existence or cure of a
Mezzanine B Event of Default, and (iii) Directing Mezzanine C Lender with
respect to the existence or cure of a Mezzanine C Event of Default and (B)
disregard any competing notices from Mortgage Borrower or Mezzanine Borrower
with respect to the Loan. In addition, with respect to (i) the disposition of
funds to Mortgage Lender pursuant to Section 9.3 of the Mortgage Loan Agreement,
Lender (or any Servicer acting on behalf of Lender) shall be entitled to rely on
directions from the Directing Mortgage Lender with respect to such disposition
of funds,

    
-127-

--------------------------------------------------------------------------------




(ii) the disposition of funds pursuant to Section 9.3(k) of the Mortgage Loan
Agreement, Lender (or any Servicer acting on behalf of Lender) shall be entitled
to rely on directions from the Directing Mezzanine B Lender with respect to such
disposition of funds and (iii) the disposition of funds pursuant to Section
9.3(l) of the Mortgage Loan Agreement, Lender (or any Servicer acting on behalf
of Lender) shall be entitled to rely on directions from the Directing Mezzanine
C Lender with respect to such disposition of funds. No insufficiency of funds in
the Mortgage Lender’s cash management waterfall shall excuse any obligation of
Borrower to Lender.
ARTICLE 10.

EVENTS OF DEFAULT; REMEDIES
Section 10.1.    Event of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
(a)    if (A) any monthly Debt Service payment or the payment due on the
Maturity Date is not paid when due, (B) any deposit to any of the Accounts
required hereunder or under the other Loan Documents is not paid when due or (C)
any other portion of the Debt is not paid when due and such non-payment
continues for five (5) Business Days following notice to Borrower that the same
is due and payable; except, in each case, to the extent sums sufficient to pay
such Debt Service or any other portion of the Debt have been deposited with
Lender for such specific purpose in accordance with the terms of this Agreement
and Lender’s access to such sums is not restricted or constrained by Borrower or
its Affiliates;
(b)    if any of the Taxes or Other Charges are not paid when the same are due
and payable (other than (i) Taxes and Other Charges being contested by Borrower
in accordance with Section 4.5(b) hereof and (ii) with respect to any Waived Tax
Deposit Property (as defined in the Mortgage Loan Agreement) for so long as no
Borrower Tax Period (as defined in the Mortgage Loan Agreement) is continuing
with respect to such Waived Tax Deposit Property) (as defined in the Mortgage
Loan Agreement) except to the extent (A) sums sufficient to pay the Taxes or
Other Charges in question had been reserved in the Tax Account (as defined in
the Mortgage Loan Agreement) or the corresponding Substitute Reserve (as defined
in this Agreement or any Mezzanine Loan Agreement) prior to the applicable due
date for the Taxes or Other Charges in question for the purpose of paying the
Taxes or Other Charges in question and were available in the Tax Account (as
defined in the Mortgage Loan Agreement) or the corresponding Substitute Reserve
(as defined in this Agreement or any Mezzanine Loan Agreement), (B) Mortgage
Borrower, Mezzanine Borrower or Borrower (as applicable) materially complied
with all requirements set forth in this Agreement with respect to notifying
Mortgage Lender, Mezzanine Lender or Lender of the amounts, schedules and
instructions for payment of such Taxes and Other Charges, (C) Mortgage Lender,
Mezzanine Lender or Lender (as applicable) failed to pay the Taxes or Other
Charges in question if and when required hereunder or thereunder, (D) Mortgage
Lender’s, Mezzanine Lender’s or Lender’s access to such sums was not restricted
or constrained by Borrower or its Affiliates and (D) no Event of Default was
continuing;
(c)    (1) if the Policies are not kept in full force and effect (except to the
extent (A) such Policies are cancelled solely by reason of nonpayment of
Insurance Premiums, (B) sums sufficient

    
-128-

--------------------------------------------------------------------------------




to pay the Insurance Premiums in question had been reserved in the Insurance
Account or the corresponding Substitute Reserve (as defined in this Agreement or
any Mezzanine Loan Agreement) prior to the applicable due date for the payment
of the Insurance Premiums and were available in the Insurance Account or the
corresponding Substitute Reserve (as defined in this Agreement or any Mezzanine
Loan Agreement), (C) Mortgage Borrower, Mezzanine Borrower or Borrower (as
applicable) shall have complied with all requirements set forth in this
Agreement with respect to notifying Mortgage Lender, Mezzanine Lender or Lender
(as applicable) of the amounts, schedules and instructions for payment of such
Insurance Premiums, (D) Mortgage Lender, Mezzanine Lender or Lender (as
applicable) failed to pay the Insurance Premiums in question if and when
required hereunder or thereunder, (E) Mortgage Lender’s, Mezzanine Lender’s or
Lender’s (as applicable) access to such sums was not restricted or constrained
by Borrower or its Affiliates and (F) no Event of Default was continuing or (2)
if evidence of the same is not delivered to Lender within two (2) Business Days
after request therefor;
(d)    if any of the representations or covenants contained in Section 3.29
hereof or Sections 4 and 5 of the Pledge Agreement (other than Section
5(f)(ii)(A) thereof) are breached or violated;
(e)    if any of the representations or covenants contained in Article 5 are
breached or violated; provided, that, (A) with respect to any failure to comply
with the requirements relating to trade and operational indebtedness set forth
in Section 5.1(a)(vii) hereof, it shall only be an Event of Default if Borrower
does not cure such failure within fifteen (15) days after notice thereof from
Lender to Borrower and (B) except as provided in (A) of this clause (e) with
respect to trade and operational indebtedness, any such breach or violation
shall not constitute an Event of Default (1) if such breach or violation is
inadvertent and non-recurring, (2) if such breach or violation is curable,
Borrower shall promptly cure such breach within thirty (30) days from the
earlier of (I) Borrower’s knowledge of such breach or violation or (II) notice
thereof from Lender and (3) Borrower shall have within such thirty (30) day
period delivered to Lender a New Non-Consolidation Opinion or an update from the
law firm under the most recent Non-Consolidation Opinion previously delivered to
Lender to the effect that such breach or violation does not negate or impair the
Non-Consolidation Opinion previously delivered to Lender;
(f)    if (A) a Prohibited Transfer shall occur in violation of this Agreement
or (B) any representation or covenants contained in Section 6.6 hereof is
breached or violated in any material respect unless, with respect to this clause
(B), (I) such breach or violation was immaterial, inadvertent and non-recurring
and (II) Borrower corrects (or causes to be corrected) such failure within
twenty (20) days of obtaining knowledge thereof;
(g)    if there is a breach of any of the covenants contained within any of
Section 4.22, Section 4.23, Section 4.24, Section 4.25, Section 4.26, or Section
4.27 which breach continues for a period of thirty (30) days after Borrower’s
receipt of notice from Lender; provided, however, if such breach of Section 4.25
hereof is caused by the Manager or any of its vendors with respect to any RIDEA
Facility, such breach does not pose a material and imminent threat to health or
human safety and such breach continues unabated for more than ten (10) Business
Days after notice from Lender, then it shall only be a default with respect to
such breach of Section 4.25 hereof if such breach continues for a period of one
hundred and eighty (180) days after Borrower’s receipt of

    
-129-

--------------------------------------------------------------------------------




notice from Lender (or, if the cure of such breach requires approvals from
Governmental Authorities which cannot reasonably be obtained during such period,
such longer period as may be necessary for Borrower (acting diligently) to cause
Mortgage Borrower to obtain such approvals and cure such breach);
(h)    if any representation or warranty made herein (other than the
representations or warranties described in clauses (d) or (e) of this Section
10.1), in the Guaranty or in the Environmental Indemnity or in any other
guaranty, or in any certificate, report, financial statement or other instrument
or document furnished to Lender by or on behalf of Borrower in connection with
the Loan shall have been false or misleading in any material adverse respect
when made; provided that if such untrue representation or warranty is
susceptible of being cured, Borrower shall have the right to cure such
representation or warranty within thirty (30) days of receipt of notice from
Lender;
(i)    if (i) Borrower, Mortgage Borrower or any SPE Component Entity (as
defined herein and in the Mortgage Loan Agreement) shall commence any case,
proceeding or other action (A) under any Creditors Rights Laws seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, liquidation or dissolution, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets (unless
required to do so by Lender), or Borrower, Mortgage Borrower or any SPE
Component Entity (as defined herein and in the Mortgage Loan Agreement) shall
make a general assignment for the benefit of its creditors; (ii) there shall be
commenced against Borrower, Mortgage Borrower or any SPE Component Entity (as
defined herein and in the Mortgage Loan Agreement) any case, proceeding or other
action of a nature referred to in clause (i) above (other than any case, action
or proceeding already constituting an Event of Default by operation of the other
provisions of this subsection) which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of ninety (90) days; (iii) there shall be
commenced against Borrower, Mortgage Borrower or any SPE Component Entity (as
defined herein and in the Mortgage Loan Agreement) any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets (other than
any case, action or proceeding already constituting an Event of Default by
operation of the other provisions of this subsection) which results in the entry
of any order for any such relief which shall not have been vacated, discharged,
or stayed or bonded pending appeal within sixty (60) days from the entry
thereof; (iv) Borrower, Mortgage Borrower or any SPE Component Entity (as
defined herein and in the Mortgage Loan Agreement) shall collude with respect
to, approve of, or acquiesce in, any of the actions set forth in clause (i),
(ii), or (iii) above; (v) Borrower, Mortgage Borrower or any SPE Component
Entity (as defined herein and in the Mortgage Loan Agreement) shall admit in
writing its inability to pay its debts as they become due; (vi) Borrower,
Mortgage Borrower or any SPE Component Entity (as defined herein and in the
Mortgage Loan Agreement) is substantively consolidated with any other entity in
connection with any proceeding under the Bankruptcy Code or any other Creditors
Rights Laws involving Sponsor or its subsidiaries; or (vii) a Bankruptcy Event
occurs;
(j)    intentionally omitted;

    
-130-

--------------------------------------------------------------------------------




(k)    if any Individual Property or any Collateral becomes subject to any tax
liens (other than liens of Taxes and Other Charges and liens described in clause
(l) below) other than a Permitted Encumbrance and such lien shall remain
undischarged of record (by payment, bonding or otherwise) within thirty (30)
days after Borrower first receives notice of the same;
(l)    if any federal tax lien that is not a Permitted Encumbrance is filed
against Borrower, Mortgage Borrower or any SPE Component Entity (as defined
herein and in the Mortgage Loan Agreement) or any Individual Property and same
is not discharged of record (by payment, bonding or otherwise) within sixty (60)
days after Borrower first receives notice of the same;
(m)    if any Individual Property (or any portion thereof) or any Collateral (or
portion thereof) becomes subject to any mechanic’s, materialman’s or other lien
(in each case, other than a Permitted Encumbrance) and the lien shall remain
undischarged of record (by payment, bonding or otherwise) for a period of thirty
(30) days;
(n)    if Borrower shall fail to deliver to Lender, within ten (10) Business
Days after request by Lender, the estoppel certificates required by Section
4.13(a) hereof and such failure continues for five (5) days after Borrower’s
receipt of notice thereof from Lender;
(o)    if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Environmental Indemnity
and/or the Guaranty) and such default continues (i) after the expiration of
applicable grace periods, if any and (ii) if there is no applicable cure and/or
grace period, then (A) for no more than five (5) Business Days with respect to
any default related to the payment of money, (B) for no more than ten (10)
Business Days with respect to any material non-monetary default and (C) for no
more than thirty (30) days with respect to any non-material non-monetary
default;
(p)    if any of the assumptions contained in the Non-Consolidation Opinion, or
in any New Non-Consolidation Opinion (including, without limitation, in any
schedules thereto and/or certificates delivered in connection therewith) are
untrue or shall become untrue in any material respect and, provided no action
has been filed with respect to Borrower, Mortgage Borrower or any SPE Component
Entity (as defined herein and in the Mortgage Loan Agreement) under any Creditor
Rights Law prior to the time that Lender becomes aware of the untrue assumption,
Borrower shall fail to deliver to Lender within ten (10) Business Days after
Lender’s request a New Non-Consolidation Opinion without such assumption;
(q)    if Mortgage Borrower defaults under the Management Agreement beyond the
expiration of applicable notice and grace periods, if any, thereunder (and the
Manager terminates the same) or if the Management Agreement is canceled,
terminated or surrendered, expires pursuant to its terms or otherwise ceased to
be in full force and effect, unless, in each such case, Mortgage Borrower,
within fifteen (15) Business Days of such cancellation, termination, surrender,
expiration or cessation, enters into a Qualified Management Agreement with a
Qualified Manager in accordance with the applicable terms and provisions hereof;
(r)    if Mortgage Borrower fails to appoint a New Manager within ten (10)
Business Days of the request of Lender and/or fails to comply with any
limitations on instructing the Manager and

    
-131-

--------------------------------------------------------------------------------




such failure continues for more than ten (10) Business Days after notice from
Lender, each as required by and in accordance with, as applicable, the terms and
provisions of, this Agreement, the Subordination of Management Agreement and the
Pledge Agreement;
(s)    if any prepayment of the Mortgage Loan, the Mezzanine B Loan or the
Mezzanine C Loan is made except in accordance with the terms of this Agreement,
and such default remains uncured for ten (10) Business Days after notice thereof
from Lender;
(t)    if a Mortgage Event of Default shall occur;
(u)    if (A) Mortgage Borrower shall fail (beyond any applicable notice or
grace period) to pay any rent, additional rent or other charges payable under
any Ground Lease as and when payable thereunder (unless funds are on deposit
with Mortgage Lender or Lender for such purpose and Mortgage Lender’s or
Lender’s (as applicable) access to such funds is not restricted or constrained
by Borrower or its Affiliates), (B) Mortgage Borrower defaults under any Ground
Lease beyond the expiration of applicable notice and grace periods, if any,
thereunder, (C) any Ground Lease is amended, supplemented, replaced, restated or
otherwise modified by Mortgage Borrower without Lender’s prior written consent,
in each instance, to the extent that Lender’s consent is required pursuant to
this Agreement, (D) any Ground Lease and/or the estate created thereunder is
canceled, rejected, terminated, surrendered or expires pursuant to its terms
without Lender’s consent (to the extent that Lender’s consent is required
pursuant to this Agreement), or (E) a Property Document Event occurs which
results in a Portfolio Material Adverse Effect;
(v)    if Borrower shall fail to obtain and/or maintain the Interest Rate Cap
Agreement in accordance with Section 2.8 hereof;
(w)    intentionally omitted;
(x)    any Restricted Party (or Affiliate thereof) contesting or opposing any
motion made by Lender to obtain relief from the automatic stay or seeking to
reinstate the automatic stay in the event of any proceeding under the Bankruptcy
Code or any other Creditors Rights Laws involving Borrower, Mortgage Borrower or
any SPE Component Entity (as defined herein and in the Mortgage Loan Agreement);
or any Restricted Party (or Affiliate thereof) shall collude with respect to,
approve of, or acquiesce in, any Bankruptcy Event;
(y)    if (i) Guarantor shall commence any case, proceeding or other action (A)
under any Creditors Rights Laws seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, liquidation or dissolution, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Guarantor shall make a general
assignment for the benefit of its creditors; (ii) there shall be commenced
against Guarantor any case, proceeding or other action of a nature referred to
in clause (i) above (other than any case, action or proceeding already
constituting an Event of Default by operation of the other provisions of this
subsection) which (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of ninety (90) days; (iii) there shall be commenced against
Guarantor any case, proceeding or other action seeking issuance of a warrant

    
-132-

--------------------------------------------------------------------------------




of attachment, execution, distraint or similar process against all or any
substantial part of its assets (other than any case, action or proceeding
already constituting an Event of Default by operation of the other provisions of
this subsection) which results in the entry of any order for any such relief
which shall not have been vacated, discharged, or stayed or bonded pending
appeal within sixty (60) days from the entry thereof; (iv) Guarantor shall
collude with respect to, or consent to, approve of, or acquiesce in, any of the
actions set forth in clause (i), (ii), or (iii) above; or (v) Guarantor shall
admit in writing its inability to pay its debts as they become due; unless,
within ten (10) Business Days of the occurrence of any event in each of clauses
(i), (ii), (iii), (iv) and/or (v) above, Borrower shall (I) replace Guarantor
with a Qualified Replacement Guarantor and (II) the Guarantor Replacement
Conditions shall have been satisfied within such ten (10) Business Day period;
(z)    intentionally omitted;
(aa)    with respect to any default or breach by any Borrower Party of any term,
covenant or condition of this Agreement or any other Loan Document not specified
in subsections (a) through (z) above or subsection (bb) below not otherwise
specifically specified as an Event of Default in this Agreement or in any other
Loan Document, if the same is not cured (i) within ten (10) days after notice
from Lender (in the case of any default which can be cured by the payment of a
sum of money) or (ii) within thirty (30) days after notice from Lender (in the
case of any other default or breach); provided, that, with respect to any
default or breach specified in subsection (ii), if the same cannot reasonably be
cured within such thirty (30) day period and Borrower shall have commenced to
cure the same within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for so long as it shall require Borrower in the exercise of due
diligence to cure the same, it being agreed that, if such default or breach has
a Portfolio Material Adverse Effect, no such extension shall be for a period in
excess of sixty (60) days and if such default or breach shall not have a
Portfolio Material Adverse Effect, no such extension shall be for a period in
excess of one-hundred twenty (120) days; or
(bb)    if any default by any Borrower Party shall exist under any of the other
Loan Documents beyond any applicable cure periods contained in such Loan
Documents or if any other such event shall occur or condition shall exist, and
(in either case) if the effect of such default, event or condition is to
accelerate the maturity of any portion of the Debt or to permit Lender to
accelerate the maturity of all or any portion of the Debt.
Section 10.2.    Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default
(other than an Event of Default described in Section 10.1(i) above with respect
to Borrower, Mortgage Borrower or any SPE Component Entity (as defined herein
and in the Mortgage Loan Agreement) and at any time thereafter while such Event
of Default continues to exist Lender may, in addition to any other rights or
remedies available to it pursuant to this Agreement, the Pledge Agreement, the
Note and the other Loan Documents or at law or in equity, take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against Borrower and in the Collateral, including, without limitation,
declaring the Debt to be immediately due and payable, and Lender may enforce or
avail itself of any or all rights or remedies provided in this Agreement, the
Pledge

    
-133-

--------------------------------------------------------------------------------




Agreement, the Note and the other Loan Documents and may exercise the rights and
remedies of a secured party under the Uniform Commercial Code against Borrower
and the Collateral, including, without limitation, all rights or remedies
available at law or in equity. Upon any Event of Default described in Section
10.1(i) above with respect to Borrower, Mortgage Borrower or any SPE Component
Entity (as defined herein and in the Mortgage Loan Agreement), the Debt and all
other obligations of Borrower under this Agreement, the Pledge Agreement, the
Note and the other Loan Documents shall immediately and automatically become due
and payable, without notice or demand, and Borrower hereby expressly waives any
such notice or demand, anything contained herein or in the Pledge Agreement, the
Note and the other Loan Documents to the contrary notwithstanding.
(b)    Upon the occurrence and during the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement, the Pledge Agreement,
the Note or the other Loan Documents executed and delivered by, or applicable
to, Borrower or at law or in equity may be exercised by Lender at any time and
from time to time, whether or not all or any of the Debt shall be declared due
and payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
this Agreement, the Pledge Agreement, the Note or the other Loan Documents with
respect to the Collateral. Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singularly, successively,
together or otherwise, at such time and in such order as Lender may determine in
its sole discretion, to the fullest extent permitted by applicable law, without
impairing or otherwise affecting the other rights and remedies of Lender
permitted by applicable law, equity or contract or as set forth herein or in the
Pledge Agreement, the Note or the other Loan Documents. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.
(c)    With respect to Borrower and the Collateral, nothing contained herein or
in any other Loan Document shall be construed as requiring Lender to resort to
any portion of the Collateral for the satisfaction of any of the Debt in any
preference or priority to any other portion of the Collateral, and Lender may,
if an Event of Default shall have occurred and be continuing, seek satisfaction
out of all of the Collateral or any part thereof, in its absolute discretion in
respect of the Debt. In addition, if an Event of Default shall have occurred and
be continuing, Lender shall have the right from time to time to partially
foreclose upon the Collateral in any manner and for any amounts secured by the
Pledge Agreement then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
upon the Collateral (or any portion thereof) to recover such delinquent
payments, or (ii) in the event Lender elects to accelerate less than the entire
outstanding principal balance of the Loan, Lender may foreclose upon the
Collateral (or any portion thereof) to recover so much of the principal balance
of the Loan as Lender may accelerate and such other sums secured by the Pledge
Agreement as Lender may elect. Notwithstanding one or more partial foreclosures,

    
-134-

--------------------------------------------------------------------------------




the Collateral shall remain subject to the Pledge Agreement to secure payment of
sums secured by the Pledge Agreement and not previously recovered.
(d)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, security instruments and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.
(e)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, any amounts recovered from the Collateral (or any portion
thereof) or any other collateral for the Loan and/or paid to or received by
Lender may, after an Event of Default, be applied by Lender toward the Debt in
such order, priority and proportions as Lender in its sole discretion shall
determine.
(f)    Upon the occurrence and during the continuance of an Event of Default,
Lender may, but without any obligation to do so and without notice to or demand
on Borrower and without releasing Borrower from any obligation hereunder or
being deemed to have cured any Event of Default hereunder, make, do or perform
any obligation of Borrower hereunder in such manner and to such extent as Lender
may deem necessary. Lender is authorized to appear in, defend, or bring any
action or proceeding to protect its interest in any the Collateral for such
purposes, and the cost and expense thereof (including reasonable attorneys’ fees
to the extent permitted by applicable law), with interest as provided in this
Section, shall constitute a portion of the Debt and shall be due and payable to
Lender upon demand. All such costs and expenses incurred by Lender in remedying
such Event of Default or such failed payment or act or in appearing in,
defending, or bringing any action or proceeding shall bear interest at the
Default Rate, for the period after such cost or expense was incurred into the
date of payment to Lender. All such costs and expenses incurred by Lender
together with interest thereon calculated at the Default Rate shall be deemed to
constitute a portion of the Debt and be secured by the liens, claims and
security interests provided to Lender under the Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

    
-135-

--------------------------------------------------------------------------------




ARTICLE 11.

SECONDARY MARKET
Section 11.1.    Securitization.
(a)    Lender shall have the right (i) to sell or otherwise transfer the Loan
(or any portion thereof and/or interest therein), (ii) to sell participation
interests in the Loan (or any portion thereof and/or interest therein) or (iii)
to securitize the Loan (or any portion thereof and/or interest therein) in a
single asset securitization or a pooled asset securitization (including a
collateralized debt obligation (CDO) securitization). The transactions referred
to in clauses (i), (ii) and (iii) above shall hereinafter be referred to
collectively as “Secondary Market Transactions” and the transactions referred to
in clause (iii) shall hereinafter be referred to as a “Securitization”. Any
certificates, notes or other securities issued in connection with a
Securitization are hereinafter referred to as “Securities”.
(b)    If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace by prospective investors, transferees, lenders
and/or participants or by the Rating Agencies in connection with any Secondary
Market Transactions, including, without limitation, to:
(i)    provide or cause Mortgage Borrower to (A) provide updated financial and
other information with respect to the Properties, the Collateral, the business
operated at the Properties, Borrower, Mortgage Borrower, Mezzanine B Borrower,
Mezzanine C Borrower, Guarantor, Sponsor, SPE Component Entity (as defined
herein and in the Mortgage Loan Agreement) and Manager, and updated budgets
relating to the Property, which (in each case) are available or reasonably
obtainable using systems of Borrower and Manager that are currently in place
(the “Updated Information”), together, if customary, with appropriate
verification of the Updated Information through letters of auditors or opinions
of counsel reasonably acceptable to Lender and acceptable to the Rating
Agencies, (B) cooperate with Lender in obtaining updated appraisals, market
studies, environmental reviews (Phase I’s and, if appropriate, Phase II’s),
property condition reports and other due diligence investigations of the
Properties and (C) use commercially reasonable efforts to obtain revisions to
and other agreements with respect to the Property Documents in form and
substance reasonably acceptable to Lender and acceptable to the Rating Agencies;
(ii)    provide new and/or updated opinions of counsel, which may be relied upon
by Lender and the Rating Agencies, as to substantive non-consolidation,
fraudulent conveyance, matters of Delaware and federal bankruptcy law relating
to limited liability companies with respect to Borrower, Mortgage Borrower, any
Mezzanine Borrower and SPE Component Entities (as defined herein and in the
Mortgage Loan Agreement) and due execution and enforceability of the Loan
Documents, customary in Secondary Market Transactions or required by the Rating
Agencies, which counsel and opinions shall be reasonably satisfactory in form
and substance to Lender and satisfactory in form and substance to the Rating
Agencies;

    
-136-

--------------------------------------------------------------------------------




(iii)    provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require, in
each case consistent with the facts covered by such representations and
warranties as they exist on the date thereof;
(iv)    execute such amendments to the Loan Documents, the Mezzanine Loan
Documents, and the Mortgage Loan Documents and Borrower’s, Mezzanine Borrower’s,
Mortgage Borrower’s and any Operating Lessee Pledgor’s or any SPE Component
Entity’s organizational documents as may be reasonably requested by Lender or
requested by the Rating Agencies in order to effect any Secondary Market
Transaction, including, without limitation, (A) to amend and/or supplement the
Independent Director provisions provided herein and therein, in each case, in
accordance with the applicable requirements of the Rating Agencies, (B) further
bifurcating the Loan into two or more additional components, re-allocating the
Loan among existing components or existing Notes, reducing the number of
components of the Loan or of any Note and/or creating additional separate notes
and/or creating additional senior/subordinate note structure(s), including,
without limitation, re-allocating the principal amounts of the Loan, the Note
and any Mezzanine Loan, including, without limitation, re-allocating the
portions of each of the Loan and/or any Mezzanine Loan that accrue at a fixed
rate of interest and that accrue at a floating rate of interest and/or
re-allocating the portion of the Loan and any Mezzanine Loan which is subject to
open prepayment in accordance with the terms and conditions of the Loan
Documents (any of the foregoing, a “Loan Bifurcation”) and (C) to modify all
operative dates (including but not limited to payment dates, interest period
start dates and end dates, etc.) under the Loan Documents, by up to ten (10)
days; provided, however, that (I) Borrower and/or Guarantor shall not be
required to so modify or amend any Loan Document, Mortgage Loan Document or
Mezzanine Loan Document if such modification or amendment would change any
economic or non-economic term, including the interest rate or the stated
maturity (except as would not have an adverse effect on Borrower, Guarantor
and/or any of their Affiliates other than to a de minimus extent) or otherwise
increase the obligations (other than to a de minimus extent) or decrease the
rights of Borrower or any Affiliates pursuant to the Loan Documents, Mortgage
Loan Documents or Mezzanine Loan Documents (other than to a de minimus extent),
except in connection with a Loan Bifurcation which may result in varying
interest rates but will have the same weighted average coupon of the original
Note (except following an Event of Default) and (II) none of Borrower, Mortgage
Borrower, any Mezzanine Borrower, any Operating Lessee Pledgor nor any SPE
Component Entity shall be required to modify its organizational structure or
make any other modification, if such modification would cause it or any of its
Affiliates or direct or indirect owners to incur any additional tax liability or
suffer other adverse consequences (other than to a de minimus extent). Borrower
acknowledges and agrees that the execution of any Loan Bifurcation in accordance
with terms and conditions hereof shall not in itself increase the obligations or
decrease the rights of Borrower pursuant to the Loan Documents; and
(v)    prior to the Securitization of the entire Loan, reallocate the Allocated
Loan Amounts in Lender’s reasonable discretion and reasonably approved by
Borrower, such reasonable approval not to be unreasonably withheld, conditioned
or delayed.

    
-137-

--------------------------------------------------------------------------------




Notwithstanding anything herein to the contrary, with respect to any compliance
by any Borrower Party with requests made pursuant to this Section 11.1 or any of
Sections 11.2, 11.8 and 11.9 with respect to any Secondary Market Transaction,
each Borrower Party shall pay their own costs and expenses incurred prior to the
consummation of the corresponding Secondary Market Transaction in connection
therewith (including, without limitation, attorneys’ fees and expenses) and
Lender shall pay its own costs and expenses in connection therewith (including,
without limitation, attorneys’ fees and expenses); provided that Lender shall
reimburse the Borrower Parties for any reasonable, out-of-pocket costs incurred
by the Borrower Parties prior to the consummation of the corresponding Secondary
Market Transaction in Borrower’s complying with such requests (exclusive of the
Borrower Parties’ legal fees, costs and disbursements, which shall be paid by
the Borrower Parties and exclusive of all of Borrower’s costs and expenses with
respect to Section 11.1(b)(v) hereof, which shall be paid by the Borrower
Parties).
(c)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender reasonably expects that Borrower alone or Borrower and
one or more Affiliates of Borrower collectively, or the Properties alone or the
Properties and Related Properties collectively, will be a Significant Obligor,
Borrower shall furnish to Lender upon reasonable request the following financial
information:
(i)    If Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed ten percent (10%), but be less than twenty percent (20%), of
the aggregate principal amount of all mortgage loans included or expected to be
included in the Securitization, net operating income for the Property and the
Related Properties as required under Item 1112(b)(1) of Regulation AB, or
(ii)    If Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included in the Securitization,
the financial statements required under Item 1112(b)(2) of Regulation AB.
(d)    In the event all or a portion of the Loan is included in a securitization
involving a registered public offering of Securities pursuant to the Securities
Act, and if Lender determines that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Properties alone or the Properties
and the Related Properties, collectively, are a Significant Obligor, then
Borrower shall furnish to Lender, on an ongoing basis, selected financial data
or financial statements meeting the requirements of Item 1112(b)(1) or (2) of
Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (x) filings pursuant to the
Exchange Act in connection with or relating to the Securitization (an “Exchange
Act Filing”) are required to be made under applicable Legal Requirements or (y)
comparable information is required to otherwise be “available” to holders of
Securities under Regulation AB or applicable Legal Requirements.

    
-138-

--------------------------------------------------------------------------------




(e)    Any financial data or financial statements required pursuant to Section
11.1(d) above shall be furnished to Lender (1) not later than forty-one (41)
days after the end of the fiscal quarter of Borrower and (2) not later than
eighty-five (85) days after the end of each fiscal year of Borrower.
(f)    If requested by Lender, Borrower shall provide Lender, promptly following
Lender’s request therefor, and in any event within the time periods required to
comply with Regulation AB or other Legal Requirements relating to a
Securitization (but no earlier than five (5) Business Days following notice from
Lender), with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall reasonably determine to be
required pursuant to Regulation AB, or any amendment, modification or
replacement thereto or other Legal Requirements relating to a Securitization.
(g)    All financial data and statements provided by Borrower hereunder in
connection with a Securitization shall meet (and shall be accompanied by such
auditors’ reports or consents and such certificates as may be necessary to
comply with) the requirements of Regulation AB and other Legal Requirements, in
each case to the extent applicable and as specified by Lender.
(h)    Provided that no Event of Default has occurred and is continuing, Lender
agrees that it shall not sell any portion of the Loan or participation interest
therein (excluding any note, certificate or other instrument issued in a
Securitization) to an Excluded Entity in connection with the initial sale
thereof. For the avoidance of doubt, Borrower’s rights under this Section do not
apply to any sale of Securities or similar certificated instruments, and apply
solely to the initial sale of a note, participation or mezzanine interest and
not any subsequent resale thereof. Lender shall be entitled to rely on a
representation from a transferee that such transferee is not an Excluded Entity
without any need for independent investigation.
(i)    Notwithstanding anything to the contrary contained herein, the provisions
regarding the delivery of REMIC Opinions and satisfaction of REMIC Requirements
will only apply if all or any portion of the Loan has been securitized.
Section 11.2.    Disclosure.
(a)    Borrower (on its own behalf and on behalf of each other Borrower Party)
understands that information provided to Lender by Borrower, any other Borrower
Party and/or their respective agents, counsel and representatives may be (i)
included in (A) the Disclosure Documents and (B) filings under the Securities
Act and/or the Exchange Act and (ii) made available to Investors, the Rating
Agencies and service providers, in each case, in connection with any
Securitization.
(b)    Borrower and Guarantor shall indemnify Lender and its officers,
directors, partners, employees, representatives, agents and affiliates against
any losses, claims, damages or liabilities (collectively, the “Liabilities”) to
which Lender and/or its officers, directors, partners, employees,
representatives, agents and/or affiliates may become subject in connection with
(x) any Disclosure Document and/or any Covered Rating Agency Information and (y)
after a Securitization, any indemnity obligations incurred by Lender or Servicer
in connection with any Rating Agency Confirmation, in each case, insofar as such
Liabilities arise out of or are based upon any untrue statement of any material
fact in the Provided Information and/or arise out of or are based upon the

    
-139-

--------------------------------------------------------------------------------




omission to state a material fact in the Provided Information required to be
stated therein or necessary in order to make the statements in the applicable
Disclosure Document and/or Covered Rating Agency Information, in light of the
circumstances under which they were made, not misleading.
(c)    Borrower and Guarantor shall provide in connection with each of (i) a
preliminary and a final private placement memorandum, offering memorandum or
offering circular, (ii) a free writing prospectus, (iii) a preliminary and final
prospectus or prospectus supplement or (iv) a structural and collateral term
sheet, as applicable, an agreement (A) certifying that Borrower and Guarantor
have examined such sections of the Disclosure Documents entitled “Executive
Summary”, “Property Overview”, “Summary of Mortgage Loan Terms”, “Risk Factors”,
“Special Considerations”, “Description of the Properties”, “Description of the
Loan Parties”, “Description of the Property Manager, Management Agreement and
Assignment and Subordination of Management Agreement” (to the extent than any
Manager is an Affiliated Manager), “Description of the Operating Lease”,
“Description of the Mortgage Loan”, “Description of the Mezzanine Loan”,
“Sources and Uses”, “Description of the Loan”, “Annex E - Representations and
Warranties of Borrower”, “Annex F-Allocated Loan Amounts”, “Annex G-Borrower
Organizational Chart”, and “Risk Factors” and that each such Disclosure
Document, as it relates to Borrower, Borrower Affiliates, the Properties, the
Collateral, Manager, Sponsor, Guarantor, the Mezzanine Loans, the Loan, the
Mortgage Loan, the Mortgage Borrower, the Mezzanine Borrower, the Operating
Lessee Pledgor and Borrower’s, Mortgage Borrower’s and Mezzanine Borrower’s
rights and obligations under the Loan, the Mortgage Loan and the Mezzanine Loan
(but excluding any forward-looking budgets and projections) (collectively, with
the Provided Information, the “Covered Disclosure Information”), does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (B) indemnifying
Lender (and for purposes of this Section 11.2(c), Lender hereunder shall include
its officers and directors), the Affiliate of Lender (“Lender Affiliate”) that
has filed the registration statement relating to the Securitization (the
“Registration Statement”), each of its directors, each of its officers who have
signed the Registration Statement and each Person that controls the Affiliate
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Lender Group”), and Lender Affiliate, and any
other placement agent or underwriter with respect to the Securitization, each of
their respective directors and each Person who controls Lender Affiliate or any
other placement agent or underwriter within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any Liabilities to which Lender, the Lender Group or
the Underwriter Group may become subject insofar as the Liabilities arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Covered Disclosure Information or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated in the Covered Disclosure Information or necessary in
order to make the statements in the Covered Disclosure Information, in light of
the circumstances under which they were made, not misleading and (C) agreeing to
reimburse Lender, the Lender Group and/or the Underwriter Group for any
out-of-pocket legal or other expenses reasonably incurred by Lender, the Lender
Group and the Underwriter Group in connection with investigating or defending
the Liabilities; provided, however, that (I) Borrower and Guarantor will be
liable in any such case under Section 11.2(b) or clauses (B) or (C) above only
to the extent that any such loss claim, damage or liability arises out of or is
based upon any such untrue statement or omission

    
-140-

--------------------------------------------------------------------------------




made therein in reliance upon and in conformity with information furnished to
Lender by or on behalf of Borrower in connection with the preparation of the
Disclosure Document or in connection with the underwriting or closing of the
Loan, including, without limitation, financial statements of Borrower, operating
statements and rent rolls with respect to the Property or is contained under the
section headings referenced in clause (A) above (but, in each case, excluding
forward-looking budgets and projections), (II) Borrower and Guarantor shall not
be obligated to provide the certification set forth in clause (A) above or be
liable under Section 11.2(b) or clause (B) or (C) above if Borrower has not been
afforded three (3) Business Days to review and comment on the applicable
sections of the applicable Disclosure Document, and (III) Borrower and Guarantor
shall not be liable under Section 11.2(b) or clause (B) or (C) above with
respect to any statement or omission if Borrower shall have notified Lender as
to the existence of such untrue statement or omission within a reasonable period
of time prior to pricing of the securities and Lender shall have failed to cause
such Disclosure Document to be revised accordingly. The indemnification provided
for in clauses (B) and (C) above shall be effective (subject to the proviso set
forth in the immediately preceding sentence) whether or not the indemnification
agreement described above is provided. The aforesaid indemnity will be in
addition to any liability which Borrower may otherwise have.
(d)    In connection with filings under Exchange Act and/or the Securities Act
(subject to the same provisos set forth in clauses (I), (II) and (III) of
Section 11.2(c)) Borrower shall (i) indemnify Lender, the Lender Group and the
Underwriter Group for Liabilities to which Lender, the Lender Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon the omission or alleged omission to state in the Covered
Disclosure Information a material fact required to be stated in the Covered
Disclosure Information in order to make the statements in the Covered Disclosure
Information, in light of the circumstances under which they were made, not
misleading and (ii) reimburse Lender, the Lender Group or the Underwriter Group
for any out-of-pocket legal or other expenses reasonably incurred by Lender, the
Lender Group or the Underwriter Group in connection with defending or
investigating the Liabilities.
(e)    Promptly after receipt by an Indemnified Person under this Section 11.2
of notice of the commencement of any action, such Indemnified Person will, if a
claim in respect thereof is to be made against the Indemnifying Person under
this Section 11.2, notify the Indemnifying Person in writing of the commencement
thereof (but the omission to so notify the Indemnifying Person will not relieve
the Indemnifying Person from any liability which the Indemnifying Person may
have to any Indemnified Person hereunder except to the extent that failure to
notify causes prejudice to the Indemnifying Person). In the event that any
action is brought against any Indemnified Person, and it notifies the
Indemnifying Person of the commencement thereof, the Indemnifying Person will be
entitled, jointly with any other Indemnifying Person, to participate therein
and, to the extent that it (or they) may elect by written notice delivered to
the Indemnified Person promptly after receiving the aforesaid notice from such
Indemnified Person, to assume the defense thereof with counsel satisfactory to
such Indemnified Person. After notice from the Indemnifying Person to such
Indemnified Person under this Section 11.2, such Indemnifying Person shall pay
for any legal or other expenses subsequently incurred by such Indemnifying
Person in connection with the defense thereof; provided, however, if the
defendants in any such action include both the indemnified party and the
Indemnifying Person and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or

    
-141-

--------------------------------------------------------------------------------




additional to those available to the Indemnifying Person, the indemnified party
or parties shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party at the cost of the Indemnifying Person.
After notice from such Indemnifying Person to such Indemnified Person of its
election to so assume the defense of such claim or action, such Indemnifying
Person shall not be liable to such Indemnified Person for any legal or other
expenses subsequently incurred by such Indemnified Person in connection with the
defense thereof, unless, (1) if the defendants in any such action include both
an Indemnified Person and any of the Indemnifying Persons and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different from or
additional to those available to an Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person at the expense of the Indemnifying Persons, (2) the
Indemnifying Person shall not have employed counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person within a reasonable
time after notice of commencement of the action (provided that the Indemnified
Person has provided the Indemnifying Person with ten (10) days prior written
notice that it intends to exercise its rights pursuant to this clause (2) and
the Indemnifying Person has not employed counsel reasonably satisfactory to the
Indemnified Person within such 10-day period), or (3) the Indemnifying Person
has authorized in writing the employment of counsel of the Indemnified Person at
the expense of the Indemnifying Person.
Without the prior written consent of the applicable Indemnified Persons (which
consent shall not be unreasonably withheld), no Indemnifying Person shall settle
or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless (i) such
Indemnifying Person shall have given the Indemnified Persons reasonable prior
written notice thereof and shall have obtained an unconditional release of each
Indemnified Person from all liability arising out of such claim, action, suit or
proceedings and (ii) such settlement, compromise or judgment does not include a
statement as to, or admission of, fault, culpability or a failure to act by or
on behalf of any Indemnified Person. As long as an Indemnifying Person has
complied with its obligations to defend and indemnify hereunder, such
Indemnifying Person shall not be liable for any settlement made by any
Indemnified Person(s) without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel to which the Indemnified Person is entitled pursuant to this
Agreement, the Indemnifying Person shall be liable for any settlement,
compromise or entry of a judgment in connection with any proceeding effected
without its written consent if (i) such settlement, compromise or judgment is
entered into or entered, as applicable, more than ninety (90) days after receipt
by the Indemnifying Person of such request, (ii) the Indemnifying Person shall
not have reimbursed the Indemnified Person in accordance with such request prior
to the date of such settlement, compromise or judgment, and (iii) such
settlement, compromise or judgment does not include a statement as to, or an
admission of, fault, culpability or failure to act by or on behalf of any such
Indemnifying Person; provided, that the Indemnified Person has provided the

    
-142-

--------------------------------------------------------------------------------




Indemnifying Person with five (5) Business Days prior notice of its intent to
exercise its rights under this sentence.
The Indemnifying Person agrees that if any indemnification or reimbursement
sought pursuant to this Agreement is judicially determined to be unenforceable
for any reason or is insufficient to hold any Indemnified Person harmless (with
respect only to the Liabilities from which such Indemnified Person is entitled
to be held harmless under this Agreement), then the Indemnifying Persons, on the
one hand, and such Indemnified Person, on the other hand, shall contribute to
the Liabilities for which such indemnification or reimbursement is held
unavailable or is insufficient: (x) in such proportion as is appropriate to
reflect the relative benefits to the Indemnifying Persons, on the one hand, and
such Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the foregoing, no party found liable for a
fraudulent misrepresentation shall be entitled to contribution from any other
party who is not also found liable for such fraudulent misrepresentation, and
the Indemnifying Persons agree that in no event shall the amount to be
contributed by the Indemnified Persons collectively pursuant to this paragraph
exceed the amount of the fees (by underwriting discount or otherwise) actually
received by such Indemnified Persons in connection with the closing of the Loan
or the Securitization.
The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Agreement shall apply whether or not
any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Agreement.
(f)    The liabilities and obligations of each of Borrower, Guarantor and Lender
under this Section 11.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt. Failure by Borrower and/or Guarantor to
comply with the provisions of Section 11.1 and/or Section 11.2 within the
timeframes specified therein, and if such failure continues for an additional
ten (10) Business Days after notice from Lender to Borrower of such failure
shall, at Lender’s option, constitute a breach of the terms thereof and/or an
Event of Default.
Section 11.3.    Reserves/Escrows. In the event that Securities are issued in
connection with the Loan, all funds held by Lender in escrow or pursuant to
reserves in accordance with this Agreement and the other Loan Documents shall be
deposited in “eligible accounts” at “eligible institutions” and, to the extent
applicable, invested in “permitted investments” as then defined and required by
the Rating Agencies.
Section 11.4.    Servicer. At the option of Lender, the Loan may be serviced by
a servicer/special servicer/trustee selected by Lender (collectively, the
“Servicer”) and Lender may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to such Servicer pursuant to a
servicing agreement between Lender and such Servicer. Without limitation of any
other provision contained herein, Borrower shall be liable for the costs and
expenses of Lender incurred with respect to any Servicer to the extent provided
in Section 17.6 hereof.

    
-143-

--------------------------------------------------------------------------------




Section 11.5.    Rating Agency Costs. In connection with any Rating Agency
Confirmation or other Rating Agency consent, approval or review required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the costs and
expenses of Lender, Servicer and each Rating Agency in connection therewith,
and, if applicable, shall pay any fees imposed by any Rating Agency in
connection therewith
Section 11.6.    Mezzanine Option. Borrower acknowledges and agrees that
Mortgage Lender shall have the options set forth in Section 11.6 of the Mortgage
Loan Agreement. Borrower shall cooperate with Mortgage Lender and Lender in
Mortgage Lender’s exercise, from time to time, of any and all such options in
good faith and in a timely manner, which cooperation shall include, but not be
limited to, cooperating with respect to all of the actions and items specified
and/or referenced in Section 11.6 of the Mortgage Loan Agreement (subject to the
limitations set forth therein, mutatis mutandis. Lender shall have the option
(the “Mezzanine Option”) at any time to divide the Loan into two mezzanine
loans, provided, that (i) the total loan amounts for such mezzanine loans shall
equal the then outstanding amount of the Loan immediately prior to Lender’s
exercise of the Mezzanine Option, (ii) the weighted average interest rate of
such mezzanine loans shall equal the Interest Rate (except following an Event of
Default) and (iii) the Allocated Loan Amounts shall be allocated between such
mezzanine loans on a pro rata basis. Borrower shall cooperate with Lender in
Lender’s exercise of the Mezzanine Option in good faith and in a timely manner,
which such cooperation shall include, but not be limited to, (i) executing such
amendments to the Loan Documents and organizational documents as may be
reasonably requested by Lender or requested by the Rating Agencies (provided,
that any such amendment shall not change any economic or non-economic term,
including the interest rate or the stated maturity, or otherwise have an adverse
effect on Borrower, Guarantor and/or any of their Affiliates or increase the
obligations or decrease the rights of Borrower pursuant to the Loan Documents
(in each case other than to a de minimus extent), except as provided in clause
(ii) of the immediately preceding sentence), (ii) creating one or more Single
Purpose Entities (the “New Mezzanine Borrower”), which such New Mezzanine
Borrower shall (A) own, directly or indirectly, 100% of the equity ownership
interests in Borrower (the “Equity Collateral”), and (B) together with such
constituent equity owners of such New Mezzanine Borrower as may be designated by
Lender, execute such customary agreements, instruments and other documents as
may be required by Lender in connection with the mezzanine loan (including,
without limitation, a promissory note evidencing the mezzanine loan and a pledge
and security agreement pledging the Equity Collateral to Lender as security for
the mezzanine loan); and (iii) delivering such opinions, title endorsements and
UCC title insurance policies and using commercially reasonable efforts to
deliver documents and/or instruments relating to the Property Documents and
other materials as may be reasonably required by Lender or required by the
Rating Agencies. Borrower acknowledges and agrees that the execution of any
documents in connection with Lender’s exercise of the Mezzanine Option in
accordance with terms and conditions hereof shall not in itself increase the
obligations or decrease the rights of Borrower pursuant to the Loan Documents.
Section 11.7.    Conversion to Registered Form. At the request of Lender,
Borrower shall appoint, as its agent, a registrar and transfer agent (the
“Registrar”) reasonably acceptable to Lender which shall maintain, subject to
such reasonable regulations as it shall provide, such books and records as are
necessary for the registration and transfer of the Note in a manner that shall
cause

    
-144-

--------------------------------------------------------------------------------




the Note to be considered to be in registered form for purposes of Section
163(f) of the Code. The option to convert the Note into registered form once
exercised may not be revoked. Any agreement setting out the rights and
obligation of the Registrar shall be subject to the reasonable approval of
Lender. Borrower may revoke the appointment of any particular person as
Registrar, effective upon the effectiveness of the appointment of a replacement
Registrar. The Registrar shall not be entitled to any fee from Borrower or
Lender or any other lender in respect of transfers of the Note and other Loan
Documents.
Section 11.8.    Syndication. Without limiting Lender’s rights under Section
11.1, the provisions of this Section 11.8 shall only apply in the event that the
Loan is syndicated in accordance with the provisions of this Section 11.8 set
forth below.
(a)    Sale of Loan, Co-Lenders, Participations and Servicing.
(i)    Lender and any Co-Lender may, at their option, without Borrower’s consent
(but with notice to Borrower), sell with novation all or any part of their
right, title and interest in, and to, and under the Loan (the “Syndication”), to
one or more additional lenders (each a “Co-Lender”). Each additional Co-Lender
shall enter into an assignment and assumption agreement (the “Assignment and
Assumption”) assigning a portion of Lender’s or Co-Lender’s rights and
obligations under the Loan, and pursuant to which the additional Co-Lender
accepts such assignment and assumes the assigned obligations. From and after the
effective date specified in the Assignment and Assumption (i) each Co-Lender
shall be a party hereto and to each Loan Document to the extent of the
applicable percentage or percentages set forth in the Assignment and Assumption
and, except as specified otherwise herein, shall succeed to the rights and
obligations of Lender and the Co-Lenders hereunder and thereunder in respect of
the Loan, and (ii) Lender, as lender and each Co-Lender, as applicable, shall,
to the extent such rights and obligations have been assigned by it pursuant to
such Assignment and Assumption, relinquish its rights and be released from its
obligations hereunder and under the Loan Documents.
(ii)    The liabilities of Lender and each of the Co-Lenders shall be several
and not joint, and Lender’s and each Co-Lender’s obligations to Borrower under
this Agreement shall be reduced by the applicable amount assigned under each
such Assignment and Assumption. Neither Lender nor any Co-Lender shall be
responsible for the obligations of any other Co-Lender. Lender and each
Co-Lender shall be liable to Borrower only for their respective proportionate
shares of the Loan.
(iii)    Borrower agrees that it shall, in connection with any sale of all or
any portion of the Loan, whether in whole or to an additional Co-Lender or
Participant, within ten (10) Business Days after requested by Agent, furnish
Agent with the certificates required under Sections 4.12 and 4.13 hereof and
such other information as reasonably requested by any additional Co-Lender or
Participant in performing its due diligence in connection with its purchase of
an interest in the Loan.
(iv)    Citi (or an Affiliate of Citi) shall act as administrative agent for
itself and the Co-Lenders (together with any successor administrative agent, the
“Agent”) pursuant to

    
-145-

--------------------------------------------------------------------------------




this Section 11.8. Borrower acknowledges that Citi, as Agent, shall have the
sole and exclusive authority to execute and perform this Agreement and each Loan
Document on behalf of itself, as a Lender and as agent for itself and the
Co-Lenders subject to the terms of the Co-Lending Agreement. Each Lender
acknowledges that Citi, as Agent, shall retain the exclusive right to grant
approvals and give consents with respect to all matters requiring consent
hereunder. Except as otherwise provided herein, Borrower shall have no
obligation to recognize or deal directly with any Co-Lender, and no Co-Lender
shall have any right to deal directly with Borrower with respect to the rights,
benefits and obligations of Borrower under this Agreement, the Loan Documents or
any one or more documents or instruments in respect thereof. Borrower may rely
conclusively on the actions of Citi as Agent to bind Citi and the Co-Lenders,
notwithstanding that the particular action in question may, pursuant to this
Agreement or the Co-Lending Agreement be subject to the consent or direction of
some or all of the Co-Lenders. Citi may resign as Agent of the Co-Lenders, in
its sole discretion, or if required to by the Co-Lenders in accordance with the
term of the Co-Lending Agreement, in each case without the consent of but upon
prior written notice to Borrower. Upon any such resignation, a successor Agent
shall be determined pursuant to the terms of the Co-Lending Agreement. The term
Agent shall include any successor Agent.
(v)    Notwithstanding any provision to the contrary in this Agreement, the
Agent shall not have any duties or responsibilities except those expressly set
forth herein (and in the Co-Lending Agreement) and no covenants, functions,
responsibilities, duties, obligations or liabilities of Agent shall be implied
by or inferred from this Agreement, the Co-Lending Agreement, or any other Loan
Document, or otherwise exist against Agent.
(vi)    Except to the extent its obligations hereunder and its interest in the
Loan have been assigned pursuant to one or more Assignments and Assumption
instruments, Citi, as Agent, shall have the same rights and powers under this
Agreement as any other Co-Lender and may exercise the same as though it were not
Agent, respectively. The term “Co-Lender” or “Co-Lenders” shall, unless
otherwise expressly indicated, include Citi in its individual capacity. Citi and
the other Co-Lenders and their respective Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, Borrower, or any Affiliate of Borrower and any Person who
may do business with or own securities of Borrower or any Affiliate of Borrower,
all as if they were not serving in such capacities hereunder and without any
duty to account therefor to each other.
(vii)    If required by any Co-Lender, Borrower hereby agrees to execute and
deliver (in exchange for the original Note being replaced) supplemental notes in
the principal amount of such Co-Lender’s pro rata share of the Loan
substantially in the form of the Note, and such supplemental note shall (i) be
payable to order of such Co-Lender, (ii) be dated as of the Closing Date, and
(iii) mature on the Maturity Date. Such supplemental note shall provide that it
evidences a portion of the existing indebtedness hereunder and under the Note
and not any new or additional indebtedness of Borrower. The term “Note” as used
in this Agreement and in all the other Loan Documents shall include all such
supplemental notes.

    
-146-

--------------------------------------------------------------------------------




(viii)    Citi, as Agent, shall maintain at its domestic lending office or at
such other location as Citi, as Agent, shall designate in writing to each
Co-Lender and Borrower a copy of each Assignment and Assumption delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Co-Lenders, the amount of each Co-Lender’s proportionate share of the Loan
(including the principal amounts and stated interest owing to each Co-Lender)
and the name and address of each Co-Lender’s agent for service of process (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and Borrower, Citi, as Agent, and the
Co-Lenders may treat each person or entity whose name is recorded in the
Register as a Co-Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection and copying by Borrower or any
Co-Lender during normal business hours upon reasonable prior notice to the
Agent. A Co-Lender may change its address and its agent for service of process
upon written notice to Lender, as Agent, which notice shall only be effective
upon actual receipt by Citi, as Agent, which receipt will be acknowledged by
Citi, as Agent, upon request.
(ix)    Notwithstanding anything herein to the contrary, any financial
institution or other entity may be sold a participation interest in the Loan by
Lender or any Co-Lender without Borrower’s consent (such financial institution
or entity, a “Participant”). No Participant shall have any rights under this
Agreement, the Note or any of the Loan Documents and the Participant’s rights in
respect of such participation shall be solely against Lender or Co-Lender, as
the case may be, as set forth in the participation agreement executed by and
between Lender or Co-Lender, as the case may be, and such Participant. Borrower
may rely conclusively on the actions of Lender as Agent to bind Lender and any
Participant, notwithstanding that the particular action in question may,
pursuant to this Agreement or any participation agreement be subject to the
consent or direction of some or all of the Participants. No participation shall
relieve Lender or Co-Lender, as the case may be, from its obligations hereunder
or under the Note or the Loan Documents and Lender or Co- Lender, as the case
may be, shall remain solely responsible for the performance of its obligations
hereunder. Each Lender or Co-Lender that sells a participation shall, acting
solely for this purpose as agent of Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts and
stated interest of each Participant’s interest (the “Participant Register”);
provided that no Lender or Co-Lender shall have any obligation to disclose all
or any portion of the Participant Register to any Person (including the identity
of any participant or any information relating to a Participant’s interest)
except to the extent that such disclosure is necessary to establish that the
applicable obligation is in registered form under Section 5f.103-1(c) of the
U.S. Department of Treasury regulations. The entries in the Participant Register
shall be conclusive absent manifest error. The Borrower, the Lenders and the
Servicer may treat each Person whose name is recorded in the Participant
Register pursuant to the terms hereof as the owner of such participation for all
purposes of this Agreement. Failure to make any such recordation, or any error
in such recordation, however, shall not affect Borrower’s obligations in respect
of the Loan.
(x)    Notwithstanding any other provision set forth in this Agreement, Lender
or any Co-Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation,
amounts owing to it in favor of any

    
-147-

--------------------------------------------------------------------------------




Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System).
(b)    Cooperation in Syndication.
(i)    Borrower agrees to use (and cause its Affiliates to use) commercially
reasonable efforts to assist Lender in completing a Syndication satisfactory to
Lender. Such assistance shall include the following, in each case, as reasonably
requested by Lender (i) direct contact between senior management and advisors of
Borrower, Sponsor and Guarantor and the proposed Co-Lenders, (ii) provision of
information for use in the preparation of a confidential information memorandum
and other marketing materials to be used in connection with the Syndication,
(iii) the hosting, with Lender, of one or more meetings of prospective
Co-Lenders or with the Rating Agencies, and (iv) working with Lender to procure
a rating for the Loan by the Rating Agencies.
(ii)    Lender shall manage all aspects of the Syndication of the Loan,
including decisions as to the selection of institutions to be approached and
when they will be approached, when their commitments will be accepted, which
institutions will participate (subject to the other provisions of this
Agreement), the allocations of the commitments among the Co-Lenders and the
amount and distribution of fees among the Co-Lenders. To assist Lender in its
Syndication efforts, Borrower agrees promptly to prepare and provide to Lender
all information with respect to Borrower, Mortgage Borrower, Manager, Guarantor,
Sponsor, any SPE Component Entity (if any), Mezzanine Borrower, Operating Lessee
Pledgor, the Collateral and the Properties contemplated hereby, including all
financial information and projections (the “Projections”), as Lender may
reasonably request in connection with the Syndication of the Loan. Borrower
hereby represents and covenants that (i) all information other than the
Projections (the “Information”) that has been or will be made available to
Lender by Borrower or any of their representatives is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made and (ii) the Projections that have been or will be made
available to Lender by Borrower or any of their representatives have been or
will be prepared in good faith based upon reasonable assumptions. Borrower
understands that in arranging and syndicating the Loan, Lender, the Co-Lenders
and, if applicable, the Rating Agencies, may use and rely on the Information and
Projections without independent verification thereof.
(iii)    If required in connection with the Syndication, Borrower hereby agrees
that, in addition to complying with Section 11.1, it shall use commercially
reasonable efforts to obtain and deliver reliance letters reasonably
satisfactory to Lender with respect to the environmental assessments and reports
delivered to Lender prior to the Closing Date, which will run to Lender, any
Co-Lender and their respective successors and assigns.
Borrower shall be responsible for payments of its legal fees incurred in
connection with compliance with the requests made under this Section.

    
-148-

--------------------------------------------------------------------------------




(c)    No Joint Venture. Notwithstanding anything to the contrary herein
contained, neither Agent, Lender nor any Co-Lender by entering into this
Agreement or by taking any action pursuant hereto, will be deemed a partner or
joint venturer with Borrower.
(d)    Voting Rights of Co-Lenders. Borrower acknowledges that the Co-Lending
Agreement may contain provisions which require that amendments, waivers,
extensions, modifications, and other decisions with respect to the Loan
Documents shall require the approval of all or a number of the Co-Lenders
holding in the aggregate a specified percentage of the Loan or any one or more
Co-Lenders that are specifically affected by such amendment, waiver, extension,
modification or other decision. Borrower’s rights and obligations hereunder are
independent of the Co-Lending Agreement and remain unmodified by the terms and
provisions thereof.
Section 11.9.    Intentionally Omitted.
Section 11.10.    Intercreditor Agreement. Lender, Mortgage Lender, Mezzanine B
Lender and Mezzanine C Lender are or will be parties to a certain Intercreditor
Agreement (the “Intercreditor Agreement”) memorializing their relative rights
and obligations with respect to the Loan, the Mortgage Loan, the Mezzanine B
Loan, the Mezzanine C Loan, Borrower, Mortgage Borrower, Mezzanine B Borrower,
Mezzanine C Borrower, the Collateral and the Properties. Borrower hereby
acknowledges and agrees that (i) such Intercreditor Agreement is intended solely
for the benefit of Lender, Mortgage Lender, Mezzanine B Lender and Mezzanine C
Lender and (ii) Borrower, Mortgage Borrower, Mezzanine B Borrower and Mezzanine
C Borrower are not intended third-party beneficiaries of any of the provisions
therein and shall not be entitled to rely on the provisions contained therein.
Lender, Mortgage Lender, Mezzanine B Lender and Mezzanine C Lender shall have no
obligation to disclose to Borrower the contents of the Intercreditor Agreement.
Borrower’s obligations hereunder are independent of such Intercreditor Agreement
and remain unmodified by the terms and provisions thereof.
ARTICLE 12.

INDEMNIFICATIONS
Section 12.1.    General Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Persons from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Persons and arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about any
Individual Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (b) any use,
nonuse or condition in, on or about any Individual Property or any part thereof
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways; (c) performance of any labor or services or the
furnishing of any materials or other property in respect of any Individual
Property or any part thereof; (d) any failure of any Individual Property (or any
portion thereof) or the Collateral (or any portion thereof) to be in compliance
with any applicable Legal Requirements; (e) any and all claims and demands
whatsoever which may be asserted against Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained

    
-149-

--------------------------------------------------------------------------------




in any Lease, management agreement or any Property Documents; (f) the payment of
any brokerage commission, charge or fee to anyone (other than a broker or other
agent retained by Lender) which may be payable in connection with the funding of
the Loan evidenced by the Note and secured by the Pledge Agreement; and/or (g)
the holding or investing of the funds on deposit in the Accounts or the
performance of any work or the disbursement of funds in each case in connection
with the Accounts; provided, however, that the foregoing covenant shall not
apply to any matter to the extent arising from the gross negligence, fraud,
illegal acts or willful misconduct of an Indemnified Person or from events or
conditions first arising from and after the taking of control or possession by
Lender, its nominee, or any purchaser at a foreclosure sale, (ii) resulting from
any breach of a Loan Document by an Indemnified Person as determined by a court
of competent jurisdiction (to the extent and for so long as such Indemnified
Person disputes the occurrence of such breach), or (iii) constituting Excluded
Taxes. Any amounts payable to Lender by reason of the application of this
Section 12.1 shall become due and payable immediately after demand therefor by
Lender and shall bear interest at the Default Rate from the date loss or damage
is sustained by Lender until paid.
Section 12.2.    Mortgage and Intangible Tax Indemnification. Borrower shall, at
its sole cost and expense, protect, defend, indemnify, release and hold harmless
the Indemnified Persons from and against any and all Losses imposed upon or
incurred by or asserted against any Indemnified Person and directly or
indirectly arising out of or in any way relating to any tax on the making and/or
recording of the Security Instrument, any of the other Mortgage Loan Documents,
the Note and/or any of the other Loan Documents.
Section 12.3.    ERISA Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Persons from and against any and all Losses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense, and
settlement of Losses incurred in correcting any prohibited transaction or in the
sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Lender’s sole
discretion) that Lender may incur as a result of a default under Sections 3.7 or
4.19 of this Agreement.
Section 12.4.    Duty to Defend, Legal Fees and Other Fees and Expenses. Upon
written request by any Indemnified Person, Borrower shall defend such
Indemnified Person (if requested by any Indemnified Person, in the name of the
Indemnified Person) by attorneys and other professionals selected by Borrower
and reasonably approved by the Indemnified Persons. Notwithstanding the
foregoing, any Indemnified Persons may, in their sole discretion and at the
Indemnified Persons’ sole cost and expense, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Persons, their attorneys shall control the resolution of any claim or
proceeding. Upon demand if Borrower is not defending the Indemnified Persons in
accordance with this Section 12.4, Borrower shall pay or, in the sole discretion
of the Indemnified Persons, reimburse, the Indemnified Persons for the payment
of reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.
Section 12.5.    Survival. The obligations and liabilities of Borrower under
this Article 12 shall fully survive indefinitely notwithstanding any
termination, satisfaction, assignment, entry of

    
-150-

--------------------------------------------------------------------------------




a judgment of foreclosure, exercise of any power of sale, or delivery of an
assignment in lieu of foreclosure of the Pledge Agreement.
Section 12.6.    Environmental Indemnity. Simultaneously herewith, Borrower and
Guarantor have executed and delivered the Environmental Indemnity to Lender,
which Environmental Indemnity is not secured by the Pledge Agreement.
ARTICLE 13.

EXCULPATION
Section 13.1.    Exculpation.
(a)    Subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrower to perform and observe the obligations
contained in the Note, this Agreement, the Pledge Agreement or the other Loan
Documents by any action or proceeding wherein a money judgment or any deficiency
judgment or other judgment establishing personal liability shall be sought
against Borrower or any principal, director, officer, employee, beneficiary,
shareholder, partner, member, trustee, agent, or Affiliate of Borrower or any
legal representatives, successors or assigns of any of the foregoing
(collectively, the “Exculpated Parties”), except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Pledge Agreement and the other Loan
Documents, or in the Collateral (or any portion thereof) or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Collateral and in any other collateral given to Lender, and Lender, by
accepting the Note, this Agreement, the Pledge Agreement and the other Loan
Documents, shall not sue for, seek or demand any deficiency judgment against
Borrower or any of the Exculpated Parties in any such action or proceeding under
or by reason of or under or in connection with the Note, this Agreement, the
Pledge Agreement or the other Loan Documents. The provisions of this Section
shall not, however, (1) constitute a waiver, release or impairment of any
obligation evidenced or secured by any of the Loan Documents; (2) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Pledge Agreement; (3) affect the validity or
enforceability of any indemnity, guaranty or similar instrument (including,
without limitation, indemnities set forth in Article 12 hereof, Section 11.2
hereof, in the Guaranty and the Environmental Indemnity) made in connection with
the Loan or any of the rights and remedies of Lender thereunder (including,
without limitation, Lender’s right to enforce said rights and remedies against
Borrower and/or Guarantor (as applicable) personally and without the effect of
the exculpatory provisions of this Article 13); (4) impair the rights of Lender
to (A) obtain the appointment of a receiver and/or (B) enforce its security
interest in the Accounts as provided in Articles 8 and 9 hereof; (5) impair the
enforcement of the Pledge Agreement; (6) constitute a prohibition against Lender
to seek a deficiency judgment against Borrower in order to fully realize the
security granted by the Pledge Agreement or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against the
Collateral (or any portion thereof); or (7) constitute a waiver of the right of
Lender to enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any reasonable

    
-151-

--------------------------------------------------------------------------------




out-of-pocket Loss incurred by Lender (including out-of-pocket attorneys’ fees
and costs reasonably incurred but in all events excluding consequential,
punitive and special damages (except to the extent Lender is actually liable for
such damages)) arising out of or in connection with the following:
(i)    fraud or intentional misrepresentation by any Borrower Party in
connection with the Loan;
(ii)    the gross negligence or willful misconduct of any Borrower Party;
(iii)    material physical waste to any Individual Property arising from the
intentional acts or omissions of any Borrower Party (it being acknowledged that
omissions to perform acts for which sufficient cash flow is not available from
the Properties shall not be deemed an intentional omission for purposes of this
clause (iii));
(iv)    the removal or disposal by any Borrower Party or any of its respective
Affiliates of any portion of any Individual Property after an Event of Default
unless such portion of any Individual Property so removed or so disposed of is
replaced with property of equal utility and value or such removal or disposal
was otherwise permitted pursuant to the terms and conditions hereof;
(v)    the misapplication or conversion by any Borrower Party of (A) any
insurance proceeds paid by reason of any loss, damage or destruction to any
Individual Property (or any portion thereof), (B) any Awards or other amounts
received in connection with the Condemnation of all or a portion of any
Individual Property, (C) any Rents following an Event of Default, (D) any Rents
paid more than one month in advance and/or (E) any Net Liquidation Proceeds
After Debt Service);
(vi)    failure to pay Taxes, charges for labor or materials or other charges
that can create liens on any portion of any Individual Property in accordance
with the terms and provisions hereof; provided, however, Borrower shall have no
liability under this subsection (vi) if (A) such Taxes, charges for labor or
materials or other charges that can create liens are being contested in
accordance with the terms and conditions hereof or (B) sufficient cash flow is
not available from the Properties to pay such amounts; provided, that, in no
instance shall Borrower be released from any liability pursuant to this clause
(vi) to the extent (1) such insufficiency of cash flow arises from the
intentional misappropriation or conversion of Rent by any Borrower Party or (2)
Borrower or Mortgage Borrower incurred such charges after the occurrence and
during the continuance of an Event of Default, except to the extent such charges
were (I) necessary to protect against imminent danger to the health or safety of
any Tenant or any Person at or in the immediate vicinity of any Individual
Property or to prevent any imminent defect, damage or harm to any Individual
Property, (II) contracted for prior to such Event of Default or (III) consented
to in writing by Lender;
(vii)    any security deposits, advance deposits or any other deposits collected
with respect to any Individual Property which are not delivered to Lender upon a
foreclosure of any Collateral or action in lieu thereof, except to the extent
any such security deposits were

    
-152-

--------------------------------------------------------------------------------




applied in accordance with the terms and conditions of any of the Leases prior
to the occurrence of the Event of Default that gave rise to such foreclosure or
action in lieu thereof;
(viii)    the breach or violation by Borrower, Mortgage Borrower and/or any SPE
Component Entity (as defined herein and in the Mortgage Loan Agreement) of any
representation, warranty or covenant contained in Article 5 hereof;
(ix)    the failure by Borrower to (A) permit (or cause Mortgage Borrower to
permit) on-site inspections of any Individual Property, (B) provide any
financial information regarding hereunder and/or pursuant to the other Loan
Documents and/or (C) appoint (or cause Mortgage Borrower to appoint) a Qualified
Manager pursuant to a Qualified Management Agreement upon the request of Lender
which failure constitutes an Event of Default;
(x)    a breach of Section 11.1 and/or Section 11.2 hereof, which breach
continues for three (3) Business Days after notice from Lender;
(xi)    any material amendment, material modification or voluntary termination
of any Ground Lease by any Borrower or any Mortgage Borrower without Lender’s
consent other than as expressly permitted pursuant to the terms hereof;
(xii)    the termination or suspension of any Health Care License arising in
connection with any grossly negligent or willful material violation of any
Health Care Requirement or otherwise by Borrower or Mortgage Borrower or any
voluntary termination or rejection of any such Health Care License by Borrower
or Mortgage Borrower, in each instance, which termination, suspension or
rejection constitutes an Event of Default;
(xiii)    any violation of Article 6 hereof not otherwise covered pursuant to
clauses (b)(iv) and (b)(v) immediately below, provided, however, for the
avoidance of doubt, a Sale or Pledge resulting from the consummation of an
enforcement action by Lender, Mortgage Lender or the holder of any Mezzanine
Loan shall not be a Sale or Pledge in violation of Article 6 hereof; or
(xiv)    the incurrence by Mortgage Borrower of any voluntary indebtedness
prohibited by the Mortgage Loan Agreement.
(b)    Notwithstanding anything to the contrary in this Agreement, the Note or
any of the Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that: (i) a Bankruptcy Event occurs,
(ii) the first full monthly payment of principal (if any) and interest under the
Note is not paid when due; (iii) any representation, warranty or covenant
contained in Article 5 is violated or breached and such breach or violation
results in, or is a substantial factor in, a substantive consolidation of
Borrower, Mortgage Borrower and/or any SPE Component Entity (as defined herein
and in the Mortgage Loan Agreement) with any other

    
-153-

--------------------------------------------------------------------------------




Person in a bankruptcy or similar proceedings; (iv) if Borrower, Mortgage
Borrower and/or any SPE Component Entity (as defined herein and in the Mortgage
Loan Agreement) fails to obtain Lender’s prior written consent to (A) any
voluntary indebtedness or (B) voluntary monetary lien encumbering any Individual
Property or any Collateral to the extent such lien required Lender’s consent
under this Agreement or the other Loan Documents; or (v) if Borrower, Mortgage
Borrower and/or any SPE Component Entity (as defined herein and in the Mortgage
Loan Agreement) fails to obtain Lender’s prior written consent to any voluntary
transfer of any material portion of any Individual Property or any Collateral or
to any voluntary act that causes a change in the ownership of Borrower, Mortgage
Borrower and/or any SPE Component Entity (as defined herein and in the Mortgage
Loan Agreement) to the extent such ownership change required Lender’s consent
under this Agreement; provided, however, for the avoidance of doubt, a Sale or
Pledge resulting from the consummation of an enforcement action by Lender,
Mortgage Lender or the holder of any Mezzanine Loan shall not be a Sale or
Pledge in violation of Article 6 hereof.
Notwithstanding any provision contained herein or in any other Loan Document, no
direct or indirect shareholder, partner, member, principal, affiliate, employee,
officer, director, agent or representative of Borrower (each, a “Related Party”)
(other than (a) Guarantor in accordance with the Guaranty and the Environmental
Indemnity and (b) any Manager that is an Affiliate of Borrower in accordance
with any Loan Document to which such Manager may be a party) shall have any
personal liability for, nor be joined as a party to any action with respect to
(i) the payment of any sum of money which is or may be payable hereunder or
under any other Loan Documents, including, but not limited to, the repayment of
the Loan or (ii) the performance or discharge of any covenants, obligations or
undertakings of Guarantor or any Related Party with respect thereto. In addition
to the foregoing, anything contained herein or in the other Loan Documents
notwithstanding, in no event will the assets of any Related Party (other than
Guarantor in accordance with the Guaranty and the Environmental Indemnity) be
available to satisfy any obligation of Borrower hereunder.
ARTICLE 14.

NOTICES
Section 14.1.    Notices. All notices or other written communications hereunder
shall be deemed to have been properly given (a) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (b) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, or (c) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U.S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:



    
-154-

--------------------------------------------------------------------------------




If to Borrower:
c/o NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
Attn: Ronald Lieberman
Facsimile No.: (212) 547-2704
and
c/o NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
Attn: Debra A. Hess
Facsimile No.: (212) 547-2705
With a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention : Harris B. Freidus, Esq.
Facsimile No.: (212) 492-0064
If to Lender:
Citigroup Global Markets Realty Corp.
388 Greenwich Street
19th Floor
New York, New York 10013
Attention : Ana Rosu Marmann
Facsimile No.: (646) 328-2938
And to:










And to:










And to:












With a copy to:
JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention: Joseph Geoghan
Facsimile No.: (212) 834-6029


Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention:  Michael S. Birajiclian
Facsimile No.: (646) 531-5391


Column Financial, Inc.
Eleven Madison Avenue
New York, New York 10010
Attention:  Legal and Compliance Department/FID Securitized Product
Facsimile No.: (212) 322-1730


Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, Pennsylvania 19104
Attention: David W. Forti, Esq.
Facsimile No.: (215) 655-2647




    
-155-

--------------------------------------------------------------------------------




or addressed as such party may from time to time designate by written notice to
the other parties.
Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.
ARTICLE 15.

FURTHER ASSURANCES
Section 15.1.    Replacement Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note,
this Agreement or any of the other Loan Documents which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of the
Note, this Agreement or such other Loan Document, Borrower will issue, in lieu
thereof, a replacement thereof, dated the date of the Note, this Agreement or
such other Loan Document, as applicable, in the same principal amount thereof
and otherwise of like tenor
Section 15.2.    Execution of Pledge Agreement.
(a)    Borrower forthwith upon the execution and delivery of the Pledge
Agreement and thereafter, from time to time, will cause the Pledge Agreement and
any of the other Loan Documents creating a lien or security interest or
evidencing the lien hereof upon the Collateral; and each instrument of further
assurance to be filed, registered or recorded in such manner and in such places
as may be required by any present or future law in order to publish notice of
and fully to protect and perfect the lien or security interest hereof upon, and
the interest of Lender in, the Collateral. Borrower will pay all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of the Note, the Pledge Agreement,
this Agreement, the other Loan Documents, any note or instrument supplemental
hereto, any security instrument with respect to the Collateral and any
instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Pledge Agreement or any instrument supplemental
hereto, any security instrument with respect to the Collateral or any instrument
of further assurance, and any modification or amendment of the foregoing
documents, except where prohibited by applicable law so to do.
Section 15.3.    Further Acts, etc. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
further acts, deeds, conveyances, pledges, assignments, notices of assignments,
transfers and assurances as Lender shall, from time to time, reasonably require,
for the better assuring, conveying, assigning, transferring, and confirming unto
Lender the property and rights hereby granted, bargained, sold, conveyed,
confirmed, pledged, assigned, warranted and transferred or intended now or
hereafter so to be, or which Borrower may be or may hereafter become bound to
convey or assign to Lender, or for carrying out the intention or facilitating
the performance of the terms of this Agreement and the Pledge Agreement or for
filing the financing statements, or for complying in all material respects with
all Legal Requirements and all Health Care Requirements. Borrower, on demand,
will execute and deliver, and in the event it shall fail to so execute and
deliver, hereby authorizes Lender to execute in the name of Borrower or without
the signature of Borrower to the extent Lender may

    
-156-

--------------------------------------------------------------------------------




lawfully do so, one or more financing statements to evidence more effectively
the security interest of Lender in the Collateral. Borrower grants to Lender an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Lender at
law and in equity in connection with the Loan, including without limitation,
such rights and remedies available to Lender pursuant to this Section 15.3,
exercisable, in each case, to the extent that Borrower fails to take the
necessary actions within ten (10) days after Borrower’s receipt of written
request therefor from Lender.
Section 15.4.    Changes in Tax, Debt, Credit and Documentary Stamp Laws.
(a)    If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of the Collateral (or any
portion thereof) for the purpose of taxation and which imposes a tax, either
directly or indirectly, on the Debt or Lender’s interest in the Collateral (or
any portion thereof) (other than an Excluded Tax), Borrower will pay the tax,
with interest and penalties thereon, if any. If Lender is advised by counsel
chosen by it that the payment of tax by Borrower would be unlawful or taxable to
Lender or unenforceable or provide the basis for a defense of usury then Lender
shall have the option by written notice of not less than one hundred eighty
(180) days to declare the Debt immediately due and payable.
(b)    Borrower will not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Taxes or Other Charges assessed
against the Property, or any part thereof, or the Collateral (or any part
thereof), and no deduction shall otherwise be made or claimed from the assessed
value of the Collateral, or any respective part thereof, for real estate tax
purposes by reason of the Security Instrument, the Pledge Agreement or the Debt.
If such claim, credit or deduction shall be required by applicable law, Lender
shall have the option, by written notice of not less than one hundred eighty
(180) days, to declare the Debt immediately due and payable.
(c)    If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Pledge Agreement, or any of the other Loan Documents or
impose any other tax or charge on the same (other than an Excluded Tax),
Borrower will pay for the same, with interest and penalties thereon, if any.
ARTICLE 16.

WAIVERS
Section 16.1.    Remedies Cumulative; Waivers. The rights, powers and remedies
of Lender under this Agreement shall be cumulative and not exclusive of any
other right, power or remedy which Lender may have against Borrower pursuant to
this Agreement, the Pledge Agreement, the Note or the other Loan Documents, or
existing at law or in equity or otherwise. Lender’s rights, powers and remedies
may be pursued singularly, concurrently or otherwise, at such time and in such
order as Lender may determine in Lender’s sole discretion. No delay or omission
to exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of

    
-157-

--------------------------------------------------------------------------------




any subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.
Section 16.2.    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
the Pledge Agreement, the Note and the other Loan Documents, nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower, shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.
Section 16.3.    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege under
this Agreement, the Pledge Agreement, the Note or the other Loan Documents, or
any other instrument given as security therefor, shall operate as or constitute
a waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Pledge
Agreement, the Note or the other Loan Documents, Lender shall not be deemed to
have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Pledge Agreement, the Note and the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.
Section 16.4.    Waiver of Trial by Jury. BORROWER AND LENDER HEREBY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THIS
AGREEMENT, THE NOTE, THE PLEDGE AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY
ACTS OR OMISSIONS OF LENDER OR BORROWER.
Section 16.5.    Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except (a) with respect to matters for
which this Agreement specifically and expressly provides for the giving of
notice by Lender to Borrower and (b) with respect to matters for which Lender is
required by applicable law to give notice, and Borrower hereby expressly waives
the right to receive any notice from Lender with respect to any matter for which
this Agreement does not specifically and expressly provide for the giving of
notice by Lender to Borrower.
Section 16.6.    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by applicable law or under this Agreement, the
Pledge Agreement, the Note and the other Loan Documents, Lender or such agent,
as the case may be, has an obligation to act reasonably or promptly, Borrower
agrees that neither Lender nor its agents shall be liable for any monetary
damages, and Borrower’s sole remedies shall be limited to commencing an action
seeking injunctive relief or declaratory judgment. The parties hereto agree that
any action or proceeding to determine whether

    
-158-

--------------------------------------------------------------------------------




Lender has acted reasonably shall be determined by an action seeking injunctive
relief or declaratory judgment. Lender agrees that, in such event, it shall
cooperate in expediting any action seeking injunctive relief or declaratory
judgment.
Section 16.7.    Marshalling and Other Matters. Borrower hereby waives, to the
extent permitted by applicable Legal Requirements, the benefit of all
appraisement, valuation, stay, extension, reinstatement and redemption laws now
or hereafter in force and all rights of marshalling in the event of any sale
under the Pledge Agreement or the Collateral or any part thereof or any interest
therein. Further, Borrower hereby expressly waives any and all rights of
redemption from sale under any order or decree of foreclosure of the Pledge
Agreement on behalf of Borrower, and on behalf of each and every person
acquiring any interest in or title to the Collateral (or any portion thereof)
subsequent to the date of the Pledge Agreement and on behalf of all persons to
the extent permitted by applicable Legal Requirements.
Section 16.8.    Waiver of Statute of Limitations. To the extent permitted by
applicable Legal Requirements, Borrower hereby expressly waives and releases to
the fullest extent permitted by applicable Legal Requirements, the pleading of
any statute of limitations as a defense to payment of the Debt or performance of
its obligations hereunder, under the Note, the Pledge Agreement or other Loan
Documents.
Section 16.9.    Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 16.10.    Sole Discretion of Lender. Wherever pursuant to this Agreement
(a) Lender exercises any right given to it to approve or disapprove, (b) any
arrangement or term is to be satisfactory to Lender, or (c) any other decision
or determination is to be made by Lender, the decision to approve or disapprove
all decisions that arrangements or terms are satisfactory or not satisfactory,
and all other decisions and determinations made by Lender, shall be in the sole
discretion of Lender, except as may be otherwise expressly and specifically
provided herein.
ARTICLE 17.

MISCELLANEOUS
Section 17.1.    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth in this Agreement, the Pledge Agreement, the Note
or the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of a party, shall inure to the
benefit of the legal representatives, successors and assigns of the other party.

    
-159-

--------------------------------------------------------------------------------




Section 17.2.    Governing Law. THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, PRIORITY, ENFORCEMENT AND/OR FORECLOSURE OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE,
IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY
AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF
BORROWER AND LENDER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WILL BE INSTITUTED IN
(OR, IF PREVIOUSLY INSTITUTED, MOVED TO) ANY FEDERAL OR STATE COURT DESIGNATED
BY LENDER IN THE CITY OF NEW YORK, COUNTY OF NEW YORK. EACH OF BORROWER AND
LENDER HEREBY (I) WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED
ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING AND
(II) IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. BORROWER AND LENDER HEREBY ACKNOWLEDGE AND AGREE
THAT THE FOREGOING AGREEMENT, WAIVER AND SUBMISSION ARE MADE PURSUANT TO
SECTION 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

    
-160-

--------------------------------------------------------------------------------




BORROWER DOES HEREBY DESIGNATE AND APPOINT:
HC Mezz 1-T, LLC
C/O NORTHSTAR REALTY FINANCE CORP.
399 PARK AVENUE, 18TH FLOOR
NEW YORK, NEW YORK 10022
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
Section 17.3.    Headings. The Article and/or Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
Section 17.4.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements, but if any provision of this Agreement shall be
prohibited by or invalid under applicable Legal Requirements, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
Section 17.5.    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
Creditors Rights Laws, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.
Section 17.6.    Expenses. Borrower covenants and agrees to pay its own costs
and expenses in connection with the Loan and pay, or, if Borrower fails to pay,
to reimburse, Lender, upon receipt

    
-161-

--------------------------------------------------------------------------------




of written notice from Lender, for Lender’s reasonable costs and expenses
(including reasonable, actual attorneys’ fees and disbursements) in each case,
incurred by Lender in accordance with this Agreement in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement, the Pledge
Agreement, the Note and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby and all the costs of furnishing all
opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement, the
Pledge Agreement, the Note and the other Loan Documents with respect to the
Properties); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement, the
Pledge Agreement, the Note and the other Loan Documents on its part to be
performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement, the Pledge Agreement, the Note and the
other Loan Documents on its part to be performed or complied with after the
Closing Date (including, without limitation, those contained in Articles 8 and 9
hereof); (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement, the Pledge Agreement, the Note and the other Loan Documents and
any other documents or matters requested by Borrower; (v) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, title insurance and reasonable
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
lien in favor of Lender pursuant to this Agreement, the Pledge Agreement, the
Note and the other Loan Documents; (vii) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the Pledge Agreement, the Note, the other Loan
Documents, the Collateral, or any other security given for the Loan; (viii)
servicing the Loan (including, without limitation, enforcing any obligations of
or collecting any payments due from Borrower under this Agreement, the Pledge
Agreement, the Note and the other Loan Documents or with respect to the
Collateral) or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings (with respect to Borrower, any SPE
Component Entity or Guarantor); and (ix) the preparation, negotiation,
execution, delivery, review, filing, recording or administration of any
documentation associated with the exercise of any of Borrower’s rights hereunder
and/or under the other Loan Documents regardless of whether or not any such
right is consummated (including, without limitation, Borrower’s rights hereunder
to defease the Loan and to permit or undertake transfers (including under
Sections 6.3 and 6.4 hereof), in each case, in accordance with the applicable
terms and conditions hereof); provided, however, that, with respect to each of
subsections (i) though (ix) above, (A) none of the foregoing subsections shall
be deemed to be mutually exclusive or limit any other subsection, (B) the same
shall be deemed to (I) include, without limitation and in each case, any related
appraisal costs if the Loan is a specially serviced loan, special servicing
fees, liquidation fees, modification fees, work-out fees, special servicer
inspection costs, operating advisor consulting fees and other similar costs or
expenses payable to any Servicer, trustee, operating advisor and/or special
servicer of the Loan (or any portion thereof and/or interest therein) and (II)
exclude any requirement that Borrower directly pay the servicing fees due to any
master servicer on account of the day to day, routine servicing of the Loan
(provided, further, that the foregoing subsection (II) shall not be deemed to

    
-162-

--------------------------------------------------------------------------------




otherwise limit any fees, costs, expenses or other sums required to be paid to
Lender under this Section, the other terms and conditions hereof and/or of the
other Loan Documents) and (C) Borrower shall not be liable for the payment of
any such costs and expenses to the extent the same arise by reason of the gross
negligence, illegal acts, fraud or willful misconduct of Lender. Borrower shall
also pay the first $250,000 (when aggregated with all amounts paid pursuant to
the last sentence of Section 17.6 in the Mezzanine B Loan Agreement and the
Mezzanine C Loan Agreement) of attorney’s fees for purchaser’s attorneys in
connection with Secondary Market Transactions.
Section 17.7.    Cost of Enforcement. In the event (a) that the Pledge Agreement
is foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower, Mortgage
Borrower and/or any SPE Component Entity (as defined herein and in the Mortgage
Loan Agreement) or Guarantor or an assignment by Borrower, Mortgage Borrower
and/or any SPE Component Entity (as defined herein and in the Mortgage Loan
Agreement) or Guarantor for the benefit of its creditors, or (c) Lender
exercises any of its other remedies under this Agreement, the Pledge Agreement,
the Note and the other Loan Documents, Borrower shall be chargeable with and
agrees to pay all costs of collection and defense, including attorneys’ fees and
costs, incurred by Lender or Borrower in connection therewith and in connection
with any appellate proceeding or post judgment action involved therein, together
with all required service or use taxes.
Section 17.8.    Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
Section 17.9.    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Pledge Agreement, the Note and the other
Loan Documents shall take the same free and clear of all offsets, counterclaims
or defenses which are unrelated to such documents which Borrower may otherwise
have against any assignor of such documents, and no such unrelated counterclaim
or defense shall be interposed or asserted by Borrower in any action or
proceeding brought by any such assignee upon such documents and any such right
to interpose or assert any such unrelated offset, counterclaim or defense in any
such action or proceeding is hereby expressly waived by Borrower.
Section 17.10.    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created under this
Agreement, the Pledge Agreement, the Note and the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender nor to grant Lender any interest in the Collateral
other than that of pledgee, beneficiary or lender.
(b)    This Agreement, the Pledge Agreement, the Note and the other Loan
Documents are solely for the benefit of Lender and Borrower and nothing
contained in this Agreement, the Pledge Agreement, the Note or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other

    
-163-

--------------------------------------------------------------------------------




Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.
(c)    The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Properties, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Collateral and the Property. Borrower is not relying on
Lender’s expertise, business acumen or advice in connection with the Collateral
and/or the Properties (or any portion thereof).
(d)    Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations related to the Properties (or
any portion thereof) (including, without limitation, under the Leases) or the
Collateral; or (ii) any obligations with respect to any agreements, contracts,
certificates, instruments, franchises, permits, trademarks, licenses and other
documents to which any Borrower Party, the Collateral (or any portion thereof)
and/or the Properties (or any portion thereof) is subject (other than the Loan
Documents).
(e)    By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Pledge
Agreement, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.
(f)    Borrower recognizes and acknowledges that in accepting this Agreement,
the Note, the Pledge Agreement and the other Loan Documents, Lender is expressly
and primarily relying on the truth and accuracy of the representations and
warranties set forth in Article 3 of this Agreement without any obligation to
investigate the Property or the Collateral and notwithstanding any investigation
of the Property or the Collateral by Lender; that such reliance existed on the
part of Lender prior to the date hereof, that the warranties and representations
are a material inducement to Lender in making the Loan; and that Lender would
not be willing to make the Loan and accept the this Agreement, the Note, the
Pledge Agreement and the other Loan Documents in the absence of the warranties
and representations as set forth in Article 3 of this Agreement.
Section 17.11.    Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to this Agreement, the Note, the Pledge Agreement or the
other Loan Documents or the financing evidenced by this Agreement, the Note, the
Pledge Agreement or the other Loan Documents, to Lender or any of its Affiliates
shall be subject to the prior written approval of Lender, not to be unreasonably
withheld. Nothing in this Section 17.11 shall prevent Borrower or any of its
Affiliates from disclosing any information in connection with any statutory
reporting requirement or other Legal Requirements applicable to Borrower or any
of its Affiliates.

    
-164-

--------------------------------------------------------------------------------




Section 17.12.    Limitation of Liability. Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document to the contrary,
no claim may be made by any Person against Borrower, Guarantor, Lender, Agent,
Co-Lender or their respective Affiliates, directors, officers, employees,
attorneys or agents of any of such Persons for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any act, omission or event occurring in
connection therewith; and each party hereby waives, releases and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor, other, than, with respect to
Borrower and Guarantor, as expressly provided herein.
Section 17.13.    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and the Pledge Agreement,
the Note or any of the other Loan Documents, the provisions of this Agreement
shall control. The parties hereto acknowledge that they were represented by
competent counsel in connection with the negotiation, drafting and execution of
this Agreement, the Note, the Pledge Agreement and the other Loan Documents and
this Agreement, the Note, the Pledge Agreement and the other Loan Documents
shall not be subject to the principle of construing their meaning against the
party which drafted same. Borrower acknowledges that, with respect to the Loan,
Borrower shall rely solely on its own judgment and advisors in entering into the
Loan without relying in any manner on any statements, representations or
recommendations of Lender or any parent, subsidiary or Affiliate of Lender.
Lender shall not be subject to any limitation whatsoever in the exercise of any
rights or remedies available to it under this Agreement, the Note, the Pledge
Agreement and the other Loan Documents or any other agreements or instruments
which govern the Loan by virtue of the ownership by it or any parent, subsidiary
or Affiliate of Lender of any equity interest any of them may acquire in
Borrower, and Borrower hereby irrevocably waives the right to raise any defense
or take any action on the basis of the foregoing with respect to Lender’s
exercise of any such rights or remedies. Borrower acknowledges that Lender
engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse-to or competitive
with the business of Borrower or its Affiliates.
Section 17.14.    Entire Agreement. This Agreement, the Note, the Pledge
Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement, the Note, the Pledge Agreement and the other Loan Documents.
Section 17.15.    Liability. If Borrower consists of more than one Person, the
obligations and liabilities of each such Person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.
Section 17.16.    Duplicate Originals; Counterparts. This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original.

    
-165-

--------------------------------------------------------------------------------




The failure of any party hereto to execute this Agreement, or any counterpart
hereof, shall not relieve the other signatories from their obligations
hereunder.
Section 17.17.    Brokers. Borrower agrees (i) to pay any and all fees imposed
or charged by all brokers, mortgage bankers and advisors (each a “Broker”) hired
or contracted by any Borrower Party or their Affiliates in connection with the
transactions contemplated by this Agreement and (ii) to indemnify and hold
Lender harmless from and against any and all claims, demands and liabilities for
brokerage commissions, agency fees, finder’s fees or other compensation
whatsoever arising from this Agreement or the making of the Loan which may be
asserted against Lender by any Person. The foregoing indemnity shall survive the
termination of this Agreement and the payment of the Debt. Borrower hereby
represents and warrants that the no Broker was engaged by any Borrower Party in
connection with the transactions contemplated by this Agreement. Lender hereby
agrees to pay any and all fees imposed or charged by any Broker hired solely by
Lender. Borrower acknowledges and agrees that (a) any Broker is not an agent of
Lender and has no power or authority to bind Lender, (b) Lender is not
responsible for any recommendations or advice given to any Borrower Party by any
Broker, (c) Lender and the Borrower Parties have dealt at arms-length with each
other in connection with the Loan, (d) no fiduciary or other special
relationship exists or shall be deemed or construed to exist among Lender and
the Borrower Parties and (e) none of the Borrower Parties shall be entitled to
rely on any assurances or waivers given, or statements made or actions taken, by
any Broker which purport to bind Lender or modify or otherwise affect this
Agreement or the Loan, unless Lender has, in its sole discretion, agreed in
writing with any such Borrower Party to such assurances, waivers, statements,
actions or modifications. Borrower acknowledges and agrees that Lender may, in
its sole discretion, pay fees or compensation to any Broker in connection with
or arising out of the closing and funding of the Loan. Such fees and
compensation, if any, (i) shall be in addition to any fees which may be paid by
any Borrower Party to such Broker and (ii) create a potential conflict of
interest for Broker in its relationship with the Borrower Parties. Such fees and
compensation, if applicable, may include a direct, one-time payment, servicing
fees and/or incentive payments based on volume and size of financings involving
Lender and such Broker.
Section 17.18.    Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

    
-166-

--------------------------------------------------------------------------------




Section 17.19.    Contributions and Waivers.
(a)    As a result of the transactions contemplated by this Agreement and the
other Loan Documents, each Borrower will benefit, directly and indirectly, from
each Borrower’s obligation to pay the Debt and perform its obligations hereunder
and under the other Loan Documents (collectively, the “Obligations”) and in
consideration therefore each Borrower desires to enter into an allocation and
contribution agreement among themselves as set forth in this Section to allocate
such benefits among themselves and to provide a fair and equitable agreement to
make contributions among each of Borrowers in the event any payment is made by
any individual Borrower hereunder to Lender (such payment being referred to
herein as a “Contribution,” and for purposes of this Section, includes any
exercise of recourse by Lender against any Collateral of a Borrower and
application of proceeds of such Collateral in satisfaction of such Borrower’s
obligations, to Lender under the Loan Documents).
(b)    Each Borrower shall be liable hereunder with respect to the Obligations
only for such total maximum amount (if any) that would not render its
Obligations hereunder or under any of the Loan Documents subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of
applicable Legal Requirements.
(c)    In order to provide for a fair and equitable contribution among Borrowers
in the event that any Contribution is made by an individual Borrower (a “Funding
Borrower”), such Funding Borrower shall be entitled to a reimbursement
Contribution (“Reimbursement Contribution”) from all other Borrowers for all
payments, damages and expenses incurred by that Funding Borrower in discharging
any of the Obligations, in the manner and to the extent set forth in this
Section.
(d)    For purposes hereof, the “Benefit Amount” of any individual Borrower as
of any date of determination shall be the net value of the benefits to such
Borrower and its Affiliates from extensions of credit made by Lender to (i) such
Borrower and (ii) to the other Borrowers hereunder and the Loan Documents to the
extent such other Borrowers have guaranteed or mortgaged their property to
secure the Obligations of such Borrower to Lender.
(e)    Each Borrower shall be liable to a Funding Borrower in an amount equal to
the greater of (i) the (A) ratio of the Benefit Amount of such Borrower to the
total amount of Obligations, multiplied by (B) the amount of Obligations paid by
such Funding Borrower, or (ii) ninety-five percent (95%) of the excess of the
fair saleable value of the property of such Borrower over the total liabilities
of such Borrower (including the maximum amount reasonably expected to become due
in respect of contingent liabilities) determined as of the date on which the
payment made by a Funding Borrower is deemed made for purposes hereof (giving
effect to all payments made by other Funding Borrowers as of such date in a
manner to maximize the amount of such Contributions).
(f)    In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event

    
-167-

--------------------------------------------------------------------------------




that at any time any Borrower pays an amount hereunder in excess of the amount
calculated pursuant to this Section above, that Borrower shall be deemed to be a
Funding Borrower to the extent of such excess and shall be entitled to a
Reimbursement Contribution from the other Borrowers in accordance with the
provisions of this Section.
(g)    Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of Borrower to which such
Reimbursement Contribution is owing.
(h)    No Reimbursement Contribution payments payable by a Borrower pursuant to
the terms of this Section shall be paid until all amounts then due and payable
by all of Borrowers to Lender, pursuant to the terms of the Loan Documents, are
paid in full in cash. Nothing contained in this Section shall limit or affect in
any way the Obligations of any Borrower to Lender under the Loan Documents.
(i)    To the extent permitted by applicable Legal Requirements, each Borrower
waives:
(i)    any right to require Lender to proceed against any other Borrower or any
other Person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power before proceeding against
Borrower;
(ii)    any defense based upon any legal disability or other defense of any
other Borrower, any guarantor of any other Person or by reason of the cessation
or limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Loan Documents;
(iii)    any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of any other
Borrower or any principal of any other Borrower or any defect in the formation
of any other Borrower or any principal of any other Borrower;
(iv)    any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;
(v)    any defense based upon any failure by Lender to obtain collateral for the
indebtedness or failure by Lender to perfect a lien on any collateral;
(vi)    presentment, demand, protest and notice of any kind;
(vii)    any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Borrower or to any other Person
or any defect in any notice that may be given in connection with any sale or
disposition of any collateral;
(viii)    any defense based upon any failure of Lender to comply with applicable
laws in connection with the sale or other disposition of any collateral,
including any failure of Lender to conduct a commercially reasonable sale or
other disposition of any collateral;

    
-168-

--------------------------------------------------------------------------------




(ix)    any defense based upon any use of cash collateral under Section 363 of
the Bankruptcy Code;
(x)    any defense based upon any agreement or stipulation entered into by
Lender with respect to the provision of adequate protection in any bankruptcy
proceeding;
(xi)    any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;
(xii)    any defense based upon the avoidance of any security interest in favor
of Lender for any reason;
(xiii)    any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;
(xiv)    any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the Pledge Agreement to
be satisfied by any payment from any other Borrower or any such party; and
(xv)    all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as non-judicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower.
(j)    Each Borrower hereby restates and makes the waivers made by Guarantor in
the Guaranty for the benefit of Lender. Such waivers are hereby incorporated by
reference as if fully set forth herein (and as if applicable to each Borrower)
and shall be effective for all purposes under the Loan (including, without
limitation, in the event that any Borrower is deemed to be a surety or guarantor
of the Debt (by virtue of each Borrower being co-obligors and jointly and
severally liable hereunder, by virtue of each Borrower encumbering its interest
in the Property for the benefit or debts of the other Borrowers in connection
herewith or otherwise)).
Section 17.20.    Cross-Default; Cross-Collateralization. Borrower acknowledges
that Lender has made the Loan to Borrower upon the security of its collective
interest in the Collateral and in reliance upon the aggregate of the Collateral
taken together being of greater value as collateral security than the sum of
each equity pledge taken separately. Borrower agrees that each of the Loan
Documents are and will be cross collateralized and cross defaulted with each
other so that (i) an Event of Default under any of Loan Documents shall
constitute an Event of Default under each of the other Loan Documents; (ii) an
Event of Default hereunder shall constitute an Event of Default under the Pledge
Agreement; (iii) the Pledge Agreement shall constitute security for the Note as
if a single blanket lien were placed on all of the Collateral as security for
the Note; and (iv) such cross collateralization shall in no event be deemed to
constitute a fraudulent conveyance and Borrower waives any claims related
thereto.

    
-169-

--------------------------------------------------------------------------------




Section 17.21.    Waiver of Rights, Defenses and Claims. Borrower hereby
unconditionally and irrevocably waives all rights, defenses and claims that
Borrower may have based on the fact that certain terms and provisions of the
Mortgage Loan Agreement, including without limitation certain definitions set
forth in Section 1.1 of the Mortgage Loan Agreement, are incorporated into this
Agreement by reference (other than rights, defenses and claims arising under
such terms and conditions).
Section 17.22.    Borrower Affiliate Lender. Lender agrees that the Lender
Documents shall not prohibit or restrict Affiliates of Borrower from purchasing
or otherwise acquiring and owning any direct or indirect interest in the Loan or
in any of the Mezzanine Loans (or otherwise impose additional restrictions or
requirements on a transfer to such Affiliate of Borrower other than restrictions
or requirements on a transfer that are imposed on other purchasers of the Loan
or the Mezzanine Loans), provided, however, that the Lender Documents may
include restrictions on the exercise of the rights and remedies by such
Affiliates of Borrower under the Loan and the Mezzanine Loans including, without
limitation, (a) restrictions on any such Affiliate having the right to, or
exercising, directly or indirectly, any control, decision-making power, voting
rights, notice and cure rights, or other rights that would otherwise benefit a
holder by virtue of its ownership or control of any interest with respect to the
Loan or any Mezzanine Loan, (b) restrictions on any such Affiliate’s approval
and consent rights under any intercreditor agreement, (c) limitations on such
Affiliate’s initiation of enforcement actions against equity collateral, (d)
limitations on the making of protective advances, (e) restrictions on such
Affiliate from making or bringing any claim, in its capacity as a holder of any
direct or indirect interest in the Loan or any Mezzanine Loan against Lender,
any Mezzanine Lender or any agent of any of the foregoing with respect to the
duties and obligations of such Person under the Loan Documents, any Mezzanine
Loan Documents, any intercreditor agreement or any applicable co-lender
agreement and (f) restrictions on such Affiliate's access to any electronic
platform for the distribution of materials or information among the Lender and
the Mezzanine Lender, “asset status reports” or any correspondence or materials
or notices of or participation in any discussions, meetings or conference calls
(among Lender and the Mezzanine Lenders, any of their respective co-lenders or
participants, or otherwise) regarding or relating to any workout discussions or
litigation or foreclosure strategy (or potential litigation strategy) involving
the Loan or the Mezzanine Loans, other than in its capacity as Borrower or a
Mezzanine Borrower to the extent discussions and negotiations are being
conducted with Borrower or such Mezzanine Borrower (as distinct from internal
discussions and negotiations among the various creditors).
Section 17.23.    Additional Provisions. Notwithstanding anything to the
contrary contained herein, Borrower hereby agrees as follows:
(a)    Borrower shall cause Mortgage Borrower to: (i) pay all principal,
interest and other sums required to be paid by Mortgage Borrower under and
pursuant to the provisions of the Mortgage Loan Documents; (ii) perform and
observe all of the terms, covenants and conditions of the Mortgage Loan
Documents on the part of Mortgage Borrower to be performed and observed; and
(iii) promptly deliver to Lender a true and complete copy of any notice by
Mortgage Lender to Mortgage Borrower or Guarantor of any default by Mortgage
Borrower under the Mortgage Loan Documents.

    
-170-

--------------------------------------------------------------------------------




(b)    Borrower agrees to notify Lender promptly upon the occurrence of any
Mortgage Event of Default under the Mortgage Loan Documents. If any Mortgage
Event of Default occurs under the Mortgage Loan Documents, Borrower agrees that
Lender shall have the immediate right, without prior notice to Borrower, but
shall be under no obligation to (A) pay all or any part of the Mortgage Loan and
any other sums that are then due and payable, and perform any act or take any
action on behalf of Borrower and/or Mortgage Borrower as may be appropriate, to
cause all of the terms, covenants and conditions of the Mortgage Loan Documents
on the part of Mortgage Borrower to be performed or observed thereunder to be
promptly performed or observed, and (B) pay any other amounts and take any other
action as Lender, in its sole and absolute discretion, shall deem advisable to
protect or preserve the rights and interests of Lender in the Loan and/or the
Collateral, except, in each case, to the extent Borrower or Mortgage Borrower is
diligently pursuing remedies to cure such default in Lender’s reasonable
discretion. Borrower shall not impede, interfere with, hinder or delay, and
shall not permit Mortgage Borrower to impede, interfere with, hinder or delay,
any effort or action on the part of Lender to cure any Mortgage Event of Default
under the Mortgage Loan, or to otherwise protect or preserve Lender’s interests
in the Loan and the Collateral following a Mortgage Event of Default under the
Mortgage Loan. In the event that Lender makes any payment in respect of the
Mortgage Loan, Lender shall be subrogated to all of the rights of Mortgage
Lender under the Mortgage Loan Documents against the Properties (or any portion
thereof) and Mortgage Borrower in addition to all other rights Lender may have
under the Loan Documents or applicable law.
(c)    Borrower hereby grants to Lender and its designees the right to enter
upon the Properties (or any portion thereof) (subject to Legal Requirements and
the rights of Tenants and subtenants) at any time following the occurrence and
during the continuance of any Mortgage Event of Default under the Mortgage Loan
Documents, for the purpose of taking any such action or to appear in, defend or
bring any action or proceeding to protect Lender’s interest in the Collateral.
Lender may take such action as Lender deems reasonably necessary or desirable to
carry out the intents and purposes of this Section (including communicating with
Mortgage Lender with respect to any Mortgage Loan defaults), without consent
from Borrower or Mortgage Borrower, but with prior reasonable notice. Lender
shall have no obligation to complete any cure or attempted cure undertaken or
commenced by Lender. All sums so paid and the costs and expenses incurred by
Lender in exercising rights under this Section (including, without limitation,
reasonable attorneys’ and other professional fees), with interest at the Default
Rate, for the period from the date of demand by Lender to Borrower for such
payments to the date of payment to Lender, shall constitute a portion of the
Debt, shall be secured by the Pledge Agreement and shall be due and payable to
Lender within five (5) Business Days following demand therefor.
(d)    If Lender shall receive a copy of any notice of default under the
Mortgage Loan Documents sent by Mortgage Lender, such notice shall constitute
full protection to Lender for any action taken or omitted to be taken by Lender,
in good faith, in reliance thereon, except to the extent such action or omission
is deemed to be fraudulent, gross negligence, illegal or willful misconduct. As
a material inducement to Lender’s making the Loan, Borrower hereby absolutely
and unconditionally releases and waives all claims against Lender arising out of
Lender's exercise of its rights and remedies provided in this Section, except
for Lender’s gross negligence, fraud, illegal acts or willful misconduct.

    
-171-

--------------------------------------------------------------------------------




(e)    Lender shall have the right at any time to acquire all or any portion of
the Mortgage Loan or any interest in any holder of, or participant in, the
Mortgage Loan without notice or consent of Borrower or any other Borrower Party,
in which event Lender shall have and may exercise all rights of Mortgage Lender
thereunder (to the extent of its interest), including the right (i) to declare
that the Mortgage Loan is in default in accordance with the terms of the
Mortgage Loan Agreement and (ii) to accelerate the Mortgage Loan indebtedness,
in accordance with the terms of the Mortgage Loan Agreement and (iii) to pursue
all remedies against any obligor under the Mortgage Loan Documents. In addition,
Borrower hereby expressly agrees that any claims, counterclaims, defenses,
offsets, deductions or reductions of any kind which Mortgage Borrower or any
other Person may have against Mortgage Lender relating to or arising out of the
Mortgage Loan shall be the personal obligation of Mortgage Lender, and in no
event shall Mortgage Borrower be entitled to bring, pursue or raise any such
claims, counterclaims, defenses, offsets, deductions or reductions against
Lender or any Affiliate of Lender or any other Person as the successor holder of
the Mortgage Loan or any interest therein for any causes on or prior to the date
such Lender or Person acquires such interest in the Mortgage Loan, provided that
Mortgage Borrower may seek specific performance of its contractual rights under
the Mortgage Loan Documents.
(f)    Lender shall have the right to routinely consult with and advise
Borrower’s management regarding the significant business activities and business
and financial developments of Borrower. Lender shall have the right to cause
consultation meetings to occur on a regular basis (no less frequently than
quarterly) with Lender having the right to call special meetings at any
reasonable times and upon reasonable advance notice.
Section 17.24.    Further Additional Provisions.
(a)    Mortgage Loan Notices, Communications, and Certificates.
(i)    Promptly after receipt (but no more than five (5) Business Days after
receipt), Borrower shall deliver or cause Mortgage Borrower to deliver to Lender
a true, correct and complete copy of all material notices, demands, requests or
material correspondence (including electronically transmitted items) received
from Mortgage Lender by Mortgage Borrower or any Borrower Party under the
Mortgage Loan Documents. If Mortgage Borrower delivers to Mortgage Lender any
request for consent, approval, waiver, or modification with respect to the
Mortgage Loan or any matter requiring the consent of Mortgage Lender, Borrower
shall concurrently deliver to Lender a true and complete copy of such request
and thereafter shall keep Lender reasonably and currently informed of the status
of such request.
(ii)    Unless directly delivered by Borrower to Lender, Borrower shall cause
each Mortgage Borrower and Borrower Party to concurrently deliver to Lender all
of the financial statements and material reports, certificates, notices,
requests for consent, and related items delivered or required to be delivered by
Mortgage Borrower or any other Borrower Party to Mortgage Lender under the
Mortgage Loan Documents as and when due under the Mortgage Loan Documents.
Borrower certifies that any certificate delivered by Mortgage Borrower to
Mortgage Lender pursuant to the Mortgage Loan Documents (including any certified
financial statement or rent roll) shall be accurate and complete in all material

    
-172-

--------------------------------------------------------------------------------




respects, and Lender may rely on a copy thereof as if such certificate had been
certified by Borrower and delivered directly by Borrower to Lender.
(b)    Communications with Mortgage Lender. Lender shall have the right, at any
time, to communicate with Mortgage Lender regarding the Property, the
Collateral, the Loan, the Mortgage Loan, or any other matter without notice to
or permission from Borrower or any Borrower Party. Such communications may
include disclosure of information and reports received from any Borrower Party
or Manager, and discussions relating to amending (or declining to amend) the
terms of the Loan and Mortgage Loan, issuing (or declining to issue) consents
under the Loan and Mortgage Loan, and enforcing (or declining to enforce) rights
under the Loan and Mortgage Loan. Lender and Mortgage Lender may enter into such
communications with a view solely to the advancement and protection of their own
respective interests, without any duty or obligation to any Borrower Party. In
no event shall either Lender or Mortgage Lender have any liability to Borrower
or any Borrower Party on account of communications between Lender and Mortgage
Lender. Neither Lender nor Mortgage Lender shall have any obligation to disclose
to Borrower or any Borrower Party the existence or contents of such
communications.
(c)    Mortgage Loan Estoppels. Borrower shall or shall cause Mortgage Borrower
to from time to time, use reasonable efforts to obtain from Mortgage Lender such
estoppel certificates with respect to the status of the Mortgage Loan and
compliance by Mortgage Borrower with the terms of the Mortgage Loan Documents as
may reasonably be requested by Lender. In the event or to the extent that
Mortgage Lender is not legally obligated to deliver such estoppel certificates
and is unwilling to deliver the same, or is legally obligated to deliver such
estoppel certificates but breaches such obligation, then Borrower shall not be
in breach of this provision so long as Borrower furnishes to Lender estoppels
executed by Borrower or Mortgage Borrower, each expressly representing to Lender
the information requested by Lender regarding the status of the Mortgage Loan
and the compliance by Mortgage Borrower with the terms of the Mortgage Loan
Documents. Borrower shall indemnify, defend, and hold harmless Lender from and
against all Losses which may be imposed on, incurred by, or asserted against
Lender based in whole or in part upon any fact, event, condition, or
circumstances relating to the Mortgage Loan which was misrepresented in such
estoppel certificate executed by Borrower or Mortgage Borrower.
(d)    Refinancing of Mortgage Loan. Without obtaining the prior written consent
of Lender, Borrower shall not cause or permit Mortgage Borrower to refinance the
entire Mortgage Loan unless such refinancing is in an amount sufficient to repay
the entire Debt and the proceeds of the refinance are so used to repay the
entire Debt.
(e)    Reserved.
(f)    Modification of Mortgage Loan Documents. Borrower shall not permit
Mortgage Borrower to enter into or be bound by any new Mortgage Loan Documents
after the date hereof, agree to any modifications, consolidation, restatement,
or waiver of any existing Mortgage Loan Documents, grant to Mortgage Lender any
consent or waiver, or exercise any remedy available to Mortgage Borrower under
the Mortgage Loan Documents or any right or election under the Mortgage Loan
Documents, in each case without the prior written approval of Lender. Borrower

    
-173-

--------------------------------------------------------------------------------




shall provide Lender with a copy of any amendment or modification of, or waiver
or consent granted under, the Mortgage Loan Documents within five (5) days after
its receipt thereof.
(g)    Deed in Lieu of Foreclosure. Without the express prior written consent of
Lender, Borrower shall not, and Borrower shall not cause, suffer or permit
Mortgage Borrower to, enter into, execute, deliver, or consent to, as the case
may be, any deed-in-lieu or consensual foreclosure with or for the benefit of
Mortgage Lender or any of its Affiliates, successors, or designees; and delivery
of a deed-in-lieu of foreclosure shall be construed as a Transfer that is not
permitted hereunder.
(h)    Independent Approval Rights. If any action, proposed action or other
decision is consented to or approved by Mortgage Lender, such consent or
approval shall not be binding or controlling on Lender. Borrower acknowledges
and agrees that (i) the risks of Mortgage Lender in making the Mortgage Loan are
different from the risks of Lender in making the Loan, (ii) in determining
whether to grant, deny, withhold or condition any requested consent or approval,
Mortgage Lender and Lender may reasonably reach different conclusions, and (iii)
Lender has an absolute independent right to grant, deny, withhold or condition
any requested consent or approval based on its own point of view, but subject to
the standards of consent set forth herein. Furthermore, the denial by Lender of
a requested consent or approval shall not create any liability or other
obligation of Lender if the denial of such consent or approval results directly
or indirectly in a default under the Mortgage Loan, and Borrower hereby waives
any claim of liability against Lender arising from any such denial unless Lender
has not complied with any applicable standard for consent. The rights described
above may be exercised by any entity which owns and controls, directly or
indirectly, substantially all of the interests in Lender.
(i)    In the event Mortgage Lender has the right to approve any Extraordinary
Operating Expense (as defined in the Mortgage Loan Agreement), Lender shall also
have such right on the same terms.
(j)    Borrower shall not, nor shall any Borrower Party, seek the substantive
consolidation of Borrower or Mortgage Borrower with any other Person in any
proceeding under the Bankruptcy Code. Borrower acknowledges, and agrees that it
shall be estopped to deny, that in agreeing to make the Loan, Lender is placing
substantial reliance on the separate existence of Borrower and each Borrower
Party as independent economic units, separate and distinct from each other and
from any other Person, each with its own separate assets, liabilities, financial
condition, and business purpose.
[NO FURTHER TEXT ON THIS PAGE]





    
-174-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWER:
HC MEZZ 1-T, LLC
MA OPS MB2-T, LLC
MA OWNER MB1-T, LLC
CCRC OPS MB2-T, LLC
CCRC OWNER MB1-T, LLC
GLENWOOD OPS MB2-T, LLC
GLENWOOD OWNER MB1-T, LLC,
each a Delaware limited liability company
By:
/s/ Jenny B. Neslin    
Name:     Jenny B. Neslin
Title:     Authorized Signatory

[Signatures continue on following page]




--------------------------------------------------------------------------------




LENDER:
CITIGROUP GLOBAL MARKETS REALTY CORP.
By:
/s/ Tina Lin    
Name: Tina Lin    
Title:     Authorized Signatory

[Signatures continue on following page]




--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
By:
/s/ Jennifer Lewin    
Name:    Jennifer Lewin
Title:    Vice President

[Signatures continue on following page]




--------------------------------------------------------------------------------




BARCLAYS BANK PLC
By:
/s/ Michael Birajiclian    
Name: Michael Birajiclian    
Title:    Authorized Signatory

[Signatures continue on following page]




--------------------------------------------------------------------------------




COLUMN FINANCIAL, INC.
By:
/s/ N. Dante La Rocca    
Name: N. Dante La Rocca    
Title:    Authorized Signatory



[NO FURTHER TEXT ON THIS PAGE]








--------------------------------------------------------------------------------






SCHEDULE I

BORROWER/FEDERAL TAX IDENTIFICATION NUMBER/ORGANIZATIONAL IDENTIFICATION NUMBER




Entity
Org ID
EIN
Glenwood Owner MB1-T, LLC
5634312
47-1594153
Glenwood OPS MB2-T, LLC
5634314
47-1594153
HC Mezz 1-T, LLC
5634291
47-1594153
CCRC OPS MB2-T, LLC
5587900
47-1594153
CCRC Owner MB1-T, LLC
5587879
47-1594153
MA OPS MB2-T,LLC
5587873
47-1594153
MA Owner MB1-T,LLC
5587854
47-1594153













--------------------------------------------------------------------------------




SCHEDULE II

MORTGAGE BORROWERS


1.    G&E HC REIT II Alice MOB, LLC
2.    G&E HC REIT II Athens LTACH, LLC
3.    G&E HC REIT II Austell MOB, LLC
4.    G&E HC REIT II Bastian SNF, LLC
5.    G&E HC REIT II Benton Home Health MOB, LLC
6.    G&E HC REIT II Benton Medical Plaza I & II MOB, LLC
7.    G&E HC REIT II Boynton MOB, LLC
8.    G&E HC REIT II Bryant MOB, LLC
9.    G&E HC REIT II Buckhead SNF, LLC
10.    G&E HC REIT II Cape Girardeau LTACH, LLC
11.    G&E HC REIT II Care Pavilion SNF, L.P.
12.    G&E HC REIT II Carlsbad MOB, LLC
13.    G&E HC REIT II Charlottesville SNF, LLC
14.    G&E HC REIT II Cheltenham York SNF, L.P.
15.    G&E HC REIT II Chula Vista MOB, LLC
16.    G&E HC REIT II Cliveden SNF, L.P.
17.    G&E HC REIT II Columbia LTACH, LLC
18.    G&E HC REIT II Covington SNF, LLC
19.    G&E HC REIT II El Paso MOB, LLC
20.    G&E HC REIT II Ennis MOB, LLC
21.    G&E HC REIT II Fincastle SNF, LLC
22.    G&E HC REIT II Gainesville SNF, LLC
23.    G&E HC REIT II Hardy Oak MOB, LLC
24.    G&E HC REIT II Highlands Ranch Medical Pavilion LLC
25.    G&E HC REIT II Hobbs MOB, LLC
26.    G&E HC REIT II Hope MOB, LLC
27.    G&E HC REIT II Hot Springs SNF, LLC
28.    G&E HC REIT II Jersey City MOB, LLC
29.    G&E HC REIT II Joplin LTACH, LLC
30.    G&E HC REIT II Lacombe MOB, LLC
31.    G&E HC REIT II Lafayette Rehabilitation Hospital, LLC
32.    G&E HC REIT II Lake Charles MOB, LLC
33.    G&E HC REIT II Lakewood MOB I, LLC
34.    G&E HC REIT II Lawton MOB Portfolio, LLC
35.    G&E HC REIT II Lebanon SNF, LLC
36.    G&E HC REIT II Livingston MOB, LLC
37.    G&E HC REIT II Loma Linda Pediatric Specialty Hospital, LLC
38.    G&E HC REIT II Low Moor SNF, LLC
39.    G&E HC REIT II Lufkin MOB, LLC
40.    G&E HC REIT II Maplewood Manor SNF, L.P.
41.    G&E HC REIT II Maxfield Sarasota MOB, LLC




--------------------------------------------------------------------------------




42.    G&E HC REIT II Memphis SNF, LLC
43.    G&E HC REIT II Midlothian SNF, LLC
44.    G&E HC REIT II Millington SNF, LLC
45.    G&E HC REIT II Mobile SNF, LLC
46.    G&E HC REIT II Muskogee LTACH, LLC
47.    G&E HC REIT II Okatie MOB, LLC
48.    G&E HC REIT II Parkway Medical Center, LLC
49.    G&E HC REIT II Pocatello MOB, LLC
50.    G&E HC REIT II Rockdale SNF, LLC
51.    G&E HC REIT II Shreveport SNF, LLC
52.    G&E HC REIT II Snellville SNF, LLC
53.    G&E HC REIT II Spokane MOB, LLC
54.    G&E HC REIT II St. Anthony North Denver MOB, LLC
55.    G&E HC REIT II St. Vincent Cleveland MOB, LLC
56.    G&E HC REIT II Surgical Hospital of Humble, LLC
57.    G&E HC REIT II Sylva MOB, LLC
58.    G&E HC REIT II Tempe MOB, LLC
59.    G&E HC REIT II Tucker House SNF, L.P.
60.    G&E HC REIT II Victoria MOB, LLC
61.    G&E HC REIT II Westminster SNF, LLC
62.    G&E HC REIT II Wharton MOB, LLC
63.    G&E HC REIT II Yuma SNF, LLC
64.    G&E Healthcare REIT II Sartell MOB, LLC
65.    GA HC REIT II 1 Rykowski NY MOB, LLC
66.    GA HC REIT II 109 Rykowski NY MOB, LLC
67.    GA HC REIT II 155 Crystal Run NY MOB, LLC
68.    GA HC REIT II 300 Crystal Run NY MOB, LLC
69.    GA HC REIT II 61 Emerald NY MOB, LLC
70.    GA HC REIT II 610 East Southport Indy MOB, LLC
71.    GA HC REIT II 8205 56th Indy MOB, LLC
72.    GA HC REIT II 8220 & 8240 Naab Road MOB, LLC
73.    GA HC REIT II 8260 Naab Road MOB, LLC
74.    GA HC REIT II 8325 East Southport Indy MOB, LLC
75.    GA HC REIT II 95 Crystal Run NY MOB, LLC
76.    GA HC REIT II Abilene MOB, LLC
77.    GA HC REIT II Amarillo MOB, LLC
78.    GA HC REIT II Avon MOB, LLC
79.    GA HC REIT II Bartlett TN MOB, LLC
80.    GA HC REIT II Batavia OH MOB, LLC
81.    GA HC REIT II Bellaire Hospital, LLC
82.    GA HC REIT II Bend OR Pilot Butte SNF, LLC
83.    GA HC REIT II Bend OR Wilson Ave ALF, LLC
84.    GA HC REIT II Bend OR Wilson Ave SNF, LLC
85.    GA HC REIT II Bessemer MOB, LLC
86.    GA HC REIT II Bloomington MOB, LLC




--------------------------------------------------------------------------------




87.    GA HC REIT II Brentwood CA MOB, LLC
88.    GA HC REIT II Brownsburg IN MOB, LLC
89.    GA HC REIT II Calumet Munster IN MOB I, LLC
90.    GA HC REIT II Calumet Munster IN MOB II, LLC
91.    GA HC REIT II Carmel Penn MOB, LLC
92.    GA HC REIT II Carmel Physicians MOB, LLC
93.    GA HC REIT II Champaign MOB, LLC
94.    GA HC REIT II Chillicothe OH MOB, LLC
95.    GA HC REIT II Columbia MOB, LLC
96.    GA HC REIT II Corvallis OR ALF, LLC
97.    GA HC REIT II Dalton ALF, LLC
98.    GA HC REIT II Dalton SNF, LLC
99.    GA HC REIT II Des Plaines Surgical Center, LLC
100.    GA HC REIT II DeSoto MOB, LLC
101.    GA HC REIT II Durham ALF, LLC
102.    GA HC REIT II Eagle Carson City MOB, LLC
103.    GA HC REIT II Eagles Landing GA MOB, LLC
104.    GA HC REIT II East LA Hospital, LLC
105.    GA HC REIT II East Tennessee MOB Portfolio, LLC
106.    GA HC REIT II Effingham ALF, LLC
107.    GA HC REIT II Escanaba MI MOB, LLC
108.    GA HC REIT II Evansville IN MOB, LLC
109.    GA HC REIT II Evergreen CCRC, LLC
110.    GA HC REIT II Evergreen TRS Sub, LLC
111.    GA HC REIT II Falls of Neuse Raleigh MOB, LLC
112.    GA HC REIT II Fayetteville ALF, LLC
113.    GA HC REIT II Fishers Medical Arts MOB, LLC
114.    GA HC REIT II Frisco MOB, LLC
115.    GA HC REIT II Fuquay-Varina ALF, LLC
116.    GA HC REIT II Gardena CA Hospital, LLC
117.    GA HC REIT II Grants Pass OR 6th Street SNF, LLC
118.    GA HC REIT II Grants Pass OR Fairview SNF, LLC
119.    GA HC REIT II Greeley Cottonwood MOB, LLC
120.    GA HC REIT II Greeley MOB, LLC
121.    GA HC REIT II Greeley Northern Colorado MOB Portfolio, LLC
122.    GA HC REIT II Greenfield MOB, LLC
123.    GA HC REIT II Greenville ALF, LLC
124.    GA HC REIT II Hazel Dell MOB, LLC
125.    GA HC REIT II Hendersonville TN MOB, LLC
126.    GA HC REIT II Hilo MOB, LLC
127.    GA HC REIT II Hinsdale MOB I, LLC
128.    GA HC REIT II Hinsdale MOB II, LLC
129.    GA HC REIT II Hope MOB, LLC
130.    GA HC REIT II Humble TX MOB, LLC
131.    GA HC REIT II Huntsville MOB, LLC




--------------------------------------------------------------------------------




132.    GA HC REIT II Hyde Park SNF, LLC
133.    GA HC REIT II Indian Trail ALF, LLC
134.    GA HC REIT II Indiana Heart MOB, LLC
135.    GA HC REIT II Indiana Orthopedics MOB, LLC
136.    GA HC REIT II Jasper MOB I & II, LLC
137.    GA HC REIT II Jasper MOB III, LLC
138.    GA HC REIT II Johns Creek GA MOB, LLC
139.    GA HC REIT II Kennestone Marietta MOB Portfolio, LLC
140.    GA HC REIT II Keystone Medical Center MOB, LLC
141.    GA HC REIT II Killeen MOB, LLC
142.    GA HC REIT II Knightdale ALF, LLC
143.    GA HC REIT II Lacombe MOB II, LLC
144.    GA HC REIT II Lafayette MOB, LLC
145.    GA HC REIT II Las Vegas Alta Vista MOB, LLC
146.    GA HC REIT II Lemont MOB, LLC
147.    GA HC REIT II Liberty CCRC, LLC
148.    GA HC REIT II Liberty TRS Sub, LLC
149.    GA HC REIT II Lincolnton ALF, LLC
150.    GA HC REIT II Lincolnwood CCRC, LLC
151.    GA HC REIT II Lincolnwood TRS Sub, LLC
152.    GA HC REIT II Mahomet ALF, LLC
153.    GA HC REIT II Milton SNF, LLC
154.    GA HC REIT II Mt. Zion ALF, LLC
155.    GA HC REIT II Muncie MOB, LLC
156.    GA HC REIT II Naperville MOB, LLC
157.    GA HC REIT II New Port Richey MOB, LLC
158.    GA HC REIT II Noblesville MOB, LLC
159.    GA HC REIT II North Bend WA SNF, LLC
160.    GA HC REIT II North Meridian MOB, LLC
161.    GA HC REIT II Norwalk CA Hospital, LLC
162.    GA HC REIT II Olympia WA SNF, LLC
163.    GA HC REIT II Penn St. Indianapolis MOB, LLC
164.    GA HC REIT II Pittsfield MA SNF, LLC
165.    GA HC REIT II Post Road Indy MOB I, LLC
166.    GA HC REIT II Post Road Indy MOB II, LLC
167.    GA HC REIT II Prairie Lakes MOB, LLC
168.    GA HC REIT II Prineville OR ALF, LLC
169.    GA HC REIT II Prineville OR SNF, LLC
170.    GA HC REIT II Redmond OR ALF, LLC
171.    GA HC REIT II Redmond OR SNF, LLC
172.    GA HC REIT II River Oaks Houston MOB, LLC
173.    GA HC REIT II Rockwall MOB II, LLC
174.    GA HC REIT II Rockwall MOB, LLC
175.    GA HC REIT II Rowlett MOB, LLC
176.    GA HC REIT II Royersford SNF, LLC




--------------------------------------------------------------------------------




177.    GA HC REIT II Ruston MOB, LLC
178.    GA HC REIT II Salem OR ALF, LLC
179.    GA HC REIT II Salt Lake LTACH, LLC
180.    GA HC REIT II San Angelo MOB I, LLC
181.    GA HC REIT II San Angelo MOB II, LLC
182.    GA HC REIT II Santa Rosa Health Plaza MOB, LLC
183.    GA HC REIT II Schertz MOB, LLC
184.    GA HC REIT II Seasons CCRC, LLC
185.    GA HC REIT II Seasons TRS Sub, LLC
186.    GA HC REIT II Shelbyville MOB, LLC
187.    GA HC REIT II Shenandoah TX MOB, LLC
188.    GA HC REIT II St. Anthony North Denver MOB II, LLC
189.    GA HC REIT II St. Francis Lafayette MOB I, LLC
190.    GA HC REIT II St. Francis Lafayette MOB II, LLC
191.    GA HC REIT II St. John IN MOB, LLC
192.    GA HC REIT II St. Petersburg MOB, LLC
193.    GA HC REIT II Staunton ALF, LLC
194.    GA HC REIT II Tacoma WA SNF, LLC
195.    GA HC REIT II Temple MOB, LLC
196.    GA HC REIT II Texarkana MOB, LLC
197.    GA HC REIT II Township Line Indy MOB, LLC
198.    GA HC REIT II Treeline San Antonio MOB, LLC
199.    GA HC REIT II Urbana MOB, LLC
200.    GA HC REIT II Valparaiso Munster IN MOB, LLC
201.    GA HC REIT II Villa Rosa San Antonio MOB, LLC
202.    GA HC REIT II Warsaw MOB, LLC
203.    GA HC REIT II Watsontown SNF, LLC
204.    GA HC REIT II Wellspring CCRC, LLC
205.    GA HC REIT II Wellspring TRS Sub, LLC
206.    GA HC REIT II West Oaks MOB, LLC
207.    GA HC REIT II Winn GA MOB II, LLC
208.    GA HC REIT II Winn GA MOB Portfolio, LLC
209.    GAHCR II Dalton ALF TRS Sub, LLC
210.    GAHCR II Dalton SNF TRS Sub, LLC
211.    GAHCR II Effingham ALF TRS Sub, LLC
212.    GAHCR II Greenville ALF TRS Sub, LLC
213.    GAHCR II Hyde Park SNF TRS Sub, LLC
214.    GAHCR II Mahomet ALF TRS Sub, LLC
215.    GAHCR II Mt. Zion ALF TRS Sub, LLC
216.    GAHCR II Pittsfield MA SNF TRS Sub, LLC
217.    GAHCR II Staunton ALF TRS Sub, LLC
218.    MA OPS MB1-T, LLC
219.    CCRC OPS MB1-T, LLC
220.    Glenwood OPS MB1-T, LLC






--------------------------------------------------------------------------------




SCHEDULE VIII

MEZZANINE B BORROWER




1.    HC Mezz 2-T, LLC
2.    Glenwood Owner MB2-T, LLC
3.    Glenwood OPS MB3-T, LLC
4.    MA Owner MB2-T, LLC
5.    MA OPS MB3-T, LLC
6.    CCRC Owner MB2-T, LLC
7.    CCRC OPS MB3-T, LLC








--------------------------------------------------------------------------------




SCHEDULE IX

MEZZANINE C BORROWER




1.    HC Mezz 3-T, LLC
2.    Glenwood Owner MB3-T, LLC
3.    Glenwood OPS MB4-T, LLC
4.    MA Owner MB3-T, LLC
5.    MA OPS MB4-T, LLC
6.    CCRC Owner MB3-T, LLC
7.    CCRC OPS MB4-T, LLC








--------------------------------------------------------------------------------




EXHIBIT A

Reserved








--------------------------------------------------------------------------------




Exhibit B-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Loan Agreement dated as of December [__], 2014
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among CITIGROUP GLOBAL MARKETS REALTY CORP., JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, BARCLAYS BANK PLC and COLUMN FINANCIAL, INC., collectively
as Lender and each of the entities listed on Schedule I attached hereto,
collectively as Borrower.
Pursuant to the provisions of Section 2.13 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Loan
(as well as any Note(s) evidencing such Loan) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of Domestic
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to Domestic Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Agent and Domestic Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Domestic Borrower and Agent,
and (2) the undersigned shall have at all times furnished Domestic Borrower and
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]








--------------------------------------------------------------------------------




Exhibit B-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Loan Agreement dated as of December 3, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among CITIGROUP GLOBAL MARKETS REALTY CORP., JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, BARCLAYS BANK PLC and COLUMN FINANCIAL, INC., collectively as
Lender and each of the entities listed on Schedule I attached hereto,
collectively as Borrower.
Pursuant to the provisions of Section 2.13 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of Domestic Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Domestic Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]





EXHIBIT C-2



--------------------------------------------------------------------------------




Exhibit B-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Loan Agreement dated as of December 3, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among CITIGROUP GLOBAL MARKETS REALTY CORP., JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, BARCLAYS BANK PLC and COLUMN FINANCIAL, INC., collectively as
Lender and each of the entities listed on Schedule I attached hereto,
collectively as Borrower.
Pursuant to the provisions of Section 2.13 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Domestic Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Domestic Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]





EXHIBIT C-3



--------------------------------------------------------------------------------




Exhibit B-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax Purposes
and Are Providing a U.S. Tax Certificate on Behalf of Their Partners)


Reference is hereby made to the Loan Agreement dated as of December 3, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among CITIGROUP GLOBAL MARKETS REALTY CORP., JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, BARCLAYS BANK PLC and COLUMN FINANCIAL, INC., collectively as
Lender and each of the entities listed on Schedule I attached hereto,
collectively as Borrower.
Pursuant to the provisions of Section 2.13 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan (as well as
any Note(s) evidencing such Loan) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan (as well as any Note(s) evidencing such Loan),
(iii) with respect to the extension of credit pursuant to this Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of Domestic Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Domestic Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and Domestic Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Domestic Borrower and Agent, and (2) the undersigned
shall have at all times furnished Domestic Borrower and Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]


